Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 1 of 372

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 7/31/2018 9:23:52 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]; Hart, Robert L
[HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]

cc: Carter, Rachel [CarterR@state.gov]; PM-CPA [PM-CPA @state.gov]

Subject: CPA Media Monitoring: The 3D-Gun Debate: Separating Truth from Fiction

 

The 3D-Gun Debate: Separating Truth from Fiction
By DAVID FRENCH
July 31, 2018 4:45 PM

Another staggering display of media ignorance about firearms

One of the most bizarre aspects of the modern gun debate is the extent to which it is still dominated by ignorance and
misinformation. One of the most important controversies in American public life rages on, yet media gatekeepers and all
too many politicians simply don’t know the most basic facts. They don’t understand the most basic constitutional issues.
Even worse, many of them don’t seem to care.

if you pay attention to the news, you know that the Internet is blowing up right now with claims that the Trump
administration is “now” “permitting” individuals to share plans for 3D-printed guns, and that this move will “now” allow
Americans to make guns at home — including plastic guns of the sort that can be used to penetrate airport and school
security. Here’s a perfect example of the kind of coverage that’s rocketing around the Web, as shared by Massachusetts
attorney general Maura Healey:

@MassAGO #BREAKING We are suing the State Department to stop the illegal distribution of 3D-printed guns. This is an
imminent threat to public safety and we have a responsibility to ensure these guns are never available online in any
form.

@MassAGO Everyone needs to know how dangerous downloadable guns are.

Note the key claims in the video:

e “Downloadable guns are a real thing because of the Trump administration.”

¢ “Individuals will now be able to log on to a website and, if they have access to a 3D printer, print fully functional
and totally undetectable firearms.”

e “All of this is because the Trump administration quietly settled a lawsuit with Cody Wilson, a 3D-gun creator
who had sued the federal government for being forced to take down his downloadable 3D guns back in 2013.”

The video then urges federal and state governments to mandate the placement of permanent metal components on
guns and to “outlaw printable guns.”

Healey says she has sued to “stop the illegal distribution of 3D printable guns.”
There is so very much wrong with these statements that it’s hard to know where to begin. But let’s start with some basic
facts. The controversy revolves around a case brought by a company called Defense Distributed, together with an

advocacy organization called the Second Amendment Foundation. The plaintiffs challenged the Obama administration’s
decision to apply federal International Traffic in Arms Regulations (ITAR) in order to block Defense Distributed from

WASHSTATEC000515
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 2 of 372

distributing plans that would permit individuals with a 3D printer to manufacture a plastic handgun (called “the
Liberator”) and a “fully functional plastic AR-15 lower receiver” — the indispensable portion of an AR that is considered
the “firearm” and that typically contains the serial number.

The Obama administration justified its decision to prevent the plaintiffs from posting the files on the grounds that the
files would be available for international download and international use. It also argued that the files at issue were not
“expressive speech.” As the Fifth Circuit explained, printing a fully functional plastic lower receiver or Defense
Distributed’s single-shot plastic pistol “is legal for United States citizens and will remain legal for United States citizens
regardless of the outcome of this case.”

(The federal Undetectable Firearms Act makes it illegal to manufacture or possess a weapon undetectable by walk-
through metal detectors.)

indeed, the international-export aspects of the case were indispensable to court rulings at the district- and circuit-court
levels that denied the plaintiffs’ motion for a preliminary injunction that would permit it to distribute its files.
Specifically, the district court relied on the “public’s keen interest in restricting the export of defense articles.” The Fifth
Circuit held that the district did not abuse its discretion in denying the motion, and it declined to address the question of
whether the plaintiff demonstrated a likelihood of success on the merits.

Despite these rulings, the federal government faced a difficult challenge on the merits. The plaintiffs’ case was
fundamentally a speech case, not a gun case. The plaintiffs weren’t distributing guns, they were distributing information,
and by blocking the flow of information, the Obama administration had placed a “prior restraint” on the plaintiffs’
speech. Prior restraints are among the least-favored government actions in First Amendment jurisprudence.

People have been making homemade guns since before the founding of the Republic. You don’t need a license to make
a gun for personal use; you need one only if you make a gun for sale or distribution.

in fact, the Obama administration’s action was worse than the typical prior restraint in part because it was censoring
further distribution of information that was already all over the Internet. That’s right, plastic-gun plans are but one
Google search away for every man, woman, and child in the United States. Just before | wrote this piece, | typed a single
phrase and found plans for multiple guns.

And, by the way, people have been making homemade guns since before the founding of the Republic. You don’t need a
license to make a gun for personal use; you need one only if you make a gun for sale or distribution. Guns can be made
at home easily and cheaply. Home manufacture is common (I’m close to someone who makes better ARs than any
manufacturer). Oh, and technology for “undetectable” guns existed long before 3D printing — hence the need for the
Undetectable Firearms Act.

What did the Trump administration actually do? Simply put, it entered into a settlement agreement that permitted the
plaintiffs to post their designs and required the government to issue a letter indicating that the designs were not subject
to the licensing requirements set forth by the International Traffic in Arms Regulations. It did not alter in any way the
underlying statutory or regulatory laws governing the manufacture, use, or possession of firearms.

So, let’s recap the claims above:
“Downloadable guns are a real thing because of the Trump administration.”
e False. 3D-printed guns were legal regardless of the outcome of the case, and plans for 3D-printed guns were

widely available online.

“Individuals will now be able to log on to a website, and if they have access to a 3D printer, print fully functional and
totally undetectable firearms.”

WASHSTATEC000516
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 3 of 372

e Misleading. The word “now” is deceptive. Individuals were able to do this before the Trump administration’s
settlement, and they would have been able to do so even if the Trump administration kept litigating the case.
Moreover, it’s important to note that possessing “totally undetectable” firearms violates federal law.

“All of this is because the Trump administration quietly settled a lawsuit with Cody Wilson, a 3D-gun creator who had
sued the federal government for being forced to take down his downloadable 3D guns back in 2013.”
e False. As the Fifth Circuit clearly stated, manufacture and possession of a plastic pistol or plastic lower receiver
(subject to the Undetectable Firearms Act) “is legal for United States citizens and will remain legal for United
States citizens regardless of the outcome of this case.”

Multiple states are now suing on their own, hoping to replace the Obama administration’s prior restraint with one of
their own. Here’s Pennsylvania attorney general Josh Shapiro:

@PAAttorneyGen: Tonight, | went to court to prohibit access to new 3D-printable guns in PA. These
downloadable firearms were just about to be widely available online. It's an existential threat to our state & we
stepped in to stop it. The site is - & will remain - dark throughout PA.

For critics of gun rights, details don’t matter because the gun debate is less a policy debate than it is a cultural conflict.

i’ve got news for Mr. Shapiro: 3D plans are still widely available. They’ve been widely available. And it’s odd to refer to
the plans as an “existential threat to our state” when the original justification for the Obama administration’s action was
concern over arms exports.

Why does this keep happening? Why do media outlets and politicians continue to spread false information and then —
when called on it — remain proudly ignorant and instead condemn so-called “gunsplaining”?

My own view is simple. For critics of gun rights, details don’t matter because the gun debate is less a policy debate than
it is a cultural conflict. The Trump administration’s settlement isn’t so much an outrage on its own terms as it is a vehicle
for a different argument — a broader argument against gun culture. And in that broader attack on gun culture, other
essential American liberties must be sacrificed, including freedom of expression. Prior restraints on free speech area
small price to pay when gun control is at stake.

Official - SBU

LINCLASSHHED

WASHSTATEC000517
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 4 of 372

 

Message

From: American Security Today [twaitt=americansecuritytoday.com@mail76.sea21.rsgsv.net]

on behalf of | American Security Today [twaitt@americansecuritytoday.com]

Sent: 8/1/2018 10:20:04 AM

To: millermf@state.gov

Subject: 3D Guns: What We Know, Facebook Scraps Bad Actors, Shipping Giant Falls Victim to Ransomeware, When Teacher

= Child Predator

3D Guns: What We Know, Facebook Scraps Bad Actors, Shipping Giant Falls Victim to Ransomeware, When
Teacher = Child Predator

Gutting-Eelge Products and Technologies fo help Keep ur Naton View this amaill in vour browser

Safe, One Cty at a Time

 

 

 

 

 

August 1, 2018

WASHSTATEC000518
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 5 of 372

 

 

 

 

 

3D Guns: Untraceable, Undetect-
able & Unstoppable? (Multi-Video)

Not long ago it was ‘science fiction,’ but
now US officials & lawmakers are
grappling with a new reality, the ability for
citizens to print firearms at home. On
Wed it will be legal to download

instructions on how to make a plastic

handgun with a... Read More

 

 

WASHSTATEC000519
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 6 of 372

ATI Systems in 2018 '‘ASTORS' a -
Awards (Learn More, Video)

ATI Systems high-performance products

are used by colleges. cities, ports,
refineries, nuclear power plants, military

bases & homeland security locations to
maintain the safety of their operations. ATI

Systems is a Proud Sponsor of
the... Read More

 

 

WASHSTATEC000520
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 7 of 372

 

 

 

 

 

Facebook Scraps Accounts Trying

 

to Impact Midterm Elections

(Videos)
Facebook has detected a new

coordinated effort to use ifs social

 

network to influence US politics anead of
the 2018 midterm elec-tions, and have

removed 32 ‘bad actors’ pages &
accounts from Facebook & Insta-gram, in

 

an effort to combat... Read More

 

 

WASHSTATEC000521
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20

Check Out the AST July *Fully

interactive* Maqazine (Multi-
Video)

Feature Articles Include:

« Al: New Weapon for Law
Enforcement/Modern
Security

« REACT5000 Advanced CCU

e Desktop Alert 2018 ‘ASTORS'

Page 8 of 372

 

Homeland Award Sponsor

« Interpol: 10 Wanted
Americans

« American-Made PC Matic

« Fed Data Under Seige, Thales
eSecurity's Nick Jovanovic

Read the AST June Magazine

WASHSTATEC000522

 
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 9 of 372

 

Another Shipping Giant Falls Victim

to Ransomware (Learn More,

Videos)
A Port of Long Beach terminal affiliated

with Cosco Shipping has been hit by a

   

ransom-ware attack, \jeaving the
company’s phone lines & email down,
requiring them to use temporary Yahoo

email addresses to conduct company

business for over... Read More

 

 

 

 

 

 

WASHSTATEC000523
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 10 of 372

 

VA Teacher Gets 23 Yrs for
Producing Child Pornography

 

Richard Welibeloved-Stone, a imr science
teacher at Charlottesville High School,

 

was discovered by police after chatting
online with an undercover agent from the
UK about sexually abusing a young child.

Piease call 66-347 -2423 if you
have... Read More

 

 

 

Multi-Agency Effort Nabs Yuma
Most Wanted (Learn More, Videos)

Jesus Dozal-Castillo, one of Yuma
sector’s top five most wanted individuals
due to his extensive involvement in
smugaling activity has been arrested.

Please help by calling 1-866-999-8727 toll-

free to report suspicious activity,

 

anonymously... Read More

WASHSTATEC000524

 
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 11 of 372

 

 

 

 

 

Prmiimiht a MA OT OTR ONES AH richie ememniar
Copyright © "ASy 2078 - 2078" Al rights reserved,

Gur mailing acelrags is: P.O. Bo» 1103, Belmar, NJ OP * 1S

Wart io change how you receive these eras?

You can upiaie your oreferences or unsubsoribe from this lst

 

WASHSTATEC000525
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 12 of 372

#8,

SIONS

s
es

recuriy Prot

wo

ubscoribe option above.

o

o

Thank vou for your service!

WASHSTATEC000526
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 13 of 372

 

Message

From: American Security Today [twaitt=americansecuritytoday.com@mail218.atl101.mcdlv.net]

on behalf of | American Security Today [twaitt@americansecuritytoday.com]

Sent: 8/1/2018 11:40:16 AM

To: kaidanowts@state.gov

Subject: 3D Guns: What We Know, Facebook Scraps Bad Actors, Shipping Giant Falls Victim to Ransomeware, When Teacher

= Child Predator

3D Guns: What We Know, Facebook Scraps Bad Actors, Shipping Giant Falls Victim to Ransomeware, When
Teacher = Child Predator

Guiting- Exige Products and Technologies fo help Keep ur Nation iew this amall in vour browser

Safe, One Cty at a Time

 

 

 

 

 

August 1, 2018

WASHSTATEC000527
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 14 of 372

 

 

 

 

 

3D Guns: Untraceable, Undetect-
able & Unstoppable? (Multi-Video)

Not long ago it was ‘science fiction,’ but
now US officials & lawmakers are
grappling with a new reality, the ability for
citizens to print firearms at home. On
Wed it will be legal to download

instructions on how to make a plastic

handgun with a... Read More

 

 

 

WASHSTATEC000528
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 15 of 372

 

ATI Systems in 2018 '‘ASTORS' eee -
Awards (Learn More, Video)

ATI Systems high-performance products

are used by colleges. cities, ports,
refineries, nuclear power plants, military

bases & homeland security locations to
maintain the safety of their operations. ATI

Systems is a Proud Sponsor of
the... Read More

 

WASHSTATEC000529

 
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 16 of 372

 

 

 

 

 

Facebook Scraps Accounts Trying

 

to Impact Midterm Elections

(Videos)
Facebook has detected a new

coordinated effort to use ifs social

 

network to influence US politics anead of
the 2018 midterm elec-tions, and have

removed 32 ‘bad actors’ pages &
accounts from Facebook & Insta-gram, in

 

an effort to combat... Read More

 

 

 

WASHSTATEC000530
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20

Check Out the AST July *Fully

interactive* Maqazine (Multi-
Video)

Feature Articles Include:

Al: New Weapon for Law
Enforcement/Modern
Security

REACT5000 Advanced CCU
Desktop Alert 2018 "ASTORS’
Homeland Award Sponsor
Interpol: 10 Wanted
Americans

American-Made PC Matic
Fed Data Under Seige, Thales
eSecurity's Nick Jovanovic

Read the AST June Magazine

WASHSTATEC000531

Page 17 of 372

 

 

 
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 18 of 372

 

Another Shipping Giant Falls Victim

to Ransomware (Learn More,

Videos)
A Port of Long Beach terminal affiliated

with Cosco Shipping has been hit by a

   

ransom-ware attack, \jeaving the
company’s phone lines & email down,
requiring them to use temporary Yahoo

email addresses to conduct company

business for over... Read More

 

 

 

 

 

WASHSTATEC000532
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 19 of 372

 

VA Teacher Gets 23 Yrs for
Producing Child Pornography

 

Richard Welibeloved-Stone, a imr science
teacher at Charlottesville High School,

 

was discovered by police after chatting
online with an undercover agent from the
UK about sexually abusing a young child.

Piease call 66-347 -2423 if you
have... Read More

 

 

 

Multi-Agency Effort Nabs Yuma
Most Wanted (Learn More, Videos)

Jesus Dozal-Castillo, one of Yuma
Sector’s top five most wanted individuals
due to his extensive involvement in

smugaling activity has been arrested.

Please help by calling 1-866-999-8727 toll-

free to report suspicious activity,

   

anonymously... Read More

 

 

 

WASHSTATEC000533
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 20 of 372

 

 

 

 

 

Prmiimiht a MA OT OTR ONES AH richie ememniar
Copyright © "ASy 2078 - 2078" Al rights reserved,

Gur mailing acelrags is: P.O. Bo» 1703, Selmar, NJ OP? 1S

Wart lo change how you receive thease errials?

You can updaie your orsfereances or unsubsoribe fran this fst

 

WASHSTATEC000534
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 21 of 372

res,

SSSiG

fh

hate and

iued merrier al America’s Security Pro

o

Thank vou for your service!

subseribe aphon above.

§

WASHSTATEC000535
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 22 of 372

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 8/1/2018 12:31:17 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: RE: Reopening the Public Comment Period on the Draft CAT I-ill Regs

From: Fite, David (Foreign Relations} <David_Fite@foreign.senate.gov>

Sent: Tuesday, July 31, 2018 8:24 PM

To: Paul, Joshua M <PaulJM@state.gov>; Faulkner, Charles S <FaulknerCS@state.gov>; Darrach, Tamara A
<DarrachTA@state.gov>; Miller, Michael F <Millermf@state.gov>

Ce: Jamie.mccormick@mail.house.gov' <Jamie.mccormick@mail.house.gov>; 'Edmund.Rice@mail.house.gov
(edmund.rice@mail.house.gov}' <edmund.rice@mail.house.gov>; Oliver, Stacie (Foreign Relations)
<Stacie_Oliver@foreign.senate.gov>; Bartley, Megan (Foreign Relations) <Megan_Bartley@foreign.senate.gov>;
Ricchetti, Daniel (Foreign Relations) <Daniel_Ricchetti@foreign.senate.gov>

Subject: RE: Reopening the Public Comment Period on the Draft CAT I-III Regs

 

 

From: Fite, David (Foreign Relations)
Sent: Tuesday, July 31, 2018 8:17 PM

Tamara A <BarrachTA@ state gov>; Miller, Michael F (Milermf@ state.gov) <Millermf@state.gov>
Ce: lamie.mecermick@msil house. gov; Edmund Rice @maill house gov (edmund. rice @mailhouse.gov)
<edmund rice @ mail house gov>; Oliver, Stacie (Foreign Relations) <Stacie Oliver @ foreign. senate.gov>; Bartley, Megan

 

(Foreign Relations) <Megan Bartley @foreisn senate zav>; Ricchetti, Daniel (Foreign Relations)
<Daniel Ricchetti@forelgn senate goy>
Subject: Reopening the Public Comment Period on the Draft CAT I-lll Regs

 

WASHSTATEC000536
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 23 of 372

 

Message

From: Morning Consult [reply@e.morningconsult.com]

Sent: 8/1/2018 12:40:23 PM

To: Kaidanow, Tina S [KaidanowTS@state.gov]

Subject: Morning Consult Washington, Presented by the Electronic Payments Coalition: Administration Reportedly Weighing

Another Refugee Program Reduction

Morning Consult Washington, Presented by the Electronic Payments Coalition: Administration Reportedly
Weighing Another Refi P Reducti

          

 

 

 

 

 

By Eh Yokiey

Top Stories

e The Trump administration is considering another reduction in the
number of refugees who can be admitted to the United States
following a scale-back of the refugee program in 2017, according to
several sources. (The New York Pires)

e Senate Majority Leader Mitch McConnell (R-Ky.) said an
agreement has been made with Senate Democrats to pass massive

WASHSTATEC000537
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 24 of 372

appropriations legislation covering the Departments of Labor,
Education and Health and Human Services. Passing the bills could
put pressure on House Republicans to agree to the Senate's
position, which would mean dropping some controversial policy
riders. (fae Hi)

Special counsel Robert Mueller has referred a set of cases
involving high-profile lobbyists - including longtime Democratic
lobbyist Tony Podesta and former Rep. Vin Weber (R-Minn.) - to
the U.S. Attorney's Office for the Southern District of New York,
according to people familiar with the matter. The inquiries are
reportedly regarding whether they failed to register their work as
foreign agents, and none of them have been charged with
wrongdoing. (CNN)

Chart Review

Why We're Sharing « Million Russian Troll Tweets
FiveThirtyEight

WASHSTATEC000538
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 25 of 372

 

 

 

 

Events Calendar (All Times Local)

WEDNESDAY

Senate Environment and Public Works Committee bearing on the 10:30
EPA's agenda a.m.
U.S. Chamber of Commerce hosts event on blockchaim ip.m.
THURSDAY

WASHSTATEC000539
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 26 of 372

Senate Foreign Relations Committee hosis hearme on the value of 10°45
the NATO alliance am.
Maryland Gov. Hogan participates in Reonomic Clab of 1:go
Washington, D.C. event a.m.
FRIDAY

No everris scheduled

SPOSSORED BY THE ELECTROSIC PAYMENTS COALITION

 

 

 

 

WASHSTATEC000540
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 27 of 372

 
 

s the future of

 

electronic payments

With over one in three voters saying they use cash less now than they have in
the past, more people are starting to rely on electronic payments as a safe and
easy way to pay every day. With the popularity of mobile wallets, online
payments, and other technologies expected to grow even further, we must
continue to prioritize innovation.

General

Peceral hidee in Seattle blocks release of bluenrints for 3 D-~

printed guns
Agueda Pacheco-Flores, Seattle Times

A federal judge in Seattle has granted a temporary restraining order
blocking a Texas man from releasing downloadable blueprints for 3D-
printed plastic firearms. U.S. District Court Judge Robert Lasnik's ruling
Tuesday comes a day after Washington State Attorney General Bob
Ferguson filed a suit challenging the Trump administration's decision last
month to allow Texas gun-rights advocate Cody Wilson to post the
blueprints, saying the move would provide broad unregulated access to
dangerous weapons.

Russian “Agent” And AGOP Operator Left A Tral Of Cash
Pocuments Reveal
Jason Leopold and Anthony Cormier, BuzzFeed News

A $45,000 payment to an undisclosed law firm. A cash withdrawal for
$14,000.

Steve Eannon's fiery threat to candidates: You take Koch
money, it's going to be toxic’
Brian Schwartz, CNBC

 

Steve Bannon has a warning for candidates supported by the conservative
Koch political donor network - just ahead of crucial midterm elections
this fall. "You take Koch money, it's going to be toxic. We are going to let
people know that if you take Koch money there's a punishment," Bannon,

WASHSTATEC000541
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 28 of 372

former chief White House strategist and Trump campaign chief
executive, told CNBC in an exclusive interview.

Justice Dent. lovesticating Claims That Druc Comipanics
Punded Terrorism in [ra
Gardiner Harris, The New York Times

 

 

The Justice Department is investigating claims that major drug and
medical device companies doing business in Iraq knew that the free
medicines and supplies they gave the government to win business there
would be used to underwrite terrorist attacks on American troops. In a
regulatory filing last week, AstraZeneca, a drugmaker based in Britain,
disclosed that it had "received an inquiry from the U.S. Department of
Justice in connection with an anti-corruption investigation relating to
activities in Iraq."

 

Presidential

Trump's ‘Dream’ Candidate Leads President in Hypothetical
Matchup

Eli Yokley, Morning Consult

 

President Donald Trump recently criticized Joe Biden, calling the former
Democratic vice president a "dream" opponent in 2020 who was rescued
from "the garbage heap" by former President Barack Obama. But those
attacks do not appear to have packed much of a punch.

‘Teun criticized for mot leading effort to sccure elections
Deb Riechmann, The Associated Press

 

As alarms blare about Russian interference in U.S. elections, the Trump
administration is facing criticism that it has no clear national strategy to
protect the country during the upcoming midterms and beyond. Both
Republicans and Democrats have criticized the administration's response
as fragmented, without enough coordination across federal agencies.

‘Trump Advisers Urge Raising Additional China Tartiis ta 2n%6
Bob Davis and Lingling Wei, The Wall Street Journal

 

As Washington and Beijing struggle to break a trade impasse, some

administration advisers are urging President Trump to raise the stakes
with a sharp increase in the level of tariffs proposed for $200 billion in
Chinese imports targeted for punitive measures. Trump administration

WASHSTATEC000542
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 29 of 372

advisers are debating measures that might bring Chinese negotiators to
the table.

Pence, DHS Secretary Say Putin Meddied in Trump's Election
Alyza Sebenius and Naureen S Malik, Bloomberg

 

Vice President Mike Pence and Homeland Security Secretary Kirstjen
Nielsen on Tuesday offered public support for U.S. spy agencies’ finding
that Russia interfered in the 2016 U.S. presidential election. President
Donald Trump stirred an uproar with comments at his Helsinki summit
with Russian leader Vladimir Putin when he cast doubt on U.S
intelligence assessments that Russia was behind cyber-attacks on
Democratic organizations and the Hillary Clinton presidential campaign
during the 2016 election.

As Trome Brings Home Korea War Dead, Families Blast U.S.
Agency
David Tweed, Bloomberg

 

  

North Korea's return of about 55 American war dead marks a hopeful
milestone in their almost seven-decade journey home. But it could be
years before they're reunited with their families, and some families blame
the U.S. government agency charged with identifying them. The remains,
which U.S. Vice President Mike Pence will formally accept Wednesday in
a ceremony in Honolulu, will join hundreds of fallen service members
awaiting identification by investigators at Joint Base Pearl Harbor-
Hickam.

‘everyone talked with Woodward’: Trump White House braces
for mew bool
Annie Karni, Politico

 

Bob Woodward, the legendary Washington Post journalist, was sitting on
the couch in press secretary Jay Carney's office, presenting Obama
administration officials with an offer they couldn't refuse. It was 2011,
and Woodward was working on a book chronicling President Barack
Obama's debt-ceiling negotiations.

‘Teruo feud with Koch network exposes rift between ponulist
forees anc establishment GOP
Robert Costa and Sean Sullivan, The Washington Post

 

 

President Trump's tight grip on the Republican Party is being openly
challenged by the powerful network of ideological conservatives linked to
billionaire industrialist Charles Koch, splaying out long-simmering
tensions over the party's future just months before the midterm elections.
Trump on Tuesday dismissed the mounting criticism of his trade and

WASHSTATEC000543
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 30 of 372

immigration policies from Koch and his allies as the battle cry of a faction
that has "become a total joke in real Republican circles."

 

Senate

At Senate inmamigration hearing, Derbin calls on Nicisen to
resign
Alan Fram, The Associated Press

Atop Democrat called Tuesday for Homeland Security Secretary Kirstjen
Nielsen to resign at a Senate Judiciary Committee hearing that saw
lawmakers of both parties criticize the Trump administration policy of
separating migrant children from their detained parents and its botched
efforts to reunite many of them. No. 2 Senate Democratic leader Richard
Durbin of Ilinois said the policy "shows the extremes this administration
will go to, to punish families fleeing horrific gang and sexual violence and
seeking refuge in the United States.”

Senate digs through record 1 mulion pages of documents on
Supreme Court nominee Brett Kavanaugh
Erin Kelly, USA Today

 

Senators have begun the deepest dive ever into the writings of a Supreme
Court nominee, digging into a record 1 million-plus pages of legal
opinions and emails from Brett Kavanaugh's career as a federal judge,
White House attorney and assistant to the prosecutor who investigated
President Bill Clinton. The volume of Kavanaugh's records dwarfs those
of the past two Supreme Court justices to be confirmed: Neil Gorsuch and
Elena Kagan.

Tmoorivate, Ravaneuek hints at views on Mueller
Manu Raju, CNN

 

Supreme Court nominee Brett Kavanaugh has privately told senators he
views the appointment of a special counsel by the Justice Department as
appropriate, a comment that could shed new light about his views of
Robert Mueller's investigation into Donald Trump's presidential
campaign, according to sources familiar with the meetings. But

Kavanaugh has also stood by his stated views that question whether a
sitting US president can be indicted on criminal charges, instead saying
Congress should play the lead role in impeaching and removing a
president - and also enact a law ensuring a president can be indicted after
leaving office.

WASHSTATEC000544
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 31 of 372

Senators Working to Reinstate Mandatory Cyber Training
Katherine Tully-McManus, Roll Call

 

Senate staffers are not required to undergo information security or
cybersecurity training, even as hackers target Congress. "The
cybersecurity threat is very real, and frankly we haven't stepped up and
done what I think we should do to deal with it - which should be an all
government response," Senate Majority Whip John Cornyn of Texas said
when asked Tuesday about attempted hacks of Senate networks.

 

House

Primary Threat Targets One of Two Jewish Republicans inthe
House
Simone Pathé, Roll Call

 

The next test of President Donald Trump's endorsement power will come
in Tennessee, where a little-known freshman - one of two Jewish
Republicans in the House - is being outspent more than 2-to-1 ahead of
Thursday's primary. Rep. David Kustoff earned the president's backing in
a tweet Friday - less than a week before the 8th District primary against
perennial GOP candidate George Flinn, a radiologist and radio station
owner who's almost entirely self-funding his campaign.

Trump fumps into Ohio special election as GOP alarm grows
Alex Isenstadt and Elena Schneider, Politico

 

President Donald Trump will travel to Ohio on Saturday to campaign for
Republican special election candidate Troy Balderson, according to a
senior party official - a move that comes amid rising GOP fears about the
race. A Republican loss, coming after special election defeats in
Pennsylvania and Alabama, would be deeply deflating for the
conservative base and party donors, and provide more evidence that a
wave is building against them heading into the midterms.

Democrat in Ohio special puts call for ‘new leadershin’ at
center of closing argument
Dan Merica, CNN

 

 

Democrat Danny O'Connor is putting his call for new leadership in both
parties front and center in the final days of the Ohio special election and
one week after the candidate delivered an unartful answer on his
opposition to Rep. Nancy Pelosi as the party's leader in the House.
O'Connor's final ad, released first to CNN, comes as Republicans are
going on air to highlight Ohio Gov. John Kasich's support for Republican

WASHSTATEC000545
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 32 of 372

nominee Troy Balderson to represent the state's 12th Congressional
District and are attacking O'Connor's support for energy regulations.

‘The new "Dr. No’: Ren. Justin Amash, marooned in Congress
David Weigel, The Washington Post

House Republicans had a cunning plan. Liberal Democrats, going to
extremes, were calling for the abolition of Immigration and Customs
Enforcement.

 

States

Tromp campaigns for Ron DeSantis fand himself} in Tampa
Adam C. Smith and Steve Contorno, Tampa Bay Times

Declaring himself the most popular Republican in the history of America,
President Donald Trump revved up thousands of fans Tuesday night at a
rowdy Tampa Bay campaign rally to help gubernatorial candidate Ron
DeSantis and, above all, celebrate Donald Trump. "This may be - in fact it
probably is - the greatest movement in the history of America," Trump
told the overflow crowd of about 10,000 filled with red T-shirts and Make
America Great Again caps.

Trump dodges risky Tennessee primary
Daniel Strauss and Christopher Cadelago, Politico

 

Rep. Diane Black is blanketing the air with TV ads claiming she has the
White House imprimatur as the true Trump candidate in the Tennessee
governor's race. There's just one problem: President Donald Trump has
not actually endorsed her and has no plans to get involved in this
Thursday's primary, multiple Republicans in Tennessee and Washington
with knowledge of the race told POLITICO.

Hogan questions Trump trade policy curing visit to bine

Jennifer Barrios, The Washington Post

Maryland's Republican governor used a visit to Montgomery County on
Tuesday as an opportunity to question President Trump's trade policy -
and to predict that he will win the deeply blue county in November's
gubernatorial election. Hogan, who is being challenged by former NAACP
president Ben Jealous (D), called Montgomery "really important" to
victory.

 

WASHSTATEC000546
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 33 of 372

Advocacy

Abead of Asia Trip. Business Lobby Gives Pormpes an Earfal on
‘Trade War
Gardiner Harris, The New York Times

 

Secretary of State Mike Pompeo pledged on Monday to ramp up the
Trump administration's diplomatic engagement with Asia in a speech
that followed a blistering attack on the president's trade policies by a
usually stalwart Republican business ally. Thomas J. Donohue, the
longtime U.S. Chamber of Commerce president and chief executive,
introduced Mr. Pompeo at an Indo-Pacific business forum by criticizing
protectionist trade measures that he said led to both the Great
Depression and World War II.

 

A Message from the Electronic Payments Coalition:

From making an order online to splitting bills on peer-to-peer payment
apps, electronic transactions represent the future of easy and secure
types of electronic payments every day, with their popularity only
expected to grow.

 

Opinions, Editorials and Perspectives

Crony Camitalists Are Poised to Kul Thousands of
Massachusctts Jobs
Rep. Shaunna O'Connell, Morning Consult

 

 

When the U.S. Department of Interior formally recognized the Mashpee
Indian Tribe, whose ancestors famously received the Pilgrims along the
coast of New England in the early 17th century, it represented a righting
of a historic injustice for native people everywhere: Finally, the
Thanksgiving Day Tribe would be empowered to exercise all the
sovereign freedoms it had been denied for hundreds of years. And for the
local communities that surround the tribe's historic lands, it also
represented a dramatic boon to economic prosperity, because with formal
government recognition comes the potential for new development,
including gaming.

How Trump Could Be Like Reagan
Stephen Moore et al., The New York Times

 

WASHSTATEC000547
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 34 of 372

President Trump won a victory for freer trade last week when he and the
president of the European Commission, Jean-Claude Juncker, agreed to
find ways to lower tariffs and other barriers to each other's exports. The
outlines of the deal are still sketchy, but it calls for the Europeans to buy
more American petroleum, soybeans and manufactured goods and for
Mr. Trump to reduce his auto and steel tariffs.

‘Those "Bad’ Koch Brothers
The Editorial Board, The Wall Street Journal

 

Now that Kim Jong Un is his fast friend, President Trump has decided to
pick a fight with some truly nefarious operators-the successful American
businessmen and political donors Charles and David Koch. At least Mr.
Trump and MSNBC now have something in common.

New ad taking aim at Sen, Claire McCaskill is beyond
disgusting
The Editorial Board, The Kansas City Star

 

 

Plenty of political ads are abhorrent because they are so misleading. A
new ad running statewide in Missouri against Democratic Sen. Claire
McCaskill adds an unsavory ingredient.

Cur nation is too strapped te focus on making the rich richer
Editorial Board, The Washington Post

 

Just when it seemed there was no possible way to reduce taxes on
wealthy Americans any further, President Trump's economic team has
reminded us that nothing is impossible as long as you really, really want
to achieve it. The Trump team is considering a proposal, long advocated
by Larry Kudlow, director of the National Economic Council, to impose
the capital-gains tax only on the inflation-adjusted profit from a sale of
assets, rather than the full amount as at present.

 

Research Reports and Polling

A Decade of Fortunc 190 [Nalogue in Congress
Quorum

 

From June 2008-June 2018, mentions of Fortune 100 companies by
members of Congress have steadily increased.

WASHSTATEC000548
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 35 of 372

Americans are far more religious than acults im other wealthy
nations

Dalia Fahmy, Pew Research Center

 

In 1966, Time magazine famously examined whether the United States
was on a path to secularization when it published its now-iconic "Is God
Dead?" cover. However, the question proved premature: The U.S.
remains a robustly religious country and the most devout of all the rich
Western democracies.

 

WASHSTATEC000549
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 36 of 372

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 7/31/2018 8:49:28 PM

To: Carter, Rachel [CarterR @state.gov]; PM-Strategy [PM-Strategy @state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov];
PM-DTCP-RMA [PM-DTCP-RMA@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL @state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD @state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger,Earle D (Lee) [LitzenbergerED @state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James [James.Mcverry.ctr@dla.mil]

Subject: Defense Distributed Settlement Alerts for 31 July 2018

 

Defense Distributed Settlement Alerts for 31 July 2018

 

“The battle te ston 31D-printed wuns, explamed”, The upcoming publication has terrified lawmakers around the
country. State attorneys general are racing to get a court injunction on Wilson’s plans to republish the blueprints
online. They have also asked the federal government to withdraw from the settlement.

 

“Trump appears to oppose 3D printed guns despite making blueprints available”, One day before blueprints for
3D printed guns were set to be available online because of a decision by Donald Trump’s administration, the
president questioned whether they should be publicly available.

 

“Trump says public availability of 3D-printed guns ‘doesn't seem to make nruch sense”, President Donald
Trump said Tuesday that he is “looking into” the availability of plans for the 3D printing of guns, writing on
Twitter that he had already been in touch with the NRA on the issue.

 

“Trump Calls For Crackdown On 3D Printed Guns. Here's Why He's Wrong.”, First off, as Stephen Gutowski
of the Washington Free Beacon points out, it is easy and legal to find gun blueprints online — and it should be,
given that the First Amendment problems with barring the ability to post and consume such blueprints are quite
serious.

 

“Trump says he “spoke to NRA" about 3D plastic guns”, Mr. Trump spoke after eight states filed suit against
the administration, contending the hard-to-trace plastic weapons are a boon to terrorists and criminals and
threaten public safety.

 

 

“Pelosi blasts Trump admimistration: Allowing 3D guns is a ‘death warrant’”, “This decision is a death warrant
for countless innocent men, women and children,” Pelosi argued in a statement. "For the sake of all our safety
and lives, it must be reversed immediately.”

“Tow worried should we be about 3-D-printed plastic wuns?”, At the moment, plastic guns are just a curiosity;
the ones that people have made tend to fall apart after firing a shot or two. And it’s already fairly easy to buy
almost all the parts to make, say, an AR-15 without going through any background-check process; you'll just
have to get a partially machined lower receiver and do a little milling yourself, if you have the right equipment.

 

 

“Thousands download 3D-printed gun designs”, Blueprints for 3D-printed guns, published online four days
early amid last-minute attempts to ban them, have been downloaded thousands of times.

“Attorneys General Sue Trume Admiustranon To Block 3D-Printed Guns”, A coalition of attorneys general
from eight states and the District of Columbia filed a lawsuit against the Trump administration on Monday to
stop a Texas-based company from publishing instructions for 3D-printed guns on its website.

 

WASHSTATEC000550
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 37 of 372

“Lawmakers’ bil would outlaw 31D-printed plastic euns”, Democratic Reps. Seth Moulton of Massachusetts and
David Cicilline of Rhode Island plan to introduce legislation during Tuesday’s U.S. House session that would
prohibit the manufacture or possession of 3D- printed guns.

 

“True questions 3-D ormiable euns —- which his own administration just helped make available to public”,
Trump’s concern comes after Democratic state officials filed last-minute lawsuits and prepared legislation in a
frantic attempt to halt the widespread availability of 3-D printable plastic guns.

 

“Should downloadable plans for 3D-printed gums be banned’?”, The company filed its own suit in Texas on
Sunday, asserting that it's the victim of an "ideologically-fueled program of intimidation and harassment" that
violates the company's First Amendment rights.

 

“SD-printed guns, technology, government and you, It’s long been understood that when there’s a social ill, the
government should impose a law to curb the occurrences of the ill. The problem with this system today is that
technology is undermining the power of law — in increasing fashion.

 

“3D-primied guns will soon be just a click away’, Soon people will be able to manufacture their own guns and
gun parts with a 3D printer, and some gun control advocates are describing this a threat to the nation.

 

“Police: 3-D printed guns will be 'a concern going forward”’, "The Trump administration’s decision will open
the floodgates and allow anyone with access to the internet and a 3-D printer to possess a firearm," Cicilline
added. "Even worse, these weapons are virtually undetectable by modern security devices used in airports,
schools, and other would-be targets for mass shooters. This is a disaster waiting to happen.”

 

 

“Celebs Bee Jeff Sessions to Block 3-D Printed’ Guns’, The outcry comes just days before the settlement with
Defense Distributed takes effect and follows weeks of Democrat efforts to derail 3-D printed guns via
Congressional action. These efforts include Sen. Chuck Schumer’s (D-NY) misleading claim that 3-D printed
guns open the door to a “fully semiautomatic weapon.”

“3-D puns: Untraceable, undetectable and unstoppable?” A State Department spokesman told CNN the
settlement came after a national security analysis that determined "certain firearms and related items that are
widely available for commercial sale, and technical data related to those items, is of a type that does not offer a
critical military or intelligence advantage to the United States.”

 

“When Tt Comes To The Safety OF 31> Printed Guns, The NRA Is Conspicuousiy Silent”, If you think there are
limits to the scale of a 3D printed object, consider an office I visited last year in Dubai, which was created
entirely by 3D printing. It might not make sense economically for a criminial to use 3D printing to make small
weapons. Large ones could be a different story.

 

“Backlash on 3D gun tech as lawmakers, states mobilize to outlaw”, “I think we’re going to have to ban the
design as well as the production of them, you know, on a machine,” said Pallone. “We might also have
something about warnings, you know, that says that, you know, it’s illegal under federal law to use this machine
for that purpose, so various things that we’re thinking up. But basically, it would be banned, yes.”

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

WASHSTATEC000551
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 38 of 372

e-mail: MarquisMRastate.gov | Web: www. stute.gov/i/pm / |Twitter: @StateDeptPM

Stay connected with State.gov:

 

Official
LINCLASSIFIED

Official
UNCLASSIFIED

WASHSTATEC000552
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 39 of 372

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 8/1/2018 8:05:46 PM

To: hartri@state.gov

Subject: 18-0801 Wednesday "Daily Bugle”

 

 

ase

 

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

President Continues National Emergency with Respect to Lebanon
lustica/ATF Seeks Cornments on National Firearms Act Division and Firearms
and Explosives Services Division Customer Service Survey

DHS/CBP Adjusts COBRA Fees for Inflation in FY 2019

 

Items Scheduled for Publication in Future Federal Register Editions
Commerce/BIS Activates Denial Order Concerning Narender Sharma and
Hydel Engineering Products of Middle Bazzar, Rampur Bushanr, India
BHS/CBP Releases Notice Concerning In-Bond Enforcement Discretion
DneD/OSS Releases Notice for Entities Cleared by BoD under the Nationa!
industrial Security Program

GAQ Ex/im Reports and Testimonies of Interest

State/DOTC Withdraws Temporary Madification of USML Catecory T that
Would Have Permitbed Internet Posting of 3D-printed Firearm Plans

 

. Preasury/OFAC Issues Ukraine-/Russia-related General License
ULS. District Court Issues Temporary Restraining Order in 3-D Printer Gun

Case

.EU Adds 6 Entities to Russia Sanctions List
UK OFST Publishes Guide Concerning Financial Sanctions

 

CTech: “Israeli and US, Defense Robotics Companies Quarrel Over China

WASHSTATEC000553

 
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 40 of 372

Ls.

Seattle Times: "Federal Judge in Seattle Blocks Release of Blueprints for 3D-
Printed Guns"

,M. Volkov: “White Collar Criminals and Sending a Messaqde to Deter

Misconduct {Part I of TIT"

 

.8.C, Thomsen TL A.D. Pavtas & MM. Shormalk: "Changes to Export Controls in

duly 2018"

BC. Burns: “Federal Court Incorrectly Says DDOTC Jumped the Gun on Gun

.ECTI Presents “Understanding the Tariff Wars: Developing Strategies to

Overcome International Supply Chain Disruptions” Webinar, 12 Sep

. Bartlett's Unfamiliar Guotations
Are Your Copies of Reaulations Up to Date? Latest Amendments: ATF (15 Jan

 

2016), Customs (12 Jun 2018), DOD/NISPOM (18 May 2016), EAR (1 Aug
2018), FACR/OFAC (29 Jun 2018), FTR (24 Apr 2018), HTSUS (8 Jun 2018),

Weekly Highlichts of the Daily Bugle Top Stories

 

 

 

WASHSTATEC000554

 

 
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 41 of 372

=i. Commerce/BIS Amends EAR, Adds 44 Entities in

China to Entity List, Modifies 1 Entry
(Source: Federal Register, 1 Aug 2018.) [Excerpts. ]

83 FR 37423-37433: Addition of Certain Entities; and Modification of Entry
on the Entity List

* AGENCY: Bureau of Industry and Security, Commerce.
* ACTION: Final rule.
* SUMMARY: This rule amends the Export Administration Regulations (EAR)
by adding forty-four entities (eight entities and thirty-six subordinate
institutions) to the Entity List. The entities that are being added to the Entity
List have been determined by the U.S. Government to be acting contrary to
the national security or foreign policy interests of the United States. These
entities will be listed on the Entity List under the destination of China. This
rule also modifies one entry under China to provide additional addresses and
names for the entity at issue.
* DATES: This rule is effective August 1, 2018. ...
* SUPPLEMENTARY INFORMATION: The Entity List (Supplement No. 4 to
part 744) identifies entities reasonably believed to be involved, or to pose a
significant risk of being or becoming involved, in activities contrary to the
national security or foreign policy interests of the United States. The EAR
imposes additional license requirements on, and limits the availability of
most license exceptions for, exports, reexports, and transfers (in-country) to
listed entities. The “license review policy" for each listed entity is identified
in the License Review Policy column on the Entity List and the impact on the
availability of license exceptions is described in the Federal Register notice
adding entities to the Entity List. BIS places entities on the Entity List
pursuant to sections of part 744 (Control Policy: End-User and End-Use
Based) and part 746 (Embargoes and Other Special Controls) of the EAR.
The End-User Review Committee (ERC), composed of representatives of
the Departments of Commerce (Chair), State, Defense, Energy and, where
appropriate, the Treasury, makes all decisions regarding additions to,
removals from, or other modifications to the Entity List. The ERC makes all
decisions to add an entry to the Entity List by majority vote and
all decisions to remove or modify an entry by unanimous vote.

ERC Entity List Decisions
Additions to the Entity List

This rule implements the decision of the ERC to add forty-four entities
(eight entities and thirty-six of their subordinate institutions) to the Entity
List. These entities are being added on the basis of Sec. 744.11 (License
requirements that apply to entities acting contrary to the national security or
foreign policy interests of the United States) of the EAR. All of the entities
added as part of this rule are located in China.

The ERC reviewed Sec. 744.11(b) (Criteria for revising the Entity List) in
making the determination to add these entities to the Entity List. Under that
paragraph, entities for which there is reasonable cause to believe, based on

 

WASHSTATEC000555
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 42 of 372

specific and articulable facts, that the entity has been involved, is involved,
or poses a significant risk of being or becoming involved in, activities that
are contrary to the national security or foreign policy interests of the United
States, and those acting on behalf of such entity, may be added to the
Entity List. Paragraphs (b)(1) through (5) of Sec. 744.11 provide an
illustrative list of activities that could be contrary to the national security or
foreign policy interests of the United States.

The ERC determined that seventeen entities, China Electronic Technology
Group Corporation (CETC) 13, and twelve of its subordinate institutions;
CETC-55, and two of its subordinate institutions; and Hebei Far East
Communication System Engineering, all located in China, be added to the
Entity List for actions contrary to the national security or foreign policy
interests of the United States. These seventeen entities are being added to
the Entity List on the basis of their involvement in the procurement of U.S.-
origin items for activities contrary to the national security and foreign policy
interests of the United States. Specifically, the ERC determined that there is
reasonable cause to believe, based on specific and articulable facts, that all
of these entities are involved in the illicit procurement of commodities and
technologies for unauthorized military end-use in China.

The ERC determined that twenty-seven entities, China Aerospace Science
and Industry Corporation Second Academy, and thirteen of its subordinate
institutions; China Electronics Technology Group Corporation 14th Research
Institute, and two of its subordinate institutions; China Electronics
Technology Group Corporation 38th Research Institute, and seven of its
subordinate institutions; China Tech Hi Industry Import and Export
Corporation; and China Volant Industry, all located in China, be added to the
Entity List for actions contrary to the national security or foreign policy
interests of the United States. The ERC determined that for these twenty-
seven entities there is reasonable cause to believe, based on specific and
articulable facts, that there is an unacceptable risk of use in (or diversion of
U.S.-origin items to) military end-use activities in China.

Pursuant to Sec. 744.11(b) of the EAR, the ERC determined that the
conduct of all forty-four of these entities raises sufficient concern that prior
review of exports, reexports or transfers (in-country) of all items subject to
the EAR involving these entities, and the possible imposition of license
conditions or license denials on shipments to the entities, will enhance BIS's
ability to prevent violations of the EAR.

For all forty-four entities added to the Entity List in this final rule, BIS
imposes a license requirement for all items subject to the EAR, and a license
review policy of presumption of denial. The license requirements apply to
any transaction in which items are to be exported, reexported or transferred
(in-country) to any of the entities or in which such entities act as purchaser,
intermediate consignee, ultimate consignee, or end-user. In addition, no
license exceptions are available for exports, reexports or transfers (in-
country) to the entities being added to the Entity List in this rule. The
acronym "a.k.a." (also known as) is used in entries on the Entity List to
identify aliases and help exporters, reexporters and transferors to better
identify entities on the Entity List.

This rule adds the following entities to the Entity List: [see here.]...

Dated: July 27, 2018.

 

WASHSTATEC000556
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 43 of 372

Richard E. Ashooh, Assistant Secretary for Export Administration.
back to ten

= "2. Justice/ATF Seeks Comments on National Firearms
Act Division and Firearrns and Explosives Services
Division Customer Service Survey

83 FR 37520: Agency Information Collection Activities; Proposed eCollection
eComments Requested; National Firearms Act Division and Firearms and
Explosives Services Division Customer Service Survey

* AGENCY: Bureau of Alcohol, Tobacco, Firearms and Explosives,
Department of Justice.

* ACTION: 30-day notice.

* SUMMARY: The Department of Justice (DOJ), Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF), will submit the following information
collection request to the Office of Management and Budget (OMB) for review
and approval in accordance with the Paperwork Reduction Act of 1995. A
minor change is being made to the proposed collection OMB 1140-0101
(Firearms and Explosives Services Division (FESD) Customer Service
Survey), to include references to the recently established National Firearms
Act Division (NFA Division); which was previously a branch in FESD. All
survey questions directly relate to customer experience in FESD, NFA
Division and their branches. The proposed collection is being published to
obtain comments from the public and affected agencies. The proposed
information collection was previously published in the Federal Register, on
May 30, 2018, allowing for a 60-day comment period.

* DATES: Comments are encouraged and will be accepted for an additional
30 days until August 31, 2018.

* FOR FURTHER INFORMATION CONTACT: If you have additional comments,
particularly with respect to the estimated public burden or associated
response time, have suggestions, need a copy of the proposed information
collection instrument with instructions, or desire any other additional
information, please contact Erica Payne, National Firearms Act Division,
either by mail at 244 Needy Road, Martinsburg, WV 25405, by email

comments and/or suggestions can also be directed to the Office of
Management and Budget, Office of Information and Regulatory Affairs,
Attention Department of Justice Desk Officer, Washington, DC 20503 or sent
to OIRA submissions@omb.eop.goyv.

* SUPPLEMENTARY INFORMATION: ...

 

Overview of This Information Collection

- Type of Information Collection: Extension, with change, of a currently
approved collection.

 

WASHSTATEC000557
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 44 of 372

~ The Title of the Form/Collection: National Firearms Act Division and
Firearms and Explosives Services Division Customer Service Survey. ...

- Form number: None. ...

- Abstract: The purpose of this survey is to gather information about
customer service provided to the firearms and explosives industry and
government agencies, in order to improve service delivery and customer
satisfaction. ...

Date: July 27, 2018.
Melody Braswell, Department Clearance Officer for PRA, U.S. Department of
Justice.

 

=3. DHS/CBP Adjusts COBRA Fees for Inflation in FY
2019

 

 

 

83 FR 37509-37511: COBRA Fees To Be Adjusted for Inflation in Fiscal Year
2019

* AGENCY: U.S. Customs and Border Protection, Department of Homeland
Security.

* ACTION: General notice.

* SUMMARY: This document announces that U.S. Customs and Border
Protection (CBP) is adjusting certain customs user fees and limitations
established by the Consolidated Omnibus Budget Reconciliation Act (COBRA)
for Fiscal Year (FY) 2019 in accordance with the Fixing America's Surface
Transportation Act (FAST Act) as implemented by CBP regulations.

* DATES: The adjusted amounts of customs COBRA user fees and their
corresponding limitations set forth in this notice for Fiscal Year 2019 are
required as of October 1, 2018. ...

* SUPPLEMENTARY INFORMATION: ... On December 4, 2015, the Fixing
America's Surface Transportation Act (FAST Act, Pub. L. 114-94) was signed
into law. Section 32201 of the FAST Act amended section 13031 of the
Consolidated Omnibus Budget Reconciliation Act (COBRA) of 1985 (19
U.S.C. 58c) by requiring certain customs COBRA user fees and
corresponding limitations to be adjusted by the Secretary of the Treasury
(Secretary) to reflect certain increases in inflation.

Sections 24.22 and 24.23 of title 19 of the Code of Federal Regulations (19
CFR 24.22 and 24.23) describe the procedures that implement the
requirements of the FAST Act. Specifically, paragraph (k) in section 24.22
(19 CFR 24.22(k)) sets forth the methodology to determine the change in
inflation as well as the factor by which the fees and limitations will be
adjusted, if necessary. The fees and limitations subject to adjustment, which
are set forth in Appendix A and Appendix B of part 24, include the
commercial vessel arrival fees, commercial truck arrival fees, railroad car
arrival fees, private vessel arrival fees, private aircraft arrival fees,
commercial aircraft and vessel passenger arrival fees, dutiable mail fees,

 

WASHSTATEC000558
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 45 of 372

customs broker permit user fees, barges and other bulk carriers arrival fees,
and merchandise processing fees, as well as the corresponding limitations.

Announcement of New Fees and Limitations

The adjusted amounts of customs COBRA user fees and their
corresponding limitations for Fiscal Year 2019 as adjusted by 4.886 percent
set forth below are required as of October 1, 2018. Table 1 provides the fees
and limitations found in 19 CFR 24.22 as adjusted for Fiscal Year 2019 and
Table 2 provides the fees and limitations found in 19 CFR 24.23 as adjusted
for Fiscal Year 2019.

 

 

 

 

 

 

WASHSTATEC000559
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 46 of 372

 

 

 

 

 

Tables 1 and 2 setting forth the adjusted fees and limitations for
Fiscal Year 2019 will also be maintained for the public's convenience on the
CBP website at www.cbp.qev.

Dated: July 27, 2018.
Kevin K. McAleenan, Commissioner, U.S. Customs and Border Protection.

[FN/2] The Commercial Truck Arrival fee is the CBP fee only, it
does not include the United States Department of Agriculture (USDA) Animal and
Plant Health Inspection Services agricultural quarantine and inspection (APHIS/AQIT)
fee that is collected by CBP on behalf of USDA. See 7 CFR 354.3(c) and 19 CFR
24.22(c)(1). Once 19 Single Crossing Fees have been paid and used for a vehicle
identification number (VIN)/vehicle in a Decal and Transponder Online Procurement
System (DTOPS) account within a calendar year, the payment required for the 20th
(and subsequent) single-crossing is only the APHIS/AQI fee and no longer includes
the CBP Commercial Truck Arrival fee (for the remainder of that calendar year).

 

WASHSTATEC000560
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 47 of 372

[FN/3] The Commercial Truck Arrival fee is adjusted down from 5.77 to the
nearest lower nickel. See 82 FR 50523 (November 1, 2017).

[FN/4] See footnote 2 above.

[FN/5] Although the minimum limitation is published, the fee
charged is the fee required by 19 U.S.C. 58c(b)(9)(A) (iD.

[FN/6] Only the limitation is increasing; the ad valorem rate of
0.3464% remains the same. See 82 FR 32661 (July 17, 2017).

[FN/7] Id.

__A. Items Scheduled for Publication in Future Federal
Register Editions
(Source: Federal Register)

* DHS/CBP; PROPOSED RULES; Modernized Drawback [Publication Date: 2
August 2018. |
back to tep

=

5. Commerce/BIS Activates Denial Order Concerning
Narender Sharma and Hydel Engineering Products of Middle
Bazzar, Rampur Bushahr, India

* Respondent: Narender Sharma and Hydel Engineering Products of Rampur
Bushahr, India

* Charges: Violation of one of the probationary conditions relating to the
$70,000 suspended portion of the civil penalty and the suspension of the 31
Aug 2017 denial order of Sharma's and Hydel's export privileges.
Specifically, Hydel and Sharma did not pay $30,000 that was due by 15 Dec
2017.

* Penalty: Activation of the $70,000 suspended portion of the civil penalty
and activation of denial order including a five-year denial period. The now-
activated $70,000 civil penalty amount shall be paid to the U.S. Commerce
Department within 15 days of the order.

* Debarred: 5 years.

* Date of Order: 30 Jul 2018.

 

WASHSTATEC000561
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 48 of 372

DHS/CBP Releases Notice Concerning In-Bond Enforcement

Discretion
(Source: CSMS# 18-000466, 1 Aug 2018.)

Due to issues identified with electronic communication for intermodal
movement of cargo and other operational issues identified by trade
partners, OFO will defer enforcement as identified above for a 6-month
period until February 6, 2019.

- In-bond shipments that arrive into the United States on a mode of
transport other than air and are subsequently transferred to air for
exportation from the U.S. or movement to a U.S. port of entry may continue
to be arrived and exported by CBP.

~ In-bonds that originate in the United States from either bonded
warehouses or Foreign Trade Zones and are subsequently exported by air
may continue to be arrived and exported by CBP.

- The use of FIRMS codes at arrival will not be enforced for those reporting
electronically.

- No automated edits in ACE will be implemented avoiding system reject
messaging.

~ CBP Officers at the port will assist traders with in-bond arrival and export
reporting as needed.

- Timeframe enforcement for arrival and export reporting beyond the 2
business days specified in the regulations for those reporting electronically
will be extended to 4 days.

Ports have been instructed to maintain an evaluation of the Trade's progress
in compliance during this period, and a reevaluation will be made within the
6-month period. While ports are instructed to issue warnings rather than
penalties during this time, ports will maintain the discretion to fully enforce
for egregious or continued violations or a lack of demonstration of good faith
efforts. Allowing for an extension until February 6, 2019, will also allow
other government agencies an opportunity to further enhance and align
their electronic systems with ACE.

Additionally until further notice, CBP will:

- Provide a stamp or perforation on a CBP Form 7512 verifying exportation
upon request of the carrier. The carrier, in order for CBP to stamp or
perforate an in-bond document, must provide proof of exportation (or
physical verification).

- CBP will continue to defer enforcement of the submission of the 6 digit
HTSUS number indefinitely.

Please direct any questions to CSC WAREHOUSING@CBP DHS. GOV

 

 

WASHSTATEC000562
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 49 of 372

7,
DoD/DSS Releases Notice for Entities Cleared by DoD under
the National Industrial Security Program

In early June 2018, the Director of National Intelligence, in his capacity as
the Security Executive Agent, and the Director of the Office of Personnel
Management, in his capacity as the Suitability & Credentialing Executive
Agent (Executive Agents), jointly issued a memorandum directing the
implementation of interim measures intended to mitigate the existing
backlog of personne! security investigations at the National Background
Investigations Bureau (NBIB). These measures include the deferment of
reinvestigations when screening results are favorable and mitigation
activities are in place, as directed.

In accordance with the guidance and direction received from the Executive
Agents, Defense Security Service (DSS) will adopt procedures to defer the
submission of Tier 3 Reinvestigations (T3Rs) and Tier 5 Reinvestigations
(T5Rs) for entities cleared under the National Industrial Security Program.
Facility Security Officers should continue to submit completed Standard
Form 86 and the reinvestigation request, six years from the date of last
investigation for the T5Rs and 10 years from the date of the last
reinvestigation for the T3Rs. New reinvestigation requests will be screened
by DSS using a risk management approach that permits deferment of
reinvestigations according to policy. If the determination is made to defer
reinvestigations, individuals will be immediately enrolled into the DoD
Continuous Evaluation (CE)/Continuous Vetting (CV) capabilities, as
required.

The Executive Agents have directed all Federal departments and agencies to
reciprocally accept the prior favorable adjudication for deferred
reinvestigations that are out of scope (overdue). Existing eligibility remains
valid until the individual is removed from CE, no longer has any DoD
affiliation, or has their eligibility revoked or suspended.

The Office of the Under Secretary of Defense for Intelligence signed a
memorandum on December 7, 2016, reminding DoD Components that
personnel security clearances do not expire. Individuals with current
eligibility in the Joint Personnel Adjudication System (JPAS), or its
successor, should not be denied access based on an out-of-scope

you encounter any challenges with this process, please email dss.ner.dss-
isfo.mbx. osmoi@mallrnil for assistance.

 

These procedures will remain in effect until further notice. More information
is available in the linked freguently asked questions.

 

 

WASHSTATEC000563
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 50 of 372

8. GAO Ex/Im Reports and Testimonies of Interest
(Source: GAO Reports and Testimonies, 1 Aug 2018.)

 

* Improved Information Sharing Could Help DOD Determine Whether Items
Are Commercial and Reasonably Priced.GAO-18-530: Published: Jul 31,
2018. Publicly Released: Jul 31, 2018.

9. State/DDTC Withdraws Temporary Modification of
USML Category I that Woulc Have Permitted Internet

Posting of 3D-printed Firearm Plans
(Source: Editor, 1 Aug 2018.)

The Directorate of Defense Trade Controls (DDTC) has removed from its
website the notice titled "Temporary Modification of Category I of the United
States Munitions List," dated July 27, 2018. The notice stated that the
Acting Deputy Assistant Secretary for Defense Trade Controls, under
authority of 22 C.F.R. § 126.2, had temporarily modified United States
Munitions List (USML) Category One to exclude the technical data identified
in the Settlement Agreement for the matter of Defense Distributed v. U.S.
Department of State. The DDTC website notice was removed on July 31,
2018, after a Federal court's temporary restraining order blocking the
release of downloadable blueprints for 3D-printed firearms that had been
agreed to in a settlement between Defense Distributed and the Department
of State.

State Department's spokeswoman, Heather Nauert, defended the decision to
settle the case, saying that move was based on legal advice from the Justice
Department. “The reason that the State Department got involved ... is
because of our role in controlling foreign access to U.S. defense technology,"
she said. "The State Department wants to prevent the wrong people from
acquiring weapons overseas."

But, she said, "we were informed that we would have lost this case in court
... based on First Amendment grounds ... The Department of Justice
suggested that the State Department and the U.S. government settle this
case, and so that is what was done."

aes

| i0. Treasury/OFAC Issues Ukraine-/Russia-related

General License
(Source: Treasury/OFAC, 31 Jul 2018.)

 

 

WASHSTATEC000564
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 51 of 372

The Department of the Treasury's Office of Foreign Assets Control (OFAC) is

supersedes General License 13B in its entirety. General License 13C
extends the expiration date of the general license to 12:01 a.m. October 23,
2018. OFAC is also replacing references to GL 13B in these FAQs with
references to GL 13C.

back to top

 

 

 

 

1i. U.S. District Court Issues Temporary Restraining

Order in 3-D Printer Gun Case
(Source: Editor, 1 Aug 2018.) [Docket numbers and administrative

UNITED STATES DISTRICT COURT WESTERN DISTRICT OF WASHINGTON
AT SEATTLE STATE OF WASHINGTON, et al., Plaintiffs, v. UNITED STATES
DEPARTMENT OF STATE, et al., Defendants.

Case No. C18-1115RSL

TEMPORARY RESTRAINING ORDER

This matter comes before the Court on plaintiffs’ "Emergency Motion for
Temporary Restraining Order (with Notice to Adverse Party)" ... and
defendants’ oppositions thereto .... On or about June 29, 2018, defendants
entered into an agreement whereby the federal government agreed to
publish a notice of proposed rulemaking and final rule revising the United
States Munitions List ("USML") to allow the distribution of computer aided
design ("CAD") files for the automated production of 3-D printed weapons,
to announce a temporary modification of the USML to allow such distribution
while the final rule is in development, and to issue a letter to Defense
Distributed and other defendants advising that the CAD files are approved
for public release and unlimited distribution. The agreement was made
public on July 10, 2018, and Defense Distributed is currently allowing
individuals to sign up to download specific CAD files on August 1, 2018.

Prior to the June 29, 2018, agreement, the federal government had taken
the position that restrictions on the export of technical data that is
indispensable to the creation of guns and their components through a 3-D
printing process was an essential part of its efforts to ensure that articles
useful for warfare or terrorism do not proliferate and threaten United States
interests and security. Under the Arms Export Control Act ("AECA"), the
President of the United States is authorized "to control the import and the
export of defense articles and defense services" "[i]n furtherance of world
peace and the security and foreign policy of the United States." 22 U.S.C.
§ 2778(a)(1). "Defense articles and defense services" includes all firearms
up to .50 caliber and all technical data related to such firearms, including
information that "is required for the design, development, production,
manufacture, assembly, operation, repair, testing, maintenance or
modification of" the firearms. 22 C.F.R. § 121.1(1)(a) and § 121.10(a).

 

WASHSTATEC000565
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 52 of 372

When defendant Defense Distributed posted CAD files for various weapons
on its website in December 2012, the federal government requested that
they be immediately removed from public access. The government advised
Defense Distributed that it could request a determination from the
Directorate of Defense Trade Controls ("DDTC") within the United States
Department of State regarding whether the files were subject to export
control under the International Traffic in Arms Regulations ("ITAR"). [FN/
1] Defense Distributed filed a number of determination requests. It also
filed a lawsuit in the United States District Court for the Western District of
Texas in which it argued that the export restrictions constituted a prior
restraint on and censorship of expression in violation of the First, Second,
and Fifth Amendments to the United States Constitution. Defense
Distributed v. U.S. Dep't of State, C15-0372RP (W.D. Tex). Defense
Distributed sought a preliminary injunction precluding the imposition of any
prepublication approval requirement for its CAD files. The federal
government opposed the motion, arguing that:

- "export of Defense Distributed's CAD files could cause serious harm to
U.S. national security and foreign policy interests" and “warrant subjecting
[the files] to ITAR‘'s export licensing of technical data;"

~ Defense Distributed's “CAD files constitute the functional equivalent of
defense articles: capable, in the hands of anyone who possesses
commercially available 3D printing equipment, of ‘automatically’ generating
a lethal firearm that can be easily modified to be virtually undetectable in
metal detectors and other security equipment;"

- "The State Department is particularly concerned that [Defense
Distributed's] proposed export of undetectable firearms technology could be
used in an assassination, for the manufacture of spare parts by embargoed
nations, terrorist groups, or guerrilla groups, or to compromise aviation
security overseas in a manner specifically directed at U.S. persons;" and

- both the government and the public "have a strong interest in curbing
violent regional conflicts elsewhere in the world, especially when such
conflict implicates the security of the United States and the world as a
whole." Id., Dkt. # 32 at 19-20 (internal quotation marks and citations
omitted).

The then-Director of the Office of Defense Trade Controls Management, Lisa
V. Aguirre, concluded that the unrestricted export of Defense Distributed's
CAD files would result in the production of plastic firearms that are fully
operable and virtually undetectable by conventional security measures, that
their use to commit terrorism, piracy, assassinations, or other serious
crimes would cause serious and long-lasting harm to the foreign policy and
national security interests of the United States, that efforts to restrict the
availability of defense articles to enemies of the United States would fail,
that the proliferation of weapons and related technologies would contribute
to a more dangerous international environment, and that the export would
undercut the domestic laws of nations that have more restrictive firearm
controls and the United States' foreign relations with those nations would
suffer.

 

WASHSTATEC000566
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 53 of 372

The district court denied the motion for preliminary injunction, noting that
Defense Distributed's avowed purpose is to facilitate "global access to, and
the collaborative production of, information and knowledge related to the
three-dimensional ('3D') printing of arms," and that such activities
“undoubtedly increase[] the possibility of outbreak or escalation of conflict"
and are of the type Congress authorized the President to regulate through
the AECA. ... The Fifth Circuit affirmed, finding that "the State Department's
stated interest in preventing foreign nationals - including all manner of
enemies of this country - from obtaining technical data on how to produce
weapons and weapons parts” constitutes “a very strong public interest in
national defense and national security." Defense Distributed v. U.S. Dep't of
State, 838 F.3d 451, 458 (5th Cir. 2016).

In April 2018, the federal government moved to dismiss Defense
Distributed's lawsuit, reiterating that what was at stake was “the United
States' ability to control the export of weapons - a system of law and
regulations that seeks to ensure that articles useful for warfare or terrorism
are not shipped from the United States to other countries (or otherwise
provided to foreigners) without authorization, where, beyond the reach of
U.S. law, they could be used to threaten U.S. national security, U.S. foreign
policy interests, or international peace and stability." Defense Distributed v.
U.S. Dep't of State .... Later that month, the parties reached a tentative
settlement agreement which, as described in the first paragraph of this
order, will allow Defense Distributed to place downloadable CAD files for
automated weapons printing on its website. No findings of fact or other
statements are provided in the agreement that could explain the federal
government's dramatic change of position or that alter its prior analysis
regarding the likely impacts of publication on the United States' national
security interests.

On July 30, 2018, two days before Defense Distributed plans to place
downloadable CAD files on its website, eight states and the District of
Columbia filed this lawsuit seeking a declaration that the “temporary
modification" of the USML is invalid and an injunction requiring the federal
defendants to rescind the procedurally defective modification and refrain
from acting on it. Having reviewed the papers submitted by the parties
along with the record before the Honorable Robert L. Pitman in the United
States District Court for the Western District of Texas, and having heard the
arguments of counsel, the Court finds as follows:

The procedure for obtaining a temporary restraining order differs from that
which is applicable in the preliminary injunction context, but the factors
considered by the Court are the same. In order to obtain preliminary
injunctive relief, plaintiffs must establish that "(1) they are likely to succeed
on the merits; (2) they are likely to suffer irreparable harm in the absence
of preliminary relief; (3) the balance of equities tips in their favor, and (4)
an injunction is in the public interest." Short v. Brown, 893 F.3d 671, 675
(9th Cir. 2018) (2008). In the Ninth Circuit, "if a plaintiff can only show that
there are serious questions going to the merits - a lesser showing than
likelihood of success on the merits - then a preliminary injunction may still

 

WASHSTATEC000567
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 54 of 372

issue if the balance of hardships tips sharply in the plaintiff's favor, and the
other two Winter factors are satisfied.” ...

Plaintiffs have shown a likelihood of success on the merits of their
Administrative Procedure Act claim insofar as the "temporary modification"
has resulted in the removal of one or more items from the USML.2 The
federal government represents that its settlement was the result of a multi-
year review process which was completed in May 2018 and resulted in a
determination that the type of firearms and related technical data at issue
here would not provide a military advantage to adversaries and therefore no
longer warrant export control under the AECA and should be removed from
the USML. In such circumstances, the governing statute, 22 U.S.C.
§2778(f)(1), requires that the results of such reviews be reported to
Congress and precludes the removal of any item from the USML until thirty
days after such notice is given. When the President delegated his authority
under the AECA to the Secretary of State, he also imposed a requirement
that any changes in designations of defense articles and defense services
subject to export control had to have the concurrence of the Secretary of
Defense. There is no indication that the federal government followed the
prescribed procedures.

Plaintiffs have also shown a likelihood of irreparable injury if the
downloadable CAD files are posted tomorrow as promised. A side effect of
the USML has been to make it more difficult to locate and download
instructions for the manufacture of plastic firearms. If an injunction is not
issued and the status quo alters at midnight tonight, the proliferation of
these firearms will have many of the negative impacts on a state level that
the federal government once feared on the international stage. Against this
hardship is a delay in lifting regulatory restrictions to which Defense
Distributed has been subject for over five years: the balance of hardships
and the public interest tip sharply in plaintiffs’ favor.

For all of the foregoing reasons, plaintiffs‘ motion for temporary restraining
order is GRANTED.

The federal government defendants and all of their respective officers,
agents, and employees are hereby enjoined from implementing or enforcing
the "Temporary Modification of Category I of the United States Munitions
List" and the letter to Cody R. Wilson, Defense Distributed, and Second
Amendment Foundation issued by the U.S. Department of State on July 27,
2018, and shall preserve the status quo ex ante as if the modification had
not occurred and the letter had not been issued.

Pursuant to the limitations set forth in Fed. R. Civ. P. 65, this matter is
hereby set for hearing on Friday, August 10, 2018, at 9:00 a.m. in
Courtroom 15106 to determine whether this temporary restraining order
should be converted to a preliminary injunction. No bond shall be required.

DATED this 3ist day of July, 2018, at 4:35 p.m.

A Robert S. Lasnik, United States District Judge

 

WASHSTATEC000568
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 55 of 372

[FN/1] The President delegated his authority to regulate under the AECA to the
State Department, which promulgated the ITAR. The DDTC administers the ITAR

[FN/2] For purposes of this temporary order, the Court finds that plaintiffs have
standing to pursue their claims. Although the restriction of access to technical data
within the United States is not the focus or goal of the USML, there is no separation
of the internet between domestic and international audiences. Thus, the listing has
effectively limited access to the CAD files within the jurisdictions governed by
plaintiffs. The States and the District of Columbia have a clear and reasonable fear
that the proliferation of untraceable, undetectable weapons will enable convicted
felons, domestic abusers, the mentally ill, and others who should not have access to
firearms to acquire and use them. ]

 

 

(Source: Council of the European Union, 31 Jul 2018.)

The Council added six entities to the list of those subject to restrictive
measures over actions undermining or threatening the territorial integrity,
sovereignty and independence of Ukraine. They are listed because of their
involvement in the construction of the Kerch Bridge, connecting Russia to
the illegally annexed Crimean peninsula. Through their actions they
supported the consolidation of Russia's control over the illegally annexed
Crimean peninsula, which in turn further undermines the territorial integrity,
sovereignty and independence of Ukraine.

The measures consist of an asset freeze, meaning that all of the assets in
the EU belonging to these entities are frozen and EU persons and entities
cannot make any funds available to them.

The decision brings the total number of entities listed by the EU to 44. In
addition, the EU imposed a travel ban and an asset freeze on 155 individuals
under this sanctions regime.

The legal acts, including the names of the persons concerned, are available
in the EU Official Journal of 31 July 2018. They were adopted by the Council
by written procedure.

Other EU measures in place in response to the Ukraine crisis include:

- economic sanctions targeting specific sectors of the Russian economy,
currently in place until 31 January 2019;

- restrictive measures in response to the illegal annexation of Crimea and
Sevastopol, limited to the territory of Crimea and Sevastopol, currently in
place until 23 June 2019.

 

WASHSTATEC000569
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 56 of 372

13, UK OFSI Publishes Guide Concerning Financial

Sanctions
(Source: UK OFSI, 31 Jul 2018.)

The UK Office of Financial Sanctions Implementation (OFSI) has published a
guide to the current consolidated list of asset freeze targets, and a list of
persons subject to restrictive measures in view of Russia's actions
destabilizing the situation in the Ukraine.

The guide is available here.
back to too

Quarrel Over China Ties”

(Source: CTech, 1 Aug 2018.) [Excerpts. ]

Israeli Roboteam sued Massachusetts-based competitor Endeavor Robotics
over alleged defamation connecting Roboteam to Chinese attempts to obtain
U.S. military technologies

Israeli defense robotics company Robo-Team Ltd. (Roboteam) has sued
Massachusetts-based competitor Endeavor Robotics Inc. over alleged
defamation connecting Roboteam to the Chinese government. The lawsuit
was filed by Roboteam‘s U.S. subsidiary Robo-Team NA Inc. to a Colombia
district court in June 2017. ...

The lawsuit alleges that Endeavor hired defense-focused lobbying firm
Sachem Strategies to spread false rumors that Roboteam is controlled by
the Chinese government, which uses it to obtain U.S. military technologies.
Roboteam alleges that Endeavor's actions were part of the latter's attempt
to secure two U.S. military contracts worth hundreds of millions of dollars
each. In April, Judge Trevor N. McFadden issued a memorandum opinion
dismissing Roboteam's case for lack of personal jurisdiction over the two
Massachusetts-based companies. The judge aiso dismissed Anti-SLAPP
(strategic lawsuit against public participation) motions filed by Endeavor and
Sachem for the same reason. If granted, the motions would have awarded
Endeavor and Sachem all legal costs, pursuant to the District of Columbia's
Anti-SLAPP statute, meant to protect defendant's against intimidation suits.

 

WASHSTATEC000570
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 57 of 372

Israel's technology trade with China is a sensitive issue for the U.S.
administration. In 2000, the U.S. prevented a deal that would grant China
an advanced Israeli airborne warning system called Phalcon. The cancelation
of the deal led to a diplomatic crisis between Israel and China. Four years
later the Pentagon attempted to stop Israel from returning several Israeli-
made drones which China had sent to Israel for maintenance. In 2005,
Israel agreed to a request by the U.S. to enhance its export control
mechanisms, to cease all military trade with China, and to submit
nonmilitary tech deals with China for review by the U.S. Department of
Defense.

Seattle Times: "Federal Judge in Seattle Blocks Release of

Blueprints for 3D-Printed Guns”
(Source: Seattle Times, 31 Jul 2018.) [Excerpts. ]

A federal judge in Seattle has granted a temporary restraining order
blocking a Texas man from releasing downloadable blueprints for 3D-printed
plastic firearms.

U.S. District Court Judge Robert Lasnik's ruling Tuesday comes a day after
Washington State Attorney General Bob Ferguson filed a suit challenging the
Trump administration's decision last month to allow Texas gun-rights
advocate Cody Wilson to post the blueprints, saying the move would provide
broad unregulated access to dangerous weapons.

Ferguson is the lead attorney general in the multistate lawsuit that was filed
in federal courts in seven other states, including New York and Oregon,
along with the District of Columbia.

The lawsuit challenges the outcome of a 2015 case that began in 2013 when
Wilson, head of the nonprofit Defense Distributed, was found to have
violated a federal law known as International Traffic in Arms Regulations
(ITAR), after publishing downloadable plans for 3D-printed guns online. The
files were downloaded more than 100,000 times.

The lawsuit was settled this June with the Trump administration, despite
opposition from gun-control organizations such as the Brady Center to
Prevent Gun Violence, Everytown for Gun Safety and the Giffords Law
Center to Prevent Gun Violence, and Wilson was given permission to make
his creations available publicly again. He intended to do so Wednesday. The
restraining order issued Tuesday by Lasnik puts that plan on hold for now.

During the Tuesday hearing in Seattle, Eric Soskin, a lawyer for the U.S.
Justice Department, said they reached the settlement to allow Defense

 

WASHSTATEC000571
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 58 of 372

Distributed to post the material online because the regulations were
designed to restrict weapons that could be used in war, and the online guns
were no different from the weapons that could be bought in a store.

Since the weapons "did not create a military advantage," he told Lasnik,
“how could the government justify regulating the data?” But the judge
countered, "There is a possibility of irreparable harm because of the way
these guns can be made."

Afterward, Ferguson issued the following statement: "I am thankful and
relieved Judge Lasnik put a nationwide stop to the Trump Administration's
dangerous decision to allow downloadable, 3D-printed ghost guns to be
distributed online. These ghost guns are untraceable, virtually undetectable
and, without today's victory, available to any felon, domestic abuser or
terrorist.”

According to reporting from The Washington Post, Fred Guttenberg, whose
14-year-old daughter was one of the 17 victims killed at Stoneman Douglas
High School in Parkland, Florida, earlier this year, complained that federal
lawmakers were "clueless" and unaware a settlement had been signed in
June.

Guttenberg and others worry easy access to plastic guns is a public-safety
issue and would sidestep current regulations, providing criminals and
terrorists with "guns that can't be flagged by metal detectors, don't have
serial numbers to trace and don't require the usual background checks."

The settlement agreement allowed Defense Distributed to freely publish its
gun designs, but according to Ferguson's office, the agreement, which
wasn't made public until July 10, was done “in an arbitrary and capricious"
fashion by the Trump administration and violates the Administrative
Procedure Act.

"There is no indication in the settlement agreement or elsewhere that any
analysis, study, or determination was made by the government defendants
in consultation with other agencies,” says the release from the Attorney
General's Office.

The multistate lawsuit alleges that the settlement between Wilson, his
company and the Trump administration did not get the approval of the
Department of Defense, and didn't give Congress 30 days notice before
agreeing to allow Defense Distributed to begin publishing 3D gun files, by
creating a special exemption for Wilson's company in the ITAR.

The lawsuit also says the settlement infringes on states’ rights to regulate
firearms, therefore violating the 10th Amendment.

In a tweet Tuesday morning, Trump said he is "looking into" his
administration's decision to clear the way for Wilson's actions. "Already
spoke to NRA, doesn't seem to make much sense!" he tweeted.

 

WASHSTATEC000572
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 59 of 372

However, it was not immediately clear what Trump is prepared to do. He
has been a staunch supporter of gun rights and has repeatedly said that he
is the best friend of the National Rifle Association, which contributed about
$30 million to his presidential campaign.

On Capitol Hill Tuesday morning, Senate Democrats declared that Trump
would be responsible for any injuries or deaths resulting from untraceable 3-
D plastic guns, and called on him to reverse the policy immediately.

"It's his doing, it's his responsibility and the blood is going to be on his
hands," said Sen. Richard Blumenthal, D-Connecticut. "He can tweet from
now until the end of his administration but the hard reality is that he can
stop needless death and injury in America."

Wilson has maintained that this is a First Amendment case, claiming that the
government's attempts to block the publication of the information on the
web amounts to prior restraint barred by Supreme Court precedent. Wilson's
attorney, Josh Blackman, compared the state government's attempts to
block his client's website to the Pentagon Papers case, in which the Nixon
administration unsuccessfully tried to stop the New York Times and The
Washington Post from publishing the contents of a leaked Vietnam War
report.

back to tep

16, M. Volkov: “White Collar Criminals and Sending a

Message to Deter Misconcuct (Part IT of TIT)"
(Source: Volkov Law Group Blog, 1 Aug 2018. Reprinted by permission.)

 

* Author: Michael Volkov, Esq., Volkov Law
Group, Mvolkovi@volkoviaw.com, 240-505-1992.

 

[Editor's Note: Part I in this series was included in yesterday's, 31 July 2018, Daily
Bugle. Part III in this series will be included as soon as it is available. ]

When Judge Denny Chin sentenced Bernie Madoff, perhaps the most
notorious white-collar criminal, Judge Chin imposed a sentence of 150
years, the maximum possible under the law. Madoff was 71 years old. His
Ponzi scheme resulted in the loss of $64.8 billion.

While Judge Chin may have imposed a lesser sentence without altering the
fact that Madoff will die while incarcerated, Judge Chin specifically cited the
need to send a message and deter future white-collar criminals. Judge Chin

 

WASHSTATEC000573
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 60 of 372

called Madoff's fraud “extraordinary evil," "unprecedented",

and “staggering.” Judge Chin also noted that he had not received one letter
from family or friends attesting to Madoff's good deeds or positive
contributions to society.

Judges face real challenges when sentencing white-collar criminals. In most
cases, there is some evidence of positive behavior by a white-collar
defendant that may justify mercy. As a general matter, however,
deterrence has value in the sentencing process because it ensures that a
judge does not give into a claim of rehabilitation or that the defendant "has
seen the light," and is contrite.

White collar criminals are typically older and better educated with a higher
percentage of white males than the overall federal prison population. While
the offenses are non-violent, the impact on victims can be devastating. For
the offenders themselves, a criminal conviction can also have significant
collateral consequences due to loss of employment and professional
licenses. In truth, however, white-collar offenses are nothing more than
varieties of theft. In many cases, the offenders understand they have
violated the law (although they may rationalize their own intent and
understanding of the law and their conduct) and the impact of their criminal
conduct on victims. Fraudsters, however, can easily repeat their criminal
activities and carry out their crimes using different fraud schemes. The old
adage usually applies - "once a fraudster, always a fraudster."

Some also claim that recidivism rates understate the actual rate at which
white-collar criminals engage in fraud. White collar crimes are hard to
detect, investigate and prosecute because they involve analysis of financial
records and regulatory schemes.

There is a common view that white-collar crime is increasing while the rate
of prosecution is decreasing. The number of federal fraud case has declined
in recent years. Moreover, there appears to be a real lack of prosecution of
senior executives who may have been involved in serious criminal activity.

In this context, deterrence is an important objective to benefit law-abiding
society by preventing future misconduct. Economists often translate the
world into a cost-benefit analysis to predict future decision-making and
conduct. From this perspective, deterrence occurs when the benefits of
criminal conduct exceed the possible sanction - in other words, if the
likelihood of detection and punishment increases, the amount of criminal
conduct will decrease. If there is a low probability of being caught,
deterrence has little value.

An interesting question is whether stiff corporate punishment through large
fines actually deters misconduct. At a minimum, however, large fines
probably incentivize companies to invest in corporate compliance programs
as a means to avoid significant criminal and/or civil penalties.

In other words, companies that invest millions in corporate compliance may
avoid multi-million dollar fines by implementing an effective ethics and

 

WASHSTATEC000574
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 61 of 372

compliance program. Such a linkage depends on whether corporate leaders
at one company take note of penalties imposed against other companies and
view themselves as comparable to the offending company. The connection
is even more remote when one acknowledges that directors and officers do
not pay criminal or civil penalties; rather current shareholders bear the
brunt of the punishment, and such misconduct usually occurred years in the
corporate past.

17. R.C. Thomsen IT, A.D. Paytas & M.M. Shomaill:

“Changes te Export Controls in July 2018"
(Source: Thomsen and Burke LLP, 31 Jul 2018. Available by subscription
via maher@t-b.com.) [Excerpts. ]

* Authors: Roszel C. Thomsen II, Esq., roz@t-b.corn; Antoinette D. Paytas,
Thomsen & Burke LLP.

This memo summarizes the regulatory and enforcement developments with
respect to U.S. and multilateral export controls during the month of July
2018. Changes to the regulations published in the Federal Register are
explained at greater length in the Regulatory Summary, as is our

custom. We have also included a reminder to exporters that License
Exception ENC reports are due to the Commerce Department's Bureau of
Industry and Security (BIS) and the National Security Agency (NSA) no later
than August 1, 2018.

REGULATORY UPDATES

BIS has lifted the Denial Order placed on ZTE

On July 13, 2018, the Bureau of Industry and Security (BIS) lifted its Denial
Order on ZTE Corporation and ZTE Kangxun. Effective immediately, these

parties are now eligible to receive US-origin goods and services.

ZTE Parsian (Iran) and Beijing 8-Star International Co. (China) remain
restricted parties.

This Denial Order lifting is pursuant to a settlement agreement reached by
BIS and ZTE, where ZTE agreed, among other things, to pay a $1 billion civil
penalty for export control-related violations, deposit $400,000 in escrow,
retain a team of special compliance coordinators, and completely replace its
Board of Directors and senior leadership.

Web Links:

- BIS Announcement Lifting Denial Order
~ Officlal Juiv 13, 2018 BIS Order

 

 

WASHSTATEC000575
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 62 of 372

License Exception ENC Encryption Reporting Deadline - August 1,
2018

A reminder to exporters that License Exception ENC reports are due to the
Commerce Department's Bureau of Industry and Security (BIS) and the
National Security Agency (NSA) no later than August 1, 2018.

Your License Exception ENC Report for applicable encryption commodities,
software, components and technology includes encryption items classified in
accordance with Sections 740.17(b)(2) and 740.17(b)(3)(iii) of the EAR,
exported between January 1 and June 30, 2018 .

This semi-annual report must be received by BIS and the ENC Encryption
Request Coordinator at NSA no later than August 1, 2018.

Example Reportable Activity:

- Exports of "Restricted" network infrastructure equipment

- Sharing source code classified under ECCN 5D002 with foreign parties

- Sharing ECCN 5E002 technology with foreign development or
manufacturing partners

BIS Online Information:

BIS has published some information on its website on how to file the semi-
annual encryption report. They also highlighted some common reporting
exclusions, such as:

- Encryption commodities or software with a symmetric key length not
exceeding 64 bits.

- Encryption items exported (or reexported from Canada) via free and
anonymous download.

- Encryption items from or to a U.S. bank, financial institution or its
subsidiaries, affiliates, customers or contractors for banking or financial
operations.

- Foreign products developed by bundling or compiling of source code.

the EAR.
Please let us know if you need assistance with preparing the reports.

OFAC issues Uodates and Guidance On Nerth Korea Sanctions

The U.S. Department of State, with the U.S. Department of the Treasury's
Office of Foreign Assets Control (OFAC) and the U.S. Department of
Homeland Security's (DHS) Customs and Border Protection (CBP) and
Immigration and Customs Enforcement (ICE), is issuing this advisory to
highlight sanctions evasions tactics used by North Korea that could expose
businesses - including manufacturers, buyers, and service providers - to

 

WASHSTATEC000576
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 63 of 372

sanctions compliance risks under U.S. and/or United Nations sanctions
authorities. This advisory also assists businesses in complying with the
requirements under Title III, the Korean Interdiction and Modernization of
Sanctions Act of the Countering America's Adversaries Through Sanctions
Act (CAATSA). Businesses should be aware of deceptive practices employed
by North Korea in order to implement effective due diligence policies,
procedures, and internal controls to ensure compliance with applicable legal
requirements across their entire supply chains.

The Guidance:

(1) Clarifies that the US is not seeking to disrupt the efforts of North
Korean refugees and asylum seekers and says that if North Koreans gain
another citizenship they are no longer considered North Korean for purposes
of US sanctions, in particular, Title III, the Korean Interdiction and
Modernization of Sanctions Act of the Countering America's Adversaries
through Sanctions Act;

(2) Provides a list of industries and countries in which North Korean
laborers working on behalf of the North Korean Government were present in
2017-18 (at page 3). While the list of countries is long, it at least narrows
somewhat the supply chain sourcing concerns to certain parts of Asia,
Africa, and the Middle East;

(3) Provides in Annex 3 a sectoral breakdown of where North Korean
laborers are working on behalf of the North Korean Government overseas by
sector. While Annex 3 states that it is NOT a comprehensive list of all
countries, jurisdictions and industries, it is helpful in highlighting some
higher risk jurisdictions by sector. For example, the Information Technology
sector is warned about Angola, Bangladesh, China, Laos, Nigeria, Uganda,
and Vietnam; and

(4) Provides in Annex 2 a list of joint ventures that have operated or are
currently operating in North Korea established prior to 2016, organized by
industry sector. Again, this is not a comprehensive list, nor is it an SDN or
blocked parties list, but it is a list that companies evaluating suppliers in
Asia and China in particular may wish to check as they evaluate potential
suppliers.

The full document can be found on OFAC's website.
Options for Addressing the new US Tariffs on Chinese-Origin Items

Over the last several months, the Office of the United States Trade
Representative (USTR) has announced multiple rounds of new import tariffs
on Chinese-origin items pursuant to a Section 301 action. These tariffs
impact a wide range of goods and are at different places in their
implementation. We have provided below a summary of the different tariff
actions and some potential options available to reduce the impact.

Round 1

~ 25% ad valorem duty
- Impacted items in Annex B to 83 FR 28710

 

WASHSTATEC000577
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 64 of 372

- Became effective July 6, 2018
- Stakeholders can now request that specific products be exempted. See 83
FR 32181

Round 2

- 25% ad valorem duty
- Impacted items in Annex C to 83 FR 28710
- Proposed tariffs to become effective ~ August 2018

Round 3

~ 10% ad valorem duty

- Impacted items in 83 FR 55608

- Proposed tariffs to become effective ~ September 2018
- Aug. 17: Due date to submit written comments

Companies impacted by these new tariffs have several options to help
reduce the impact, including:

- Adjust supply chain operations such that the items are substantially
transformed in a country other than China, prior to their import into the
United States.

~ Import sub-assemblies, rather than finished products, if those sub-
assemblies have an HTS classification not impacted by the new tariffs.
Perform final assembly in the United States after importation.

- For Round 1 tariffs that are already in effect, submit a request to the
USTR that particular products be excluded from the tariffs. The deadline to
submit an exclusion request is October 9, 2018. In making its
determination, the USTR may consider: (1) Whether the product is available
from a source outside of China, (2) Whether additional duties would cause
severe economic harm to requester or other U.S. sources, and (3) Whether
the particular product is important or related to Chinese industrial programs,
including "Made in China 2025."

- For Round 3 proposed tariffs, submit comments to the USTR requesting
that particular HTS codes be removed from the final list. The deadline is
August 17th.

~ For products that are imported into the United States for future export,
utilize a bonded warehouse or a drawback program.

ENFORCEMENT ACTIONS

Connecticut Business Owners Who Profited from Uniawful Exports to
Pakistan Are Sentenced

Father and son, Muhammad and Ismail and Kamran Khan were sentenced
this month to 18 months imprisonment followed by three years of
supervised release. According to court documents and statements made in
court, from at least 2012 to October 2013, Muhammad Ismail, and his two
sons, Kamran and Imran Khan, were engaged in a scheme to purchase
goods that were controlled under the Export Administration Regulations and
to export those goods without a license to Pakistan, in violation of the EAR.

 

WASHSTATEC000578
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 65 of 372

Through companies conducting business as Brush Locker Tools, Kauser
Enterprises-USA and Kauser Enterprises-Pakistan, the three defendants
received orders from a Pakistani company that procured materials and
equipment for the Pakistani military, requesting them to procure specific
products that were subject to the EAR. When U.S. manufacturers asked
about the end-user for a product, the defendants either informed the
manufacturer that the product would remain in the U.S. or completed an
end-user certification indicating that the product would not be exported.

After the products were purchased, they were shipped by the manufacturer
to the defendants in Connecticut. The products were then shipped to
Pakistan on behalf of either the Pakistan Atomic Energy Commission
("PAEC"), the Pakistan Space & Upper Atmosphere Research Commission
("SUPARCO"), or the National Institute of Lasers & Optronics ("NILOP"), all
of which were listed on the U.S. Department of Commerce Entity List. The
defendants never obtained a license to export any item to the designated
entities even though they knew that a license was required prior to export.
The defendants received the proceeds for the sale of export-controlled items
through wire transactions from Value Additions’ Pakistan-based bank
account to a U.S. bank account that the defendants controlled.

On March 5, 2018, Muhammad Ismail and Kamran Khan each pleaded guilty
to one count of international money laundering, for causing funds to be
transferred from Pakistan to the U.S. in connection with the export control
violations. In pleading guilty, Ismail and Kamran Khan specifically admitted
that, between January and July 2013, they procured, received and exported
to SUPARCO, without a license to do so, certain bagging film that is used for
advanced composite fabrication and other high temperature applications
where dimensional stability, adherence to sealant tapes and uniform film
gage are essential. The proceeds for the sale of the bagging film was wired
from Pakistan to the defendants in the U.S.

Ismail and Kamran Khan are both citizens of Pakistan and lawful permanent
residents of the U.S.

18. R.C. Burns: "Federal Court Incorrectly Says DDTC

Jumped the Gun on Gun Printing Plans"
(Source: Export Law Blog, 1 Aug 2018. Reprinted by permission.)

* Author: R. Clifton Burns, Esq., Bryan Cave LLP, Wash
DC, Clif. Burns@bryancave.com, 202-508-6067).

Just hours before Defense Distributed, pursuant to a Settlement Agreement
with the Department of State's Directorate of Defense Trade Controls,
planned to upload plans to allow all who can afford a 3-D printer to make

 

preliminary injunction prohibiting the uploading of those plans. The

WASHSTATEC000579
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 66 of 372

preliminary injunction was entered at the request of attorneys general from
eight states and the District of Columbia. In entering the preliminary
injunction, the court stated that the plaintiffs were likely to prevail on the
merits for two reasons - both, frankly, fairly questionable.

The first reason the court thought that plaintiffs would likely prevail is that,
in the court's view, the Settlement Agreement effectively removed items
from the United States Munitions List ("USML") without the prior thirty-day
notice to Congress as required by section 38(f) of the Arms Export Control
Act, 22 U.S.C. § 2278(f}. As you probably recall, DDTC and BIS so far have
only issued proposed rules. As noted early on in the export control process,
State and Commerce indicated that they would provide the section 38(f)
notices to Congress 30 days prior to publishing the final rule. At this point,
only the proposed rules have been issued and the comment period ended on
July 9, so it is likely that no section 38(f) notices have been sent to
Congress as the court states. Certainly they would not have been sent thirty
days before the execution of the Settlement Agreement on June 29 as the
Court said should have been done.

The problem with this argument is that the Settlement Agreement did not
remove Category I (or any other) items from the USML. The Settlement
Agreement is quite clear that DDTC was not removing anything from the list

125.4(5)(13). Under that section, an export of technical data does not
require a license if that data has been "approved for public release" by
DDTC. All that DDTC did in the Settlement Agreement was approve public
release of specified Defense Distributed plans making their export eligible
for the exemption in section 125.4(b)(13). Nothing has been removed from
the USML by the Settlement Agreement, and, thus, no section 38(f) notice
was required as a result of the Settlement Agreement.

The other reason relied on by the district court in temporarily blocking the
Settlement Agreement was the requirement in Executive Order 11958 that
any removal of any item from the USML by DDTC would need the
concurrence of the Department of Defense. The court stated:

When the President delegated his authority under the AECA to the Secretary
of State, he also imposed a requirement that any changes in designations of
defense articles and defense services subject to export control had to have
the concurrence of the Secretary of Defense. There is no indication that the
federal government followed the prescribed procedures.

the Department of Commerce on the proposed removal of Category I
firearms from the United States Munitions List to the Commerce Control
List. That notice clearly states:

The changes described in this proposed rule and in the State Department's
companion proposed rule on Categories I, II, and III of the USML are based
on a review of those categories by the Department of Defense, which worked
with the Departments of State and Commerce in preparing the amendments.

 

WASHSTATEC000580
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 67 of 372

Oops. So even if the Settlement Agreement effectively removed certain
Article I items from the USML, which it did not, the DOD had already agreed
to that prior to the publication of the initial notices proposing removal of
those items.

 

 

 

19. ECTI Presents "Understanding the Tariff Wars:
Developing Strategies to Overcome International Supply
Chain Disruptions" Webinar, 12 Sep

(Source: Danielle Hatch, danieleg@learnexportcompliance.com)

 

* What: Understanding the Tariff Wars: Developing Strategies to Overcome
International Supply Chain Disruptions
* When: September 12, 2018; 1:00 p.m. (EDT)
* Where: Webinar
* Sponsor: Export Compliance Training Institute (ECTI)
* ECTI Speaker: Melissa Proctor
* Register: Here or Danielle Hatch, 540-433-3977,
daniglle@learnexoortcompliance.com.
back to top

pa 3 |

20, Bartlett's Unfamiliar Quotations
(Source: Editor)

* Herman Melville (1 Aug 1819 - 28 Sep 1891; was an American novelist,
short story writer, and poet of the American Renaissance period. His best
known works include Typee (1846), a romantic account of his experiences
in Polynesian life, and his whaling novel Moby-Dick (1851). His work was
almost forgotten during the 30 years of his life.)

- "It is better to fail in originality than to succeed in imitation."

- "There is something wrong about the man who wants help. There is
somewhere a deep defect, a want, in brief, a need, a crying need,
somewhere about that man."

 

WASHSTATEC000581
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 68 of 372

SS
a

21. Are Your Copies of Regulations Up to Date?
(Source: Editor)

The official versions of the following regulations are published annually in
the U.S. Code of Federal Regulations (C.F.R.), but are updated as amended
in the Federal Register. The latest amendments to applicable regulations
are listed below.

* ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War

Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199
~ Last Amendment: 12 Jun 2018: 83 FR 27380-27407: Air Cargo Advance
Screening (ACAS)

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

 

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors; alignment
with Federal standards for classified information systems; incorporated and
cancelled Supp. 1 to the NISPOM (Summary here.)

* EXPORT ADMINISTRATION REGULATIONS CEAR}: 15 CFR Subtit. B, Ch. VII,
Pts. 730-774

 

Entities; and Modification of Entry on the Entity List [Addition of 44 Entities
in China to Entity List, Modification of 1 Entry in China. ]

* FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR}: 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders
- Last Amendment: 29 June 2018: 83 FR 30541-30548: Global Magnitsky

Sanctions Regulations and Amendment of the Terrorism List Government
Sanctions Regulations

* FOREIGN TRADE REGULATIONS (FTR): 15 CFR Part 30

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (30 Apr 2018) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and

 

WASHSTATEC000582
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 69 of 372

approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in the
official text. Subscribers receive revised copies in Microsoft Word every time the
FTR is amended. The BAFTR is available by annual subscription from the Full
Circle Compliance website. BITAR subscribers are entitled to a 25% discount
on subscriptions to the BAFTR. Government employees (including military) and
employees of universities are eligible for a 50% discount on both publications

at www. FullCircleCompiance.eu.

 

* HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES (HTS, HTSA or

 

seen as abbreviations for the Harmonized Tariff Schedule of the United
States Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 8 Jun 2018: Harmonized System Undate 1809,
containing 901 ABI records and 192 harmonized tariff records.

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

* INTERNATIONAL TRAFFIC IN ARMS REGULATIONS CTAR): 22 C.F.R. Ch. I,
Subch. M, Pts. 120-130.

- Last Amendment: 14 Feb 2018: 83 FR 6457-6458: Amendment to the
International Traffic in Arms Regulations: Addition of South Sudan [Amends
ITAR Part 126.]

- The only available fully updated copy (latest edition: 25 Apr 2018) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR amendments to
date, plus a large Index, over 800 footnotes containing amendment histories,
case annotations, practice tips, DDTC guidance, and explanations of errors in
the official ITAR text. Subscribers receive updated copies of the BITAR in Word
by email, usually revised within 24 hours after every ITAR amendment. The
BITAR is available by annual subscription from the Full Circle

 

subscriptions to the BITAR, please contact us
to receive your discount code.

22. Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily

 

WASHSTATEC000583
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 70 of 372

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled
by: Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and
Vincent J.A. Goossen; and Events & Jobs Editor, John Bartlett. The Ex/Im
Daily Update is emailed every business day to approximately 8,000 readers
of changes to defense and high-tech trade laws and regulations. We check
the following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified,
or export-controlled information. All items are obtained from public sources
or are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors’
material, however, must comply with applicable copyright laws. If you
would to submit material for inclusion in the The Export/Import Daily Update
("Daily Bugle"), please find instructions here.

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for
tax or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or
recommending to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

Stay Connected

 

WASHSTATEC000584
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 71 of 372

CT

Copyright © 2018. All Rights Reserved.

FOC Advisory B.V., Landgoed Groenhoven, Dornsstraat 6, Bruchem, 5314
AE Metherlands

Safelnsubseribe™ hartri@state cov

 

Forward this emall | Uscate Profile | About our service provider

 

Sent by jebartlett@fullcirclecomplignce ey

 

WASHSTATEC000585
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 72 of 372

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 7/31/2018 8:49:28 PM

To: Carter, Rachel [CarterR @state.gov]; PM-Strategy [PM-Strategy @state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov];
PM-DTCP-RMA [PM-DTCP-RMA@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL @state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD @state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger,Earle D (Lee) [LitzenbergerED @state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James [James.Mcverry.ctr@dla.mil]

Subject: Defense Distributed Settlement Alerts for 31 July 2018

 

Defense Distributed Settlement Alerts for 31 July 2018

 

“The battle te ston 31D-printed wuns, explamed”, The upcoming publication has terrified lawmakers around the
country. State attorneys general are racing to get a court injunction on Wilson’s plans to republish the blueprints
online. They have also asked the federal government to withdraw from the settlement.

 

“Trump appears to oppose 3D printed guns despite making blueprints available”, One day before blueprints for
3D printed guns were set to be available online because of a decision by Donald Trump’s administration, the
president questioned whether they should be publicly available.

 

“Trump says public availability of 3D-printed guns ‘doesn't seem to make nruch sense”, President Donald
Trump said Tuesday that he is “looking into” the availability of plans for the 3D printing of guns, writing on
Twitter that he had already been in touch with the NRA on the issue.

 

“Trump Calls For Crackdown On 3D Printed Guns. Here's Why He's Wrong.”, First off, as Stephen Gutowski
of the Washington Free Beacon points out, it is easy and legal to find gun blueprints online — and it should be,
given that the First Amendment problems with barring the ability to post and consume such blueprints are quite
serious.

 

“Trump says he “spoke to NRA" about 3D plastic guns”, Mr. Trump spoke after eight states filed suit against
the administration, contending the hard-to-trace plastic weapons are a boon to terrorists and criminals and
threaten public safety.

 

 

“Pelosi blasts Trump admimistration: Allowing 3D guns is a ‘death warrant’”, “This decision is a death warrant
for countless innocent men, women and children,” Pelosi argued in a statement. "For the sake of all our safety
and lives, it must be reversed immediately.”

“Tow worried should we be about 3-D-printed plastic wuns?”, At the moment, plastic guns are just a curiosity;
the ones that people have made tend to fall apart after firing a shot or two. And it’s already fairly easy to buy
almost all the parts to make, say, an AR-15 without going through any background-check process; you'll just
have to get a partially machined lower receiver and do a little milling yourself, if you have the right equipment.

 

 

“Thousands download 3D-printed gun designs”, Blueprints for 3D-printed guns, published online four days
early amid last-minute attempts to ban them, have been downloaded thousands of times.

“Attorneys General Sue Trume Admiustranon To Block 3D-Printed Guns”, A coalition of attorneys general
from eight states and the District of Columbia filed a lawsuit against the Trump administration on Monday to
stop a Texas-based company from publishing instructions for 3D-printed guns on its website.

 

WASHSTATEC000586
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 73 of 372

“Lawmakers’ bil would outlaw 31D-printed plastic euns”, Democratic Reps. Seth Moulton of Massachusetts and
David Cicilline of Rhode Island plan to introduce legislation during Tuesday’s U.S. House session that would
prohibit the manufacture or possession of 3D- printed guns.

 

“True questions 3-D ormiable euns —- which his own administration just helped make available to public”,
Trump’s concern comes after Democratic state officials filed last-minute lawsuits and prepared legislation in a
frantic attempt to halt the widespread availability of 3-D printable plastic guns.

 

“Should downloadable plans for 3D-printed gums be banned’?”, The company filed its own suit in Texas on
Sunday, asserting that it's the victim of an "ideologically-fueled program of intimidation and harassment" that
violates the company's First Amendment rights.

 

“SD-printed guns, technology, government and you, It’s long been understood that when there’s a social ill, the
government should impose a law to curb the occurrences of the ill. The problem with this system today is that
technology is undermining the power of law — in increasing fashion.

 

“3D-primied guns will soon be just a click away’, Soon people will be able to manufacture their own guns and
gun parts with a 3D printer, and some gun control advocates are describing this a threat to the nation.

 

“Police: 3-D printed guns will be 'a concern going forward”’, "The Trump administration’s decision will open
the floodgates and allow anyone with access to the internet and a 3-D printer to possess a firearm," Cicilline
added. "Even worse, these weapons are virtually undetectable by modern security devices used in airports,
schools, and other would-be targets for mass shooters. This is a disaster waiting to happen.”

 

 

“Celebs Bee Jeff Sessions to Block 3-D Printed’ Guns’, The outcry comes just days before the settlement with
Defense Distributed takes effect and follows weeks of Democrat efforts to derail 3-D printed guns via
Congressional action. These efforts include Sen. Chuck Schumer’s (D-NY) misleading claim that 3-D printed
guns open the door to a “fully semiautomatic weapon.”

“3-D puns: Untraceable, undetectable and unstoppable?” A State Department spokesman told CNN the
settlement came after a national security analysis that determined "certain firearms and related items that are
widely available for commercial sale, and technical data related to those items, is of a type that does not offer a
critical military or intelligence advantage to the United States.”

 

“When Tt Comes To The Safety OF 31> Printed Guns, The NRA Is Conspicuousiy Silent”, If you think there are
limits to the scale of a 3D printed object, consider an office I visited last year in Dubai, which was created
entirely by 3D printing. It might not make sense economically for a criminial to use 3D printing to make small
weapons. Large ones could be a different story.

 

“Backlash on 3D gun tech as lawmakers, states mobilize to outlaw”, “I think we’re going to have to ban the
design as well as the production of them, you know, on a machine,” said Pallone. “We might also have
something about warnings, you know, that says that, you know, it’s illegal under federal law to use this machine
for that purpose, so various things that we’re thinking up. But basically, it would be banned, yes.”

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

WASHSTATEC000587
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 74 of 372

e-mail: MarquisMRastate.gov | Web: www. stute.gov/i/pm / |Twitter: @StateDeptPM

Stay connected with State.gov:

 

Official
LINCLASSIFIED

Official
UNCLASSIFIED

WASHSTATEC000588
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 75 of 372

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 8/1/2018 8:45:23 PM

To: Carter, Rachel [CarterR @state.gov]; PM-Strategy [PM-Strategy @state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov];
PM-DTCP-RMA [PM-DTCP-RMA@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL@state.gov]; O'Keefe,Kevin P [OKeefeKP @state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD @state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger, Earle D (Lee) [LitzenbergerED@state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James [James.Mcverry.ctr@dla.mil]

Subject: Defense Distributed Settlement Alerts for 1 August 2018

 

Defense Distributed Settlement Alerts for 1 August 2018

“Gun rights activists post plans for 3D firearms after judge's order blocking them”, In response, five gun-rights
activist groups based in California and Washington state posted a website called Code Is Free Speech, along
with what it advertised were CAD blueprints for several high-powered firearms, including the AR-15
semiautomatic rifle, the AR-10 battle rifle and the Beretta 92FS semiautomatic pistol.

 

“Dems file at least 3 bills in Congress to block 31D printed guns”, The brawl over downloadable gun
manufacturing code reached Capitol Hill on Tuesday with a group of Democrats in both chambers vowing
action.

 

“A gun advocate who published blueprints for 3D-printed firearms says he's taking inspiration from the armies
that defeated Hitler”, Wilson said that his goal was to alter the relationship between citizens and the state: "I
think the state should be as weak as possible relative to the individual. The proper posture of the state is one that
at least is in fear of its citizen, not one that lords over it.”

 

“Massachusetts lawmakers laud order blocking 3D printed firearm blueprint publication, seek further action”
Markey pledged to block confirmation of Trump's Assistant Secretary of State nominee -- whom he argued
would play a key role in the downloadable gun policy -- until the president reverses the administration's stance
on the issue and bans online publication of 3D printable gun blueprints.

 

“Rep. Hanabusa: 3-D Gun Printing Must Be Stopped”, Congresswoman Colleen Hanabusa issued a statement
on Monday, July 30, 2018, urging a bipartisan effort to stop the Trump Administration from allowing the
proliferation of instructions for making guns at home with a 3-D printer. She is now a co-sponsor of the
Untraceable Firearms Act of 2018.

 

“Those Controversial 3D-Printed Guns, Explained”, The U.S. government recognizes the right of citizens to
build their own firearms, and all of these parts are readily available in gun shops or online, as they always have
been. So all of this is perfectly legal. Where Defense Distributed and the government clashed is over the ability
of people in foreign countries to download the files.

 

“Courts ug three states bar release of 3D-printable gun blueprints”, Courts m New York, New Jersey and
Washington State issued rulings barring Cody Wilson and his company, Defense Distribution, from uploading
instructions for making 3D-printable guns at midnight Wednesday — as he had planned to do under a settlement
reached in June with the Trump administration

 

WASHSTATEC000589
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 76 of 372

“Gun shop owner compares access to 31D mun bhieprints to online pom”, A gun shop owner on Wednesday
argued that people who want to "censor" access to 3D gun blueprints should also limit access to porn,
comparing both for potentially causing "irreparable harm.”

 

“3Dprinted gun blueprimt maker Cody Wilson savs “the debate is over’, Wilson's dream of a downloadable
library of gun blueprints — and a world where anyone can easily manufacture a deadly weapon at home — stalled
Tuesday. A Seattle judge blocked Wilson from publishing new gun files and questioned whether the Trump
administration should have granted his company permission in the first place.

 

“A judge ruled that a website has to suspend downloads for 3D gum plans. But they're already out there”
Tuesday's decision is the latest chapter is a years-long struggle between Defense United and gun control
advocates who argue that such weapons would be without serial numbers and therefore untraceable; that they
could be in some cases undetectable by metal detectors; and that they would enable more people to get guns
without submitting to background checks.

 

“This Parkland dad blames Trump administration for settlement over 3 D printed guns”, "What this
administration did -- and they did not need to do it -- is they actively rolled back the public safety of citizens in
the greatest way ever in my lifetime,” Guttenberg told CNN's "New Day” Tuesday morning.

 

“NC pulls response te 3D-nrinted gun rewulations anproved by Trump Administration’, North Carolina
Attorney General Josh Stein said the Tar Heel State is not among the states that have filed suit against the
Trump Administration in an effort to stop the publication of the instructions for 3D-printed guns, but his office

says he is looking into the issue.

 

“Chicago Law Enforcement Concerned Over 3D Printed Guns”, Tuesday evening, a judge issued a temporary
restraining order blocking the release of the downloadable blueprints — a move welcomed by Chicago Police
who say the plastic guns can pose a real threat to law enforcement and the public.

 

“3D-printed guns are coming to America unless Coneress acts. But the NEA doesn't want them to”, The State
Department’s decision to settle with Defense Distributed was reckless, opening up the potential for anybody
without a background check — including terrorists, convicted felons, and domestic abusers— to print
untraceable death instruments from home. So now we need our elected leaders to step in, pump the brakes and
implement common-sense solutions surrounding 3D-printed guns.

 

“Want to make a gun with a 3-D printer? Here is why gun contre! groups oppase the practice”, In recent years,
with the emergence of new technology, questions over whether people should be able to access blueprints to
make a firearm using a 3-D printer have become a part of the increasingly polarized gun debate. Opponents
argue that it will open the door for criminals to easily access untraceable firearms, while supporters say that
efforts to prevent the practice are useless and that there are already enough gun laws on the books.

 

“The tise of 3D-ormted guns in America could have dark implications for Australia’, A US court settlement
allowing 3D-printable gun plans to be posted online has fuelled calls for a national adoption of the NSW
approach to outlawing blueprints.

 

“3D-printed guns among weapons found at airport security checkpoints, TSA says”, Among the thousands of
firearms discovered at airport security checkpoints around the country in the past two years, a handful were
created with a 3D printer. The TSA told CBS News transportation correspondent Kris Van Cleave there have

been at least four incidents at checkpoints involving 3D-printed guns or parts of guns since 2016.

 

“SD-printed guns not a big threat, say these who've tried 1”, Evan Malone, founder and president of NextFab —
a Philadelphia-based network of workshops stocked with 3D-printers and other tools — agreed that there are

 

WASHSTATEC000590
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 77 of 372

easier ways to make untraceable firearms. But he is concerned that advances in 3D printing might put the idea
into the heads of those outside the gun-owning community.

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pin / (Twitter: @StateDeptPM

Stay connected with Srate. gov:

 

Official
UNCLASSIFIED

Official
UNCLASSIFIED

WASHSTATEC000591
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 78 of 372

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 8/1/2018 8:45:23 PM

To: Carter, Rachel [CarterR @state.gov]; PM-Strategy [PM-Strategy @state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov];
PM-DTCP-RMA [PM-DTCP-RMA@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL@state.gov]; O’Keefe,Kevin P [OKeefeKP @state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD@state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger, Earle D (Lee) [LitzenbergerED@state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James Jlames.Mcverry.ctr@dla.mil]

Subject: Defense Distributed Settlement Alerts for 1 August 2018

 

Defense Distributed Settlement Alerts for 1 August 2018

“Gun riphts activists post plans for 3D firearms alter judge's order blocking them’, In response, five gun-rights
activist groups based in California and Washington state posted a website called Code Is Free Speech, along
with what it advertised were CAD blueprints for several high-powered firearms, including the AR-15
semiautomatic rifle, the AR-10 battle rifle and the Beretta 92FS semiautomatic pistol.

 

“Dems file at least 3 bills in Congress to block 31D printed guns”, The brawl over downloadable gun
manufacturing code reached Capitol Hill on Tuesday with a group of Democrats in both chambers vowing
action.

 

“A coun advocate who published blueprints for 3D-printed firearms savs he's taking inspiration trom the armies
that defeated Hitler”, Wilson said that his goal was to alter the relationship between citizens and the state: "I
think the state should be as weak as possible relative to the individual. The proper posture of the state is one that
at least is in fear of its citizen, not one that lords over it."

 

“Massachusetts lawmakers laud order blocking 3D printed firearm blueprint publication, seck further action”,
Markey pledged to block confirmation of Trump's Assistant Secretary of State nominee -- whom he argued
would play a key role in the downloadable gun policy -- until the president reverses the administration's stance
on the issue and bans online publication of 3D printable gun blueprints.

 

“Rep. Hanabusa: 3-1 Gun Printing Must Be Stopped’, Congresswoman Colleen Hanabusa issued a statement
on Monday, July 30, 2018, urging a bipartisan effort to stop the Trump Administration from allowing the
proliferation of instructions for making guns at home with a 3-D printer. She is now a co-sponsor of the
Untraceable Firearms Act of 2018.

 

“Those Controversial 3D-Printed Guns, Explained”, The U.S. government recognizes the right of citizens to
build their own firearms, and all of these parts are readily available in gun shops or online, as they always have
been. So all of this is perfectly legal. Where Defense Distributed and the government clashed is over the ability
of people in foreign countries to download the files.

 

“Courts 19 three states bar release of 3D-printable gun blueprints”, Courts in New York, New Jersey and
Washington State issued rulings barring Cody Wilson and his company, Defense Distribution, from uploading
instructions for making 3D-printable guns at midnight Wednesday — as he had planned to do under a settlement
reached in June with the Trump administration

 

WASHSTATEC000592
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 79 of 372

“Gun shop owner compares access to 31D gun blueprints to online pom”, A gun shop owner on Wednesday
argued that people who want to "censor" access to 3D gun blueprints should also limit access to porn,
comparing both for potentially causing "irreparable harm."

 

“3b-erinted gun blueprint maker Cody Wilson says “the debate is over"”’, Wilson's dream of a downloadable
library of gun blueprints — and a world where anyone can easily manufacture a deadly weapon at home — stalled
Tuesday. A Seattle judge blocked Wilson from publishing new gun files and questioned whether the Trump
administration should have granted his company permission in the first place.

 

“A pidge ruled that a website has to suspend downloads for 3 oun olans. But they're already out there”,
Tuesday's decision is the latest chapter is a years-long struggle between Defense United and gun control
advocates who argue that such weapons would be without serial numbers and therefore untraceable; that they
could be in some cases undetectable by metal detectors; and that they would enable more people to get guns
without submitting to background checks.

 

“This Parkland dad blames Trump administration for settlement over 3 D printed guns”, "What this
administration did -- and they did not need to do it -- is they actively rolled back the public safety of citizens in
the greatest way ever in my lifetime,” Guttenberg told CNN's "New Day" Tuesday morning.

 

“RIC mulls response to 3D-printed gun reoulations approved by Trump Admimistration’, North Carolina
Attorney General Josh Stein said the Tar Heel State is not among the states that have filed suit against the
Trump Administration in an effort to stop the publication of the instructions for 3D-printed guns, but his office

says he is looking into the issue.

 

“Chicago Law Enforcement Concerned Over 3D Printed Guns”, Tuesday evening, a judge issued a temporary
restraining order blocking the release of the downloadable blueprints — a move welcomed by Chicago Police
who say the plastic guns can pose a real threat to law enforcement and the public.

 

“lPorinted guns are coming to America unless Coneress acts. But the NEA doesn't want ther to’, The State
Department’s decision to settle with Defense Distributed was reckless, opening up the potential for anybody
without a background check — including terrorists, convicted felons, and domestic abusers— to print
untraceable death instruments from home. So now we need our elected leaders to step in, pump the brakes and
implement common-sense solutions surrounding 3D-printed guns.

 

“Want to make a gun with a 3-D printer? Here is why gun control groups oppose the practice”, In recent years,
with the emergence of new technology, questions over whether people should be able to access blueprints to
make a firearm using a 3-D printer have become a part of the increasingly polarized gun debate. Opponents
argue that it will open the door for criminals to easily access untraceable firearms, while supporters say that
efforts to prevent the practice are useless and that there are already enough gun laws on the books.

 

“The rise of SDeprinted guns in America could have dark pmplications for Australia’, A US court settlement
allowing 3D-printable gun plans to be posted online has fuelled calls for a national adoption of the NSW
approach to outlawing blueprints.

 

“3D-printed guns among weapons found at airport scourtty checkpoints, TSA says”, Among the thousands of
firearms discovered at airport security checkpoints around the country in the past two years, a handful were
created with a 3D printer. The TSA told CBS News transportation correspondent Kris Van Cleave there have
been at least four incidents at checkpoints involving 3D-printed guns or parts of guns since 2016.

 

“3}prinied guns not a big threat, say those who've tried it”, Evan Malone, founder and president of NextFab —
a Philadelphia-based network of workshops stocked with 3D-printers and other tools — agreed that there are

 

WASHSTATEC000593
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 80 of 372

easier ways to make untraceable firearms. But he is concerned that advances in 3D printing might put the idea
into the heads of those outside the gun-owning community.

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pin / (Twitter: @StateDeptPM

Stay connected with State.gov:

 

Official
UNCLASSIFIED

Official
UNCLASSIFIED

WASHSTATEC000594
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 81 of 372

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 8/1/2018 8:45:23 PM

To: Carter, Rachel [CarterR @state.gov]; PM-Strategy [PM-Strategy @state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov];
PM-DTCP-RMA [PM-DTCP-RMA@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL @state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD @state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger,Earle D (Lee) [LitzenbergerED @state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James [James.Mcverry.ctr@dla.mil]

Subject: Defense Distributed Settlement Alerts for 1 August 2018

 

Defense Distributed Settlement Alerts for 1 August 2018

“Gun rights activists post plans for 3D firearms after judge's order blocking them”, In response, five gun-rights
activist groups based in California and Washington state posted a website called Code Is Free Speech, along
with what it advertised were CAD blueprints for several high-powered firearms, including the AR-15
semiautomatic rifle, the AR-10 battle rifle and the Beretta 92FS semiautomatic pistol.

 

“Dems file at least 3 bills in Congress to block 31D printed guns”, The brawl over downloadable gun
manufacturing code reached Capitol Hill on Tuesday with a group of Democrats in both chambers vowing
action.

 

“A gun advocate who published blueprints for 3D-printed firearms says he's taking inspiration from the armies
that defeated Hitler”, Wilson said that his goal was to alter the relationship between citizens and the state: "I
think the state should be as weak as possible relative to the individual. The proper posture of the state is one that
at least is in fear of its citizen, not one that lords over it.”

 

“Massachusetts lawmakers laud order blocking 3D printed firearm blueprint publication, seek further action”
Markey pledged to block confirmation of Trump's Assistant Secretary of State nominee -- whom he argued
would play a key role in the downloadable gun policy -- until the president reverses the administration's stance
on the issue and bans online publication of 3D printable gun blueprints.

 

“Rep. Hanabusa: 3-D Gun Printing Must Be Stopped”, Congresswoman Colleen Hanabusa issued a statement
on Monday, July 30, 2018, urging a bipartisan effort to stop the Trump Administration from allowing the
proliferation of instructions for making guns at home with a 3-D printer. She is now a co-sponsor of the
Untraceable Firearms Act of 2018.

 

“Those Controversial 3D-Printed Guns, Explained”, The U.S. government recognizes the right of citizens to
build their own firearms, and all of these parts are readily available in gun shops or online, as they always have
been. So all of this is perfectly legal. Where Defense Distributed and the government clashed is over the ability
of people in foreign countries to download the files.

 

“Courts ug three states bar release of 3D-printable gun blueprints”, Courts m New York, New Jersey and
Washington State issued rulings barring Cody Wilson and his company, Defense Distribution, from uploading
instructions for making 3D-printable guns at midnight Wednesday — as he had planned to do under a settlement
reached in June with the Trump administration

 

WASHSTATEC000595
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 82 of 372

“Gun shop owner compares access to 31D mun bhieprints to online pom”, A gun shop owner on Wednesday
argued that people who want to "censor" access to 3D gun blueprints should also limit access to porn,
comparing both for potentially causing "irreparable harm.”

 

“3Dprinted gun blueprimt maker Cody Wilson savs “the debate is over’, Wilson's dream of a downloadable
library of gun blueprints — and a world where anyone can easily manufacture a deadly weapon at home — stalled
Tuesday. A Seattle judge blocked Wilson from publishing new gun files and questioned whether the Trump
administration should have granted his company permission in the first place.

 

“A judge ruled that a website has to suspend downloads for 3D gum plans. But they're already out there”
Tuesday's decision is the latest chapter is a years-long struggle between Defense United and gun control
advocates who argue that such weapons would be without serial numbers and therefore untraceable; that they
could be in some cases undetectable by metal detectors; and that they would enable more people to get guns
without submitting to background checks.

 

“This Parkland dad blames Trump administration for settlement over 3 D printed guns”, "What this
administration did -- and they did not need to do it -- is they actively rolled back the public safety of citizens in
the greatest way ever in my lifetime,” Guttenberg told CNN's "New Day” Tuesday morning.

 

“NC pulls response te 3D-nrinted gun rewulations anproved by Trump Administration’, North Carolina
Attorney General Josh Stein said the Tar Heel State is not among the states that have filed suit against the
Trump Administration in an effort to stop the publication of the instructions for 3D-printed guns, but his office

says he is looking into the issue.

 

“Chicago Law Enforcement Concerned Over 3D Printed Guns”, Tuesday evening, a judge issued a temporary
restraining order blocking the release of the downloadable blueprints — a move welcomed by Chicago Police
who say the plastic guns can pose a real threat to law enforcement and the public.

 

“3D-printed guns are coming to America unless Coneress acts. But the NEA doesn't want them to”, The State
Department’s decision to settle with Defense Distributed was reckless, opening up the potential for anybody
without a background check — including terrorists, convicted felons, and domestic abusers— to print
untraceable death instruments from home. So now we need our elected leaders to step in, pump the brakes and
implement common-sense solutions surrounding 3D-printed guns.

 

“Want to make a gun with a 3-D printer? Here is why gun contre! groups oppase the practice”, In recent years,
with the emergence of new technology, questions over whether people should be able to access blueprints to
make a firearm using a 3-D printer have become a part of the increasingly polarized gun debate. Opponents
argue that it will open the door for criminals to easily access untraceable firearms, while supporters say that
efforts to prevent the practice are useless and that there are already enough gun laws on the books.

 

“The tise of 3D-ormted guns in America could have dark implications for Australia’, A US court settlement
allowing 3D-printable gun plans to be posted online has fuelled calls for a national adoption of the NSW
approach to outlawing blueprints.

 

“3D-printed guns among weapons found at airport security checkpoints, TSA says”, Among the thousands of
firearms discovered at airport security checkpoints around the country in the past two years, a handful were
created with a 3D printer. The TSA told CBS News transportation correspondent Kris Van Cleave there have

been at least four incidents at checkpoints involving 3D-printed guns or parts of guns since 2016.

 

“SD-printed guns not a big threat, say these who've tried 1”, Evan Malone, founder and president of NextFab —
a Philadelphia-based network of workshops stocked with 3D-printers and other tools — agreed that there are

 

WASHSTATEC000596
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 83 of 372

easier ways to make untraceable firearms. But he is concerned that advances in 3D printing might put the idea
into the heads of those outside the gun-owning community.

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pin / (Twitter: @StateDeptPM

Stay connected with Srate. gov:

 

Official
UNCLASSIFIED

Official
UNCLASSIFIED

WASHSTATEC000597
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 84 of 372

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 8/3/2018 12:10:01 PM

To: PM-DTCP-RMA [PM-DTCP-RMA@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; PM-DDTC-Directors-DL [PM-DDTC-Directors-DL@state.gov]; Miller, Michael F
[Millermf@state.gov]

Subject: CPA Media Monitoring: Reason: The Important but Arcane Procedural Issue That Might Upend the Restraining Order

Against Defense Distributed

 

The Important but Arcane Procedural Issue That Might Upend the Restraining Order Against Defense
Distributed

By Brian Doherty

2 August 2018

As of Tuesday, Defense Distributed, a company dedicated to distributing software and hardware to help people
make guns at home, has been under a temporary restraining order (TRO) issued by Judge Robert Lasnik of the
U.S. District Court for the Western District of Washington. The TRO requires the company to behave as ifa
settlement agreement it reached after many years of legal wrangling with the federal government never
happened, meaning it has to stop distributing software that can help people make guns at home using 3D
printers or CNC mills.

Defense Distributed believed its long court fight for legal permission to distribute those files, which company
founder Cody Wilson and his legal team view as constitutionally protected speech no different from a printed
book or manual containing gun-making directions, was over when the federal government settled. While the
government never conceded any constitutional problems with its ban on Defense Distributed's files, the
settlement explicitly allowed the company (and all Americans) to "access, discuss, use, reproduce or otherwise
benefit from the technical data.”

Judge Lasnik suspended that agreement in response to a lawsuit by eight states and the District of Columbia.
Defense Distributed promptly obeyed the TRO, although the files are already all over the internet for anyone
who wants them.

According to the TRO, the states were "seeking a declaration that the 'temporary modification’ of the USML is
invalid and an injunction requiring the federal defendants to rescind the procedurally defective modification and
refrain from acting on it." The USML is the United States Munitions List, which defines which items are
affected by the Arms Export Control Act (AECA), the law that was used to stop Defense Distributed from
uploading its software.

The settlement's impact on the USML is one of the key issues that led Lasnik to issue the TRO:

Plaintiffs have shown a likelihood of success on the merits of their Administrative Procedure Act claim
insofar as the "temporary modification" has resulted in the removal of one or more items from the
USML. The federal government represents that its settlement was the result of a multi-year review
process which was completed in May 2018 and resulted in a determination that the type of firearms and
related technical data at issue here would not provide a military advantage to adversaries and therefore
no longer warrant export control under the AECA and should be removed from the USML.

WASHSTATEC000598
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 85 of 372

In such circumstances, the governing statute, 22 U.S.C. §2778(f)(1), requires that the results of such
reviews be reported to Congress and precludes the removal of any item from the USML until thirty days
after such notice is given.

In a brief opposing the request on the states’ part for the TRO, Josh Blackman, one of Defense Distributed's
lawyers, argues that Lasnik's description of the settlement is wrong:

The Settlement Agreement does not require the removal of anything from the USML...Section 1(a) of
the agreement only requires that the State Department commit to draft and fully pursue removal of the
technical data at issue in this action from the USML, "to the extent authorized by law (including the
Administrative Procedure Act)." The proposed rule explained that the government was expressly
complying with the requirements of the notice-and-comment rulemaking process, even though it
determined that it was not required to do so....

The government engaged in a sterling rulemaking process, and more than adequately justified its agency
action—the action is certainly not "arbitrary and capricious." In any event, even if the State Department
removed the subject technical data from the USML— it didn't—the AECA expressly, clearly, and
unequivocally precludes judicial review of such decisions:

"(h) Judicial review of designation of items as defense articles or services

The designation by the President (or by an official to whom the President's functions under subsection
(a) have been duly delegated), in regulations issued under this section, of items as defense articles or
defense services for purposes of this section shall not be subject to judicial review. 22 U.S.C. §
2778(h)."

The Plaintiffs contend that this provision is irrelevant because "the States are not challenging the federal
defendants' designation of the computer code at issue as defense articles, but instead their decision to
remove the code from the USML.” We cannot repeat this point enough: Nothing has been removed from
the USML! The rule is only in its proposed form.

In short, while the plaintiffs and the judge are acting as if the settlement removed the gun-making files from the
USML, Blackman says the government only temporarily stopped treating them as if they were on the USML.
It's a subtle point that Lasnik may well reject at the next hearing in the case on August 10. The judge might
reason that treating the files as if they are not on the USML is tantamount to removing them from the list.

But as Blackman sees things, the plaintiffs have no reason to believe the State Department will not go through
all the legal requirements before officially amending the USML. Only if they fail to do so down the line would
they have a legitimate procedural complaint.

That said, that arcane dispute about the niggling specifics of administrative law is far removed from the very
important constitutional issues raised by the TRO. As Blackman notes, the TRO imposes "a prior restraint of
constitutionally protected speech that is already in the public domain" yet Lasnik's order does not so much as
mention the First Amendment.

Link: https://reason.com/blow/20 1 8/O8/02/the-impaortant-but-arcane-procedural-issu.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC000599
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 86 of 372

Phone: 202.647.6968
e-mail: MarguisMR@state.gov | Web: www,state.g

    

Stay connected with State.gov:

 

Official
UNCLASSIFIED

Official
UNCLASSIFIED

WASHSTATECO000600
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 87 of 372

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 8/2/2018 8:45:29 PM

To: Carter, Rachel [CarterR@state.gov]; PM-Strategy [PM-Strategy @state.gov]; PM-DTCP-RMA [PM-DTCP-
RMA@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL@state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD@state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger,Earle D (Lee) [LitzenbergerED@state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James Jlames.Mcverry.ctr@dla.mil]

Subject: Defense Distributed Settlement Alerts for 2 August 2018

 

Defense Distributed Settlement Alerts for 2 August 2018

“Explanation of Detense Distributed Debate”, I mention 3D printing nowhere. That’s because it’s irrelevant,
and most of what you read about 3D printed guns is noise. 3D printing is a relatively immature manufacturing
technology, and it won’t be making a modern, repeating firearm any time soon.

 

“How 3-D printed guns are made and the growims security concerns they present’, The current concern stems
from a legal battle over guns that can be made using 3-D printers. "Building guns out of materials that are
undetectable by security screening devices is not necessarily a new concept, but in the past it required someone
with specific skills who knew how to do it," said John Cohen, a former police officer and Homeland Security
official who is currently an ABC News contributor.

 

“Legally Speaking: What is the situation reearding 3D-printed euns?”, In other words, the AGs are arguing that
when the State Department settled with the private company and decided to allow the private company to
publish the blueprints it was supposed to give notice to Congress and it did not; as well as get the agreement of
the Secretary of Defense, which it did not. As such, it violated the Administrative Procedure Act. In short, it
failed to follow the proper procedure.

 

‘“Fudge's order backtires as activists push to share 31> gun desiens’”, A judge’s attempt to halt the spread of
blueprints for 3D-printed guns backfired Wednesday as the plans spread across the internet, posted and shared
by people who said they were determined to strike a blow for free speech, to protect gun rights, or just to thumb
their nose at the government.

 

“Plans to print out 3D-printed guns online for years, according to state department’, The State Department
spokesperson said computer assisted design files to print 3D guns have been available online since at least 2013
for Americans to download legally.

 

“New York prens pre-emptive strike against 3-D printed guns”, Hoylman on Wednesday pre-filed a bill that
would outlaw the manufacture of firearms without a gunsmith license, and require each major component of a
weapon to be identifiable by a metal detector. But the proposal wouldn’t be up for debate until the Senate’s next
session begins in January —- months after Lasnik’s Aug. 10 hearing to determine whether the restraining order
he filed Tuesday should become permanent.

 

“Ability to print guns ‘critical issue’ for law enforcement around the world: Goodale”, As controversy swirls in
the U.S. over downloadable blueprints for a 3D-printed gun, Canada's public safety minister says the
technology is a "critical issue” that's causing concern for law enforcement around the world.

 

WASHSTATEC000601
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 88 of 372

“The Very Good Reason Why the 3D-Printed Gun Plans Need to Be Available”, This distinction between
regulating information about guns and regulating a tool that would automatically allow someone to manufacture
a gun matters. There are good reasons why we would want to protect the publication of dangerous technical
information, even if we also decide that we want to punish those who use that information to create a weapon,
and those who provide ready access to a means to do so.

 

“The lepal fight over 3-D-printed guns isn't about firearms, H's about free speech”, A federal judge had good
reason to temporarily bar a gun-rights activist this week from distributing software to produce working plastic
firearms from 3-D printers, but it was the wrong result. While gun-control advocates are legitimately concerned
about the threat posed by this technology, defenders of the 1st Amendment should be wary of where the court
battle may go.

 

“How Trump's State Department permitted 3D-printed gun blueprints to eo Live online’, But the move to shift
the 3D-printed guns’ technical data outside of the State Department’s purview was not without precedent. The
government’s decision came amid a longstanding but relatively behind-the-scenes administrative project —
started under the Obama administration and known as "export control reform" — to restructure the regulations
governing exports of weapons and technologies.

 

“Yes, Washington, The First Amendment Even Protects Firearm Blueprints”, For one thing, the USML never
actually covered the drawings DefDist sought to make available. The language at issue, cited by the court,
includes in “defense articles” information “required for the design, development, [and] production” of firearms.
This incredibly broad language, which also includes information on the “maintenance and repair” of firearms,
might reasonably be read to include blueprints.

 

“Tudpe issues Futile, Pointless Injunction Against Gun Blueprints”, The injunction thus accomplishes nothing
of any meaning in the real world, but it does have legal consequences for free speech. A federal judge is trying
to block the free flow of information, including instructions as to how to make entirely lawful products. I would
say this is dangerous, but given the high likelihood that his order will be overturned, let’s just call it
irresponsible.

 

“Yes, Anyone Can Print a Gur at Home. But Not a Very Geod One.”, The real purpose of Wilson’s blueprints
is to dramatize the futility of gun control, much like encryption T-shirts were intended to troll those who wanted
to ban encryption. Every outrageous article warning of a future where anyone can print deadly weapons serves
only to validate his point and increase the hype around printable guns. Wilson’s Twitter account proudly
retweets every terrifying headline -- His organization couldn’t have bought better advertising if they’d wanted
to.

 

“Federal Court Incorrectly Says DDTC Jumped the Gun on Gun Printing Plans”, The temporary restraining
order was entered at the request of attorneys general from eight states and the District of Columbia. In entering
the order, the court stated that the plaintiffs were likely to prevail on the merits for two reasons — both, frankly,
fairly questionable.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pm / \Twitter: @StateDeptPM

     

Stay connected with State.gov:

WASHSTATEC000602
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 89 of 372

 

Official
LINCLASSIFIED

Official
UNCLASSIFIED

WASHSTATECO000603
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 90 of 372

 

Message

From: Jim Bartlett, Full Circle Compliance ("FCC") [jebartlett@fullcirclecompliance.eu]
Sent: 8/3/2018 8:34:35 PM

To: hartrl@state.gov

Subject: 18-0803 Friday "Daily Bugle"

 

 

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing changes
to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC, FAR/DFARS,
FTR/AES, HTSUS, and ITAR), plus news and events. Subscribe here for free subscription.

 

Cammerce/BIS Amends EAR, Increases Restrictions on Exoeorts to South Sudan
Cormerce/BIS Arends EAR, Eases Restrictions on Exports to India

Trems Scheciuled for Publication in Future Federal Recister Editions
Cammerce/BIS: (No new postings.)
State/DDTc Announces Start of Reaistration Period for In-House Seminar

>» American Shipper: "Shiopers' Law: When the Caras is a Cat"
Defense Connect: "Review of the Australian Defense Trade Contrals Act
Roundtables This Month"

. AiLoi “Dutch Public Prosecution Office: This a Crime to Develop 3D Weapons in
the Nethe

. ne Was on Times: “Judae's Order Backfires as Activists Rush to Share 3-0
gun Desians”

GR, Tuttle TT: "USTR Announces Potential Increase on List 3 Tariffs from 10% to
25%"

RC. Thomsen tl, &.D. Paytas & MM, Shomall: "“Concress Passes the National
Defense Authorization Act"

 

WASHSTATEC000604
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 91 of 372

FCC to Present US. Export Controls Awareness Training Course for Non-US.
Organizations, 2 Gct in Bruchem, the Netherlands
. List of Approaching Events: 12 New Events Posted This Week

 

4, Bartiett's Unfamiliar Quotations
Are Your Copies of Reaulations Up to Date? Latest Amendrnents: ATF C15 Jan
2016), Customs (12 Jun 2018), BOD/NISPOM C18 May 2016), EAR (3 Aug 2018),
FACR/OFAC (29 Jun 2018), FTR (24 Apr 2018), HTSUS © Jun 2018), ITAR (14

. Weekly Hiahlights of the Daily Bugle Too Stories

 

 

 

 

 

 

==. Commerce/BIS Amends EAR, Increases Restrictions on

Exports to South Sudan
(Source: Federal Register, 3 Aug 2018.) [Excerpts. |

 

 

 

83 FR 38021-38023: Revision of Export and Reexport License Requirements
for Republic of South Sudan Under the Export Administration Regulations

* AGENCY: Bureau of Industry and Security, Commerce.

* ACTION: Final rule.

* SUMMARY: In this rule, the Bureau of Industry and Security (BIS) is
amending the Export Administration Regulations (EAR) to conform to the
Department of State's (State) amendment of February 14, 2018 to the
International Traffic in Arms Regulations (ITAR) that placed restrictions on

 

WASHSTATECO000605
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 92 of 372

exports of defense articles (and defense services) to the Republic of South
Sudan (South Sudan). The State action reflected a policy determination by the
Secretary of State that it was in the best interests of U.S. foreign policy to
impose such restrictions.

Consistent with the State action, in this amendment, BIS is updating the EAR
to restrict the export and reexport of certain items on the Commerce Control
List to South Sudan. Pursuant to established procedure, BIS adds South Sudan
to the list of U.S. embargoed countries under the EAR, a list drawn from the
list of arms embargoes in the ITAR and State Federal Register notices, and
adopts a restrictive license application review policy consistent with State's
review policy set forth in the ITAR.

* DATES: This rule is effective August 3, 2018. ...

* SUPPLEMENTARY INFORMATION: ... In a rule effective July 9, 2011, the date
the United States granted formal recognition to South Sudan, BIS amended
the EAR to add the new country to the Commerce Country Chart set forth in
Supplement No. 1 to part 740 and imposed controls on exports and reexports
of items subject to the EAR to the destination. See 76 FR 41046 (July 13,
2011). In that rule, BIS added South Sudan to Country Group B in Supplement
No. 1 to Part 740 (Country Groups), a grouping that rendered the country
eligible for certain License Exceptions not available to countries in Country
Groups Dore.

In this rule, BIS amends Supplement No.1 to Part 740 (Country Groups) of
the EAR to place South Sudan in Country Group D:5-U.S. Embargoed
Countries-to conform with a final rule published by State that revised ITAR
§126.1 (Prohibited exports, imports, and sales to or from certain countries) by
adding South Sudan in new paragraph (w). See 83 FR 6457 (February 14,
2018). The ITAR amendment reflected a determination by the Secretary of
State that it was in the best interests of U.S. foreign policy to impose such
restrictions in order to reflect the U.S. government's opposition to the trade of
arms to South Sudan and its contribution to the conflict and humanitarian
crisis in that country, promote the cessation of hostilities, and to reinforce a
unified international response by aligning the United States with existing
European Union restrictions on certain exports to South Sudan. As a
consequence of the ITAR amendment, a policy of denial applies to applications
for licenses or other approvals for the export of defense articles and defense
services destined for South Sudan. A license or other approval may be issued
on a case-by-case basis for six enumerated categories of defense articles and
defense services, as set forth in ITAR §126.1(w) (South Sudan).

BIS primarily implements such controls through Country Group D:5.
Countries listed in Country Group D:5 are subject to additional restrictions in
the EAR, including on de minimis U.S. content, license exception availability,
and licensing policy for certain items. License applications for the export or
reexport of items classified under 9x515 or "600 series" Export Control
Classification Numbers to countries in Country Group D:5 are reviewed
consistent with the policies in §126.1 of the ITAR, as provided in paragraph
(b)(1)(Ciil) of §742.4 (National security) and paragraph (b)(1) of §742.6
(Regional stability) of the EAR.

The list of "United States arms embargoed" countries is intended to mirror
ITAR §126.1's list of countries subject to U.S. arms embargoes and track
Federal Register notices published by State. BIS amends the list of Country
Group D:5 countries as needed to conform to amendments to ITAR 8126.1

 

WASHSTATECO000606
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 93 of 372

that State publishes, including additions or deletions of countries subject to
United States arms embargoes. See footnote one to Country Group D:5. In
implementing United States embargoes in the EAR, BIS is adopting the policies
for each country listed in section 126.1 of the ITAR. See 78 FR 22660, 22675
(April 16, 2013).

Consistent with new §126.1(w) (South Sudan) of the ITAR, the BIS licensing
policy for the export and reexport of 9x515 and "600 series" items on the
Commerce Control List, Supp. No. 1 to part 774, destined for South Sudan is a
policy of denial that recognizes six categories of case-by-case approval. See
ITAR §126.1(w)(1)-(6), which describes these categories in detail.

Specific Amendment Implementing Revisions To Export and Reexport License
Requirements for South Sudan Under the EAR

PART 740 OF THE EAR

BIS amends Supplement No. 1 to Part 740 of the EAR to place “South Sudan,
The Republic of", in alphabetical order, in Country Group D:5. ...

Dated: July 26, 2018.

Richard E. Ashooh, Assistant Secretary for Export Administration.

Fee

“= i2. Commerce/BIS Amends EAR, Eases Restrictions on

Exports to India
(Source: Federal Register, 3 Aug 2018.) [Excerpts. |

83 FR 38018-38021: U.S.-India Major Defense Partners: Implementation
Under the Export Administration Regulations of India's Membership in the
Wassenaar Arrangement and Addition of India to Country Group A:5

* AGENCY: Bureau of Industry and Security, Commerce.

* ACTION: Final rule.

* SUMMARY: In this rule, the Bureau of Industry and Security (BIS) amends
the Export Administration Regulations (EAR) to formally recognize and
implement India's membership in the Wassenaar Arrangement (Wassenaar or
WA). Further, BIS removes India from Country Group A:6 and places it in
Country Group A:5. This action befits India's status as a Major Defense Partner
and recognizes the country's membership in three of the four export control
regimes: Missile Technology Control Regime (MTCR), WA and Australia Group
(AG). This rule is another in the series of rules that implement reforms to
which the United States and India mutually agreed to promote global
nonproliferation, expand high technology cooperation and trade, and ultimately
facilitate India's full membership in the four multilateral export control regimes
(Nuclear Suppliers Group, MTCR, WA, and AG). This rule also makes
conforming amendments.

* DATES: This rule is effective August 3, 2016. ...

& SUPPLEMENTARY INFORMATION: ... The United States and India continue

 

WASHSTATECO000607
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 94 of 372

their commitment to work together to strengthen the global nonproliferation
and export control framework and further transform bilateral export control
cooperation to recognize the full potential of the global strategic partnership
between the two countries. This commitment has been realized in the two
countries’ mutually agreed upon steps to expand cooperation in civil space,
defense, and other high-technology sectors and the complementary steps of
the United States to remove India defense and space-related entities from the
Entity List, realign India in U.S. export control regulations, and support India's
membership in the four multilateral export control regimes (Nuclear Suppliers
Group, Missile Technology Control Regime, Wassenaar Arrangement and
Australia Group).

To date, with the effective support of the United States, India has been
admitted to three of the four multilateral export control regimes: Missile
Technology Control Regime (MTCR) on June 27, 2016, the Wassenaar
Arrangement (Wassenaar or WA) on December 7, 2017 and the Australia
Group (AG) on January 19, 2018. These memberships, important to the two
countries’ global strategic partnership, are enhanced by the United States'
recognition of India as a Major Defense Partner in the India-U.S. Joint
Statement of June 7, 2016, entitled, "The United States and India: Enduring
Global Partners in the 21st Century." This recognition facilitates and supports
India's military modernization efforts with the United States as a reliable
provider of advanced defense articles.

Therefore, in this rule, the Bureau of Industry and Security (BIS), formally
recognizes under the Export Administration Regulations (EAR) India's
membership in the WA multilateral export control regimes and revises the EAR
accordingly. Further, in this rule, BIS adds India to Country Group A:1 in
Supplement No. 1 to Part 740 (Country Groups) of the EAR to implement
under the EAR India's status as a member of the WA. In addition, to export
control-related benefits for India as a result of prior amendments to the EAR in
furtherance of the U.S.-India global strategic partnership, BIS places India in
Country Group A:5, which provides the benefit of greater availability of License
Exception Strategic Trade Authorization (STA) for exports and reexports to,
and transfers within India under the EAR.

Countries listed in Country Group A:5 are countries included in STA
§740.20(c)(1), which authorizes exports, reexports and in-country transfers
that are subject to multiple reasons for control. With this rule, India becomes
the 37th country to join Country Group A:5.

Specific EAR Amendments Recognizing and Implementing India's Membership
in Wassenaar and Adding India to Country Group A:5

PART 738
BIS amends Supplement No. 1 to Part 738, Commerce Country Chart, by
removing the license requirements for National Security Column 2 (NS2)
reasons. Accordingly, this rule removes the "X" in NS Column 2 for India.

PART 740
BIS amends Supplement No. 1 to Part 740 to add, in alphabetical order, India
to Country Groups A:1 and A:5.

CONFORMING AMENDMENTS

 

WASHSTATEC000608
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 95 of 372

PART 738
Consistent with India's new multilateral export control regime status, this rule
also removes the first sentence of footnote 7 to the Commerce Country Chart
in Supplement No. 1 to Part 738, related to India. This amendment removes
the requirement that exporters file in the Automated Export System when
items controlled for Crime Control Columns i and 3 reasons, and Regional
Stability Column 2 reasons were destined to India. As a conforming change,
this rule removes the word "Also" from the second sentence of footnote 7 and
capitalizes the "n" in "note" since it begins the sentence.

Also, aS a conforming change in Part 738, BIS amends paragraph (b)(3) of
§738.4, related to a sample analysis using the Commerce Control List and
Country Chart to determine when a license is required, to remove the name
"India" and replace it with the name "Chad." The sample analysis used India as
an example of a country with NS Column 2 controls. That reason for control no
longer applies to India but currently applies to Chad.

PART 740
In adding India to Country Group A:5, BIS removes India from Country Group
A:6 to avoid creating conflicting eligibility criteria for STA provisions.

PART 743
As a member of Wassenaar, India now is subject to reporting requirements for
items controlled under Wassenaar, as set forth in Part 743, Special Reporting
and Notification. Specifically, India is added, in alphabetical order, to

Supplement No. 1 to Part 743, Wassenaar Arrangement Participating States.

PART 758
Also, consistent with India's achievements and status as a Major Defense
Partner, BIS removes the requirement that exporters file certain Electronic
Export Information in AES as set forth in §758.1(b)(9). Specifically, this
amendment removes the requirement that exporters file in AES when items
controlled for CC Columns 1 and 3 reasons and RS Column 2 reasons are
destined to India. This reporting requirement had been instituted when the
license requirement for such items was removed (see U.S.-India Bilateral
Understanding: Additional Revisions to the U.S. Export and Reexport Controls
Under the Export Administration Regulations; January 23, 2015; 80 FR 3463).
BIS has determined that this reporting requirement is no longer necessary.

PART 772
In this rule, BIS also adds India, in alphabetical order, to the list of countries
under the term Australia Group in §772.1, Definitions of terms as used in the
Export Administration Regulations (EAR). This updates the definition consistent
with formal recognition of India's membership in the AG in a BIS final rule,
entitled “Implementation of the February 2017 Australia Group (AG)
Intersessional Decisions and June 2017 Plenary Understandings; Addition of
India to the AG" (83 FR 13849, April 2, 2018) ...

Dated: July 31, 2018.

Richard E. Ashooh, Assistant Secretary for Export Administration.

 

WASHSTATECO000609
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 96 of 372

3. Items Scheduled for Publication in Future Federal

Register Editions
(Source: Federal Register)

* State; NOTICES; Specially Designated Global Terrorists:
Abdul Rehman al-Dakhil, aka Dilshad Anmad, aka Danish Dilshad, aka
Amantullah Ali, etc. [Publication Date: 6 Aug 2018. ]

back to top

 

5. State/DDTC Announces Start of Registration Period for
In-House Seminar

Registration for The Directorate of Defense Trade Controls (DDTC) In-House
Seminar for Wednesday, September 19th, 2018 opens August 10th and closes
August 3ist. Attendees will be identified on a first-come, first-serve basis.
Preference will be given to new registrants and small-businesses. A completed
registration form must be sent to the DDTC In-House Seminar email, as an
attachment, DOTCinHouseSeminarsa@state doy.

For more information, please visit the DETC Outreach Programs page and click

the "In-House Seminars” tab.
back to top

 

WASHSTATEC000610
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 97 of 372

The plaintiff in this case purchased an exotic Savannah kitten from a breeder
in Florida for $2,300. The buyer, a woman in New York, planned to exhibit the
animal, a cross between a domestic cat and an African serval, in cat shows.

The breeder delivered the kitten to Delta Air Lines for transport to New
York's LaGuardia Airport.

The buyer said that the day after the cat arrived, she noticed it was in
distress. She took it to a veterinarian, who diagnosed it with a broken hip.
Veterinary bills amounted to more than $7,000.

The plaintiff sued Delta in New York Supreme Court, Queens County. (In
New York state's judiciary, Supreme courts are trial courts for civil matters,
the appellate divisions of the Supreme courts hear appeals and the state's
highest court is called the Court of Appeals.)

Attorney Kenneth Nankin of the New York law firm Nankin & Verma noted in
his firm's blog that the plaintiff alleged causes of action "for
negligence/recklessness, trespass to chattels/conversion, bailment and
economic damages."

Delta moved for partial summary judgment, arguing that as a matter of
federal common law, any liability it may have be limited to $50 pursuant the
air waybill's conditions of contra, and Nankin noted, "Delta contended that the
liability limit applied even though the plaintiff was the consignee, not the
shipper.

"The trial court refused to enforce the liability limit and denied Delta's
motion. The court ruled that the limit was not enforceable because the cargo
was not ‘an inanimate object’ and thus should be treated differently from
‘ordinary bulk objects,’ concluding that Delta had a ‘heightened duty of care,
Nankin said.

The trial judge stated, "The defendant airline wants it both ways: ‘We will
be paid to take care of your kitten as long as we transport it, but we are
absolving ourselves from any negligence in doing so."

The trial court's decision was reversed on appeal. (Lentini v. Delta Air Lines
Inc. NY App. Div. 2nd Dept. No. 17-00759. March 14.)

The appellate division explained that both before and after the Airline
Deregulation Act of 1978 (ADA), "actions against interstate carriers for lost or
damaged shipments have been governed by federal common law." It said the
ADA contains both a "pre-emption clause" and “saving clause," which when
read together, prohibit states from imposing their own substantive standards
with respect to rates, routes or services.

As a result, "actions for loss or damage to interstate air shipments are
governed by federal common law.

“The air waybill forms the basic contract between a shipper and an air
carrier," the court said. "In order to enforce a limited-liability provision
contained in an air waybill, a carrier must demonstrate that its contract
satisfies the released-valuation doctrine.

“Under the released-valuation doctrine, the shipper ‘is deemed to have
released the carrier from liability beyond a stated amount’ in exchange for a

 

WASHSTATEC000611
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 98 of 372

low shipping rate," it said.

A shipper is bound by the limited-liability provision if it has reasonable notice
of the rate structure and is given a fair opportunity to pay a higher rate in
order to obtain greater protection.

In this instance, the air waybill signed by the plaintiff's shipper demonstrated
that the shipper did not declare a value for the kitten and no additional
coverage was purchased. The plaintiff "failed to raise a triable issue of fact as
to whether she was not given the opportunity to purchase additional
coverage."

René Myatt, the attorney for the plaintiff, said her client decided not to
further appeal the decision, but noted small shippers are unlikely to be aware
of the limitation, which may appear on the back of a waybill, or know that they
could pay a higher rate for increased coverage.

From a legal point of view, "there is no question that animals are property.
They are treated as cargo," said John Stoesser, director of Wichert Insurance's
IDEAL Agriculture & Marine program.

While standard liability limits for domestic shipments appear on the air
waybill, he noted that international air shipments are covered by the Montreal
Convention, which limits claims to 19 "special drawing rights" (between $26
and $27) per kilo.

However, shippers can purchase mortality insurance to protect themselves if
an animal dies or must be destroyed.

The market for insuring animals is well developed, he said, and he has
insured everything from research animals at universities to the giant pandas at
Zoo Atlanta. He also has insured dogs trained for security, to sniff for bombs
or explosives or for search and rescue. The dog may be a mutt, but it might
have $10,000 or $20,000 worth of training.

But Stoesser said the biggest market for animal insurance overall is "in
commercial animal agriculture. Pigs and cows are everybody's bread and
butter, with some poultry thrown in."

The value of a single shipment can be substantial, he explained. "The landed
value of a pig shipped by air, good breeding stock to China, is a couple
thousand dollars a head. You can get 1,000 of them onto an airplane, on a
747, so that's $2 million.”

Generally speaking, he said animal insurance is mortality insurance and does
not cover an animal that is injured. For example, he recently insured a bull
that was shipped to Thailand for herd improvement. The bull had a severe leg
injury and was not able to mount, but because the animal was still alive, not
suffering and destroyed, there was no claim.

This is even true of most racehorse insurance policies, he said. Over his 49
years in the business, Stoesser said he has seen specialty insurers try to offer
policies for injured animals, but pointed out that companies have not figured
out how to make money from such products.

An exception is equine insurance. Stoesser said major equine insurers will
include some coverage for emergency colic surgery, although he said it may
not pay for the full cost of the horse if it becomes ill.

For export animals, he said there are extensions to policies that will cover
the value of an animal if it fails a particular disease test, is put into quarantine
and still fails upon retesting and must be euthanized.

 

WASHSTATEC000612
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 99 of 372

Defense Connect: "Review of the Australian Defense Trade

Controls Act Rounctables This Month"
(Source: Defense Connect, 1 Aug 2018.)

The review into Defense Trade Controls Act is hosting a series of roundtables
to discuss the progress and submissions of the review

As part of the review of the Defense Trade Controls Act announced by Minister
for Defense Marise Payne in April, Dr Vivienne Thom AM will facilitate a series
of roundtables to discuss the process, feedback and next steps of the review
process.

Defense administers controls on the export of military and dual-use goods and
technologies through four key pieces of legislation. The Defense Trade Controls
Act 2012 provides the legislative basis for the controls of the intangible supply,
publication and brokering of defense and strategic goods and technology.

The act was enacted in 2012 to strengthen Australia's existing export controls
and to align them with international best practice. The act underwent
amendments in 2015 following extensive stakeholder consultation. One such
amendment included the addition of a mechanism to provide for review of the
operation of the act after two years of the offence provisions being
commenced, which occurred on 2 April 2016.

Aim: The aim of the review is to evaluate the operation of the DTC Act and
deliver recommendations that ensure the act is an effective component of
Australia's export control regime that appropriately addresses current and
future national security requirements.

The review will also aim to ensure the act provides appropriate levels of
regulation and security for controlled technologies, aligns with international
best practice for export controls, and is not unnecessarily restricting trade,
research and international collaboration.

While submissions closed 31 May 2018, Defense aims to continue working
closely with the stakeholders as they establish internal compliance
arrangements, by providing implementation support through outreach and
engagement sessions.

Scope: The act is required to be reviewed after two years and is being carried
out by Dr Thom, the former inspector-general of intelligence and security and
a former deputy Commonwealth ombudsman overseeing law enforcement,
immigration, taxation and defense agencies.

The review is mandated by section 74B of the act:

(1) The minister must cause a review of the operation of this act (other than

 

WASHSTATEC000613
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 100 of 372

parts three and four) to be undertaken as soon as possible after the second
anniversary of the commencement of section 10 of this act and afterwards at
intervals of not longer than five years.

(2) The persons undertaking the review must give the minister a written
report of the review.

(3) The minister must cause a copy of the report of the review to be tabled in
each house of the Parliament within 15 sitting days of that house after the
report is given to the minister.

The review is limited to the operation of the act but subsection 74B(1)
specifically excludes parts three and four - that relate to the Defense Trade
Cooperation Treaty between Australia and the US - from scope of the review.

The review will examine all other parts of the act to provide evidence-based,
practical recommendations for improvements to the act and supporting policy.
In particular, the review will consider:

~ Whether the act is fit for purpose;

- Whether there are any gaps in the act's controls;

- Whether any unintended consequences are resulting from the act's
controls; and

- Any other matters considered relevant.

Roundtable discussions for the review of the Defense Trade Controls Act 2012
are being held on the following dates:

Sydney - Monday 6 August;
Brisbane - Tuesday 7 August;
Melbourne - Monday 13 August;
Perth - Wednesday 22 August;
- Adelaide - Thursday 23 August; and
~ Canberra - Tuesday 28 August.

More information on the review process is available here.
back to foo

It is a crime in the Netherlands to make plastic weapons with a 3D printer. The
provision of blueprints for this type of weapon can also be punishable. This is
what the Public Prosecution Office ("Openbaar Ministerie") said in connection
with the case involving an American company that wanted to publish
blueprints for 3D-printed weapons online. ...

On Wednesday this week, a judge in the U.S. forbade the publication of the
blueprints by Defense Distributed because the 3D-printed firearms “could
cause irreparable damage to civilians”. ...

 

WASHSTATECO000614
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 101 of 372

9. The Washington Times: “Judge's Orcer Backfires as

Activists Rush to Share 3-D gun Designs"
(Source: The Washington Times, 1 Aug 2018.)) [Excerpts. ]

 

A judge's attempt to halt the spread of blueprints for 3D-printed guns
backfired Wednesday as the plans spread across the internet, posted and
shared by people who said they were determined to strike a blow for free
speech, to protect gun rights, or just to thumb their nose at the government.

Activists took to Twitter and Facebook to share links where the plans could be
found on file-sharing services or sites on the dark web. One website,
CodelIsFreeSpeech.com, posted eight sets of files and reported more than
100,000 hits and nearly 1.5 terabytes of data downloaded by 6 a.m.
Wednesday. “Just in the past 48 hours, I would be shocked if hundreds of
thousands of people don't possess these files," said Brandon Combs, president
of the Firearms Policy Coalition, which posted the data to CodeIsFreeSpeech.

In a flurry of legal activity late Tuesday, a judge ordered the federal
government to reverse itself and reimpose Obama-era export restrictions that
limited the availability of the files. That order was aimed at stopping Defense
Distributed, a Texas-based organization, from posting blueprints to its website,
DEFCAD.com.

Cody Wilson, the site's founder, complied, but much of the rest of the internet
stepped in to fill the void. "Do your human duty and share," said one Twitter
user who linked to the files on a file-sharing site. "You can't stop the flow of
information," tweeted another user, duudi3, who created a mirror site to host
the files Mr. Wilson disabled.

Mr. Combs and duudl3 each said his bandwidth use shot off the charts with the
number of downloads. "I've seen this stuff all over, and I suspect by the end of
the next couple of days there's just going to be a saturation. They're not going
to be able to do anything about it," Mr. Combs told The Washington Times.

The technology of 3D printing and plans would allow people with access to the
right machinery and materials to manufacture a working, untraceable firearm

in secret. The concept has existed for decades but has just recently begun to

reach the mainstream, plowing new ground in the debate over gun rights and
government regulations.

Some security specialists worry that the guns could circumvent metal
detectors and become a tool for terrorists. Gun control activists say people
banned from buying guns, such as felons and domestic abusers, also would be
able to cheat the law by printing weapons at home. Defense Distributed and
like-minded groups counter that they are releasing information protected by
free speech, not engaging in firearms transactions.

 

WASHSTATEC000615
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 102 of 372

They also say the plans have been available for years online and there is little
the government can - or should - do. Further, the possession of undetectable
guns has been illegal for decades and most blueprints for 3D guns, including
those of Defense Distributed, use at least some metal parts to comply with
that law.

Mr. Wilson's attorneys filed court papers showing a number of other locations
where blueprints for at least one home-manufactured firearm were available in
2007, a decade before Defense Distributed's planned broad release this

week.

Washington Attorney General Bob Ferguson, who led the lawsuit, said those
still sharing the blueprints online are breaking federal export laws. "Anyone
who posts downloadable guns to the internet is violating federal law. It is the
federal government's job to enforce those laws, and I urge it to enforce them
aggressively as to these prohibited items,” he said.

Mr. Combs posted plans for eight firearms assemblies to his website. He said it
was too early to say which one was proving most popular and that many users
appeared to be downloading all of the files. He said people are sending him
new designs. "Cody was the pioneer, and all credit goes to him and Defense
Distributed," Mr. Combs said. "I just wanted to give the government another
target, if that's what they want to do."

Government officials seem conflicted on what to do. Since 2013, the State
Department claimed the blueprints violated export rules, making weapons of
war available to foreign actors. Mr. Wilson sued, and after a years-long battle
the Justice and State departments reversed and reached a settlement to allow
Defense Distributed to move ahead with plans to post the blueprints.

The White House suggested Wednesday that Mr. Trump was blindsided by that
decision. "The Department of Justice made a deal without the president's
approval on those regards," White House press secretary Sarah Huckabee
Sanders said. "The president's glad this effort was delayed to give more time
to review the issue, and this administration supports the decades-old
legislation already on the books that prohibits the ownership of a wholly plastic
gun."

Still, it's not clear what the government can do at this point. State Department
officials said their only role was to prohibit export of the blueprints outside the
U.S. "The department has no role in domestic gun control policies and the
broader question of this technology's potential,” a spokesperson said.

Nonetheless, lawmakers on Capitol Hill - mostly Democrats, but some
Republicans - are demanding that Mr. Trump do something. Sen. Edward J.
Markey, Massachusetts Democrat, said he would try to block the confirmation
of a key State Department official until the government returns to the Obama-
era export policy. The nominee, R. Clarke Cooper, has been tapped to be
assistant secretary for political-military affairs, which would oversee the export
rules in question. "Until the president agrees to reverse this policy and prohibit

 

WASHSTATEC000616
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 103 of 372

the online publication of these dangerous blueprints, a decision that is entirely
within his authority, I intend to place a hold on your nomination," Mr. Markey
told Mr. Cooper.

back ko tap

ttle TIT: "USTR Announces Potential Increase

List 3 Tariffs from 10% to 25%"

(Source: Tuttle Law Newsletter, 2 Aug 2018. Available via email address
below.)

* Author: George R. Tuttle III, Esq., geée@tuttlelaw.com, (415) 986-8780.
Attorney with Law Offices of George R. Tuttle in the San Francisco Bay Area.

On August 1, 2018 the USTR announced it is considering increasing the
proposed tariffs on List 3 from 10% to 25%. Published in the July 17, 2018

worth of Chinese goods imported into the U.S., compromising approximately
6,013 items.

Because of this potential change, the parties wishing to present at the August
20-23 hearings will have until August 13, 2018 to submit hearing requests.
The due date for submission of all written comments, including rebuttal
comments, is now September 5, 2018.

US Trade Representative Robert Lighthizer stated that the President has
directed him to consider increasing the proposed level of additional duty from
10% to 25%. Mr. Lighthizer added that "the increase in the possible rate of the
additional duty is intended to provide the Administration with additional
options to encourage China to change its harmful policies and behavior and
adopt policies that will lead to fairer markets and prosperity for all of our
citizens.”

To submit comments and request to present testimony at the public hearing,
submissions are to be made through the Federal eRulemaking
Portal: htto://www. regulations. gov. The docket number is USTR-2018-0026.

Comments are to include:
~ The specific tariff subheadings to be subject to increased duties, including

whether the subheadings listed in the Annex should be retained or removed, or
whether subheadings not currently on the list should be added.

 

WASHSTATEC000617
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 104 of 372

- The level of the increase, if any, in the rate of duty.
- The appropriate aggregate level of trade to be covered by additional duties.

In commenting on the inclusion or removal of particular tariff subheadings
listed in the Annex, the USTR requests that commenters address specifically
whether imposing increased duties on a particular product would be practicable
or effective to obtain the elimination of China's acts, policies, and practices,
and whether maintaining or imposing additional duties on a particular product
would cause disproportionate economic harm to U.S. interests, including small-
or medium-size businesses and consumers.

Written submissions can also be made through www.regulations.gov at
docket USTR-2018-0026. Comments can be made in the "comment now!" field
or by uploading an attached Microsoft Word (.doc) or searchable Adobe
Acrobat (.pdf) file. File names should reflect the name of the person/entity
submitting the document. Any attachments, exhibits, or annexes should be
part of the attachment.

Business confidential documents may be submitted. The file name must begin
"BC" and the name of the person or entity making the submission should
follow. Any page containing confidential information must be clearly marked
“BUSINESS CONFIDENTIAL." In requesting business confidential treatment,
the submitter must certify in writing that disclosure of such information would
endanger trade secretes or profitability, and that the information would not
customarily be released to the public. The public version of the document must
have a file name beginning with "P" and be followed by the name of the person
or entity making the submission.

The USTR will post submissions in the docket for public inspection, except
those requesting business confidential treatment. Submissions can be viewed
at here by entering USTR-2018-0026 in the search field.

Section 301 Time Line

 

WASHSTATEC000618
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 105 of 372

 

 

 

 

 

Official notification of the extension dates will be published in the Federal
Register shortly.

back to bor

 

11. R.C. Thomsen II, A.D. Paytas & M.M. Shomaii:

“Congress Passes the National Defense Authorization Act"
(Source: Thomsen and Burke LLP, 2 Aug 2018. Available by subscription

Esq., toanii@t-b.com; and Maher M. Shomaili, Esq., maher@it-b.cormn. All of
Thomsen & Burke LLP.

 

WASHSTATEC000619
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 106 of 372

Yesterday, the Senate overwhelmingly passed the John S. McCain Nationa!
Defense Authorization Act (NDAA) for Fiscal Year 2019 (H.R. 5515). The bill
has been sent to the President and he is expected to sign it.

The bill strengthens the Committee on Foreign Investment in the United States
(CFIUS), which reviews proposed foreign investments to weigh whether they
threaten national security. It includes export control reform provisions
requiring Commerce to establish export controls on emerging and foundation
technologies, which are sensitive technologies not currently captured by export
controls. Finally, the bill includes a government wide ban on procuring
equipment or services from the Chinese telecommunications firms ZTE and
Huawei. However, it does not include a provision to reinstate sanctions against
ZTE and undo a deal the company recently cut with the Commerce
Department. More details below:

Export Control Reform

The Export Controls Act of 2018 [Sections 1741-1768 of the NDAA] provides
permanent statutory authority for the existing Export Administration
Regulations (EAR). The EAR has been operating under emergency authority of
the International Emergency Economic Powers Act (IEEPA) for many years,
ever since the Export Administration Act of 1979 lapsed. This new authority
also adds several noteworthy changes:

- New export controls on "emerging and foundational technologies", which
are not specifically identified in the legislation. Presumably, these could be
items and technology that are currently classified as EAR99. [Section 1758]

- Commerce will revise the duties of the Emerging Technology and Research
Advisory Committee to help identify “emerging and foundational technologies”
that may be developed over a period of 5 or 10 years. [Section 1758]

- License applications are now required to be reviewed for impact on the US
defense industrial base. Transactions that would have a "significant negative
impact" on that defense industrial base can be denied. [Section 1756]

- New requirement for the government to publish export license details for
licenses involving certain terrorism-Ssupporting countries. [Section 1754]

- Maximum civil penalties per violation have been increased slightly to the
greater of $300,000 or twice the value of the transaction. [Section 1760]

The identification of “emerging and foundational technologies" is going to be
an important part of this legislation. The general requirements in the current
legislation are that the technologies "are essential to the national security of
the United States" and shall take into account:

- the development of emerging and foundational technologies in foreign
countries;

- the effect export controls imposed pursuant to this section may have on the
development of such technologies in the United States; and

- the effectiveness of export controls imposed pursuant to this section on
limiting the proliferation of emerging and foundational technologies to foreign
countries.

 

WASHSTATEC000620
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 107 of 372

CFIUS Reform

Congress agreed on its final version of the Foreign Investment Risk Review
Modernization Act (FIRRMA) [Sections 1701-1728 of the NDAA], which
provides the first update to the Committee on Foreign Investment in the
United States (CFIUS) statute in several years. FIRRMA updates and expands
CFIUS's review process in many ways, by:

- Increasing the types of transactions subject to CFIUS's jurisdiction: CFIUS
currently only reviews mergers, acquisitions, or takeovers that could result ina
takeover of a US business by a foreign person. FIRRMA now expands the
purview of CFIUS by adding new types of "covered transactions," including
“other investments involving critical infrastructure, critical technologies, or
sensitive data." [Section 1706]

- Extending the CFIUS review timeframes: FIRRMA lengthens the time period
of the CFIUS process to 45 days, with a 15-day period extension for
extraordinary circumstances, and limits timing for the pre-review process.
[Section 1709]

- Making certain notifications mandatory: These include transactions
involving an investment that results in the acquisition, directly or indirectly, of

a "substantial interest" in a US business involved in critical infrastructure,
critical technology, or sensitive data by a foreign person in which a foreign
government has, directly or indirectly, a “substantial interest." [Section 1706]

~ Establishing a process for potentially expedited review and approval of
certain transactions: FIRRMA also offers a potential path for some transactions
to receive approval on an expedited basis following a shortened notification.
[Section 1706]

FIRRMA also allows CFIUS to impose filing fees, which are up to 1% of the
transaction value or $300,000. [Section 1723]

Huawei and ZTE Implications

Finally, Section 899 of the NDAA also places a government procurement ban
on certain telecommunications equipment made by ZTE and Huawei, as well as
related services. However, it does not include a provision to reinstate sanctions
against ZTE and undo a deal the company recently cut with the Commerce
Department.

back ko tap

 

WASHSTATEC000621
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 108 of 372

 

 

 

 

 

 

12. PCC to Present U.S. Export Controls Awareness
Training Course for Non-U.S. Orqanizations, 2 Octin

Bruchem, the Netherlands
(Source: Full Circle Compliance, events@fullcirclecompllance.eu.)

Our next academy course is specifically designed for beginning compliance
officers and professionals who want to enhance their knowledge on the latest
ITAR/EAR requirements and best practices. The course will cover multiple
topics regarding U.S. export controls that apply to organisations outside the
U.S., such as: the regulatory framework, including the latest and anticipated
regulatory amendments, key concepts and definitions, classification and
licensing requirements, handling (potential) non-compliance issues, and
practice tips to ensure compliance with the ITAR and EAR.

* What: Awareness Course U.S. Export Controls: ITAR & EAR From a Non-U.S.
Perspective

* When: Tuesday, 2 Oct 2018, 9 AM - 5 PM (CEST)

* Where: Landgoed Groenhoven, Bruchem, the Netherlands

* Sponsor: Full Circle Compliance (FCC)

* Instructors: Ghislaine Gillessen, Mike Farrell, and Alexander P. Bosch

 

 

WASHSTATEC000622
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 109 of 372

- _ 13. List of Approaching Events: 12 New Events Posted This
Week

(Sources: Editor and Event Sponsors)

Published every Friday or last publication day of the week, our overview of
Approaching Events is organized to list continuously available training, training
events, seminars & conferences, and webinars.

Please, submit your event announcement to John Bartlett, Events & Jobs Editor
(email: iwhartiett@fulicirclacornpliance,eu), composed in the below format:

 

# DATE: LOCATION; "EVENT TITLE"; EVENT SPONSOR; WEBLINK;
CONTACT DETAILS (email and/or phone number)

"#" = New or updated listing
Continuously Available Training

* E-Seminars: "US Export Controls" / "Defense Trade Contreis"; Export
Compliance Training Institute; danieie@learnexportcompliance.cam

* Webinar: "Company-Wide US Export Controls Awareness Program’; Export
Compliance Training Institute; danicle@iearnexportcompllance.com

* E-Seminars: "ITAR/EAR Awareness"; Export Compliance Solutions;
spalmerQexportcomplancesolutions com

 

 

* Online: "Simplified Network Application Process Redesign (SNAP-R}")
Commerce/BIS; 202-482-2227

* E-Seminars: "Webinars On-Dernand Library"; Sandler, Travis & Rosenberg,
PLA.

 

 

* Online: “International Trade Webinars"; Global Training Center

* Online: "On-Dernand Webinars"; "General Training"; Center for Development
of Security Excellence; Defense Security Service (DSS)

* Online: "ACE Reports Training and User Guide"; DHS/CBP

* Online: “Increase Your International Sales - Webinar Archive’: U.S.
Commercial Service

* Web Form: “Compliance Snapshot Assessment"; Commonwealth Trading
Partners (CTP)

* Online: "Customs Broker Exam Prego Course"; The Exam Center

 

 

 

 

 

Seminars and Conferences

* Aug 6: Detroit, MI; "Export Compliance and Controls"; Global Trade
Academy

* Aug 7: Detroit, MI; "Export Controls Specialist - Certification"; Global Trade
Academy

* Aug 7-9: Detroit, MI; “Export Controls Specialist - Certification"; Global
Trade Academy

* Aug 7: Orlando, FL; "Import Documentation and Procedures Serninar’;
International Business Training

* Aug 8: Orlando, FL; “Export Documentation and Procedures Seminar’;

 

 

 

 

WASHSTATEC000623
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 110 of 372

International Business Training

* Aug 14-15: Milpitas, CA; “Gempiving with US Export Controls"; Bureau of
Industry and Security

* Aug 14-15: Atlanta, GA; "2018 Trade Symposium"; U.S. Customs and
Border Protection

* Aug 15: Minneapolis, MN; “Export Documentation and Procedures Seminar’:
International Business Training

* Aug 16: Indianapolis, IN; “Export Documentation and Procedures Seminar’;
International Business Training

* Aug 16: Milpitas, CA; “Eneryotion Controls"; Bureau of Industry and Security
* Aug 16: Minneapolis, MN; “Incoterms 2010: Terms of Sale Seminar";
International Business Training

* Aug 17: Indianapolis, IL; "Incoterms 2010: Terms of Sale Seminar";
International Business Training

* Aug 20: Cincinnati, OH; "Expert Documentation and Procedures Seminar’;
International Business Training

* Aug 21: Leeds, UK; “Understanding Exporting"; Chamber International

 

 

 

International Trade

* Aug 22: Minneapolis, MN; “Impert Documentation and Procedures Seminar’;
International Business Training

* Aug 23: Cincinnati, OH; “Import Documentation and Procedures Seminar";
International Business Training

* Aug 24: Houston, TX; "Export Documentation and Procedures Seminar";
International Business Training

 

 

 

* Aug 29: Leeds, UK; “Understanding Incoterms"; Chamber International

* Sep 3: Edinburgh, UK; “Intermediate Serninar"; UK Department for
International Trade

* Sep 4: Edinburgh, UK; “Beginner's Workshop"; UK Department for
International Trade

* Sep 4: Edinburgh, UK; "Control List Classification - Combined Dual Use and
Miltary"; UK Department for International Trade

 

 

International Trade

* Sep 4: Leeds, UK; "Methods of Pavment & Letters of Credit"; Chamber
International

* Sep 4: London, UK; "An Introduction te Exporting"; UK Institute of Export
and International Trade

* Sep 5: Aberdeen, UK; "Beginner's Workshop"; UK Department for
International Trade

* Sep 5: Aberdeen, UK; "Intermediate Seminar"; UK Department for
International Trade

* Sep 6: Aberdeen, UK; “Licenses Workshop"; UK Department for International
Trade

* Sep 11-13: Annapolis, MD; "Defense Industry Experts and ITAR/EAR Boot

 

spalmer@exportcompliancesolutions.com; 866-238-4018

* Sep 11-13: Detroit, MI; "Expert Controls Specialist Certification"; Global Trade
Academy

* Sep 11: Leeds, UK; "Export Documentation and Export Procedures";
Chamber International

 

 

 

WASHSTATEC000624
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 111 of 372

* Sep 12: Buffalo, NY; "Export Documentation and Procedures Seminar’;
International Business Training

* Sep 12-13: Springfield, RI; “Cormplying with US Export Controls"; Bureau of
Industry and Security

* Sep 12-19: Chicago, IL; “Irnpert 5-Day Boot Camp"; Global Trade Academy

* Sep 13: Buffalo, NY; "Import Documentation and Procedures Seminar’;
International Business Training

* Sep 13: Frankfurt, Germany; “BAFA/U.S. Export Control Seminar 2018")

 

 

Compliance Professionals Association (ICPA)
* Sep 16-19: Atlanta, GA; "2018 Annual Conference and Exposition"; National
Association of Foreign Trade Zones (NAFTZ)

 

* Sep 17-20: Columbus, OH; "University Export Controls Seminar at The Ohio
State University in Columbus": Export Compliance Training Institute

(ECTI); jessica @iearnexportcomplance.com; 540-433-3977

* Sep 17-21: Los Angeles, CA; “Import 5-Day Boot Camp"; Global Trade
Academy

* Sep 18: Anaheim, CA; “Import Documentation and Procedures Seminar":
International Business Training

* Sep 18: Los Angeles, CA; "Tariff Classification for Importers and Exporters";
Global Trade Academy

* Sep 18-19: London, UK; "Decoding Trade Controls, Sanctions And
Regulations On Dual-Use Goods"; KNect365

* Sep 18: San Diego, CA; “i2th Annual CompTIA Global Trade Compllance
Best Practices Conference": CompTIA

* Sep 19: Washington, D.C.; “ODTC In-House Seminar"; Department of State
(Registration: Aug 10 - Aug 31; first come, first served)

* Sep 19: Los Angeles, CA; "NAFTA and Trade Agreements"; Global Trade
Academy

* Sep 19-20: Rome, Italy; "Defense Exports 2018"; SMi

* Sep 19-20: Los Angeles, CA; “Complying With U.S. Export Controls"; BIS

* Sep 20: Pittsburgh, PA; "Export Documentation and Procedures Seminar";
International Business Training

* Sep 20: Los Angeles, CA; "Country and Rules of Origin"; Global Trade
Academy

* Sep 21: Los Angeles, CA; "Customs Valuation - The Essentials"; Global Trade
Academy

* Sep 21: Pittsburgh, PA; “Incoterms 2070: Terms of Sale Seminar’;
International Business Training

* Sep 21-24: Detroit, Michigan; "Best Customs Broker Exam Course"; GRVR
Attorneys

* Sep 24: Seligenstadt, Germany; "Follow-Up Fachtaquna"; FALEX

* Sep 25-26; Chicago, IL; "Financial Crime Executive Roundtable"; American
Conference Institute

* Sep 25: Kansas City, MO; “Import Documentation and Procedures Seminar";
International Business Training

* Sep 25: Leeds, UK; “Understanding Exporting & Incoternns"; Chamber
International

* Sep 25-26: San Francisco, CA; "Lith West Coast Conference on FCPA
Enforcement and Compliance"; American Conference Institute

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC000625
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 112 of 372

* Sep 25-26: Toronto, Canada; “4th Forum on Economic Sanctions and
Compliance Enforcement"; C5 Group

* Sep 26: Kansas City, MO; "Export Documentation and Procedures Seminar";
International Business Training

 

 

 

* Sep 26: Oxford, UK; "Intermediate Seminar"; UK Department for
International Trade
* Sep 27: Oxford, UK; "Beginner's Workshop"; UK Department for
International Trade

 

Trade

* Sep 27: Oxford, UK; "Control List Classification - Combined Dual Use and
Miltary"; UK Department for International Trade

* Sep 28: Anaheim, CA; "Export Documentation and Procedures Seminar’;
International Business Training

* Oct 1-4: Austin, TX; "ITAR Defense Trade Controls / EAR Export Controls

 

 

 

 

* Oct 2: Bruchem, Netherlands; “Awareness Course US. Exnort Controls: ITAR
& EAR From a Non-US. Persnective"; Full Circle Compliance

* Oct 2: Leeds, UK; “Export Decurneantation"; Chamber International

# Oct 2: Manchester, UK; "E-2 CERT: How To Process Your Export
Documentation Online" Greater Manchester Chamber of Commerce

* Oct 5: Boston, MA; “Incoterms 2010: Terrns of Sale Seminar"; International
Business Training

* Oct 5: Boston, MA; " Incoterms: A Stratedic Approach’; International
Business Training

* Oct 9: New Orleans, LA; “Import Documentation and Procedures Seminar’;
International Business Training

# Oct 10: Manchester, UK; "Export Documentation Training Course” Greater
Manchester Chamber of Commerce

* Oct 11: New Orleans, LA; "Export Documentation and Procedures Seminar";
International Business Training

* Oct 11: Rotterdam, NL; "Trade Compliance Congres:" SDU, Customs
Knowledge, and EvoFenedex

* Oct 12: New Orleans, LA; “Incoterrns 2010: Terms of Sale Seminar’;
International Business Training

* Oct 15-18: Amsterdam, NL; "US Export Controls on Non-US Transactions -
EAR, ITAR, OFAC Regulations Impact for EU, NL, UK & other Non-US
Companies"; ECTI; jassica@iearnexportcompliance.com); 540-433-3977

* Oct 15-19: Chicago, IL; "Certified Classification Specialist"; Global Trade
Academy

* Oct 16-18: Dallas, TX; "Partnering for Compliance West Expart/impeort
Control Training and Education Program"; Partnering for Compliance

# Oct 17: Manchester, UK; “Understanding Tariff Codes" Greater Manchester
Chamber of Commerce

# October 17-18; Miami/Fort Lauderdale, FL; “Lith Maritime Forwarding,
Frelaht Logistics & Global Chain Supply Workshop"; ABS

Consulting; albert@abs-~consulting net; 954 218-5285

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Oct 19: Dallas TX; "Custorns/Import Boot Carp"; Partnering for Compliance
* Oct 21-23: Grapevine, TX; "2018 Fall Conference"; International Compliance

 

 

WASHSTATEC000626
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 113 of 372

Professionals Association (ICPA)

* Oct 22-26: Dallas, Texas; "Best Customs Broker Exam Course"; GRVR
Attorneys

* Oct 22-23: Arlington, VA; "2018 Fall Advanced Conference"; Society for
International Affairs (SIA)

* Oct 24: Leeds, UK; “Intermediate Seminar’; UK Department for
International Trade

* Oct 25: Leeds, UK; "Beginner's Workshop"; UK Department for International
Trade

* Oct 25: Leeds, UK; “Licenses Workshop"; UK Department for International
Trade

* Oct 25: Leeds, UK; "Control List Classification - Combined Dual Use and

 

 

 

 

* Oct 26: Louisville, KY; "Incoterms 2010: Terms of Sale Seminar":
International Business Training

* Oct 26: Milwaukee, WI; “Incoterms: A Strategic Aporoach"; International
Business Training

* Oct 29 - Nov 1: Phoenix, AZ; [TAR Defense Trade Controls / EAR Export
Controls Seminar"; ECTI; jessica@learnexportcompliance.com; 540-433-3977
* Oct 29: Seattle, WA; "Export Compliance & Controls 161"; Global Trade
Academy

* Oct 30 - Nov 1: Seattle, WA; "Export Controls Specialist - Certification’;
Global Trade Academy

* Oct 31 - Nov 1: Singapore; "7th Asia Summit on Anti-Corruption’; American
Conference Institute

* Nov 6: Detroit, MI; "Classification: How to Classify Parts": Global Trade
Academy

* Nov 7: Detroit, MI; "Advanced Classification of Machinery and Electronics";
Global Trade Academy

# Nov 7: Manchester, UK; "Understanding Incoterms” Greater Manchester
Chamber of Commerce

* Nov 7-9: London, UK; "TRACE European Forum, 2018"; TRACE Anti-Bribery
Compliance Solutions

* Nov 7-9: Detroit, MI; "Advanced Classification for Machinery & Electronics":
Global Trade Academy

* Nov 8-9: Shanghai, China; “ICPA China Conference"; International
Compliance Professionals Association

* Nov 12-15: Washington, D.C.; "ITAR Defense Trade Controls / EAR Export

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Nov 13: Tysons Corner, VA; "Made in America, Buy America, or Buy
American: Qualify your Goods and Increase Sales"; Global Trade Academy
* Nov 14: Manchester, UK; “Intermediate Seminar"; UK Department for
International Trade

 

 

 

International Trade

* Nov 15: Manchester, UK; "Control List Classification - Combined Dual Use
and Miltary"; UK Department for International Trade

* Nov 15: McLean, VA; “ITAR For the Empowered Official"; FD Associates

* Nov 16, San Diego, CA; “Incoterms 2010: Terms of Sale Seminar";

 

 

 

 

WASHSTATEC000627
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 114 of 372

International Business Training

# Nov 20: Manchester, UK; "How te Claim Duty Rellefon Export and Import
Processes" Greater Manchester Chamber of Commerce

# Nov 21: Manchester, UK; “Introduction to Exporting” Greater Manchester
Chamber of Commerce

* Nov 27: Houston, TX; “Duty Drawback Specialist - Certification"; Global
Trade Academy

* Dec 3-7: Tysons Corner, VA; "Certified Classification Specialist"; Global
Trade Academy

* Dec 4-5: London, UK; "Lith Advanced Conference on Customs Compliance
neid in Partnership with HMRC": C5 Group

* Dec 4-5: Frankfurt, Germany; "US Defence Contracting and DFARS
Cormpliance in Europe;" C5 Group

* Dec 5: London, UK; “Intermediate Seminar"; UK Department for
International Trade

 

 

 

 

 

 

 

 

 

Trade
* Dec 6: London, UK; "Centro! List Classification - Combined Dual Use and

 

 

* Dec 6: Manchester, UK; "Export Documentation Training Course;" Greater
Manchester Chamber of Commerce

* Dec 6: Manchester, UK; “Introduction to Export Controls and Licenses";

* Dec 10-13: Miami, FL; “TTAR Defense Trade Controls / EAR Export Controis
Seminar"; ECTI; jessica@learnexportcompllance com; 540-433-3977

* Dec 14: Philadelphia, PA; “Incoterms 2010: Terms of Sale Seminar’:
International Business Training

 

 

 

 

 

2019

 

* Jan 6-7: Long Beach, CA; "Fundamentals of FTZ Seminar";

# January 21-24, 2019: San Diego, CA; "ITAR Defense Trade Controls / EAR
Export Controls Serninar’: ECTI; 540-433-3977

* Feb 12-13: Washington, D.C.; "2019 Leaislative Summit"; National Association
of Foreign Trade Zones (NAFTZ)

* May 5-7: Savannah, GA; "2019 Spring Seminar"; National Association of
Foreign Trade Zones (NAFTZ)

* Sep 8-11: Chicago, IL; "2019 Annual Conference and Exposition"; National
Association of Foreign Trade Zones (NAFTZ)

 

 

 

 

Webinars

 

* Aug 8: Webinar; “Incoterms 2010: Terms of Sale"; International Business
Training

* Aug 9: Webinar; “Export Compliance Essentials for Shipping"; ECTI; 540-
433-3977

* Aug 23: Webinar; "Social Media for Trade and Logistics Professionals":
Foreign Trade Association

* Aug 27: Webinar; “Import Documentation and Procedures"; International

 

 

 

 

WASHSTATEC000628
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 115 of 372

Business Training

# Sep 6: Webinar; "University Export Controls Program: Strength in
Numbers": ECTI; 540-433-3977

# Sep 11: Webinar; "BIS License Application 748P: How to Prepare It and How
to Ensure Best Possible Aporoval Time"; ECTI; 540-433-3977

# Sep 12: Webinar; "Understanding the Tariff Wars: Developing Strategies to
Overcome International Supply Chain Disruptions"; ECTI; 540-433-3977

* Sep 19: Webinar; "International Logistics’; International Business Training
* Sep 24: Webinar; "Tariff Classification: Using the Harmonized Tariff
Schedule’; International Business Training

* Sep 25: Webinar; "NAFTA Rules of Origin"; International Business Training
# Sep 26: Webinar; "US Antiboycott Reguiations: Clarified &

 

 

* Oct 15: Webinar; "Incoterms 20710: Terms of Sale"; International Business
Training

* Nov 14: Webinar; "An Export Commodity Classification Number - ECCN",
Foreign Trade Association

* Dec 3: Webinar; “Tariff Classification: Using the Harmonized Tariff

* Dec 5: Webinar; “Irmport Docurnentation and Procedures": International
Business Training

* Dec 11: Webinar; "Incoterms 2010: Terms of Sale"; International Business
Training

* Dec 20: Webinar; “international Loqistics"; International Business Training

 

14, Bartlett's Unfamiliar Quotations
(Source: Editor)

* Leo Durocher (Leo Ernest Durocher; 27 July 1905 - 7 Oct 1991; nicknamed
“Leo the Lip", was an American professional baseball player, manager and
coach. He played in Major League Baseball as an infielder. Upon his
retirement, he ranked fifth all-time among managers with 2,009 career
victories, second only to John McGraw in National League history.)
- How you play the game is for college ball. When you're playing for money,

winning is the only thing that matters.

back bo tog

15. Are Your Copies of Regulations Up to Date?

 

WASHSTATEC000629
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 116 of 372

(Source: Editor)

The official versions of the following regulations are published annually in the
U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

 

* ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War

- Last Amendment: 15 Jan 2016: 81 FR 2657-23723: Machineguns,
Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199

 

Screening (ACAS)

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL
(NISPOM): DoD 5220.22-M

 

program; reporting requirements for Cleared Defense Contractors; alignment with
Federal standards for classified information systems; incorporated and cancelled

* EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B, Ch. VII,
Pts. 730-774

~ Last Amendments: 3 Aug 2018: &3 FR 38021-38023: Revision of Export
and Reexport License Requirements for Republic of South Sudan Under the
Export Administration Regulations; and 8&3 FR 38018-38021: U.S.-India Major
Defense Partners: Implementation Under the Export Administration
Regulations of India's Membership in the Wassenaar Arrangement and Addition
of India to Country Group A:5

 

* FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR}): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders
- Last Amendment: 29 June 2018: &3 FR 30541-30548: Global Magnitsky

 

Sanctions Regulations and Amendment of the Terrorism List Government
Sanctions Regulations

* FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30

 

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

~ HTS codes that are not valid for AES are available here.

- The latest edition (30 April 2018) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett ITI, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in

 

WASHSTATEC000630
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 117 of 372

the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription from
the Full Circle Compliance website. BITAR subscribers are entitled to a 25%
discount on subscriptions to the BAFTR. Government employees (including
military) and employees of universities are eligible for a 50% discount on both
publications at www FullCircleCompiance au.

* HARMONIZED TARIFF SCHEDULE OF THE UNTTED STATES (HTS, HTSA or

as abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 8 Jun 2018: Harmonized System Undate 1805,
containing 901 ABI records and 192 harmonized tariff records.

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

* INTERNATIONAL TRAFFIC IN ARMS REGULATIONS CTAR}: 22 C.F.R. Ch. I,
Subch. M, Pts. 120-130.

- Last Amendment: 14 Feb 2018: 83 FR 6457-6458: Amendment to the
International Traffic in Arms Regulations: Addition of South Sudan [Amends
ITAR Part 126.]

- The only available fully updated copy (latest edition: 25 Apr 2018) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR amendments
to date, plus a large Index, over 800 footnotes containing amendment
histories, case annotations, practice tips, DDTC guidance, and explanations of
errors in the official ITAR text. Subscribers receive updated copies of the
BITAR in Word by email, usually revised within 24 hours after every ITAR
amendment. The BITAR is available by annual subscription from the Full Circle

 

subscriptions to the BITAR, please contact us to receive your discount code.
back ko tap

16. Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of Daily Bugle Top
Stories" posted here.
back to top

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:

 

WASHSTATEC000631
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 118 of 372

Editor, James E. Bartiett III; Assistant Editors, Alexander P. Bosch and Vincent
J.A. Goossen; and Events & Jobs Editor, John Bartlett. The Ex/Im Daily Update
is emailed every business day to approximately 8,000 readers of changes to
defense and high-tech trade laws and regulations. We check the following
sources daily: Federal Register, Congressional Record, Commerce/AES,
Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF, DoD/DSS, DoD/DTSA, FAR/DFARS,
State/DDTC, Treasury/OFAC, White House, and similar websites of Australia,
Canada, U.K., and other countries and international organizations. Due to space
limitations, we do not post Arms Sales notifications, Denied Party listings, or
Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or are
published with permission of private contributors, and may be freely circulated
without further permission, provided attribution is given to "The Export/Import
Daily Bugle of (date)". Any further use of contributors’ material, however,
must comply with applicable copyright laws. If you would to submit material
for inclusion in the The Export/Import Daily Update ("Daily Bugle"), please find
instructions here,

* CAVEAT: The contents cannot be relied upon as legal or expert

advice. Consult your own legal counsel or compliance specialists before
taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
the request form on the Full Circle Compliance website.

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present is
available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

Stay Connected

 

WASHSTATEC000632
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 119 of 372

Copyright © 2018. All Rights Reserved.

POC Advisory B.V., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

SafeUnsubscribe’’ hartrigistate cov

 

Forward this ermiall | Undate Profile | Albout our service provider

 

Sent by jebartleti@fulicirclecompliance au

 

WASHSTATEC000633
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 120 of 372

 

Message

From: Shellooe, Ryan P [ShellooeRP @state.gov]

Sent: 8/7/2018 6:16:53 PM

To: PM-Directors [PM-Directors@state.gov]; PM-DAS's [PM-DASs@state.gov]; PM-DTCP-RMA [PM-DTCP-
RMA@state.gov]

ce: PM-CPA [PM-CPA@state.gov]

Subject: CPA MEDIA MONITORING: Defense News: Trump's arms sales nominee bogged down by 3D gun debate

 

Trump’s arms sales nominee bogged down by 3D gun debate
Joe Gould
August 7, 2018

WASHINGTON — A State Department nomination that should have been a victory lap for the Trump
administration’s efforts to boost U.S. arms sales abroad instead has become caught up in a separate domestic
controversy, likely for weeks to come.

Massachusetts Democratic Sen. Ed Markey has a “hold” on R. Clarke Cooper, who is nominated as the next
assistant secretary of state for political-military affairs, until the Trump administration reverses a decision to
permit an organization from posting blueprints online for 3D-printed guns.

Cooper would oversee State’s Directorate of Defense Trade Controls, which is at the center of legal action over
the gun blueprints. Mainly, Cooper would be charged with linking the Defense Department with the State
Department in areas such as international security, military operations and defense strategy. (Though industry
watchers have dinged State for a 30 percent vacancy rate at the directorate.)

Undersecretary for Arms Control and International Security Andrea Thompson, a former national security
advisor to Vice President Mike Pence, was named in April and other political appointees at the assistant
secretary tier have been seated in recent weeks. Cooper would replace Tina Kaidanow, a career foreign service
officer and the acting assistant secretary for political-military affairs.

A diplomat in the Bush administration and combat veteran, Cooper serves as director of intelligence planning
for Joint Special Operations Command’s Joint Inter-Agency Task Force — National Capital Region, according
to a White House bio. It’s not mentioned in the bio, but Cooper was chief of Log Cabin Republicans when it
challenged the Pentagon’s “Don’t Ask, Don’t Tell” policies toward gay troops.

Aside from President Donald Trump’s personal support for international arms deals, his administration has in
recent months rolled out new policies to emphasize the benefits of such sales to the U.S. economy: the
Conventional Arms Transfer policy and policies governing the international sale, transfer and subsequent use of
U.S.-origin military and civil unmanned aerial systems.

American weapons sales have hit record highs in recent months. In the first two quarters of this fiscal year, the

U.S. has signed $46.9 billion in weapons sales to foreign partners and allies, smashing past the $41.9 billion
figure from all of fiscal 2017.

WASHSTATEC000634
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 121 of 372

At Cooper’s confirmation hearing Aug. 1, Democrats fretted that human rights would get lost in the
administration’s quest for deals, noting that the new Conventional Arms Transfer Policy deemphasized the
human rights records of state recipients of U.S. security assistance.

“T want U.S. companies to be able to sell what they produce anywhere in the world, but when we sell it to an
end-user, a country, that uses it outside of internationally recognized standards and applicable law, that’s a
problem, because then we’re complicit in it,” said the Senate Foreign Relations Committee’s ranking member,
Sen. Robert Menendez, D-N.J.

‘Human rights are not just a nice gesture, they’re absolutely crucial to peace, justice, and the spread of
democracy, and therefore stability around the world. We have to ask why we as a nation what we want America
to be: A beacon of hope for the oppressed, or simply the biggest arms merchant to the world?”

For his part, Cooper testified that human rights are “a moral and legal obligation for us to consider” in security
assistance decisions. “It is a component of every sale and every transfer, it is a broader consideration when
we're looking at any activity that is representative of our security interest but also of our values,” he said.

Separately, congressional Democrats are pressuring Trump to reverse a decision to allow downloadable-gun
promoter Defense Distributed to release blueprints to make untraceable and undetectable 3D-printed plastic
guns.

A federal judge late last month stopped the company behind the plans after eight Democratic attorneys general
filed a lawsuit seeking to block a settlement between the company and the Directorate of Defense Trade
Controls that would allow the blueprints to be posted.

“T appreciate that you are not the person who made this policy, but you are asking us to confirm you to a
position where you will be defending the indefensible,” Markey told Cooper at his confirmation hearing.

“Until the President agrees to reverse this policy and prohibit the online publication of these dangerous
blueprints a decision that is entirely within his authority I intend to place a hold on your nomination.”

A senator may place an informal “hold” on a nomination, blocking quick confirmation, but the decision to
honor it will ultimately be up to Senate Majority Leader Mitch McConnell, R-Ky.

Link: httos://www.defensenews.com/congress/2018/08/07/trumps-arms-sales-nominee-bogged-down-by-3d-gun-

 

 

Ryan P. Shellooe
Political-Military Affairs
U.S. Department of State
O: (202) 647-3019

Official
UNCLASSIFIED

WASHSTATEC000635
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 122 of 372

 

Message

From: Jim Bartlett, Full Circle Compliance ("FCC") [jebartlett@fullcirclecompliance.eu]
Sent: 8/7/2018 6:20:51 PM

To: hartrl@state.gov

Subject: 18-0807 Tuesday "Daily Bugle"

 

 

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing changes
to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC, FAR/DFARS,

 

USTR Extends Deadline for Comments On Section 301: China's Acts, Policies,
and Practices Related to Technology Transfer. Intellectual Property. and

items Scheduled for Publication in Future Federal Reaister Editions
Commerce/BisS: (No new postings, }

State/DDTC: (No new postings. 3

EU Implements Updated Blocking Statute In Response to U.S. Sanctions on Iran

 

 

, Defense Web: "France Looking To Circumvent U.S. Components In Scalo Missile”
. The Hil: "How 3D Guns Became & Free Speech Issue”
Reuters: "Trump Says Firms Doing Business In Iran To Be Barred From U.S. As
Sanctions Hit”

 

0. M, Lester: “Undated EU Blocking Statute Inte Force an 7 Aug”
Li.M, Volkov: "The Revolution of Blockchain and Compliance (Part I of TT)"

 

i2. Bartlett's Unfamiliar Quotations

WASHSTATEC000636
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 123 of 372

13. Are Your Copies of Requlations Uo to Date? Latest Amendments: ATF (15 Jan
20163, Customs (12 Jun 20183, DOD/NISPOM (18 May 2016), EAR (3 Aug 20183,
FACR/OFAC (29 Jun 2018), FTIR (24 Apr 20183, HTSUS (8 Jun 20183, TTAR (14

Feb 2018)
14. Weekly Highlights of the Dally Bucle Too Stories

 

 

 

 

——China's Acts, Policies, and Practices Related to Technology
Transfer, Intellectual Property, and Innovation

83 FR 38760-38761: Extension of Public Comment Period Concerning Proposed
Modification of Action Pursuant to Section 301: China's Acts, Policies, and
Practices Related to Technology Transfer, Intellectual Property, and Innovation

* AGENCY: Office of the United States Trade Representative.

* ACTION: Extension of public comment period.

* SUMMARY: In a notice published on July 17, 2018 (83 FR 33608), the U.S.
Trade Representative (Trade Representative) proposed a modification of the
action taken in this investigation in the form of an additional 10 percent ad
valorem duty on products of China with an annual trade value of
approximately $200 billion. The July 17th notice sought public comment and
provided notice of a public hearing regarding this proposed modification of the
action in the investigation. On August 1, 2018, the Trade Representative
announced that the President had directed the Trade Representative to

 

WASHSTATEC000637
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 124 of 372

consider raising the level of the additional duty in the proposed supplemental
action from 10 percent to 25 percent. In light of this possible increase in the
rate of additional duty, the Trade Representative is extending certain comment
periods set out in the July 17th notice.

* DATES: To be assured of consideration, you must submit comments and
responses in accordance with the following schedule:

- August 13, 2018: The due date for filing requests to appear and a summary
of expected testimony at the public hearing and for filing pre-hearing
submissions is extended from July 27 to August 13, 2018.

- September 6, 2018: The due date for submission of written comments is
extended from August 17 to September 6, 2018.

- August 20-23, 2018: The scheduled start date of the Section 301 hearing
(August 20) has not changed. The Section 301 Committee may extend the
length of the hearing depending on the number of additional interested
persons who request to appear. The Section 301 Committee will convene the
public hearing in the main hearing room of the U.S. International Trade
Commission, 500 E Street SW, Washington, DC 20436 beginning at 9:30 a.m.
on August 20, 2018.

- September 6, 2018: The due date for submission of post-hearing rebuttal
comments is extended from August 30 to September 6, 2018.

* ADDRESSES: USTR strongly prefers electronic submissions made through
the Federal eRulemaking Portal: htto://wwwurequiations doy. Follow the
instructions for submitting comments in sections E and F of the July 17th
notice. The docket number--USTR-2018-0026--has not changed. ...

* SUPPLEMENTARY INFORMATION: ... In the July 17th notice, the Trade
Representative proposed modifying the action in this investigation by
maintaining the original $34 billion action and the proposed $16 billion action,
and by taking a further, supplemental action. In particular, the Trade
Representative proposed a supplemental action of an additional 10 percent ad
valorem duty on products of China covered in a list of 6,031 tariff subheadings
in the Annex to the July 17th notice.

On August 1, 2018, the Trade Representative announced that the President
directed the Trade Representative to consider increasing the proposed level of
the additional duty from 10 percent to 25 percent. This additional 25 percent
duty would be applied to the proposed list of products in the Annex to the July
17th notice. The possible increase in the proposed rate of the additional duty is
intended to provide the Administration with additional options to obtain the
elimination of the acts, policies, and practices covered in the investigation. ...

Robert E. Lighthizer, United States Trade Representative.

2. tterms Scheduled for Publication in Future Federal

 

WASHSTATEC000638
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 125 of 372

Register Edit ions
(Source:

* Commerce/BIS; NOTICES; Recruitment of Private-Sector Members:
Emerging Technology Technical Advisory Committee [Publication Date: 8 Aug

back to top

3.

 

4, State/DDTC: (No new postings.)

(Source: State/DDTC)
back to top

 

5. EU Implements Updated Blocking Statute In Response

to U.S. Sanctions on Tran
(Source: Editor, and Official Journal of the European Union, 7 Aug 2018.)

Today, the EU's updated Blocking Statute enters into force to mitigate the
impact of U.S. sanctions on the interests of EU companies doing legitimate
business in Iran.

What that means:

(1) The EU aims to sustain the trade and economic relations between the EU
and Iran.

(2) The Blocking Statute allows EU operators to recover damages arising
from US extraterritorial sanctions from the persons causing them and nullifies
the effect in the EU of any foreign court rulings based on them.

(3) To help EU companies with the implementation of the updated Blocking
Statute the Commission published a Guidance note to facilitate understanding
of the relevant legal acts.

To read the related press release, see the Daily Bugle of Monday, 6 August
2018, item #6.

Regulations

* Commission Delegated Regulation (EU) 2018/1100 of 6 June 2018 amending
the Annex to Council Regulation (EC) No 2271/96 protecting against the
effects of extra-territorial application of legislation adopted by a third country,

 

WASHSTATEC000639
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 126 of 372

and actions based thereon or resulting therefrom

* Commission Implementing Regulation (EU) 2018/1101 of 3 August 2018
laying down the criteria for the application of the second paragraph of Article 5
of Council Regulation (EC) No 2271/96 protecting against the effects of the
extra-territorial application of legislation adopted by a third country, and
actions based thereon or resulting therefrom

Decisions
* Commission Delegated Decision (EU) 2018/1102 of 6 June 2018 amending
Annex III to Decision No 466/2014/EU of the European Parliament and of the
Council granting an EU guarantee to the European Investment Bank against
losses under financing operations supporting investment projects outside the
Union, as regards Iran

back to top

- 6.
Defense Web: "France Looking To Circumvent U.S.

Components In Scalp Missile"
(Source: Defense Web, 7 Aug 2018.) [Excerpts. ]

France is looking for a way around the United States’ blocking of Scalp cruise
missile technology for Egypt, and is exploring the possibility of replacing
American components with alternatives so it can deliver the missiles as well as
additional Rafale fighters to Egypt.

French Defense Minister Florence Parly recently said in the country's National
Assembly that the decision by the United States to use the International Trade
in Arms Regulation (ITAR) agreement to block the sale of Scalp missiles to
Egypt could be circumvented if domestically-built parts are used instead.

"In this case, we will not be able to lift the US opposition to the sale of Scalp
missiles. The only thing we can do is for MBDA [which makes the missiles] to
make some investment in research and development to be able to
manufacture similar components that are not covered by ITAR," Parly said last
month. "We can do it for the Egyptian Scalp/Rafale in so far as the new missile
can be built with a reasonable delay, though the customer might find this
delay a bit too long."

"It is true that we depend on this [US International Traffic in Arms
Regulations] mechanism: We are at the mercy of the Americans when our
equipment is concerned," she said. Because the United States will not lift its
opposition to the sale of Scalp missiles, France has had to come up with

 

WASHSTATEC000640
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 127 of 372

alternatives.

Egypt has ordered 24 Rafale jets from France, and is looking to acquire 12
more, but only if it can buy Scalp missiles for them.

It appears earlier reports that the impasse with the United States had been
resolved, were premature. La Tribune reported that French President
Emmanual Macron broached the Scalp issue during his visit to the United
States in April. The newspaper in July reported that licenses had been granted
to export components used in the missiles to Egypt while France is also in the
process of finding alternative components for the missile that are ITAR-free.

In February it emerged that a plan to acquire 12 Rafales stalled after the
United States refused to sell the manufacturer key components of the SCALP
missile. The planned Egyptian acquisition of 12 Rafale fighter aircraft has been
in the making since November 2017. It was billed to be a follow-up sale to a
February 2015 agreement for an Egyptian acquisition of 24 Rafale fighter jets.

The new Egyptian defense minister Mohamed Ahmed Zaki Mohamed visited
France in July, with Egypt expressing interest in acquiring 30 Patroller
unmanned aerial vehicles and Cougar helicopters for the navy. Egypt was also
interested in acquiring two additional Gowind corvettes but apparently
negotiations are stalled over pricing and is now looking at German warships.

Forecast International notes that the deepening Egyptian-French relationship
comes as the volume of U.S. sales to Egypt has waned after the US puta
temporary hold on military sales and assistance to Egypt. ...

In 2012, Defense Distributed, a non-profit organization, began posting online
free downloads of computer files -- codes -- that would enable users to easily
produce their own firearms and firearm components with 3D printers. In May
2013, the State Department informed Defense Distributed that sharing these
files in this particular manner violated provisions of the Arms Export Control
Act.

And just like that, 3D-printed guns became a free-speech issue wrapped up in
all the societal trappings of a Second Amendment debate.

In short, the underlying dispute was one of interpretation: Were the codes for
3D-printed guns "technical data" for purposes of the United States Munitions
List, and did making them available for international download constitute
“exportation” of that regulated technical data? Defense Distributed argued that
the codes weren't regulated technical data, and that even if they were, the

 

WASHSTATEC000641
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 128 of 372

prohibition on publishing them was an unconstitutional prior restraint on

__8. Reuters: "Trump Says Firms Doing Business In Iran To
Be Barred From U.S. As Sanctions Hit"

Firms doing business with Iran will be barred from the United States, President
Donald Trump said on Tuesday, as new U.S. sanctions took effect in spite of
pleas from Washington's allies.

Iran dismissed a last-minute offer from the Trump administration for talks,
saying it could not negotiate while Washington had reneged on a 2015 deal to
lift sanctions in return for curbs on Iran's nuclear program.

Trump decided this year to pull out of the agreement, ignoring pleas from the
other world powers that had co-sponsored the deal, including Washington's
main European allies Britain, France and Germany, as well as Russia and
China.

European countries, hoping to persuade Tehran to continue to respect the
deal, have promised to try to lessen the blow of sanctions and to urge their
firms not to pull out. But that has proven difficult: European companies have
quit Iran, arguing that they cannot risk their U.S. business.

“These are the most biting sanctions ever imposed, and in November they
ratchet up to yet another level. Anyone doing business with Iran will NOT be
doing business with the United States. I am asking for WORLD PEACE, nothing
less!" Trump tweeted on Tuesday. ...

Remove the Knife

Washington accepts that Iran has complied with the terms of the 2015 deal
reached under Trump's predecessor Barack Obama, but says the agreement is
flawed because it is not strenuous enough. Iran says it will continue to abide
by the deal for now, if other countries can help protect it from the economic
impact of Washington's decision to pull out.

Tuesday's sanctions target Iran's purchases of U.S. dollars, metals trading,
coal, industrial software and auto sector. Global oil prices rose on Tuesday on
concern sanctions could cut world supply, although the toughest measures
targetting Iran's oil exports do not take effect for four more months. ...

"It is a reality check that this is happening and that Iran's oil exports will be
hurt when the oil sanctions hit it in November," chief commodities analyst at
Commerzbank Bjarne Schieldrop said.

 

WASHSTATEC000642
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 129 of 372

In a speech hours before the sanctions were due to take effect, Iran's
President Hassan Rouhani rejected negotiations as long as Washington was no
longer complying with the deal.

"If you stab someone with a knife and then you say you want talks, then the
first thing you have to do is remove the knife," Rouhani said in a speech
broadcast live on state television.

“We are always in favor of diplomacy and talks...But talks need honesty,"
Rouhani said. ...

Britain, France, Germany and the EU as a bloc said in a joint statement on
Monday: "We deeply regret the reimposition of sanctions by the U.S." ...

Few American companies do much business in Iran so the impact of sanctions
mainly stems from Washington's ability to block European and Asian firms
from trading there.

Among large European companies that have suspended plans to invest in Iran
are France's oil major Total and its big carmakers PSA and Renault.

"We have ceased our already restricted activities in Iran in accordance with
the applicable sanctions", said German car and truck manufacturer Daimler.

_ 9. ST&R Trace Report: “USTR to Review Turkey's GSP
Eugibility in Response to Retaliatory Tariffs”
(Source: Sandier, Travis & Rosenberg Trade Report, 7 Aug 2018.)

USTR has launched a review of the eligibility of Turkey to participate in the
Generalized System of Preferences based on concerns related to its compliance
with the GSP market access criterion. This criterion, one of 15 defined by
Congress in the statute authorizing the GSP program, covers the extent to
which beneficiary countries have assured the U.S. reasonable and equitable
access to their markets.

Specifically, USTR believes that Turkey's imposition of additional tariffs on
$1.78 billion worth of U.S. imports in response to the United States’ additional
tariffs on imports of steel and aluminum products may violate the GSP's
market access criterion. Deputy U.S. Trade Representative Jerry Gerrish
expressed hope that "Turkey will work with us to address the concerns that led
to this new review of their duty-free access to the United States." USTR notes
that a public hearing and comment period for this review will be announced in
an upcoming Federal Register notice.

The U.S. imported $1.66 billion from Turkey under the GSP program last year,
representing 17.7 percent of total U.S. imports from that country. The leading
GSP import categories were vehicles and vehicle parts, jewelry and precious

 

WASHSTATEC000643
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 130 of 372

metals, and stone articles.
back to ton

 

 

 

 

 

 

10. M. Lester: “Updated EU Blocking Statute Into Force on

7 Aug"
(Source: European Sanctions Blog, 6 Aug 2018.)

 

 

* Author: Maya Lester, Esq., Brick Court Chambers,

WASHSTATEC000644
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 131 of 372

maya jester@brickcourt.co.uk, +44 20 7379 3550.

 

The European Commission announced today that the updated EU Blocking

in response to the re-imposition of US sanctions on Iran. They have also
issued a document explaining its effect (EU Commission O&4s) which states
that:

(1) The Blocking Statute aims at countering the effects of US sanctions on EU
economic operators engaging in lawful activity with third countries.

(2) It applies with regard to specific legislation listed in its Annex. It forbids
EU residents and companies from complying with the listed legislation unless
they are exceptionally authorized to do so by the Commission, allows EU
operators to recover damages arising from that legislation from the persons or
entities causing them, and nullifies the effect in the EU of any foreign court
rulings based on it.

(3) EU operators should inform the European Commission - within 30 days
since they obtain the information - of any events arising from listed extra-
territorial legislation that would affect their economic or financial interests.

(4) EU operators can recover "any damages, including legal costs, caused by
the application of the laws specified in its Annex or by actions based thereon
or resulting therefrom" from “the natural or legal person or any other entity
causing the damages or from any person acting on its behalf or intermediary".
The action can be brought before the courts of the Member States and the
recovery can take the form of seizure and sale of the assets of the person
causing the damage, its representatives or intermediaries.

(5) Implementation of the Blocking Statute, including deciding on effective,
proportionate and dissuasive penalties for possible breaches is the competence
of Member States. It is also for Member States to enforce those penalties.

(6) The European Commission gathers information from EU operators on
possible cases of application of the listed extra-territorial legislation, liaises
with national authorities from EU Member states concerning such cases in their
jurisdiction and receives notification from and shares information with Member
States on measures taken under the Blocking Statute and other relevant
aspects.

(7) The Commission can also, in exceptional cases, authorize an EU operator
to fully or partially comply with the listed extra-territorial legislation if non-
compliance would seriously jeopardies the interests of the operator or of the
European Union. The Implementing Regulation containing the criteria on the
basis of which the Commission will assess such requests for authorization will
also be published tomorrow.

/ ti. M. Volkov: "The Revolution of Blockchain and

Compliance (Part I of IT)"
(Source: Volkov Law Group Blog, 6 Aug 2018. Reprinted by permission.)

 

 

 

* Author: Michael Volkov, Esq., Volkov Law Group, myoikov@volkoviaw.com,

WASHSTATEC000645
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 132 of 372

240-505-1992.

I am not one to engage in hyperbole. But when it comes to biockchain
technology and the implications for our economy, this is going to be the real
deal. In the world of ethics and compliance, blockchain has many possible
applications that could easily transform compliance capabilities.

To show my age, let's go back into time and remember when we all were
buying personal computers - not laptops, but personal computers. Bill Gates,
the head of Microsoft, predicted that computing power would eventually move
from laptops to the Internet and mobile devices. In our short lifetime, we
have witnessed the transformation of the computer industry from clunky
personal computers in our home to cloud computing and rapid-fire access on
our mobile phones.

I would suggest that the advent of blockchain will be just as revolutionary a
new technology. Our economy is built on intermediaries that perform a
variety of functions that can be replaced through peer-to-peer trustless
systems. As blockchain grows, the role and need for intermediaries will
decline.

We often hear the term these days - disruptive economies. Marketplace
innovation occurs so rapidly that we no longer characterize technologies as
mature or maturing - new technologies disrupt to the point of making "old"
technologies archaic in short periods of time.

In the compliance space, we hear often hear about "regtech," meaning a new
technology that solves regulatory and compliance requirements for financial
businesses operating in digital markets. Consumers have become digitally
Savvy and now demand rapid new technologies in the financial space. Regtech
has developed to meet the need for compliance while offering innovative
products to these savvy consumers.

Financial businesses are under pressure to onboard a customer quickly, screen
them and their transactions for AML compliance and satisfy the need for
customers to engage in markets without any significant delay. Financial firms
are embracing a number of new technologies to meet consumer demand -
data analytics, cloud computing, machine learning and blockchain.

Blockchain‘s potential, however, is not limited to the financial industry. To the
contrary, blockchain will revolutionize ethics and compliance programs.

Let's start with a basic understanding of distributed ledger technologies
(“DL ").

A distributed ledger is a database that is shared among multiple sites,
locations and institutions. A DLT can be restricted to intra-company locations
or it can be permissioned as needed to include business partners (e.g.
accounting firm). Those permissioned to access the blockchain can search the
database, examine specific transactions, and "add" to the blockchain by
making a new entry. A user, however, cannot amend, delete or otherwise

 

WASHSTATEC000646
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 133 of 372

modify an existing blockchain database. Every participant has access to an
identical copy of the DLT. When a new transaction is added, everyone verifies
the transaction, reaches a consensus, and then the blockchain is amended
with the new transaction. It is a shared ledger that is immutable and
accessible to all users on a real-time basis.

The real-world application of blockchain will increase efficiency and accuracy of
an infinite number of functions. Blockchain can automate processes that often
take days or weeks. Blockchain automates and verifies trust - there is no
need for a third-party intermediary who has to conduct transactions (e.g.
banks, accountants, auditors). The distributed ledger provides access to all
transactions and therefore is trustworthy. Transactions can be completed
quickly and with lower costs. All permitted users wherever located will gain
access to the same data.

As a consequence, data can be recorded and made available in near real-
time. An authorized user will not have to undergo verification his or her
identity because the individual's information will already exist in an encrypted,
secure tamper-resistant database. The bottom line is that a blockchain
database will be immutable, immediate and transparent.

back to top

_ji2. Bartlett's Unfamiliar Quotations
(Source: Editor)

* James Branch Cabell (1879 - 1958; was an American author of fantasy
fiction and belles fettres. Cabell was well regarded by his contemporaries,
including H.L. Mencken, Edmund Wilson, and Sinclair Lewis.)

- "There is not any memory with less satisfaction than the memory of some
temptation we resisted."

* Francois de La Rochefoucauld (1613 - 1680; was a noted French author.)
- Good advice is something a man gives when he is too old to set a bad
example.

__|13. Are Your Copies of Regulations Up to Date?
(Source: Editor)

The official versions of the following regulations are published annually in the

 

WASHSTATEC000647
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 134 of 372

U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed
below.

* ATP ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War

 

Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199

 

Screening (ACAS)
* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors; alignment with
Federal standards for classified information systems; incorporated and cancelled
Supp. 1 to the NISPOM (Summary here.)

* EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B, Ch. VII,
Pts. 730-774

Defense Partners: Implementation Under the Export Administration
Regulations of India's Membership in the Wassenaar Arrangement and Addition
of India to Country Group A:5

* FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders

Sanctions Regulations; and 8&3 FR 30539-30541: Removal of the Sudanese
Sanctions Regulations and Amendment of the Terrorism List Government
Sanctions Regulations

* FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30

- Last Amendment: 24 Apr 2018: 83 FR 17749-17751: Foreign Trade
Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (30 April 2018) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription from
the Full Circle Compliance website. BITAR subscribers are entitled to a 25%

 

WASHSTATEC000648
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 135 of 372

discount on subscriptions to the BAFTR. Government employees (including
military) and employees of universities are eligible for a 50% discount on both
publications at www.FullCircleComplance.eu.

 

* HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES CHTS, HTSA or
HTSUSA), 1 Jan 2018: 19 USC 1202 Annex. ("HTS" and "HTSA" are often seen
as abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 8 Jun 2018: Harmonized System Update 1869,
containing 901 ABI records and 192 harmonized tariff records.

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

* INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (TTAR}: 22 C.F.R. Ch. I,
Subch. M, Pts. 120-130.

- Last Amendment: 14 Feb 2018: 83 FR 6457-6458: Amendment to the
International Traffic in Arms Regulations: Addition of South Sudan [Amends
ITAR Part 126. ]

- The only available fully updated copy (latest edition: 25 Apr 2018) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR amendments
to date, plus a large Index, over 800 footnotes containing amendment
histories, case annotations, practice tips, DDTC guidance, and explanations of
errors in the official ITAR text. Subscribers receive updated copies of the
BITAR in Word by email, usually revised within 24 hours after every ITAR
amendment. The BITAR is available by annual subscription from the Full Circle

_ 14. Weekly Highlights of the Daily Bugie Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of Daily Bugle Top
Stories" posted here.

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and Vincent
J.A. Goossen; and Events & Jobs Editor, John Bartlett. The Ex/Im Daily Update
is emailed every business day to approximately 8,000 readers of changes to

 

WASHSTATEC000649
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 136 of 372

defense and high-tech trade laws and regulations. We check the following
sources daily: Federal Register, Congressional Record, Commerce/AES,
Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF, DoD/DSS, DoD/DTSA,
FAR/DFARS, State/DDTC, Treasury/OFAC, White House, and similar websites of
Australia, Canada, U.K., and other countries and international organizations. Due
to space limitations, we do not post Arms Sales notifications, Denied Party listings,
or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or
are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors’ material,
however, must comply with applicable copyright laws. If you would to submit
material for inclusion in the The Export/Import Daily Update ("Daily Bugle"),

* CAVEAT: The contents cannot be relied upon as legal or expert

advice. Consult your own legal counsel or compliance specialists before
taking actions based upon news items or opinions from this or other

unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
the request form on the Full Circle Compliance website.

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present is
available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

Stay Connected

 

Copyright © 2018. All Rights Reserved.

WASHSTATECO000650
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 137 of 372

rol Advisory B.V., Landgoed Groenhoven, Dornsstraat 6, Bruchem, 5314
AE Netherlands

SafeUnsubscribe’™’ hartrigstate cov

 

Forward this emall | Unecate Profile | About our service provider

 

Sent by jebartlettG@fullcirclecompilance eu

 

WASHSTATEC000651
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 138 of 372

 

Message

From: ISS [do-not-reply@iiss.org]

Sent: 8/8/2018 3:38:45 PM

To: Kaidanow, Tina S [KaidanowTS@state.gov]
Subject: liSS News — 8 August 2018

 

LISS News

 

 

 

PEELS

 

ow can we stop Iran's space proeral
threatening

 

 

 

 

 

 

 

The lack of curbs on [ran’s missile programme was cited by President Donald
Trump in May 2018 as one of the principal reasons for withdrawing from the
2015 Joint Comprehensive Plan of Action.

With the nuclear accord consequently on life support, it is not too late to pursue
diplomatic measures that address the growing challenge posed by Tran’s
ballistic missiles, argues Michael Eleman in a new report.

 

WASHSTATEC000652
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 139 of 372

 

 

 

 

 

 

 

Facebook deletes
accounts: NSA watchdog
reports on 'ceficiencies'’:
and blueprints for 3D-

Sean Kanuck offers his take on
efforts to block the release of
blueprints for 3D-printed guns in our
latest Cyber Report, our weekly
round-up of all the cyber news that
matters. The report also covers
Facebook's efforts to crack down on
‘coordinated inauthentic behavior’.

 

 

‘Time to reform and
renew the rules-based
international order, savs
Canada's Foreign
Minister Freeland

 

 

 

 

 

How should the traditional pawers
behave in a world they no longer
dominate? Watch Minister of
Foreign Affairs of Canada Chrystia
Freeland offer a robust defence of the
international rules-based order as
she delivers the IISS Fullerton
Lecture in Simgapore.

 

 

 

 

 

 

 

WASHSTATECO000653

 
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 140 of 372

Once and Future Partners: The United States, Russia
and Nuclear Non-proliferation

This fascinating study reaches back to episodes of US—Soviet cooperation on
nuclear non-proliferation to identify factors that permitted successful joint
action, even in circumstances of profound geopolitical rivalry.

The authors draw on newly declassified material to litt the lid on significart and.
often overlooked examples of cooperation during the Cold War. They also
identify important lessons for policvrnakers who must navigate the similarly
turbulent dynamics of US~—Russia relations today.

 

The International Institute for Strategic Studies

1eS MEMBERSHIP
CAREERS

PRESS ROOM
CONTACT US

 

© 2016 Infemetional inshiuie for Sirategic Studies.

All ignis reserved Registered Cherty 200504.

x

Unsubseriie | Updals oreferances | Difioully viewing ¢

WASHSTATEC000654
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 141 of 372

 

Message

From: Jim Bartlett, Full Circle Compliance ("FCC") [jebartlett@fullcirclecompliance.eu]
Sent: 8/8/2018 6:37:13 PM

To: hartrl@state.gov

Subject: 18-0808 Wednesday "Daily Bugle"

 

 

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing changes
to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC, FAR/DFARS,

 

Commerce/BIS Seeks New ETTAC Candidates

 

items Scheduled for Publication in Future Federal Register Editions
Commerce/BIS: (No new castings. }

BHS/CBP Posts Reminder on CBP Cent Representatives Webinar for ABIL Brokers
and Importer Self-Filers

DHS/CBP Voids Inactive Importer of Record Numbers

State/DDTC: (No new postings. 3

USTR Finalizes Second Tranche of Tariffs on Chinese Products in Respanse to
China's Unfair Trade Practices

Singapore Customs Publishes Circular Concerning Licensed and Zero-GST
Warehouses

 

 

 

Defense News: "Trump's Arms Sales Nominee Boaged down by 3-BD Gun Debate"
Reuters: "China, Germany Defend Business with Tran in Face of U.S. Threats”
.Yoice of America News: "New US, Slao Against China: Tighter Curbs on Tech

investment”

. Global Trade News: "Weise Wecnesdayv: Trade Tensions and Tariffs Remain High"
,M. Volkov: “Real-World Aoplications of Blockchain to Compliance (Part IT of Ty"
. Porres Trade Law: “Latest Developments Regarding Tariffs on China”

 

WASHSTATECO000655
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 142 of 372

5. CompTiaé Presents “i2th Annual Comptia Global Trade Compliance Bast
Practices Conference” aon 18 Sep in San Diego. CA

. Bartlett's Unfamillar Quotations

Are Your Cooies of Regulations Up to Date? Latest Amendments: ATF (15 Jan
20163, Customs (12 Jun 2018), DOD/NISPOM (18 May 20163, EAR (3 Aug 20183,
PACR/GFAC (29 Jun 2018). FR (24 Apr 20183, HTSUS (6 jun 2018), ITAR fid

Fab 2018)
3, Weekly Highlights of the Pally Bugle Top Stories

 

 

 

caw i. Commerce/BIS Seeks New ETTAC Candidates
(Source: Federal Register, 8 Aug 2018.)

83 FR 39054: Emerging Technology Technical Advisory Committee (ETTAC);
Notice of Recruitment of Private-Sector Members

 

WASHSTATECO000656
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 143 of 372

The Bureau of Industry and Security (BIS) is announcing a recruitment for
new candidates to serve on the Emerging Technology Technical Advisory
Committee (ETTAC) to advise the Department of Commerce and other agency
officials on emerging technologies with potential dual-use applications. This
advice will include:

(a) The identification of such technologies as early as possible in their
developmental stages both within the United States and abroad;

(b) assessing and providing information on emerging technologies, potential
“chokepoint technologies" (for example, technologies that, if developed by an
adversary prior to development by the United States, could present grave
threats to United States national and/or economic security) and trends in
technologies of particular interest to BIS;

(c) assessing the potential impact of the Export Administration Regulations
(EAR) on research activities, including technical and policy issues relating to
controls under the EAR, revisions of the Commerce Control List, including
proposed revisions of multilateral controls in which the United States
participates, and the issuance of regulations; and

(d) any other matters relating to actions designed to carry out the policy set
forth in Section 3(2)(A) of the Export Administration Act of 1979 as well as the
directives contained in Section 1758 of H.R. 5515, the John S. McCain National
Defense Authorization Act for Fiscal Year 2019.

In its work, the Committee will be forward leaning--focusing both on the
current state of emerging technologies and projecting their likely effects five to

ten years in the future on national security, the U.S. defense industrial base,
and the overall health and competitiveness of the U.S. economy.

The ETTAC will consist of experts drawn from academia, industry, federal
laboratories, and pertinent U.S. Government departments and agencies who
are engaged in developing and producing cutting edge technology in areas key
to maintaining a U.S. forward leaning presence in the world economy. ETTAC
members are appointed by the Secretary of Commerce and serve terms of two
years, and may not serve more than four consecutive years. The membership
term limit reflects the Department's commitment to attaining balance and
diversity. As a general rule members will be highly ranked, accomplished and
recognized leaders, engineers, and scientists working in their disciplines as
researchers and/or program managers. All members must be able to qualify
for a Secret security clearance or a security clearance at a level sufficient to
perform their work for the committee. The ETTAC will also reach out to other
government and non-government experts to ensure a broad and thorough
review of the issues. The ETTAC meets approximately four times per year.
Members of the Committee will not be compensated for their services.

To respond to this recruitment notice, please send a copy of your resume to
Ms. Yvette Springer at Yvette. Soringer@bis doc.dov.

Deadline: This Notice of Recruitment will close 30 days from its date of
publication in the Federal Register.

Yvette Springer, Committee Liaison Officer.
back to top

 

WASHSTATEC000657
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 144 of 372

__i2. Items Scheculed for Publication in Future Federal
Register Editions

* State; NOTICES; Meetings; Defense Trade Advisory Group [Publication Date:
9 August 2018. ]

3.
Commerce/BIS: (No new postings.)

(Source: Commerce/BIS)
back to ton

4. DHS/CBP Posts Reminder on CBP Client Representatives
Webinar for ABI Brokers anc Importer Self-Filers

The CBP Trade Transformation Office, Client Representative Division, is
transitioning to a new model for how we assign broker and importer self-filers
to client representatives. If you are a broker or importer who uses a software
vendor or service center to file your customs ABI data, please join us for the
following session for more details. Please note that the webinar does not apply
to filers who program their own ABI software.

- Wednesday, August 8, 2:00 - 3:00 PM ET

- httos://cbp.eadobeconnect.com/acewebinar/ (Please note the updated link)

- Call-In Information: +1 (877) 336-1828, Access Code: 612 4214

- If the above line is full, please use the following: +1 (877) 336-1829,
Access Code: 849 5832

 

 

 

 

 

 

WASHSTATEC000658
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 145 of 372

This message is a reminder to the trade community that, in accordance with
19 CFR 24.5(e), CBP will void any importer identification number in the
Automated Commercial Environment (ACE) that is deemed to be inactive, i.e.,
not used for a period of one year and does not have an outstanding
transaction to which it must be associated.

Additional information, including the process by which a voided importer of
Should you have questions, please contact CBP's Office of Trade, Commercial

Operations, Revenue and Entry (CORE) Division
at otentrysummerv@cbp.dhs.dov.

 

back to top

6. State/DDTC: (No new postings.)
(Source: State/DDTC)

back to ton

ly. USTR Finalizes Second Tranche of Tariffs on Chinese

Products in Response to China's Unfair Trade Practices

The Office of the United States Trade Representative (USTR) released a list of
approximately $16 billion worth of imports from China that will be subject to a
25 percent additional tariff as part of the U.S. response to China's unfair trade
practices related to the forced transfer of American technology and intellectual
property. This second tranche of additional tariffs under Section 301 follows
the first tranche of tariffs on approximately $34 billion of imports from China,
which went into effect on July 6.

announced on June 15. Changes to the proposed list were made after USTR
and the interagency Section 301 Committee sought and received written
comments and testimony during a two-day public hearing last month. Customs
and Border Protection will begin to collect the additional duties on the Chinese
imports on August 23.

In March 2018, USTR released the findings of its exhaustive Section 301
investigation that found China's acts, policies and practices related to
technology transfer, intellectual property and innovation are unreasonable and
discriminatory and burden U.S. commerce.

Specifically, the Section 301 investigation revealed:

 

WASHSTATECO000659
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 146 of 372

- China uses joint venture requirements, foreign investment restrictions, and
administrative review and licensing processes to require or pressure
technology transfer from U.S. companies.

- China deprives U.S. companies of the ability to set market-based terms in
licensing and other technology-related negotiations.

- China directs and unfairly facilitates the systematic investment in, and
acquisition of, U.S. companies and assets to generate large-scale technology
transfer.

- China conducts and supports cyber intrusions into U.S. commercial
computer networks to gain unauthorized access to commercially valuable
business information.

A formal notice of the $16 billion tariff action will be published shortly in the
Federal Register. As in the case of the first tranche of additional tariffs, the
notice will announce a process by which interested persons may request the
exclusion of particular products covered by a tariff line subject to the
additional duties.

back to top

8. Singapore Customs Publishes Circular Concerning

Licensed and Zero-GST Warehouses
(Source: Singapore Customs, Circular No. 07/2018, 8 Aug 2018.)

Singapore Customs noted a significant number of incidents where goods which
have been stored in the Licensed and Zero-GST warehouses have been
removed and exported without a Customs permit. This is not allowed as the
requisite permits must be declared prior to the removal of the goods from the
Licensed and Zero-GST warehouses.

On this note, Singapore Customs would like to remind all Licensed and Zero-
GST Warehouse operators, traders and Declaring Agents (DAs) that it is your
responsibility to ensure that the requisite Customs permit is declared prior to
the removal of goods from Licensed or Zero-GST warehouses. Removing goods
from Licensed or Zero-GST warehouse without a proper Customs permit is an
offence which is punishable under the Customs and Goods and Services Tax
(GST) Acts. Duty and GST may also be recovered for goods which have been
illegally removed from the Licensed and Zero- GST warehouses without a
proper customs permit.

Singapore Customs would also like to remind DAs to ensure that all
information declared in TradeNet® permits are true and accurate. For more
information, please visit the Singapore Customs website at

Wan Boon Oon, Head Company Compliance for Director-General of Customs
Singapore Customs

 

WASHSTATECO00660
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 147 of 372

 

 

 

9. Defense News: "Trump's Arms Saies Nominee Bogged

down by 3-D Gun Debate"
(Source: Defense News, 7 Aug 2018.) [Excerpts. ]

 

A State Department nomination that should have been a victory lap for the
Trump administration's efforts to boost U.S. arms sales abroad instead has
become caught up in a separate domestic controversy, likely for weeks to
come.

 

Massachusetts Democratic Sen. Ed Markey has a “hold" on R. Clarke Cooper,
who is nominated as the next assistant secretary of state for political-military
affairs, until the Trump administration reverses a decision to permit an
organization from posting blueprints online for 3D-printed guns.

Cooper would oversee State's Directorate of Defense Trade Controls, which is
at the center of legal action over the gun blueprints. Mainly, Cooper would be
charged with linking the Defense Department with the State Department in
areas such as international security, military operations and defense strategy.
(Though industry watchers have dinged State for a 30 percent vacancy rate at
the directorate. )

Undersecretary for Arms Control and International Security Andrea Thompson,
a former national security advisor to Vice President Mike Pence, was named in
April and other political appointees at the assistant secretary tier have been

service officer and the acting assistant secretary for political-military affairs.

back to top

10. Reuters: "China, Germany Defend Business with Iran
in Face of U.S. Threats"

China and Germany defended their business ties with Iran on Wednesday in
the face of President Donald Trump's warning that any companies trading with
the Islamic Republic would be barred from the United States.

The comments from Beijing and Berlin signaled growing anger from partners
of the United States, which reimposed strict sanctions against Iran on
Tuesday, over its threat to penalize businesses from third countries that

 

WASHSTATECO000661
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 148 of 372

continue to operate there. ...

The German government said U.S. sanctions against Iran that have an extra-
territorial effect violate international law, and Germany expects Washington to
consider European interests when coming up with such sanctions.

The reimposition of U.S. sanctions followed Trump's decision earlier this year
to pull out of a 2015 deal to lift the punitive measures in return for curbs on
Iran's nuclear program designed to prevent it from building an atomic bomb.

Tuesday's sanctions target Iran's purchases of U.S. dollars, metals trading,
coal, industrial software and the auto sector. ...

Trump tweeted on Tuesday: “These are the most biting sanctions ever
imposed, and in November they ratchet up to yet another level. Anyone doing
business with Iran will NOT be doing business with the United States. I am
asking for WORLD PEACE, nothing less!"

EUROPEANS WITHDRAW

European countries, hoping to persuade Tehran to continue to respect the
deal, have promised to try to lessen the blow of sanctions and to urge their
firms not to pull out. But that has proved difficult: European companies have

quit Iran, arguing that they cannot risk their U.S. business. ...

ii. Voice of America News: "New U.S. Slap Against China:

Tighter Curbs on Tech Investment’
(Source: Voice of America News, 7 Aug 2018.)

 

Already threatened by escalating U.S. taxes on its goods, China is about to
find it much harder to invest in U.S. companies or to buy American technology
in such cutting-edge areas as robotics, artificial intelligence and virtual reality.

President Donald Trump is expected as early as this week to sign legislation to
tighten the U.S. government's scrutiny of foreign investments and exports of
sensitive technology.

The law, which Congress passed in a rare show of unity among Republicans
and Democrats, doesn't single out China. But there's no doubt the intended
target is Beijing. The Trump administration has accused China of using
predatory tactics to steal American technology.

"As a policy signal, it speaks with a very loud voice," said Harry Clark, head
of the international trade practice at the law firm Orrick. "Leading decision
makers and Congress are very concerned about technology transfer to China."

 

WASHSTATEC000662
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 149 of 372

 

 

 

 

12. Global Trade News: "Weise Wednesday: Trade

Tensions anc Tariffs Remain High"
(Source: Integration Point Blog, 8 Aug 2018.)

Welcome to Weise Wednesday! Twice a month we will share a brief Q&A with
the former U.S. Commissioner of Customs, Mr. George Weise. If you have
questions, we encourage you to send them to
AskGeorge@IntegrationPoint.com.

Q. Can you update us on recent developments on the trade front?

A. There have been several new developments relating to United States trade
actions discussed in past Weise Wednesdays.

Section 301 tariffs on China

First of all, the trade tensions between the U.S. and China over the punitive
tariffs imposed by the U.S. continue to mount. As previously discussed, the
U.S. imposed an additional 25% tariff on $34 billion worth of Chinese imports
on July 7 and was in the process of extending the tariff to an additional $16
billion of Chinese products. China retaliated immediately by imposing a 25%
tariff on $34 billion of U.S. goods and threatened to match the U.S. if it
implemented the tariffs on the additional $16 billion of Chinese goods.

 

WASHSTATECO000663
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 150 of 372

In July, President Trump responded to the Chinese actions by directing the
U.S. Trade Representative (USTR) to develop a new list of Chinese imported
products worth $200 billion that would be subject to an additional 10% tariff.
USTR was going through the public comment process on that list of products,
when late last week, the President directed USTR to consider raising the
proposed 10% additional tariff to 25%. A public hearing on the proposed tariff
increases will be held in Washington on August 20-23.

China immediately responded by threatening to impose increased tariffs on
$60 billion of U.S. imports if the U.S. follows through and implements the new
wave of tariff increases.

These actions have created a great deal of stress on global traders and the
bilateral trade relationship between the two parties. The U.S. continues to
hope that a bilateral trade deal can be reached between the parties to address
the fundamental intellectual property rights complaints made by the U.S. in
the Section 301 investigation and reduce the significant trade surplus in goods
that China has with the U.S. Meanwhile, the trade war continues.

Section 232 action on steel and aluminum

In past Weise Wednesdays, I have discussed the U.S. initiative imposing a
25% additional tariff on designated steel products and 10% additional tariff on
designated aluminum products. I have also laid out the retaliatory tariffs that
have been imposed by a number of countries, including the European Union
(EU), Canada and Mexico, adversely impacted by those tariffs. Several
countries have also launched formal complaints against the U.S. action at the
World Trade Organization (WTO).

With the exception of the trade arrangement between the EU and the U.S.
discussed below, not much has changed on this front in recent weeks, and
global traders have been forced to deal with the increasing costs of additional
tariffs. Negotiations continue to take place between the U.S. and its impacted
trading partners to reach bilateral agreements to resolve the underlying issues
and remove the additional tariffs. Hopefully, those negotiations will be
successful. Meanwhile, trade tensions remain high between the U.S. and its
trading partners.

The EU-U.S. trade "deal"

On a positive note, after hours of discussion on July 25, President Trump and
EU Commission President Jean-Claude Juncker announced in a joint press
conference that they had struck a trade "deal." Both sides agreed to "work
together toward zero tariffs, zero non-tariff trade barriers, and zero subsidies
on non-auto industrial goods."

The EU pledged to increase its purchases of U.S. soy beans and natural gas.
The parties also agreed to work together to reform the WTO and address
unfair trading practices. Negotiations to address these and other issues are
expected to begin immediately, and both parties pledged to refrain from

 

WASHSTATECO000664
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 151 of 372

imposing new tariffs and reassessing existing tariffs on steel and aluminum
while the negotiations continue.

This is a very positive development in the bilateral relationship between the
two parties and seems to have tremendous potential benefit to global traders
if the negotiations are successful. We will all need to stay tuned for further
developments as the negotiations proceed.

Section 232 action on automobiles

As reported in an earlier Weise Wednesday, President Trump initiated a new
investigation on May 23 to determine if automobile imports are threatening
the national security of the U.S. The investigation is still ongoing. An
affirmative finding could result in additional duties and/or quotas on imported
automobiles and parts.

As the investigation proceeds, several of our trading partners are gearing up
to prepare for the potential consequences of the U.S. imposing new tariffs on
imported automobiles and auto parts. Last week trade officials from Canada,
Mexico, Japan, South Korea, and the EU met in Geneva to strategize ona
coordinated response to such an action by the U.S. The parties are expected to
continue their discussion in the coming weeks and months. Again, stay tuned
for further developments.

Conclusion

These continue to be challenging and uncertain times for global traders. Global
traders need to stay actively engaged in monitoring new developments like
these and continue to make their views known to government decision
makers.

 

 

 

LS. M. Volkov: “Real-World Applications of Blockchain to
Compliance (Part I of IT)"

(Source: Volkov Law Group Blog. Reprinted by permission.)

 

* Author: Michael Volkov, Esq., Volkov Law Group, mvycikov@volkoviaw.com,
240-505-1992.

 

[Editor's Note: Part I was published in yesterday's Daily Bugle. ]

The financial industry has embraced the future of blockchain technology. And
for good reason. As a regulated industry that is required to provide regulators
with large amounts of financial data, blockchain can make that process pain-

free.

Financial institutions have to collect, organize and deliver large amounts of risk
data to federal regulators. Much of the information has been stored in “older”

 

WASHSTATECO00665
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 152 of 372

information technology systems and/or siloed in different systems. Some of
the process may be automated and some manual. Regulators do not have the
ability to manage these datasets and focus their review in an efficient manner,
impeding their oversight and surveillance efforts.

Blockchain can solve this problem - financial institutions could share their data
with regulators and eliminate the need for regulators to reconcile and

aggregate the data themselves. The blockchain consists of a documented and
immutable audit trail. Every bank and regulator would save on costs and time.

Let's consider for a moment the impact that blockchain could have on due
diligence and vendor onboarding. Personal information could be verified and
then stored on blockchain. Such information could be subject to screening and
then the results maintained on the shared ledger. Once completed, the
company would be able to rely on the existing due diligence in the database
and then update it as needed for the benefit of all users. Vendor onboarding
would be conducted in the same way with a transparent and easy process. Any
repetitive task would be replaced by universal access of relevant information
to all authorized users.

Blockchain has specific benefits in managing a company's supply chain. A
distributed ledger can track items as part of a supply chain, follow the exact
path of the item, and provide real-time monitoring of supply chain events.

Another aspect of blockchain holds real promise for compliance. Given real-
time recordkeeping, blockchain has the ability to embed rules into its database
that can be used to monitor transactions and create real-time alerts. With
“smart contracts," the blockchain includes rules that produce a trigger or alert
for certain items. As a consequence, the compliance and audit functions can
monitor transactions as they occur and receive alerts on a real-time basis. The
implications of this for compliance and audit is significant.

Blockchain has the potential to reduce delays from satisfying compliance
requirements. A proposed transaction involving a suspected sanctioned
individual could be stopped and an alert created to report the transaction.
Similarly, a proposed transaction with a third-party who has not completed
due diligence could be stopped and appropriate parties notified of the
proposed transaction. In both these cases, compliance could quickly intervene
and make sure that the transaction is permitted or that it is blocked.

On the financial side, real-time audits and rules can quickly identify anomalies.
Internal auditors will have a more efficient way to identify potential fraud and
investigate a series of transactions using rules-based surveillance techniques.

To be sure, compliance and audit will have to develop and implement the
rules, and they will have to be subject to modification as needed. Access to the
rules will be restricted.

I do not mean to suggest that blockchain as a technology is ready to go. There
are a lot of issues that are still being addressed, such as the scale of
blockchain, the management of access and sharing of ledgers among entities,

 

WASHSTATECO00666
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 153 of 372

and potential security concerns. These issues can be solves, and given the
potential benefits on the other side of the ledger, blockchain is poised to bring
immediate and significant benefits to compliance.

back to top

 

 

 

14. Torres Trade Law: “Latest Developments Regarding

Tariffs on China”
(Source: Torres Trade Alert, 8 Aug 2018.)

 

On August 7, 2018, the United States Trade Representative ("USTR")
announced it had finalized a list of $16 billion worth of imports from China that
will be subject to a 25% additional tariff. [FN/1] These tariffs are in addition to
the previously implemented tariffs on $34 billion worth of imports from
China,[FN/2] as well as the proposed tariffs on $200 billion more imports from
China. All rounds of tariffs have been aimed at stopping China's unfair trade
practices related to the forced transfer of American technology and intellectual
property.

The announcement came as a bit of a surprise to some due to the USTR's
quick turnaround for publishing the final list of products in spite of the large
number of public comments received. The list changed very little from the
original proposed list and now includes 279 tariff lines, down from the 284
tariff lines that were originally proposed. The updated list comes following a
period of public comments, as well as a public hearing in which several parties
testified.

Importantly, these additional duties will take effect on August 23, 2018. The
USTR will release a Federal Register notice in the next few days which will
include the requirements for filing exclusion requests for particular products.

[FN/1] Office of the United States Trade Representative, USTR Finalizes Second
Tranche of Tariffs on Chinese Products in Response to China's Unfair Trade
Practices, https: //ustr.gov/about-us/policy-offices/oress-office/oress-
releases/ 2018 /auqust/uste-finalizes-second-tranche (last visited August 7, 2018).
[FN/2] For more information on the $34 billion of tariffs, please see our previous
article, Tariffs: The Never-Ending Saga. Available
here: bite: //www. torrestradelaw com/nposts/Tariffs*o34-Thea-Never-Ending-Saga/15o.

back to ton

 

WASHSTATEC000667
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 154 of 372

__J15. Comptia Presents “Leth Annual CompTIA Global
Trade Compliance Best Practices Conference” on 18 Sep in
San Diego, CA

* What: 12th Annual CompTIA Global Trade Compliance Best Practices
Conference

* When: Tuesday, September 18, 2018

* Where: Qualcomm, 10155 Pacific Heights Boulevard, San Diego, California
92121

* Sponsor: CompTIA

* Contact: Ken Montgomery, kmontgomery@comotia.org

back to top

16. Bartiett’s Unfamiliar Quotations

(Source: Editor)

* Lord John Russell (John Russell, ist Earl Russell, KG, GCMG, PC, FRS (18
Aug 1792 - 28 May 1878; known by his courtesy title Lord John Russell before
1861, was a leading Whig and Liberal politician who served as Prime Minister
of the United Kingdom on two occasions during the early Victorian era.)

- "A proverb is the wisdom of many and the wit of one."

 

 

 

17. Are Your Copies of Requiations Up to Date?
(Source: Editor)

 

The official versions of the following regulations are published annually in the
U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

* ATE ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War

- Last Amendment: 15 Jan 2016: 81 FR 2657-2723: Machineguns,
Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

 

WASHSTATECO000668
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 155 of 372

* CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199
- Last Amendment: 12 Jun 2018: 83 FR 27380-27407: Air Cargo Advance
Screening (ACAS)

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL
ENTSPOM): DoD 5220.22-M

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors; alignment with
Federal standards for classified information systems; incorporated and cancelled
Supp. 1 to the NISPOM (Summary here.)

* EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B, Ch. VII,
Pts. 730-774

Defense Partners: Implementation Under the Export Administration
Regulations of India's Membership in the Wassenaar Arrangement and Addition
of India to Country Group A:5

* FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders

Sanctions Regulations and Amendment of the Terrorism List Government
Sanctions Regulations

* FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30

- Last Amendment: 24 Apr 2018: 83 FR 17749-17751: Foreign Trade
Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (30 April 2018) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription from

discount on subscriptions to the BAFTR. Government employees (including
military) and employees of universities are eligible for a 50% discount on both
publications at www.FullCircleComplance.eu.

 

* HARMONIZED TARIFF SCHEDULE OF THE UNTTED STATES (HTS, HTSA or

as abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 8 Jun 2018: Harmonized System Update 1869,
containing 901 ABI records and 192 harmonized tariff records.

 

WASHSTATECO00669
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 156 of 372

- HTS codes for AES are available here.
- HTS codes that are not valid for AES are available here.

* INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (ITAR}: 22 C.F.R. Ch. I,
Subch. M, Pts. 120-130.

- Last Amendment: 14 Feb 2018: 83 FR 6457-6458: Amendment to the
International Traffic in Arms Regulations: Addition of South Sudan [Amends
ITAR Part 126. ]

- The only available fully updated copy (latest edition: 25 Apr 2018) of the
ITAR with all anendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR amendments
to date, plus a large Index, over 800 footnotes containing amendment
histories, case annotations, practice tips, DDTC guidance, and explanations of
errors in the official ITAR text. Subscribers receive updated copies of the
BITAR in Word by email, usually revised within 24 hours after every ITAR
amendment. The BITAR is available by annual subscription from the Full Circle
Compliance website. BAFTR subscribers receive a 25% discount on

 

 

 

 

18. Weekly Highlights of the Daily Bugie Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of Daily Bugle Top
Stories" posted here.
back to top

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and Vincent
J.A. Goossen; and Events & Jobs Editor, John Bartlett. The Ex/Im Daily Update
is emailed every business day to approximately 8,000 readers of changes to
defense and high-tech trade laws and regulations. We check the following
sources daily: Federal Register, Congressional Record, Commerce/AES,
Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF, DoD/DSS, DoD/DTSA,
FAR/DFARS, State/DDTC, Treasury/OFAC, White House, and similar websites of
Australia, Canada, U.K., and other countries and international organizations. Due
to space limitations, we do not post Arms Sales notifications, Denied Party listings,
or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or

 

WASHSTATEC000670
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 157 of 372

are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors’ material,
however, must comply with applicable copyright laws. If you would to submit
material for inclusion in the The Export/Import Daily Update ("Daily Bugle"),

* CAVEAT: The contents cannot be relied upon as legal or expert

advice. Consult your own legal counsel or compliance specialists before
taking actions based upon news items or opinions from this or other

unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present is
available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

Stay Connected

 

Copyright © 2018. All Rights Reserved.

FCC Advisary B.V., Landgoed Groenhoven, Darnosstraat 6, Bruchem, 5314
AE Netherlands

SafeUnsubscribe™ hartri@istate coy

 

rorward this emaell | Usdate Profile | Aboul our service provider

 

Sent by jebartleti@fulicirclecompliance eu

 

WASHSTATEC000671
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 158 of 372

WASHSTATEC000672
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 159 of 372

DEPARTMENT OF STATE CONGRESSIONAL CORRESPONDENCE
TASKER

IPS GONTROL#

  

ede SUBSTANTIVE

ronnansianaensoiinny:

eh IMAGE ENTIRE DOCUMENT

 

BUREAU ACTION REQUESTED: RESPOND TO CCU WITHIN 2 DAYS

 

~~" REPLY FOR SIGNATURE BY Mary K. Waters, Assistant Secretary, Bureau of
Legislative Affairs

ADDRESS ENVELOPE TO DISTRICT OFFICE

DIRECT REPLY TO CONSTITUENT BY OFFICE DIRECTOR WITH COPY TO
CONGRESSIONAL OFFICE. PHONE 7-1608 WHEN COMPLETED

FY LONLYING RESPONSE NECESSARY

REPLY FOR SIGNATURE DIRECTLY BY BUREAU

OTHER ACTION:

 

FOR GUIDANCEANFORMATION ON FORMATTING. CONGRESSIONALS SEE:
ERA UUsoosdie wie ls eoulindax poe rier iiroar oF Legisialive Affairs Reference DocumentstYaliow Border

 

 

Due Date_77/31)1 ¢.

MC sauté signer Letter: Here C+ [aD

__Seecial instructions:

ADDITIONAL INSTRUCTIONS:

 

 

___ EVEREST TASKER#

awn. BSE Clear with NSC prior to submission to H

WASHSTATEC000673
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 160 of 372

 

 
 

)

Congressional Gorresponcdence

ecommencation

dub 27 ane

____ For Signature by Secretary Pompeo
ror dravt by | ureau

Lo Taskec to the PM

signature by Var
Mssistant Secretar

 

 

 

     
 

, Legislative

 

Tasked to reau for signature by
Post or Bureau

 

 

 

 

 

 

 

WASHSTATEC000674
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 161 of 372

 

dSAISO

 

oo
8
Lan
cael t
=
3
J
July 26, 2018
” >
Secretary Mike Pompeo oe
Department of State 3

2201 C Street NW
Washington, OC 20230

Dear Mr. Secretary:

As leaders of the House Gun Violence Prevention Task Force, we urge you te suspend plans to
arant Defense Distributed a special license to publish gun blueprints online and to maintain the
existing ban on publication of any such gun schematics. The State Department's recent about-
face on allowing publication of this dangerous data is both shocking and outside of its lawful
authority.

Widespread publication of 3-D-printed gun blueprints would be extremely dangerous because
individuals prohibited by law for having guns could easily arm themselves. Convicted felons
would be able to skip the dealer hcensing system, bypass a criminal background check, and print
4 gun at home using commercially available technology. Firearm traffickers would be able to
print unserialized guns, which are untraceable by law enforcement. And terrorists would be able
to make guns entirely out of plastic and sneak them through metal detectors.

Given the clear public safety threat the publication of these blueprints pose, granting this special
license makes no sense. As we understand, until recently, the State Department barred
publication of 3-D-printed gun blueprints because it violates the Arms Control Export Act of
1974, Please explain why the State Departrnent’s andersianding of the Armes Control Export Act
has changed.

The State Department must return to its well-reasoned position on stopping the publication of
3-D-printed gun blueprints. We look forward to your swift and detailed response.

Sincerely,

    

MIKE THOMPSON : i CMe N. CICILLINE
Member of Congress # Member of Congress

 

WASHSTATEC000675

Bast

ev;
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 162 of 372

 

    

Wntied Slates
= & . 8 g ¢ g
é e. 5 & s fe :
Q Ux Mehr ve oF .
VAL DEMINGS ELIZABETH ESTY fi
Member of Congress Memiber of Congress i

 
  

SHEILA JACKSON LEE oo Kon KELLY
Member of Congriss Member of Congress

 

Space q. yi lapel Fe —

   

     

   
  
 

GRACE NAPOLIT? ABD RICHARD NOLAN
Member of Congress Member of Congress
vo
ee & ooh
£ < = : a ae
: fo POLLS BC eee
“ED PERLMUTTER “ DAVID PRICE
Member of Congress Member of Congress
KATHLEEN RICE ~ BOBBY SCOTT
Member of Congress Member of Congress wig
é gor") £
f & oA As _ go eR

 

. os ee ee ies do BN = fae
OP SERRANO

JACRIE SPEIER {
ember of Congress s

{ Member of Congress

PRUNTED ON RECYCLED PAPER

WASHSTATEC000676
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 163 of 372

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 8/9/2018 4:41:27 PM

To: Noonan, Michael J [NoonanMJ @state.gov]

ce: Monjay, Robert [MonjayR@state.gov]; Foster, John A [FosterJA2@state.gov]; Davidson-Hood, Simon
[DavidsonHoodS@state.gov]

Subject: RE: I-Ill Proposed

Attachments: OFR Revisions1400-AE30

Hohn /Simon

 

Rob Hart

202.736.9221 | hartri@state gov
Official

UNCLASSIFIED

From: Noonan, Michael J

Sent: Thursday, August 9, 2018 12:36 PM
To: Hart, Robert L <HartRL@state.gov>
Ce: Monjay, Robert <MonjayR@state.gov>
Subject: |-lll Proposed

Gentlemen,

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist (Henderson Group Contractor)
(202) 632-2788

Official
UNCLASSIFIED

WASHSTATEC000677
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 164 of 372

 

Message

From: Peckham, Yvonne M [PeckhamYM @state.gov]

Sent: 5/14/2018 10:59:22 AM

To: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Davidson-Hood, Simon
[DavidsonHoodS@state.gov]

ce: Peckham, Yvonne M [PeckhamYM @state.gov]

Subject: OFR Revisions1400-AE30

Attachments: 2018-10366_1598405 (1).docx

Good morning,

Proposed rule notice 1400-AE30 is attached for your action. Do not “accept” the track edits, instead send me an email
with your response that you accept or not including any further comments and I will provide your feedback to the
Federal Register.

Thank you,
Yvonne

Yvonne Peckham

Management Analyst

Office of Directives Management
Department of State

Suite 2400, SA 22

1800 G Street NW

Washington, BC

202-312-9613

WASHSTATEC000678
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 165 of 372

 

Message

From: Jim Bartlett, Full Circle Compliance ("FCC") [jfebartlett@fullcirclecompliance.eu]
Sent: 8/9/2018 7:03:52 PM

To: hartri@state.gov

Subject: 18-0809 Thursday “Daily Bugle"

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing changes
to hes HTSUS eee TAR) (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC, PAR/DFARS,

State: DTAG to Meet on 25 Oct in Wash DC

 

items Scheduled for Publication in Future Federal Register Editions
Commerce/BIS: (No new castings. }

, DoOb/DSCA Releases Policy Memo Concerning NC Charge Revision for F-35 A/B/C
Alreraft and Engines
State Imooses Chemical and Biological Weapons Control and Warfare Elimination
Act Sanctions on Russia
State/DDTC: (No new postings.)
india DGFT Posts Undated Rates for Certain HS Codes under METIS

 

 

Business Insider UK: "“Trurmp Gives European Countries ‘The Wiles’ About
Buying US. Weeoons, But He's Not Their Onby Concern”
. CNN: "Trump Administration Slaos More Sanctions on Russia After Skripal
POISONS”
. Defense News: “How Should One Grade Trump's Export Reform Policy?”
. Expeditors News: "China Implernents Changes to Customs Declaration Farms

 

 

 

12.G.R. Tuttle ITT: “And Here Tt Is - The Final List 2"

 

 

WASHSTATEC000679
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 166 of 372

h. Brockman: "3D-Printable Guns and Why Export Controls on Technical Data
Matter"

KC. Georg), MLM. Hassoun & BK, Alberda: “President Trurnp Re-Imooses First
Wave of Sanctions Against Tran and EU Exnands Blocking Regulation to Cover US
Secondary Sanctions Leqisiation on Iran”

BC. Burns: “Sanctions in Name Only Imposed on Russia for Nerve Gas Attack”

LECT! Presents “United States Export Control (EAR/OFAC/TTAR) Seminar™ in

. Bartlett's Unfamiliar Quotations

Are Your Copies of Regulations Un to Date? Latest Amendments: ATF (LS Jan
20163, Customs (12 Jun 2018), DOD/NISPOM (18 May 20163, EAR (3 Auc 2018},
FACR/OFAC (29 Jun 2018), FYR (24 Sor 2018), HTSUS (8 Jun 20183, ITAR Ci4

Feb 2018)
Lo. Weekly Highlights of the Daly Bucle Too Stories

 

 

 

==. State: DTAG to Meet on 25 Oct in Wash DC
(Source: Federal Register, 9 Aug 2018.)

 

 

WASHSTATEC000680
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 167 of 372

83 FR 39492-39493: Defense Trade Advisory Group; Notice of Open Meeting
The Defense Trade Advisory Group ("DTAG") will meet in open session from
1:00 p.m. until 5:00 p.m. on Thursday, October 25, 2018 at 1777 F Street
NW, Washington, DC 20006. Entry and registration will begin at 12:30 p.m.
The membership of this advisory committee consists of private sector defense
trade representatives, appointed by the Assistant Secretary of State for
Political-Military Affairs, who advise the Department on policies, regulations,
and technical issues affecting defense trade. The purpose of the meeting will
be to discuss current defense trade issues and topics for further study. The
following agenda topics will be discussed and final reports presented:

(1) Oversight of technical data under the ITAR and NISPOM;

(2) Challenges regulated entities face in advising the Department of
ownership changes that implicate existing licenses and foreign persons, and
processes the Department may implement to facilitate the provisions of this
information;

(3) Possible schedule for future ongoing periodic review of USML categories;

(4) Developing a definition for common carrier; and

(5) Issues that exist with licensing of defense articles, including intelligence
related products, related technical data, and defense services to the "Five
Eyes” countries of the U.S., UK, Australia, Canada and New Zealand.

Members of the public may attend this open session and will be permitted to
participate in the question and answer discussion period following the formal
DTAG presentation on each agenda topic in accordance with the Chair's
instructions. Members of the public may also, if they wish, submit a brief
statement (less than 3 pages) to the committee in writing for inclusion in the
public minutes of the meeting. As seating is limited to 125 persons, each
member of the public that wishes to attend this plenary session must provide:
His/her name and contact information such as email address and/ or phone
number and any request for reasonable accommodation to the DTAG Alternate
Designated Federal Officer (DFO), Anthony Dearth, via email at
DTAG@state.qav by COB Monday, October 8, 2018. If notified after this date,
the Department might be unable to accommodate requests due to
requirements at the meeting location. One of the following forms of valid photo
identification will be required for admission to the meeting: U.S. driver's
license, passport, U.S. Government ID or other valid photo ID.

* FOR FURTHER INFORMATION CONTACT: Ms. Barbara Eisenbeiss, PM/DDTC,
SA-1, 12th Floor, Directorate of Defense Trade Controls, Bureau of Political-
Military Affairs, U.S. Department of State, Washington, DC 20522-0112;

Anthony M. Dearth, Alternate Designated Federal Officer, Defense Trade
Advisory Group, Department of State.

 

WASHSTATEC000681
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 168 of 372

Register Editions
(Source: Federal Register)

* DHS/CBP; NOTICES; Agency Information Collection Activities; Proposals,
Submissions, and Approvals: Free Trade Agreements [Publication Date: 10
Aug 2018.]

3.
Commerce/BIS: (No new postings.)
(Source: Commerce /BIS)

__4. DoD/DSCA Releases Policy Memo Concerning NC

Charge Revision for F-35 A/B/C Aircraft and Engines
(Source: Dob/DSCA, 9 Aug 2018.)

* DSCA Policy Memo 18-39 Nonrecurring Cost (NC) Charge Revision for Joint
Strike Flohter OISF), F-35 A/B/C Alreraft and Engines has been posted. This
memo updates Appendix 1 - USML VITI - Aircraft and Associated Equipment.

__5, State Imposes Chemical and Biological Weapons Control
and Warfare Elimination Act Sanctions on Russia

Following the use of a "Novichok" nerve agent in an attempt to assassinate UK
citizen Sergei Skripal and his daughter Yulia Skripal, the United States, on
August 6, 2018, determined under the Chemical and Biological Weapons
Control and Warfare Elimination Act of 1991 (CBW Act) that the Government
of the Russian Federation has used chemical or biological weapons in violation
of international law or has used lethal chemical or biological weapons against
its own nationals.

 

WASHSTATEC000682
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 169 of 372

Following a 15-day Congressional notification period, these sanctions will take
effect upon publication of a notice in the Federal Register, expected on or
around August 22, 2018.

back to top

 

 

 

6. State/DDTC: (No new postings.)
(Source: State/DDTC)

 

___7. India DGFT Posts Updated Rates for Certain HS Codes

under METS
(Source: India Directorate General of Foreign Trade CDGFT}, 9 Aug 2018.)

 

The updated rates for the HS codes in Appendix 3B, Table 2 under the

back to top

8. Business Insider UK: “Trump Gives European Countries
‘The Willies’ About Buying U.S. Weapons, But He's Not Their
Only Concern”

President Donald Trump's broadsides against NATO are stoking resentment
among the US's European allies. ...

Trump's actions have helped build "a narrative in Europe where European
leadership says, ‘We do need to spend more money on defense. We do need to
build up our military capability because we feel we can't depend on the United
States,‘" said Jim Townsend, [adjunct senior fellow in the Transatlantic
Security Program at the Center for a New American Security] who also worked
in foreign military sales at the U.S. Defense Security Cooperation Agency. ...

Other decisions by the U.S have led some in Europe to believe they need a
non-U.S. avenue through which to develop their defense industries.

 

WASHSTATEC000683
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 170 of 372

In France - one of the biggest arms exporters in the world - frustration has
grown over the US withholding clearance for the sale of the Scalp cruise
missile, which includes U.S.-made components. The U.S.-made parts are
critical for the long-range weapon, and Washington's decision not to authorize
the transfer upended a deal for France to sell Rafale fighter jets to Egypt.

 

The ability to block the sale came through the International Traffic in Arms
Regulations, an export-control regulation overseen by the U.S. government.

In response, French officials have said they're looking for a way around ITAR -
and to gain more autonomy.

"It is true that we depend on this (US International Traffic in Arms
Regulations) mechanism: We are at the mercy of the Americans when our
equipment is concerned," French Armed Forces Minister Florence Parly told

“Those kind of things - the F-35 to Turkey, the U.S. under ITAR, the U.S.
saying to the French, ‘Sorry, we're not going to let you export to Egypt,’ and
then all this stuff with Trump - all of that is doing nothing but increasing the
motivation within Europe to build up their own military capabilities, based on
their own industries, and screw the U.S.," said Townsend, referring to a move

After Skripal Poisonings”
(Source: CNN, 9 Aug 2018.) [Excerpts. ]

The Trump administration will impose more sanctions on Russia under a
chemical and biological warfare law following the poisoning of a former Russian
agent and his daughter in the UK earlier this year, the State Department
announced Wednesday.

In a statement Wednesday, State Department spokeswoman Heather Nauert
said the US had made this decision on Monday, and accused Russia of violating
international law. The statement anticipated the sanctions would go into effect
around Aug. 22 in line with the Chemical and Biological Weapons Control and
Warfare Elimination Act of 1991. ...

The State Department notified Congress on Wednesday of the first of two
potential tranches of sanctions required under the 1991 law. Unless Russia
takes certain steps, a second set of penalties -- more stringent than this first
round -- must follow, according to the law. ...

back to ton

 

WASHSTATEC000684
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 171 of 372

Defense News: "How Should One Grade Trump's Export
Reform Policy?"

An increase in defense exports will be key for judging the effectiveness

of President Donald Trurno’s efforts to make the arms sales process more
efficient, but that shouldn't be the only measure of success, said a panel of
U.S. government officials, arms control advocates and industry on Aug. 8.

Last month, the president signed off on an implementation plan for the new
Conventional Arms Transfer policy, which is aimed at cutting down the red

To do that, the U.S. government must move to a more proactive posture,
working with Congress and industry to make sure that its export processes are
as efficient as possible, said Tina Kaidanow, the State Department's acting
assistant secretary of state for political-military affairs, at the Center for
Strategic and International Studies.

What all this really ultimately means and what the imitative makes clear is
that under this administration, there will be no more active advocate for U.S.
sales than the U.S. government itself," she said.

One of the most important metrics, and one that Trump himself will be
watching, is whether arms sales continue to grow, said Alex Gray, special
assistant to the president for the defense industrial base at the White House
Office of Trade and Manufacturing Policy.

“He would like to see sales that meet the requirements that are laid out in
this policy, that are evaluated with all the criteria that the State Department
and the interagency deem appropriate. And he would like to see an increase in
our defense exports,” he said during the pane! discussion at CSIS. “He has
been a vigorous advocate of doing that."

 

The president may be able to claim a short term victory this year, as the

sales. Lt. Gen. Charles Hooper, head of the Defense Security Cooperation
Agency, told Defense News In July. He said that the the U.S. has signed $46.9
billion worth of sales in the first half of fiscal year 2018 - putting it near
FY2015's record of $47 billion.

 

Others on the panel said the measure of success needs to be more nuanced
than simply looking at the sales statistics.

While boosting the number and value of FMS cases is crucial, the State and
Defense departments see that as secondary in importance is making sure that

 

WASHSTATEC000685
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 172 of 372

U.S. allies and partners have the technologies they need to be interoperable
with the United States, said Laura Cressey, the State Department's deputy
director for regional security and arms transfers.

"We want to make sure that our partners and allies are more capable and
able to work with us when we need them to, to be more able to effectively
defend themselves," she said. “It's hard to quantify that, and that can be very
squishy [...] but it's something that we do need to do."

Cressey also repeated at multiple points during the panel that the State
Department wants to continue engaging with industry and other stakeholders
to ensure it is making progress.

Last week, for example, was the first meeting of an interagency working group
looking at offset policies around the globe.

"In our first meeting, we said one of the first things we wanted to do is reach
back out to industry and through the [industry advocacy] associations to find
out what is the perception of offsets, what is the perception out there of what
the US government should be doing as its offset policy?" she said. "What are
the countries out there where offset policies are perceived to be really
incredibly onerous, such that our companies cannot effectively compete?”

It's hard to judge whether a new export policy is successful after just a couple
months, said Jeff Abramson, a senior fellow at the Arms Control Association.
But it's important to evaluate the right metrics, and that should include looking
at how foreign nations are using those new weapons and whether U.S. efforts
to decrease civilian casualties - for instance - are working.

Abramson argued that the current administration may be over-prioritizing the
economic benefits of selling American-made weapons at the expense of human
rights considerations.

"We have this sort of belief that if we're partnered with a country, we're
going to have control over what they do, but oftentimes, that isn't the case,"
he said. "I would argue that the Saudis have not been good actors, however
much influence we try to have on them, as they are reacting to the situation in
Yemen."

Dak Hardwick, assistant vice president for international affairs at the
Aerospace Industries Association, ultimately took an optimistic view of the new
arms transfer policies.

“Where does all of this lead, ultimately? This is a very competitive market,"
he said. Foreign countries are looking to take market share away from
American companies, but they're also trying to decrease American influence.

“The race we are actually running is a race for global influence," he said.
“The question that we have [...] is who is going to make the rules for global
influence over the next 50 years? And as an industry, as a country andasa

 

WASHSTATEC000686
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 173 of 372

government, we feel like the United States is poised to continue to set the
standard to make the rules for the next 50 years."

Expecitors News: "China Implements Changes to Customs

Declaration Forms and Filling Rules”
(Source: Expediters News, 8 Aug 2018.)

On August 1, 2018, the General Administration of Customs of China (GACC)
implemented two previously announced changes to the import and export
customs declaration forms, and their filing rules.

The two announcements focused on the filing rules and declaration templates.
Some of the critical changes to the requirements include:

- Changing the HTS code from 10-digits to 13-digits, to fulfill a requirement
by the China Inspection and Quarantine (CIQ) division;

- Areduction in declaration lines per page from 8 to 6 to accommodate the
declaration orientation;

- Arequirement for shipping marks and container loading information;

~ Arequirement for packing details on the declaration;

- The addition of an overseas consignee/consignor field.

The official announcements from China Customs may be found here:

- GACC Announcement No. 60 of 2018 Amending the Regulations for the
Customs Import and Export Declaration Filing Rules and

Requirements

- GACC Announcement No. 61 of 2018 Amending the Customs Declaration
Template for Import and Export Goods.

 

 

back to ton

 

WASHSTATEC000687
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 174 of 372

 

 

 

 

 

42

G.R. Tuttle TIT: "And Here It Is - The Final List 2"
(Source: Tuttle Law Newsletter, 8 Aug 2018.)

 

* Author: George R. Tuttle III, Esq., Law Offices of George R.

On August 7, 2018, the USTR released the 2nd list of HTS numbers to be
subject to the additional Section 301 25% sanctions. This list compromises
approximately $16 billion worth of imports from China and contains 279 of the
original 284 tariff lines. List 2 duty rates will go into effect on August 23,
2018. A formal notice will be published shortly in the Federal Register and will
announce the process by which interested parties may request an exclusion.

Update for List 3

There is a change of date for submission of comments and rebuttal comments.
These are now due on September 6, 2018 (83 FR 38760 of August 7, 2018).

Section 232 Sanction Exclusion Requests

 

WASHSTATEC000688
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 175 of 372

Section 232 sanction exclusion requests can still be submitted

List 1/Annex A

List 1/Annex A exclusion requests can be submitted up to October 9, 2018
at www.reguilations.gov, USTR-2018-0025. You can review our previous
newsletters on these lists and submission dates at our publications page.

back to ton

 

13. K. Brockman: "3D-Printable Guns and Why Export
Controls on Technical Data Matter"

* Author: Kolja Brockmann, Research Assistant in the Stockholm International
Peace Research Institute (SIPRI) Dual-Use and Arms Trade Control program.

New developments in the 3D-printable gun case have revived the debate on
the dangers of 3D-printing of firearms and the sharing of their electronic
blueprints online. While these developments may only have a limited
immediate impact on the proliferation of small arms, this approach has the
potential to undermine controls on 3D printing and export controls on technical
data more broadly.

In 2013, Cody Wilson, an American law student and gun rights activist and his
non-profit firm ‘Defense Distributed’, developed and tested the first 3D-

 

plastic, a bullet and a nail. When Defense Distributed published the computer-
aided design (CAD) files online for anyone to download, the US Department of
State ordered the firm to take the files off its website. They argued that
making such files available constitutes an export of technical data required for
the production or manufacture of an export controlled item on the United
States Munitions List (USML). After complying with the order and multiple
unsuccessful attempts to obtain the required license, Wilson and other gun-
rights advocates sued the Department of State for violating their freedom of
speech and right to bear arms under the first and second amendments to the

 

 

Government settled the case in June. The Department of State committed to
introduce legislation to amend the existing regulations, while in the meantime
enacting a temporary amendment that allows Wilson to publish the files in
question without further restraints and to make a payment of nearly US $40
000 to the plaintiffs.

 

Background to Export Controls

In general, the manufacturing of small arms for personal use is legal in the
United States. However, the export of firearms requires registration with the
Department of State and an export license under the International Traffic in

 

WASHSTATEC000689
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 176 of 372

Arms Regulation (ITAR). This licensing requirement applies to assembled guns,
key parts like the lower receiver, as well as to the technical data required to
develop, produce, operate or repair an item that is described in the USML.

The USML is based on the Munitions List of the Wassenaar Arrangement on
Export Controls for Conventional Arms and Dual-Use Goods and Technologies,
an international regime that prescribes the military items to be covered by
export controls in all participating states. Controls on technology have been a
central part of export controls dating back to the cold war export control
arrangements. Today's Munitions List (ML) of the Wassenaar Arrangement
covers technology that is required, among others, for the development,
production, operation or repair of an item on the list. As the 3D-printable
guns in question fall under Category I of the USML, the digital build files
Defense Distributed wishes to share on its website are covered as technical
data required for the production or manufacture of controlled defense articles.

 

Enforcing controls on intangible transfers of technology, such as the sending of
digital files via e-mail or the sharing of data using cloud computing services, is
inherently difficult. Making such technical data available for anyone to access
and potentially download, including to persons in a different country-rather
than actively transferring them-is also covered by export controls. While there
has been some debate on the complexity and significance of the technical data
necessary to justify the application of controls, CAD files or other digital
blueprints that clearly enable the 3D printing of a controlled item have been
covered by existing controls.

The Settlement

Many news articles have characterized the settlement as a ‘loss' for the US

the other plaintiffs. However, the settlement includes no admission of guilt and
at this point it is unclear why the US government decided to settle the case.

Under the settlement agreement, the Directorate of Defense Trade Controls
(DDTC), the responsible directorate at the Department of State, commits to
propose a draft for a new rule and ‘fully pursue’ a final rule ‘revising USML
Category I to exclude the technical data that is subject of the action’. While
this suggests that the government pursues a permanent change of this
regulation in the future, the settlement also included provisions with a more
immediate effect. The Department of State approved the immediate public
release of the specific technical data subject to the case using a license
exemption and later published an announcement on the DDTC website on 27
July, issuing a temporary modification of USML Category I that excludes the
technical data subject to the settlement from controls until a final rule is
developed. Wilson in turn announced that he will again make the technical
data for several small arms and components thereof available in a database
from 1 August, also allowing others to upload their own files. Despite this
announcement, Defense Distributed has already started to make some of their
files available several days prior to 1 August.

 

 

WASHSTATECO000690
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 177 of 372

Several gun-control activists and groups, as well as a number of US politicians
and Attorneys General have initiated legal actions and legislative initiatives
since the settlement was made public in July. A federal judae first dismissed

 

the provisions of the settlement from coming into effect. Several Attorneys
General from US states and cities have issued cease and desist

first resulting in the website being blocked for users in Pennsylvania. On 31
July, a Washington district judge issued @ temporary restraining order against
the Department of State, stopping it from implementing the modification of
USML Category I until a hearing set for 10 August, forcing Wilson to once
again take down the files. While the legal battle over the distribution in the US
therefore seems to be far from over, it is worth considering what the
developments in this case mean for the control of small arms more generally.

Implications For Small Arms Control

The potential impact on small arms proliferation depends on how these
developments change the current situation and which factors may mitigate its
impact. First, although they were no longer hosted in Wilson's database any
more, the build files for the Liberator were still available online. When the files
were originally posted in 2013 they were downloaded over 100 000

available on many illegal file-sharing websites. Despite their availability, no
game-changing developments in the illicit small arms market, terrorist

acquisitions, uses in assassinations or for the circumvention of metal-detector
controls have been observed.

Second, there is still a lack of capabilities, especially of polymer-based 3D-
printed small arms or key parts such as receivers or pressure bearing
components. The limited durability of the Liberator only enables it to fire a
very small number of shots before components need to exchanged. In
addition, the poor handling combined with reliability and safety issues provide
an abundance of reason for an actor to choose another option.

Third, the costs of obtaining printers that work with high-quality materials
remains high and both the production costs and efforts involved likely still do
not provide an adequate substitute for black market acquisitions. Furthermore,
illicit small arms in circulation are often neither marked, nor serialized and are
thus similarly ‘untraceable’ as 3D-printed guns. New ways of regulating the
sale and serialization of 3D-printed guns should nevertheless be developed.

 

Finally, the often-cited advantages regarding undetectability only apply for
small arms made entirely from plastic and walk-through metal detectors. They
do not apply to common X-ray scanners and both ammunitions and necessary
metal components make detection more likely. While the availability of 3D-
printed gun files may thus only have a limited immediate impact on the
proliferation of small arms, it should be considered which implications this
approach may have for controls on 3D printing and the control of technical
data more broadly, both legally and in terms of the signal it sends.

Controls On 3d Printing and Sharing Of Technical Data

 

WASHSTATEC000691
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 178 of 372

The broader question underlying the case is on the approach to controls on the
distribution of technical data for controlled items, the regulation of which
forms one of the key aspects of controls on 3D printing and export controls
more generally. Controls on 3D printing currently have three main elements:
(a) controls on 3D printers, (b) controls on materials for 3D printing, and (c)
controls on technical data for the production or manufacture of controlled
items using 3D printing. 3D printers are inherently dual-use (usable both for
civilian and military purposes) and are rarely covered by controls. Even if
controls on a wider range of printers were to be developed, these would not be
able to cover the capability range required for small arms production without
creating major adverse effects on the growing 3D printing industry. New
controls would most likely use performance parameters that only apply to a
very limited range of high-performence printers, designed for other purposes
than small arms production. Access to 3D printing is expected to increase
significantly, both in terms of lower prices of printers and increasing
capabilities of 3D printing services, further limiting their controllability. The
materials used to 3D print small arms are also not covered by current controls
and find a wide range of civilian applications. The combination of the limited
risks that they pose and the possible adverse effects will likely preclude the
introduction of controls.

 

Export controls on the technical data required for the development,
production, operation or repair of a controlled item to date provided the main
regulatory measure on 3D printing. From an export controls perspective, the
removal of such controls on technical data is a worrying development. While
the impact may remain low in the area of small arms, if such rulings were to
be extended to other areas, such as missile and aerospace technology, the
impact could potentially be much more significant. Therefore, retaining
controls on electronic transfers and sharing of technical data is an important
part of export controls in a broader sense and especially in the context of
increasing 3D printing and additive manufacturing capabilities.

Re-[Imposes First Wave of Sanctions Against Iran anc EU
Expands Blocking Regulation to Cover US Secondary

Sanctions Legisiation on Tran’
(Source: Arent Fox LLP, 8 Aug 2018.)

* Authors: Kay C. Georgi, Esq., kay.qeoraitiarentfox.corm, +1 202-857-6293;
Marwa M. Hassoun, Esq., marwa.hassoun@arentfox.com, +1 213-443-7645;
and Regan K. Alberda, Esq., regan. .alberda@arentfox.com, +1 202-775-
5771. All of Arent Fox LLP.

 

 

 

WASHSTATEC000692
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 179 of 372

The President issued an Executive Order on August 6, 2018, “Reimposing
Certain Sanctions With Respect to Iran" (the New Iran EO), which re-imposes
relevant provisions of five Iran sanctions EOs (EOs 13574, 13590, 13622, and
13645). Additionally, the New Iran EO implements provisions in two former
EOs (EOs 13716 and 13628) and revokes those EOs.

Additionally, the New Iran EO implements provisions in two former EOs (EOs
13716 and 13628) and revokes those EOs.

August 6, 2018 marked the end of the 90-day wind-down period following
the President's decision to end the United States‘ participation in the Joint
Comprehensive Plan of Action (JCPOA). Effective August 7, 2018, the US
government can re-impose secondary sanctions that had been suspended
under the Iran nuclear deal on persons who engage in specified transactions
involving any of the following sectors/activities:

* The purchase or acquisition of US dollar banknotes by the Government of
iran;

* Iran's trade in gold or precious metals;

* The direct or indirect sale, supply, or transfer to or from Iran of graphite,
raw, or semi-finished metals such as aluminum and steel, coal, and software
for integrating industrial processes;

* Significant transactions related to the purchase or sale of Iranian rials, or the
maintenance of significant funds or accounts outside the territory of Iran
denominated in the Iranian rial;

* The purchase, subscription to, or facilitation of the issuance of Iranian
sovereign debt; and

* Tran's automotive sector.

Following the end of the 90-day wind-down period on August 6, 2018, the US
government is also revoking the below JCPOA-related authorizations under US
primary sanctions regarding Iran:

* The importation into the United States of Iranian-origin carpets and
foodstuffs and certain related financial transactions pursuant to general
licenses under the Iranian Transactions and Sanctions Regulations;

* Activities undertaken pursuant to specific licenses issued in connection with
the Statement of Licensing Policy for Activities Related to the Export or Re-
export to Iran of Commercial Passenger Aircraft and Related Parts and
Services (JCPOA SLP); and

* Activities undertaken pursuant to General License I relating to contingent
contracts for activities eligible for authorization under the JCPOA SLP.

The remaining secondary sanctions can be re-imposed on November 5,
2018, following the end of the 180-day wind down period on November 4,
2018, on persons who engage in specified transactions involving any of the
following sectors/activities:

* Iran's port operators, and shipping and shipbuilding sectors, including on the
Islamic Republic of Iran Shipping Lines, South Shipping Line Iran, or their
affiliates;

 

WASHSTATEC000693
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 180 of 372

* Petroleum-related transactions with, among others, the National Iranian Oil
Company, Naftiran Intertrade Company, and National Iranian Tanker
Company, including the purchase of petroleum, petroleum products, or
petrochemical products from Iran;

* Transactions by foreign financial institutions with the Central Bank of Iran
and designated Iranian financial institutions under Section 1245 of the
National Defense Authorization Act for Fiscal Year 2012;

* The provision of specialized financial messaging services to the Central Bank
of Iran and Iranian financial institutions described in Section 104(c)(2)(E)(ii) of
the Comprehensive Iran Sanctions and Divestment Act of 2010;

* The provision of underwriting services, insurance, or reinsurance; and

* Iran's energy sector, including a variety of separate specific activities related
to the petroleum and petrochemical industries under the Iran Sanctions Act as
amended.

Additionally, on or by November 5, 2018:

* The US government will revoke the General License H wind-down
authorization that had allowed US-owned or-controlled foreign entities to wind
down certain activities with the Government of Iran or persons subject to the
jurisdiction of the Government of Iran that were previously authorized by
General License H; and

* The US government can re-impose, as appropriate, the sanctions that
applied to persons removed from the List of Specially Designated Nationals
and Blocked Persons (SDN List) and/or other lists maintained by the U.S.
government on January 16, 2016.

OFAC's FAQs about the re-imposition of Iran sanctions can be found on
OFAC's website.

One question that OFAC answers in its updated FAQs (FAQ 601) is whether the
New Iran EO expands the scope of sanctions that were in effect prior to
January 16, 2016 (Implementation Day of the JCPOA), and the answer is:

- Yes. The New Iran EO broadens the scope of the sanctions that were in effect
prior to January 16, 2016 and provides for greater consistency in the
administration of Iran-related sanctions provisions.

OFAC provides a list of added measures, but they are largely in the nature of
tweaking the authorities for providing new blocking sanctions and slightly
expanding the sanctions that can be imposed for activities involving petroleum
and petrochemical sectors in Iran. More specifically, according to OFAC, the
new Iran EO:

* Provides new authority for: (i) blocking sanctions on persons who provide
material support for, or goods and services in support of, persons blocked for
various already existing sanction activities, such as being part of the energy,
shipping, or shipbuilding sectors of Iran; (ii) correspondent and payable-
through account sanctions on foreign financial institutions determined to have
knowingly conducted or facilitated any significant financial transaction on
behalf of the persons blocked under the new authorities;

 

WASHSTATEC000694
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 181 of 372

* Expands the menu of sanctions available to impose on persons determined
to have engaged in certain significant transactions relating to petroleum,
petroleum products, or petrochemicals from Iran by authorizing the imposition
of:

- Visa restrictions on corporate officers, principals, or controlling shareholders
of a sanctioned person;

- Additional sanctions on principal executive officers of a sanctioned person;
and

- Prohibitions on US persons investing in or purchasing significant amounts of
equity or debt instruments of a sanctioned person.

* Expands the prohibition on US-owned or -controlled foreign entities by
prohibiting transactions with persons blocked for:

- Providing material support for, or goods and services in support of, Iranian
persons on the SDN List and certain other designated persons; or

- Being part of the energy, shipping, or shipbuilding sectors of Iran or a port
operator in Iran or knowingly providing significant support to certain other
persons blocked or on the SDN List.

Since these last activities were already prohibited under Section 218 of the
Iran Threat Reduction and Syria Human Rights Act of 2012 and OFAC's
implementing regulations, it is unclear whether in fact this last is a true
expansion or an adjustment of authority.

EU Reaction - Amendment of Blocking Regulation

As anticipated, the EU reacted by publishing, and thereby bringing into effect,
an amendment to the Annex te Council Regulation No 2271/96 protecting
against the effects of extra-territorial application of legislation adopted by a
third country, and actions based thereon or resulting therefrom.

 

The revised Annex increases the number of laws subject to the blocking
regulations, including, notably:

* The energy sanctions contained in the Iran Sanctions Act of 1996 as
amended;

* The Iran Freedom and Counter-Proliferation Act of 2012;

* The National Defense Authorization Act for Fiscal Year 2012;

* The Iran Threat Reduction and Syria Human Rights Act of 2012; and
* The Iranian Transactions and Sanctions Regulations.

According to the guidance published by the EU, the Blocking Statute:

* Prohibits EU operators from complying with the listed extra-territorial
legislation, or any decision, ruling or award based thereon, given that the EU
does not recognize its applicability to/effects towards EU operators (Article 5,
paragraph 1);

* Requires EU operators to inform the European Commission within 30 days of
any events arising from listed extra-territorial legislation or actions based
thereon or resulting thereof, that affect, directly or indirectly, their economic
or financial interests;

 

WASHSTATECO000695
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 182 of 372

* Nullifies the effect in the EU of any foreign decision, including court rulings
or arbitration awards, based on the listed extra-territorial legislation or the
acts and provisions adopted pursuant to them (Article 4);

* Allows EU operators to recover damages arising from the application of the
listed extra-territorial legislation from the natural or legal persons or entities
causing them (Article 6). Damages are defined as ‘any damages, including
legal costs, caused by the application of the laws specified in its Annex or by
actions based thereon or resulting therefrom’; and

* Allows EU operators to request an authorization to comply with the listed
extra-territorial legislation, if not doing so would cause serious harm to their
interests or the interests of the EU (Article 5, paragraph 2).

The Blocking Regulation applies to the EU subsidiaries of US companies,
thereby placing them in a potentially difficult position. Moreover, the EU
Guidance specifically states that EU operators cannot, consistent with the EU
Blocking Regulations, request licenses from the United States unless they
request the European Commission to authorize them to apply for such a
license. At the same time, the EU Guidance specifically notes that EU
companies remain free to do or not to do business with Cuba and Iran,
provided such business decisions are not forced on the EU companies by the
listed US legislation.

RC. Burns: “Sanctions in Name Only Imposed on Russia for
Nerve Gas Attack”

* Author: R. Clifton Burns, Esq., Bryan Cave LLP, Washington DC,
Ci Burns@bryancave.com, 202-508-6067.

 

According to a State Department press release released 8 Aug 2018,

the United States has made a determination that Russia used novichok, a
chemical warfare agent, in an attack on British soil and, as a result, the US will
impose sanctions on Russia under the Chemical and Biological Weapons
Control and Warfare Elimination Act of 1991 (the "CBWC Act"), 22 U.S.C. §
5601 et seq. The text of these sanctions was not released. Instead, the text
will be in a Federal Register notice expected to be published on or around
August 22. The sanctions will be effective as of the date of the publication of
that notice.

Because these sanctions are being imposed under the CBWC Act, we can
already get a good idea of what these sanctions will be. The Act contemplates

5605(a}3, sets forth the following sanctions, all of which are required to be
imposed upon the offending country:

- Termination of all foreign assistance

 

WASHSTATECO000696
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 183 of 372

- Termination of all arms sales

- Termination of all foreign military financing

- Denial of U.S. government credit or assistance

- Termination of all exports of items controlled on the Commerce Control List
for NS reasons

To be honest, none of these sanctions will have any significant impact on
Russia. Arms sales to Russia have been prohibited for some time now. The
country chart already has Russia controlled for both columns of NS

controls. Of course, you could say that the new sanctions will mean that NS
items will not be considered for licenses under any circumstances. But I don't
think licenses to export NS items to Russia are being readily granted now.
The second stage, if it happens, would take place on November 8 of this year
unless the President determines that Russia is no longer using chemical or
biological weapons. If that determination is not made, the President is
required to impose three sanctions from a set of six possible sanctions. Those
six possible sanctions are:

Opposing multilateral bank financial assistance to Russia
Prohibition of U.S. bank loans to the government of Russia
Prohibition of all exports of all U.S. goods and technology to Russia
Downgrading or suspending diplomatic relations with Russia
- Termination of all service to and from the United States by Russian airlines

Whether the President will make the findings necessary to impose this
second stage and which three of the six will be imposed is anyone's guess,
although I suspect that most people likely have a pretty good guess. The
upcoming Federal Register notice will probably not even address the second
stage sanctions. If the United States does in fact impose the three

second stage sanctions, the best guess is probably that he will impose the
least restrictive of those, i.e., opposing multilateral bank loans, prohibiting
U.S. bank loans, and expelling a few more diplomats.

16. ECTI Presents “United States Export Control
(EAR/OFAC/ITAR) Seminar’ in Amsterdam, 15-18 Oct

(Source: Jill Kincaid; jii@ilearnexportcompliance.com.)

 

* What: United States Export Control (ITAR/EAR/OFAC) Seminar Series in
Amsterdam, NL (for EU, NL and other non-US Companies)

* When:

- ITAR Seminar: October 15-16, 2018;

 

WASHSTATEC000697
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 184 of 372

~ EAR/OFAC Seminar: October 17-18, 2018

* Where: Park Plaza Victoria Amsterdam, Damrak 1-5, 1012 Lg, Amsterdam,
Netherlands

* Sponsor: Export Compliance Training Institute (ECTI)

* ECTI Speaker Panel: Scott Gearity, Greg Creeser, Marc Binder, Melissa
Proctor and Stephan Muller

 

back to ton

47. Bartlett's Unfamiliar Quotations
(Source: Editor)

* Izaak Walton (1593-1683; was an English writer and fishing enthusiast.
Best known as the author of The Compleat Angler, he also wrote a number of
short biographies that have been collected under the title of Walton's Lives.
The Izaak Walton League is an American environmental organization founded
by a group of sportsmen who wished to protect fishing opportunities for future
generations.)
- "Good company in a journey makes the way seem shorter."
back to top

tg. Are Your Copies of Regulations Up to Date?
(Source: Editor)

The official versions of the following regulations are published annually in the
U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

 

* ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War

- Last Amendment: 15 Jan 2016: 81 FR 2657-2723: Machineguns,
Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199

 

 

WASHSTATEC000698
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 185 of 372

- Last Amendment: 12 Jun 2018: 83 FR 27380-27407: Air Cargo Advance
Screening (ACAS)

* POD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL
(NISPOM): DoD 5220.22-M

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors; alignment with
Federal standards for classified information systems; incorporated and cancelled
Supp. 1 to the NISPOM (Summary here.)

 

* EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B, Ch. VII,
Pts. 730-774

 

Defense Partners: Implementation Under the Export Administration
Regulations of India's Membership in the Wassenaar Arrangement and Addition
of India to Country Group A:5

* FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders

Sanctions Regulations; and 83 FR 30539-30541: Removal of the Sudanese
Sanctions Regulations and Amendment of the Terrorism List Government
Sanctions Regulations

* FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30

- Last Amendment: 24 Apr 2018: &3 FR 17749-17751: Foreign Trade
Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (30 April 2018) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription from
the Full Circle Compliance website. BITAR subscribers are entitled to a 25%
discount on subscriptions to the BAFTR. Government employees (including
military) and employees of universities are eligible for a 50% discount on both
publications at www FullGircleCompiance.eu.

 

* HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES (HTS, HTSA or

 

as abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 8 Jun 2018: Harmonized System Urdate 1809,
containing 901 ABI records and 192 harmonized tariff records.

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

 

 

WASHSTATECO000699
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 186 of 372

* INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (ITAR}: 22 C.F.R. Ch. I,
Subch. M, Pts. 120-130.

- Last Amendment: 14 Feb 2018: 83 FR 6457-6458: Amendment to the
International Traffic in Arms Regulations: Addition of South Sudan [Amends
ITAR Part 126. ]

- The only available fully updated copy (latest edition: 25 Apr 2018) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR amendments
to date, plus a large Index, over 800 footnotes containing amendment
histories, case annotations, practice tips, DDTC guidance, and explanations of
errors in the official ITAR text. Subscribers receive updated copies of the
BITAR in Word by email, usually revised within 24 hours after every ITAR
amendment. The BITAR is available by annual subscription from the Full Circle
Compliance website. BAFTR subscribers receive a 25% discount on

back to top

49. Weekly Highlights of the Daily Bugie Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of Daily Bugle Top
Stories" posted here.
back to ton

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and Vincent
J.A. Goossen; and Events & Jobs Editor, John Bartlett. The Ex/Im Daily Update
is emailed every business day to approximately 8,000 readers of changes to
defense and high-tech trade laws and regulations. We check the following
sources daily: Federal Register, Congressional Record, Commerce/AES,
Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF, DoD/DSS, DoD/DTSA,
FAR/DFARS, State/DDTC, Treasury/OFAC, White House, and similar websites of
Australia, Canada, U.K., and other countries and international organizations. Due
to space limitations, we do not post Arms Sales notifications, Denied Party listings,
or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or
are published with permission of private contributors, and may be freely

 

WASHSTATECO000700
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 187 of 372

circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors’ material,
however, must comply with applicable copyright laws. If you would to submit
material for inclusion in the The Export/Import Daily Update ("Daily Bugle"),
please find instructions here.

* CAVEAT: The contents cannot be relied upon as legal or expert

advice. Consult your own legal counsel or compliance specialists before
taking actions based upon news items or opinions from this or other

unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
the request form on the Full Circle Compliance website.

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present is
available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.
back to ton

Stay Connected

 

Copyright © 2018. All Rights Reserved.

FOC Advisory B.V., Landgoed Groenhoven, Dornsstraat 6, Bruchem, 5314
AE Netherlands

Safelnsubseribe™ hartri@state cov

 

Forward this emall | Uscate Profile | About our service provider

Sent by jebartlettG@fullcirclecompilance eu

 

WASHSTATEC000701
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 188 of 372

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/9/2018 7:58:07 PM

To: Davidson-Hood, Simon [DavidsonHoodS@state.gov]

Subject: 20180809 - State Internal Notes on USML I-Ill Public Comments.xisx

Attachments: 20180809 - State Internal Notes on USML I-ill Public Comments.xlsx

Will drop by to discuss

WASHSTATEC000702
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 189 of 372

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 8/9/2018 8:30:12 PM

To: Noonan, Michael J [NoonanMJ@state.gov]; Hart, Robert L [HartRL@state.gov]

ce: Foster, John A [FosterJA2 @state.gov]; Davidson-Hood, Simon [DavidsonHoodS @state.gov]
Subject: Re: [-lll Proposed

 

anks
Rob

Robert Monjay
202-663-2817 (office)
(mobile)

 

From: Hart, Robert L

Sent: Friday, August 10, 2018 1:41:27 AM

To: Noonan, Michael J

Cc: Monjay, Robert; Foster, John A; Davidson-Hood, Simon
Subject: RE: I-Ill Proposed

afohn/Simon

 

Rob Hart

resercccenenceceneS@vientveatencnercesendeckerceeees

Official
UNCLASSIFIED

From: Noonan, Michael J

Sent: Thursday, August 9, 2018 12:36 PM
To: Hart, Robert L <HartRL@state.gov>
Cc: Monjay, Robert <MonjayR@state.gov>
Subject: |-lll Proposed

Gentlemen,

 

WASHSTATEC000703
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 190 of 372

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist [Henderson Group Contractor}
(202) 632-2788

Official
UNCLASSIFIED

WASHSTATEC000704
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 191 of 372

 

Message

From: Shellooe, Ryan P [ShellooeRP @state.gov]

Sent: 8/9/2018 8:34:30 PM

To: PM-DAS's [PM-DASs@state.gov]; PM-Directors [PM-Directors@state.gov]; PM/SA Security Assistance Office
[PMSASecurityAssistanceOffice@state.gov]; PM/RSAT Team Leaders [PM_RSATTeamLeaders@state.gov]; PM-DDTC-
Directors-DL [PM-DDTC-Directors-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]

Subject: CPA MEDIA MONITORING: Buzzfeed: Facebook blocks sharing of 3D-printed gun files on its platforms

 

Facebook Blocks Sharing Of 3D-Printed Gun Files On Its Platforms
Joseph Bernstein
August 9, 2018

Facebook is banning from its platform sites that host digital blueprints to make guns on 3D printers, BuzzFeed
News has learned.

The move comes amid a rush by states to block these instructions from being posted. A July settlement between
the State Department and Defense Distributed, an open-source organization that created the first completely 3D-
printed gun, cleared the way for the group to publish the gun code. However, that was stalled when a federal
judge on July 31 granted a temporary nationwide injunction that prevented Defense Distributed from uploading
the plans.

In the meantime, Facebook is taking its own stand. “Sharing instructions on how to print firearms using 3D
printers is not allowed under our Community Standards,” Facebook said in a statement. “In line with our
policies, we are removing this content from Facebook.”

The injunction prevents Defense Distributed from publishing the plans. But the instructions are widely available
online, on sites such as CodelsFreeSpeech.com — which hosts plans for parts of an AR-15, a Beretta, and
Defense Distributed’s Liberator. Attempts to post the site on a user’s News Feed, through Facebook’s
Messenger app, or on Instagram (which Facebook owns) produce a variety of error messages.

Other sites that host the files can still be posted through Facebook.

According to a Facebook spokesperson, the company is currently working on scaling up its anti-3D gun policy,
but did not provide any additional details about how it would do so. The spokesperson added that 3D-printed
guns violate the regulated goods section of the social giant’s community standards, which limits gun sales and
exchanges to licensed dealers. Facebook did not share when or how the decision was made.

3D-printed gun enthusiasts first noticed that Facebook was banning links to CodelsFreeSpeech.com last week.
In a post on its website, the Firearms Policy Coalition, a pro-Second Amendment nonprofit that is behind
CodelsFreeSpeech, described the ban as “an outrageous display of censorship and bias” and linked to a petition
to reverse the block.

‘Facebook's complete and total takedown and block on CodelIsFreeSpeech.com is without question a human

policy decision by Facebook executives to single us and our speech out for especially disfavorable treatment,”
the post reads.

WASHSTATECO000705
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 192 of 372

So far, eight states have sued the Trump administration to dissolve the settlement, and courts in three states have
barred the release of the digital instructions. In a July 31 tweet, President Trump signaled his ambivalence about
the weapons, writing, “I am looking into 3-D Plastic Guns being sold to the public. Already spoke to NRA,
doesn’t seem to make much sense!”

Link: hitos:/Awww buzefeednews convarticle/iosephberstem/facebook-to-ban-3d~nrinted-eun-fles-from-its-

Ryan P. Shellooe
Political-Military Affairs
U.S. Department of State
O: (202) 647-3019

Official
UNCLASSIFIED

WASHSTATEC000706
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 193 of 372

 

Message

From: Alexander Lopes [Alexander.Lopes @bis.doc.gov]

Sent: 8/10/2018 1:40:25 PM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]; Hart, Robert L (HartRL@state.gov) [HartRL@state.gov]

ce: Hillary Hess [Hillary.Hess@bis.doc.gov]; Abraham, Liz [LAbraham@doc.gov]; WALL, CHARLES [CWALL@doc.gov];
Steven Clagett [Steven.Clagett@bis.doc.gov]

Subject: RE: | would go with this for the one paragraph

Attachments: 3D News Article.docx

     

Attached was in our BIS

    
 

News clips today.

From: Timothy Mooney

Sent: Friday, August 10, 2018 9:32 AM

To: Hart, Robert L (HartRL@state.gov) <HartRL@state.gov>

Ce: Hillary Hess <Hillary. Hess@bis.doc.gov>; Abraham, Liz <LAbraham@doc.gov>; WALL, CHARLES <CWALL@doc.gov>;
Alexander Lopes <Alexander.Lopes@bis.doc.gov>

Subject: RE: | would go with this for the one paragraph

Rob,

 

Thanks,
Tim

From: Wall, Charles (Federal) <C\Wall@doc.goy>

Sent: Friday, August 10, 2018 9:26 AM

To: Timothy Mooney <Timothy Mooney@ bis.doc.gov>; Alexander Lopes <Alexander Lopes t@bis. coc gay>
Ce: Hillary Hess <Hilary. Hess@bis.doc.gov>; Abraham, Liz <LAbrahamf@doc.gov>

Subject: RE: | would go with this for the one paragraph

From: Timothy Mooney <Timothy.Mooneyi@bis.doc. gov>
Sent: Friday, August 10, 2018 8:52 AM
To: Lopes, Alexander <Alexander. Lopes@bis.doc.gay>

 

 

 

   

 

 

Subject: RE: | would go with this for the one paragraph

WASHSTATECO000707
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 194 of 372

Tim

From: Alexander Lopes

Sent: Friday, August 10, 2018 8:45 AM

To: Timothy Mooney <Timothy. Mooney@ bis.doc. gov>

Ce: Hillary Hess <Hilary. Hess@ bis. cloc.gov>; WALL, CHARLES <CIWALL@doc. goy>
Subject: Re: | would go with this for the one paragraph

3S IC FICC 24S 2k 34S BES 2 24S EC DIS E24 BIC Of 34s 2s OIE Ig DIC BIS Df DIS Of DIS 2k 2fe BIC 24s 2S ie FIC fe 25e ie OIg IS 2k oft oe Ofek 2 2

This Message was sent from my Mobile Device.
BS DIS BIS Ae BIS Ak 24S BIC DS SIC EC DIS 2k 24S BIS DIE 5}e 2s DIS 2k OIC Bie DIR BIS 2s DIS Be 24C Ie Ofe 2IS af HIS Oe 35e i 24s aie oe FIC afk Ofe oie oie 2c

 

On: 09 August 2018 18:22,
“Timothy Mooney” <Timothy.Mooney@bis.doc.gov> wrote:
Loops

Alex,

 

Tim

WASHSTATEC000708
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 195 of 372

1. "3D-Printable Guns and Why Export Controls on Technical Data Matter" |by
Kolja Brockmann |Stockholm International Peace Research Institute (SIPRD) |
August 2018

{ HYPERLINK “https://www.sipri.org/commentary/blog/2018/3d-printable-guns-and-why-export-
controls-technical-data-matter" ]

New developments in the 3D-printable gun case have revived the debate on the dangers of 3D-
printing of firearms and the sharing of their electronic blueprints online. While these
developments may only have a limited immediate impact on the proliferation of small arms, this
approach has the potential to undermine controls on 3D printing and export controls on
technical data more broadly.

In 2013, Cody Wilson, an American law student and gun rights activist and his non-profit firm
‘Defense Distributed’, [ HYPERLINK
"http://r20.rs6.net/tn.jsp?f=00183yGGWKzXxXnlycvX7S3Uf3tLkhdBjmPK-tLfW pS7hzyBiBo_OskZqO-
QxnW30WtzrESjS3vQdyGikAlwEMk3Ms9QreuZo3kyMDEUWTj6HagJPMILWZhyUG7IZm-
FCQWWDEskbgjgCabrRIURHigOOQBWPelNJHhquipqAVyJ8DtKLEIVEQ-PCKXR_XNpQIt1FWVXa0Pjdqhvni-
8mVbqg6Jmaa-
Z7A1Kd5U3frYzwLHONBD_MfP1FJuYFyEBw_3dKOMsAtsSp2rlc32WPWDvbIrRDkeb3k_M3yB5R-n6-
slOjUVpJuz_OPRk7AQ3zy8pXqnH_Mo3-

UikeB5D67NKevFg==&c=__ sncvYlszxm6kg6Q6M786nEWJqNcqwicjJZtPB5m100hQD8zW56wA==&ch=Y
UhFsiloupGSyV4MrfNOlvyAmhzPMqLWauQ7VbOgY 2vuHnpCnbNnMQAz=" \t "_blank" ]. The so-called
‘Liberator’ gun, is made entirely from 3D-printable plastic, a bullet and a nail. When Defense
Distributed published the computer-aided design (CAD) files online for anyone to download, the
US Department of State [ HYPERLINK
"“http://r20.rs6.net/tn.jsp?f=00183yGGWKzXnlycvX7S3Uf3tLkhdBjmPK-+tLfWpS7hzyBiBo_OskZqO0-
OxnW30Wtzr27_koJiQZ3ALWgszsWGJ7xh7AI6TIH27HZNPYVpL_r8JNuraDNDup_ m8Lzz07wh2Z3F3m800
HLIT-Oe5_Lr8A441CjabjiT2mvX27ZX_6_nCozQGBtNI_sjKk1EXd80-
bsQqlwKcTnkOofA820AnwnmPc3YzfWxCNoSuEU-
qMiCB2i4wSZhcg2v0LloTly_oLWo6P95DEBtaWbyic4vqZmO6xg--
zvOwiV9aDHerfxlOSTVZWT8X9LdOmGBDgtzvoN_icXoZqlGlgssA-
P7juNjihKJbxil2jGQgkVNXRYqNivXNxZsrmw==&c=__ sncvYiszxm6kg6Q6M786nEWJqNcqwlcjJZtPB5m100
hQD8zWS56wA==&ch=YUhFs1oupGSyV4MrfNOlvyAmhzPMgLWauO07VbOgY2vuHnpCnbNnMQA==" \t
"blank" ]. They argued that making such files available constitutes an export of technical data
required for the production or manufacture of an export controlled item on the United States
Munitions List (USML). After complying with the order and multiple unsuccessful attempts to
obtain the required license, Wilson and other gun-rights advocates [ HYPERLINK
"“http://r20.rs6.net/tn.jsp?f=00183yGGWKzXnlycvxX7S3Uf3tLkhdBjmPK-
tLfWpS7hzyBiBo_OskZqO0r4rbephK90S7eFHQB5VAVcBN85tT DqHXxXCor40DTEEcsdUtWO2RqYFIFWYroTk
EVWGk2KR4cC6k1M_dZl_ruRSZluG7_aDIA2XmxO7y7fHBHrLog7Z_fqqx7j5XcdVbi1V3dhMVI9x4cLFFgyqiq
t7TmJYBuhOPTyYeEcZFXd8gNxe2e0Yo9H3r4sxH24vBbdOSeDaElwEsttrjyUlwYJo=&c=__ sncvYlszxm6kg6Q
6M786nEWJqNcqwicjJZtPB5m100hQD8zW56wA==&ch=Y UhFsioupGSyV4MrfNOlvyAmhzPMqLWau07V
bOgY2vuHnpCnbNnMQA==" \t "_blank" ] for violating their freedom of speech and right to bear
arms under the first and second amendments to the US constitution. In a move that surprised
many export control experts, [ HYPERLINK

WASHSTATECO000709
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 196 of 372

“http://r20.rs6.net/tn.jsp?f=00183yGGWKzXxXnlycvX7S3Uf3tLkhdBjmPK-
tLfWpS7hzyBiBo_OskZqO0r4rbephK9okKfFXzXzMzCvqcOrBD_orlq9S1Z5GzSZjGcKY GnzxflYaTPaV8kcouLwl
PVaw2z8IE4oWX008uawQxuCE4cgJHidlobauejojg8wCissleC6 NOOBE7nmQ6mQzaedc6UgQpvEakHzMwO
L_mifc4La2FgOdyeC3dFjykv4iwiC1DjEwmCxDpsYQjFUYJ7XbgirfbJTGKtlOKrY=&c=__ sncvYiszxm6kg6Q6M
786nEWJgNcqwicjJZtPB5m100hQD8zW56wA==&ch=Y UhFsloupGSyV4MrfNOlvyAmhzPMqLWau07Vb0g
Y2vuHnpCnbNnMQA==" \t "_blank" ] in June. The Department of State committed to introduce
legislation to amend the existing regulations, while in the meantime enacting a temporary
amendment that allows Wilson to publish the files in question without further restraints and to
make a payment of nearly US $40 000 to the plaintiffs.

Background to Export Controls

In general, the manufacturing of small arms for personal use is legal in the United States.
However, the export of firearms requires registration with the Department of State and an export
license under the International Traffic in Arms Regulation (TAR). This licensing requirement
applies to assembled guns, key parts like the lower receiver, as well as to the technical data
required to develop, produce, operate or repair an item that is described in the USML.

The USML is based on the [ HYPERLINK

"“http://r20.rs6.net/tn.jsp?f=00183yGGWKzXxXnlycvX7S3 Uf3tLkhdBjmPK-+tLfWpS7hzyBiBo_OskZqO-
OQxnW30WtzrVxXtSTFHDBy1cHcXlasnwntpqXinDeTEYSK5SsiLMv33MxJcUoZf-iZ3-
JgK96QQVy3y5u6MdW9ApHXfbsbiWCgiQM HbV5YLnOEdvOErFZMSgue-

xzJt¥q8mQkWUYAEY7g0LM 1OyV8bDkko-
LVDuCOrsGpAeRerxPxivJSqT3HFol_TXCQeloVvDFVK5_SulWDOJMyZcTT6ZU=&c=__ sncvYlszxm6kg6Q6M7
86nEWJSgNcqwicjJZtPB5m100hQD8zW56wA==&ch=YUhFs loupGSyV4MrfNOlvyAmhzPMqLWau07VbO0gY
2vuHnpCnbNnMQA==" \t "_blank" ] of the [ HYPERLINK

"http://r20.rs6.net/tn.jsp?f=00183 yGGWKzXnlycvX7S3UBtLkhdBjmPK-

tLfWpS7hzyBiBo OskZqO-
QxnW30Wizrp7rxf2b0TSdUzUOcABRiXB1KjFOphY5wOlmnyrCl9PeLq6Wty4nA2JMSMNSt
OFqIFBYBqa3DZ1COYMvgekK9gV1_ e8YWcETLoxucfTx4Zg6syk6|DpdNLBaw==&c=__sncv
YIszxm6kg6Q6M786nEWJqNeqwicjJZtPB5m100hQD8zWS56wA==&ch=Y UhFs loupGSyV4M
rfNOIvyAmhzPMgqL Wau07 Vb0gY 2vuHnpCnbNnMQA==" \t"_ blank" ] on Export Controls for
Conventional Arms and Dual-Use Goods and Technologies, an international regime that
prescribes the military items to be covered by export controls in all participating states. Controls
on technology have been a central part of export controls dating back to the cold war export
control arrangements. Today's Munitions List (ML) of the Wassenaar Arrangement covers
technology that is required, among others, for the development, production, operation or repair
of an item on the list. As the 3D-printable guns in question fall under Category I of the USML,
the digital build files Defense Distributed wishes to share on its website are covered as technical
data required for the production or manufacture of controlled defense articles.

Enforcing controls on intangible transfers of technology, such as the sending of digital files via

e-mail or the sharing of data using cloud computing services, is inherently difficult. Making such
technical data available for anyone to access and potentially download, including to persons in a
different country-rather than actively transferring them-is also covered by export controls. While
there has been some debate on the complexity and significance of the technical data necessary to

WASHSTATECO000710
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 197 of 372

justify the application of controls, CAD files or other digital blueprints that clearly enable the 3D
printing of a controlled item have been covered by existing controls.

The Settlement

Many news articles have [ HYPERLINK

"“http://r20.rs6.net/tn.jsp?f=00183yGGWKzXnlycvxX7S3 Uf3tLkhdBjmPK-tLfW pS 7hzyBiBo_OskZq0-
OQxnW30WtzrM TtqeR5dHeq8Ekjw2Leely-

12V1XOKadxVOek8_cgO0XdIClaYvq_nO2fWXFOCss8d5bJjJL3_ QVGGK7AaofUpnCU1DpMzqgqGosz6uU_9
Mu_t7WCqgYSpFalvJf8r0JzBwzClo3 NWU6D0zABng6ayDJOV9ehcuxk7 LirmwfRv8Qq_Jwb7He7pjA-
dqiRDu3wnaolnng3i4TGkrsKdm9uQimtq8n7WecWmicvNSJYZNR5Y=&c=__ sncvYiszxm6kg6Q6M786nEW)
gNcqwicjJZtPB5m 100hQD8zW56wA==&ch=YUhFsloupGSyV4MrfNOlvyAmhzPMqLWau07Vb0gY2vuHnp
CnbNnMQA==" \t "_blank" ] or as a 'win' for the free speech argument brought by Wilson and the
other plaintiffs. However, the settlement includes no admission of guilt and at this point it is
unclear why the US government decided to settle the case.

Under the [ HYPERLINK “http://r20.rs6.net/tn.jsp?f=00183yGGWKzXnlycvX7S3Uf3tLkhdBjmPK-
tLfWpS7hzyBiBo_OskZqO0r4rbephK9okKfFXzXzMzCvqcOrBD_orlq9S1Z5GzSZjGcKY GnzxflYaTPaV8kcouLwl
PVaw2z8IE40oWX008uawQxuCE4cgIHidlobauejojg8wClssleC6NOOBE7nmQ6mQzaedc6UqgQpvEakHzMwO
L_mifc4La2FgOdyeC3dFjykv4iwiC1DjEwmCxDpsYQjFUYJ7XbgirfbJTGKtlOKrY=&c=__ sncvYiszxm6kg6Q6M
786nEWJgNcqwicjJJZtPB5m100hQD8zWS56wA==&ch=Y UhFs loupGSyV4MrfNOlvyAmhzPMqLWau07Vb0g
Y2vuHnpCnbNnMQA==" \t "_blank" ], the Directorate of Defense Trade Controls (DDTC), the
responsible directorate at the Department of State, commits to propose a draft for a new rule and
‘fully pursue’ a final rule 'revising USML Category I to exclude the technical data that is subject
of the action’. While this suggests that the government pursues a permanent change of this
regulation in the future, the settlement also included provisions with a more immediate effect.
The Department of State approved the immediate public release of the specific technical data
subject to the case using a license exemption and later published an announcement on the DDTC
website on 27 July, issuing a temporary modification of USML Category I that excludes the
technical data subject to the settlement from controls until a final rule is developed. Wilson in
turn announced that he will again make the technical data for several small arms and components
thereof available in a database from | August, also allowing others to upload their own files.
Despite this announcement, Defense Distributed has already started to make some of their files
available several days prior to 1 August.

Several gun-control activists and groups, as well as a number of US politicians and Attorneys
General have initiated legal actions and legislative initiatives since the settlement was made
public in July. A [ HYPERLINK “http://r20.rs6.net/tn.jsp?f=00183yGGWKzXnlycvX7S3Uf3tLkhdBjmPK-
tLfWpS7hzyBiBo_OskZqO-OxnW30Wtzrr8PeCQNBOxq9VhzDuSNaV 7ghplcBLi7-WXVPFkM385gj-
GV7DtxXhLyzYkKnNSdQX-S3EeYZPTyP46ZEF DpWaF8ybf8z2vbjSnSYlfvWTIAbEeaFRT 7-
6UTsbkpri2dIMMhNAG6gE93TtAG0dSg 7UeaB8rlit7qylllA4OVEHcwDakygc-SJH-
VOHKRYduCTC240j5ixWcUg52kspiP2WvQx5Z2y7Qvqaewssdd2yisU4XgqaivWqQOnuPLoJmfQ7tqfLhDZuge
CV4=&c=__ sncvYlszxm6kg6Q6M786nEWJgNcqwicjJZtPB5m 100hQD8zW 56wA==&ch=YUhFsloupGSyV4
MrfNOlvwyAmhzPMqLWau07Vb0gY2vuHnpCnbNnMQA==" \t "_blank" ] submitted collectively by gun-
control groups to intervene and stop the provisions of the settlement from coming into effect.
Several Attorneys General from US states and cities have [ HYPERLINK

WASHSTATECO000711
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 198 of 372

"“http://r20.rs6.net/tn.jsp ?f=00183yGGWKzXxXnlycvX7S3Uf3tLkhdBjmPK-tLfW pS7hzyBiBo_OskZqO-
QxnW30WtzrdFi_RDOphvhTE4qpYs_J1g-

Jh7ArNiryl7CppOjWvqhF p1xXT9Um7 1wa8AUVEIl20MHeipdMEEzFBnVunvzJCofgOtb BlevgUpkLzinlllgkmS7Zf
9cNnnF2Xel2pJRYjAGe3bjK8TICZOVHNFDMXUEvg==&c=__ sncvYiszxm6kg6Q6M786nEWJSqNcqwicjJZtPB5
mi100hQD8zW56wA==&ch=YUhFs loupGSyV4MrfNOlvyAmhzPMqLWau07VbOgY2vuHnpCnbNnMQA=="
\t "_blank" ] directing Wilson to block access to the website for their constituents, first resulting
in the website being blocked [ HYPERLINK

"“http://r20.rs6.net/tn.jsp?f=00183yGGWKzXnlycvxX7S3 Uf3tLkhdBjmPK-tLfW pS 7hzyBiBo_OskZq0-
QxnW30WtzrYOiaLino4-BC4td6al-
_HDeOOFAz_BpldnYywkZwHaf}7CmDA1OWpaySDX6Xzb86Lkni73PHpn7uaFpX!pYjJizZmKhKpieAwR1q5A
WHKZbMmNF-

CTOCHFVASZL3skeG4rmOV380ArdCyQW FnjoUHGEfD63fX_ijRBz6thoJBsKSWmT8uGIFYcA==&c=__ sncvyYl
szxm6kg6Q6M 786nEWJqNcqwlcjJZtPB5m100hQD8zW56wA==&ch=Y UhFs loupGSyV4MrfNOlvyAmhzPM
qlLWauO07VbO0gY2vuHnpCnbNnMQA==" \t "_blank" ]. On 31 July, a Washington district judge [
HYPERLINK “http://r20.rs6.net/tn.jsp?f=00183yGGWKzXnlycvX7S3Uf3tLkhdBjmPK-
tLfWpS7hzyBiBo_OskZqO-

OxnW30Wtzr3 2ZtiiWjTSwDfAd2 VeWiG2zFew3waBETu6rD3eAPKk67WoW/jTq01-
tiW7uhNGBP8TK169YbDMse3S7)_FteZJqakHly3nS4ZMOSVHGVmsq-
mk3GEv5wqV5gxXNdUIEgGMJ1sUbeTPkIU88o0dPfhDkgjqG101zj43ZfpQcvVk9aeMRV7ObP-
tg8RtrmpUgqZ2LF9ICWmS53leyMawL-

P8KUI2Z2Ww2dOruOiWcBHBIx4TAv8=&c=__ sncvYIszxm6kg6Q6M786nEWJqNcqwicjJZtPB5m100hQD8zW5
6wA==&ch=YUhFsloupGsSyV4MrfNOlvyAmhzPMgLWau07VbOgY2vuHnpCnbNnMQA==" \t "_ blank"

] against the Department of State, stopping it from implementing the modification of USML
Category I until a hearing set for 10 August, forcing Wilson to once again take down the files.
While the legal battle over the distribution in the US therefore seems to be far from over, it is
worth considering what the developments in this case mean for the control of small arms more
generally.

Implications For Small Arms Control

The potential impact on small arms proliferation depends on how these developments change
the current situation and which factors may mitigate its impact. First, although they were no
longer hosted in Wilson's database any more, the build files for the Liberator were still available
online. When the files were originally posted in 2013 they were [ HYPERLINK
"http://r20.rs6.net/tn.jsp?f=00183yGGWKzxXnlycvX7S3Uf3tLkhdBjmPK-tLfWpS7hzyBiBo_OskZq0-
OxnW30WtzrxZtE4Rad_JDM-JV9ndZZKOpCb3Jcp8cByuBhFwFqCMCh5Si1PYG-

BtZ2 BOSNkKU7xZ008F lenfuhZs-
6jQY9BAMQALQdESogficlOBMn9mvdle1wD14XQ_zAlY65ska5gXr4a40PrPx1wROgi4302Svvymsz6JUqio
hvGmKarvpUHPYVsxO_FDfqEz7a-

AtooavepKbp2qdfhc4sCVv6d1Ups86VuSLijFOFT 74LsisbbrohFeleOLY MADKNjJXXWGFKMsQzI-
OLsifTjW7soGwy8_-NeJAYiP8GjzB-

Zo6tUDOfGqHpaivsA==&c=__ sncvYiszxm6kg6Q6M786nEWJqNcqwicjJZtPB5m 100hQD8zW56wA==&ch=
YUhFsloupGSyV4MrfNOlvyAmhzPMqLWau07VbOgyY 2vuHnpCnbNnMQA==" \t "_blank" ]. After they
were removed from the website they continued to be available on many illegal file-sharing
websites. Despite their availability, no game-changing developments in the illicit small arms

WASHSTATEC000712
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 199 of 372

market, terrorist acquisitions, uses in assassinations or for the circumvention of metal-detector
controls have been observed.

Second, [ HYPERLINK “http://r20.rs6.net/tn.jsp?f=00183yGGWkKzXnlycvX7S3Uf3tLkhdBjmPK-
tLfWpS7hzyBiBo_OskZqO-QxnW30WtzrBj_LwSB2QTVcKxQ-b_ZzGWfWPTtQLaWm8IK7p05QXnAgYF8YZ-
1U2tAVK6jpScU9nvc_6_b4ymNf-

uf PDSUQXMSTwAGmmZgbMOrn2n_RCFpDxig8pxXhkzb3Wr_R4wFUDXNg-
No41g8Mdy2GG5N13zsQkCDYbVNaw3 10Qiil7cpsQz/7CBsOVWEQRdoV-

w_80daXAkJkSTH9UCcES SLj3g==&c=__ sncvYiszxm6kg6Q6M786nEWJqNcqwicjJZtPB5m100hQD8zW56w
A==&ch=YUhFs loupGSyV4MrfNOlvyAmhzPMqLWau07Vb0gY2vuHnpCnbNnMOA==" \t "_ blank" J,
especially of polymer-based 3D-printed small arms or key parts such as receivers or pressure
bearing components. The limited durability of the Liberator only enables it to fire a very small
number of shots before components need to exchanged. In addition, the poor handling combined
with reliability and safety issues provide an abundance of reason for an actor to choose another
option.

Third, the costs of obtaining printers that work with high-quality materials remains high and both
the production costs and efforts involved likely still do not provide an adequate substitute for
black market acquisitions. Furthermore, illicit small arms in circulation are often neither marked,
nor serialized and are thus similarly ‘untraceable’ as 3D-printed guns. New ways of regulating the
sale and serialization of 3D-printed guns should nevertheless be developed.

Finally, the often-cited advantages regarding undetectability [ HYPERLINK
"“http://r20.rs6.net/tn.jsp?f=00183yGGWKzXnlycvX7S3Uf3tLkhdBjmPK-+tLfWpS7hzyBiBo_OskZqO0-
QxnW30Wtzr_dr__ ndQRai7fcDSyl-
FOGYTQ7yTsVzZVgexF4_qggkKDHgmci2hkuRq4VKgedcBINCKMigW9zdHVyCUjUr3JtkTHIK4dFEMy8884QnH
_RwCAOGIJd82quxR8TWJsyCqJp1_OSIAXsvsfE1C_IxxxPHv3mZcWW-
KABIGACVkqK2dvJZVAWxGXK002L9D28b278HXdO04-a2 MbZbmO0EdxidF2Ny6rVY 2acT-

SE&c=__ sncvYlszxm6kg6Q6M786nEWJqNcqwicjJZtPB5m100hQD8zW 56wA==&ch=YUhFs loupGSyV4Mrf
NOlvyAmhzPMqLWau07VbOgY 2vuHnpCnbNnMOA==" \t "_blank" ]. They do not apply to common X-
ray scanners and both ammunitions and necessary metal components make detection more likely.
While the availability of 3D-printed gun files may thus only have a limited immediate impact on
the proliferation of small arms, it should be considered which implications this approach may
have for controls on 3D printing and the control of technical data more broadly, both legally and
in terms of the signal it sends.

Controls On 3d Printing and Sharing Of Technical Data

The broader question underlying the case is on the approach to controls on the distribution of
technical data for controlled items, the regulation of which forms one of the key aspects of
controls on 3D printing and export controls more generally. Controls on 3D printing currently
have three main elements: (a) controls on 3D printers, (6) controls on materials for 3D printing,
and (c) controls on technical data for the production or manufacture of controlled items using 3D
printing. 3D printers are inherently dual-use (usable both for civilian and military purposes) and
are rarely covered by controls. Even if controls on a wider range of printers were to be
developed, these would not be able to cover the capability range required for small arms
production without creating major adverse effects on the growing 3D printing industry. New

WASHSTATEC000713
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 200 of 372

controls [ HYPERLINK "http://r20.rs6.net/tn.jsp?f=00183yGGWKzXnlycvX7S3Uf3tLkhdBjmPK-
tLfWpS7hzyBiBo_OskZqO-
OxnW30WtzrRkInUIYCOVKbOPISbAKXEIOdJyf_gBOPemQyWEsIFHHKe98XeUeQp3TU3Id45v_RbL3yOVoV
Up-YqleTHr7VAkxTXayIZMhPMiag6nn7 DeSPuV2yKM5f2yFILOgWWS8crdf345Walw-
BZLnColFqveAo5p7/sJOH6SVjxzRkP2VAjjaVUvKLhDVmeF8dDRf_-

h4HD7Rr3ieSo=&c=__ sncvYiszxm6kg6Q6M786nEWJqNcqwicjJZtPB5m 100hQD8zW56wA==&ch=YUhFs1
oupGSyV4MrfNOlvyAmhzPMqLWau07VbOgY 2vuHnpCnbNnMQA==" \t "_blank" ], designed for other
purposes than small arms production. Access to 3D printing is expected to increase significantly,
both in terms of lower prices of printers and increasing capabilities of 3D printing services,
further limiting their controllability. The materials used to 3D print small arms are also not
covered by current controls and find a wide range of civilian applications. The combination of
the limited risks that they pose and the possible adverse effects will likely preclude the
introduction of controls.

Export controls on the technical data required for the development, production, operation or
repair of a controlled item to date provided the main regulatory measure on 3D printing. From an
export controls perspective, the removal of such controls on technical data is a worrying
development. While the impact may remain low in the area of small arms, if such rulings were to
be extended to other areas, [ HYPERLINK
"http://r20.rs6.net/tn.jsp?f=00183yGGWKzXxXnlycvX7S3Uf3tLkhdBjmPK-tLfW pS7hzyBiBo_OskZqO-
OQxnW30Wtzrv5-p5f6-
pQlTdXkUyyf8PdpZNI787vR8X7zSP1a3E0f73fuCs_SIdEGZLjueDSO_IGAdSBIfBgNL4p41wRDs7zt-
Oiu6s8ceZMRzWZXCXPBX2kTGICsjqHf700mDcFR-dJ8_SIFY79Ki7ltokmuPGIZKN2aF-
kdTuiNrkbRyR4nCMU130Kn2m/7ecxRDzU5z5psZsQ92P2VTEpwepkKjDdFHBGINWRXkI9&c=__ sncvYiszxm6
kg6Q6M786nEWJ qNcqwicJZtPB5m100hQD8zW56wWA==&ch=Y UhFsloupGSyV4MrfNOlvyAmhzPMqLWau
O7VbO0gY2vuHnpCnbNnMQA==" \t "_blank" ], the impact could potentially be much more
significant. Therefore, retaining controls on electronic transfers and sharing of technical data is
an important part of export controls in a broader sense and especially in the context of increasing
3D printing and additive manufacturing capabilities.

Author: Kolja Brockmann, Research Assistant in the Stockholm International Peace Research
Institute (SIPRD Dual-Use and Arms Trade Control program.

WASHSTATECO000714
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 201 of 372

 

Message

From: Shellooe, Ryan P [ShellooeRP@state.gov]

Sent: 8/14/2018 10:02:00 PM

To: Carter, Rachel [CarterR @state.gov]; PM-Strategy [PM-Strategy @state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL@state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD@state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger,Earle D (Lee) [LitzenbergerED@state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James Jlames.Mcverry.ctr@dla.mil]

Subject: CPA MEDIA MONITORING: 14 August 2018

 

Argentine Alr Force, ready to help and cooperate. Brigadier General Enrique Victor Amrein, chief of the Argentine Air
Force’s (FAA, in Spanish) General Staff, focuses on modernizing the fleet, developing new technologies, and establishing
alliances to consolidate FAA as a force in line with the requirements of the future.

 

Sri Lanka to receive 539 million in Forelen Miltary Financing from USA. The US State Department has announced that
that approximately $39 million in Foreign Military Financing will be made available for Sri Lanka based on congressional
approval. A release issued by the US embassy in Sri Lanka notes that the United States looks forward to discussing with
the Government of Sri Lanka how this contribution could support the Bay of Bengal initiative, Sri Lanka’s humanitarian
assistance and disaster response priorities.

 

Exclusive poll... Rare consensus across parties: No 3D-orinted guns. Eight out of 10 Americans say 3D-printed gun
blueprints shouldn't be available on the internet — a rare consensus on gun policy that cuts across party and ideological
lines, according to a new Axios/SurveyMonkey poll.

The big picture: The latest poll shows Americans are still more divided on other gun issues. A slight majority disapproves
of President Trump's overall gun policies, and his approval rating on guns is similar to his overall job approval rating.

 

No need for military aid fram US when there is no war Nalaka Therco. Venerable Bengamuwe Nalaka Thero says that
there Sri Lanka does not need any military aid from the United States as there is no longer a war in the country. The
United States announced Monday it would grant Sri Lanka $39 million to boost maritime security with the funds being
provided as “foreign military financing”, pending congressional approval.

 

Donald Trump, Guorunner for Hire. American weapons makers have dominated the global arms trade for decades. in
any given year, they’ve accounted for somewhere between one-third and more than one-half the value of all
international weapons sales. It’s hard to imagine things getting much worse—or better, if you happen to be an arms
trader—but they could, and soon, if anew Trump rule on firearms exports goes through.

 

UN says 36,000 ISIS fighters remain in lrag and Syria. A covert version of ISIS sustained by tens of thousands of members
will survive in lrag and Syria even after the militant group loses the last of its territory, UN experts have warned. At the
height of its power, ISIS controlled the major cities of Mosul and Raqqa and ruled over millions of people. Today, it is
consigned to a small patch of desert in lraq’s Anbar Province, some settlements along the Euphrates River and a barren
volcanic field in southern Syria.

 

Ryan P. Shellooe
Political-Military Affairs
U.S. Department of State
O: (202) 647-3019

Official

WASHSTATECO000715
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 202 of 372

UNCLASSIFIED

WASHSTATECO000716
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 203 of 372

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 8/16/2018 6:07:33 PM

To: hartrl@state.gov

Subject: 18-0816 Thursday "Daily Bugle"

 

 

Lo The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

[No items of interest noted teday.]

 

Tkermis Scheduled for Publication in Future Federal Reqister Editions
Commerce/BIS: (No new postings.)
State /DOTC: (No new sostings.}

 

 

 

Bioormberd: “Trumo Asks Jucdae Not to Block Access to 3-D Gun Instructions”
Skathirerini.com: "American Hellenic Institute Says US, Ban on Arms Sales

 

 

ST ek Trade Reoort: "Section 303 Tariff Exemption for U.S. Goods Returned

 

Narrowed Significantly”

ECS Presents “ITAR/ESR Symoosium & Boot Camp” in Annapolis, MD on 11-13

 

" Sep

WASHSTATECO000717

Bartlett's Unfamiliar Quotations

Are Your Copies of Requlations Up to Date? Latest Amendments: ATF (15 Jan
2016), Customs (12 Jun 2018), DOD/NISPOM (18 May 2016), EAR (6 Aug
2018), FACR/OFAC (29 Jun 2018), FTR (24 Apr 2078), HTSUS (he Aug 20184,
ITAR (14 Feb 2018)

 

 

 

 

 
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 204 of 372

10. Weekly Hicghliohts of the Daily Bucle Top Stories

 

 

 

 

[No items of interest noted today. |
back to top

| 1. Items Scheduled for Publication in Future Federal

Register Editions
(Source: Federal Register)

* State; NOTICES; Designation as a Foreign Terrorist Organization:
~ Abu Sayyaf Group (and Other Aliases); and
- Boko Haram (and Other Aliases) [Publication Dates: 17 Aug 2018. ]

* State; NOTICES; Designation as a Specially Designated Global Terrorist:

 

WASHSTATECO000718
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 205 of 372

~ Qassim Abdullah Ali Anmed, aka Qassim al-Muamen, aka Qassim Al
Muamen, aka Qassim Abdullah Ali, aka Qassim Abdullah [Publication Date:
17 Aug 2018. ]
back to too

 

 

 

2.
Commerce/BIS: (No new postings.)
(Source: Commerce/BIS)

 

back to ten

3.
State/DDTC: (No new postings.)

Bloomberg: “Trump Asks Judge Not to Block Access to 3-D

Gun Instructions”
(Source: Bloomberg, 16 Aug 2018.) [Excerpts. ]

The Trump administration on Wednesday urged a federal judge not to stand
in the way of public access to blueprints for making guns using 3-D
printers.

Arguing there's no legal basis for the State Department to block availability
of the instructions on the internet, and no need for such regulation, the
government's position would allow people to make plastic guns at home,
bypassing stores and rules and background checks.

Nineteen states and the District of Columbia are suing the administration,
arguing the downloadable firearms will be untraceable and easily available
to criminals and terrorists.

The State Department said the states "misunderstand" limits on its authority
to prevent the harm they warn against. Unless the technology or weapons at
issue pose a threat to national security by falling into the hands of

 

WASHSTATEC000719
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 206 of 372

foreigners, the government argued, it's up to other federal agencies and
states to regulate them. ...

“5.
Ekathimerini.com: “American Hellenic Institute Says U.S.
Ban on Arms Sales to Cyprus ‘Unlawful

The U.S. prohibition on sales of defense and military technology to Cyprus is
“unlawful” and can be removed without the need for legislation, a Greek
American lobby group has said.

"We contend the State Department has the legal authority to remedy what
has been, for years, an unlawful prohibition on arms transfers to the
Republic of Cyprus," American Hellenic Institute (AHI) president Nick
Larigakis said.

"We urge the State Department to exercise the requisite political will to get
this done. It is in the best interests of the United States for the Republic of
Cyprus to look to the United States, and not any other nation, to procure its
defense materials," he added.

His comments came as the AHI announced the publication of a five-page
briefing on the International Traffic in Arms Regulations (ITAR), under which
the US has banned the sales of US defense articles and services to Cyprus
since 1985. ...

The AHI said that in discussions with State Department officials in June, it
had submitted a memorandum on the issue. The officials forwarded the
memorandum to the appropriate office for review. The AHI has raised the
issue in follow-up meetings with the State Department.

The briefing describes the ITAR, analyzes why the prohibition on Cyprus is
unlawful, explains how the State Department itself can remove Cyprus from
the application of the ITAR prohibition, and concludes that legislation is not
necessary.

back to top

ST&R Trade Report: "Section 301 Tariff Exemption for U.S.

Goods Returned Narrowed Significantly”
(Source: Sandler, Travis & Rosenberg Trade Report, 16 Aug 2018.)

 

 

WASHSTATEC000720
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 207 of 372

Effective Aug. 23, the use of a provision allowing goods assembled abroad
from U.S. components to avoid the additional 25 percent tariff imposed on
imports from China will be narrowed significantly. This action will affect

(possibly retroactive to July 6) and the $16 billion worth of such goods that
will be subject to the tariff as of Aug. 23. However, there are still ways
affected companies can reduce or avoid this tariff.

HTSUS 9802.00.80 provides duty-free treatment for imports of goods
assembled abroad in whole or in part of U.S. components that (a) are
exported in condition ready for assembly without further fabrication, (b)
have not lost their physical identity, and (c) have not been subject to
operations other than those considered incidental to assembly. Until now
goods imported from China and meeting the terms of this provision have
been fully exempt from the tariffs referenced above, which were announced
after a Section 301 investigation determined that China's acts, policies, and
practices related to technology transfer, intellectual property, and innovation
are unreasonable and discriminatory.

However, the Office of the U.S. Trade Representative has now issued a
notice amending the HTSUS provisions implementing the Section 301 tariff
(HTSUS 9903.88.01 and 9903.88.02) to specify that for goods imported
under HTSUS 9802.00.80 the tariff will apply to the value of the article less
the value of any U.S. components incorporated into the article. Similarly, for
goods imported from China under HTSUS 9802.00.40, 9802.00.50, and
9802.60, the additional tariff will be assessed on the value of repairs,
alterations, or processing performed abroad but not the underlying U.S.
good or material.

Despite USTR's action, there are still ways companies can lower their
exposure to the Section 301 tariff. For example, USTR plans to soon
announce a process for requesting the exclusion of products on the $16
billion list from the tariff, and a similar process is already in place for goods
on the $34 billion list. Other options include tariff engineering to permit
reclassification, supply chain modification, and qualification under other
HTSUS Chapter 98 provisions.

back to tep

7. ECS Presents "ITAR/EAR Symposium & Boot Camp" in
Annapolis, MD on 11-13 Sep

(Source: Suzanne Palmer, spalmer@exportcompliancesolutions.com)

 

 

WASHSTATEC000721
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 208 of 372

* What: The ECS ITAR/EAR Symposium & Boot Camp, Annapolis, MD

* When: September 11-13, 2018

* Where: Chart House Restaurant on Spa Creek

* Sponsor: Export Compliance Solutions & Consulting (ECS)

* ECS Speaker Panel: Timothy Mooney, Commerce/BIS; Matt Doyle,
Lockheed; Matt McGrath, McGrath Law, Scott Jackson, Curtiss-Wright,
Suzanne Palmer & Mal Zerden.

* Register here for the three-day event or by calling 866-238-4018 or e-
mail spaimer@exportcompliancesolutions.com

 

 

8. Bartlett's Unfamiliar Quotations
(Source: Editor)

* Francis Darwin (Sir Francis Darwin; 16 Aug. 1848 - 19 Sep. 1925; was a
son of the British naturalist and scientist Charles Darwin. He, like his father,
was a botanist. )

- "In science, the credit goes to the one who convinces the world, not to
whom the idea first occurs."

* Michael Friedman (born April 2, 1947) is an American philosopher of
science, best known for his work on scientific explanation, philosophy of
physics and Immanuel Kant. Friedman has also done important historical
work on figures in Continental philosophy such as Martin Heidegger and
Ernst Cassirer. )

- "The scientific name for an animal that doesn't either run from or fight its
enemies is lunch.”

 

 

 

9. Are Your Copies of Regulations Up toe Date?
(Source: Editor)

 

The official versions of the following regulations are published annually in
the U.S. Code of Federal Regulations (C.F.R.), but are updated as amended
in the Federal Register. The latest amendments to applicable regulations
are listed below.

* ATE ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War

- Last Amendment: 15 Jan 2016: 81 FR 2657-2723: Machineguns,
Destructive Devices and Certain Other Firearms; Background Checks for

 

 

WASHSTATEC000722
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 209 of 372

Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199
- Last Amendment: 12 Jun 2018: 83 FR 27380-27407: Air Cargo Advance
Screening (ACAS)

 

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL
(NISPOM): DoD 5220.22-M

 

program; reporting requirements for Cleared Defense Contractors; alignment
with Federal standards for classified information systems; incorporated and

* EXPORT ADMINISTRATION REGULATIONS (ESR): 15 CFR Subtit. B, Ch. VII,
Pts. 730-774

~ Last Amendments: 3 Aug 2018: &3 FR 38021-38023: Revision of Export
and Reexport License Requirements for Republic of South Sudan Under the
Export Administration Regulations; and 83 FR 38618-38021: U.S.-India
Major Defense Partners: Implementation Under the Export Administration
Regulations of India's Membership in the Wassenaar Arrangement and
Addition of India to Country Group A:5

* FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders
- Last Amendment: 29 June 2018: 83 FR 30541-30548: Global Magnitsky

 

Sanctions Regulations and Amendment of the Terrorism List Government
Sanctions Regulations

* FOREIGN TRADE REGULATIONS (FTR): 15 CFR Part 30

 

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (30 Apr 2018) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in the
official text. Subscribers receive revised copies in Microsoft Word every time the
FTR is amended. The BAFTR is available by annual subscription from the Full

on subscriptions to the BAFTR. Government employees (including military) and
employees of universities are eligible for a 50% discount on both publications
at www. FullCirclaCompiance.eu.

 

* HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES (HTS, HTSA or

seen as abbreviations for the Harmonized Tariff Schedule of the United
States Annotated, shortened versions of "HTSUSA".)
- Last Amendment: 14 Aug 2018: Harmonized System Update 1812,

 

 

WASHSTATEC000723
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 210 of 372

containing 27 ABI records and 6 harmonized tariff records.
- HTS codes for AES are available here.
- HTS codes that are not valid for AES are available here.

* INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (TTAR': 22 C.F.R. Ch. I,
Subch. M, Pts. 120-130.

- Last Amendment: 14 Feb 2018: 83 FR 6457-6458: Amendment to the
International Traffic in Arms Regulations: Addition of South Sudan [Amends
ITAR Part 126.]

- The only available fully updated copy (latest edition: 25 Apr 2018) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR amendments to
date, plus a large Index, over 800 footnotes containing amendment histories,
case annotations, practice tips, DDTC guidance, and explanations of errors in
the official ITAR text. Subscribers receive updated copies of the BITAR in Word
by email, usually revised within 24 hours after every ITAR amendment. The
BITAR is available by annual subscription from the Full Circle

 

subscriptions to the BITAR, please contact us
to receive your discount code.
back to top

40. Weekly Highlights of the Daily Bugie Top Stories

 

(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled
by: Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and
Vincent J.A. Goossen; and Events & Jobs Editor, John Bartlett. The Ex/Im
Daily Update is emailed every business day to approximately 8,000 readers
of changes to defense and high-tech trade laws and regulations. We check
the following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified,

 

WASHSTATEC000724
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 211 of 372

or export-controlled information. All items are obtained from public sources
or are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors'
material, however, must comply with applicable copyright laws. If you
would to submit material for inclusion in the The Export/Import Daily Update
("Daily Bugle"), please find instructions here.

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for
tax or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or
recommending to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
the request form on the Full Circle Compliance website.

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.
back te top

Stay Connected

 

Copyright © 2018. All Rights Reserved.

FOC Advisory B.V., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

Gafelrnsubscribe™ hartriGistate acy

 

Forward this emall | Update Profile | About our service provider

WASHSTATEC000725
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 212 of 372

Sent by jebartleti@fulicirclecompliance au

 

WASHSTATEC000726
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 213 of 372

 

Message

From: Jim Bartlett, Full Circle Compliance ("FCC") [jebartlett@fullcirclecompliance.eu]
Sent: 8/17/2018 6:46:10 PM

To: hartrl@state.gov

Subject: 18-08017 Friday "Daily Bugle"

 

 

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing changes
to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC, FAR/DFARS,

 

[No items of interest noted today. |

items Scheduled for Publication in Future Federal Register Editions
Commerce/BiS: (No new postings.)

Dob/DSCA Updates SAMM with Clerical and Achmiunistrative Changes
State/DOTC: (No new postings.)

ELI Commission Releases Recommendation Related to Identification of Conflict-
Affected and High-Risk Areas and Other Suoply Chain Risks

1.
2.
a.
4,
3

. AlJazeera: "Turkey Doubles Tariffs on Some U.S. Goes Amid Rising Tensions"
Reuters: "U.S. Imposes Sanctions on Myanmar Miltary Over Rohinaya
Crackdown"

Schenker: "GRI Notice for Far-East to USA & Canada"

. STEP Trade Report: "Dates and Deadlines: Tariffs, Oriagin Ruling, AGOA, CBP

Forvis, Shioping Rules"

10. The Wall Street Journal: “Law Formalizes Export Control Rules”

Li. The Washington Free Beacon: “Justice Dent, Says State AGs Misunderstand Cody
Wilson Settlement"

12. The Export Compliance Journal: "Where Denied Parties and Address Screening
intersect”

13.8... Thomsen II 4.0. Paytas & MM. Shomali: “State Deoartment to Impose

 

WASHSTATEC000727
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 214 of 372

New Russia Sanctions"
4,h.C0. Burns: “To File or Not te File, That Is the $300,000 Question?

 

,FCC to Present US, Exoort Controls Awareness Training Course for Non-US.
Organizations, 2 Gct in Bruchem, the Netherlands
. List of Approaching Events: 6 New Events Posted This Week

 

 

_ Bartlett's Unfamiliar Quotations

Are Your Copies of Reaulations Up to Date? Latest Amendrnents: ATF (15 Jan
20163, Customs (12 Jun 2018), DOD/NISFOM (18 May 20163, EAR (3 Aua 20183,
FACR/OFAC (29 Jun 2018), FTR (24 Apr 2018), HTSUS (14 Aug 20183, [TAR fi4

 

 

 

 

 

 

 

 

 

 

 

 

[No items of interest noted today. |

 

 

WASHSTATEC000728
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 215 of 372

1. Iterns Scheduled for Publication in Future Federal

Register Editions
(Source: Federal Register)

* Commerce/BIS; NOTICES; Denial of Export Privileges: Alex Bryukho
[Included in the Daily Bugle of 15 Aug 2018; publication Date: 20 Aug

 

 

 

2.
Commerce/BIS: (No new postings.)

 

° aE

» 3. DoD/DSCA Updates SAMM with Clerical and
Acministrative Changes

* DSCA Policy Memo 18-40 Security Assistance Management Manual (SAMM),
Administrative Changes has been posted.

This memo updates Section C2.1.5.6.4 and Table Cil.76, EDA Legislation
Summary.

back to bor

 

 

 

4. State/DDTC: (No new postings.)
(Source: State/DDTC)

 

back ko tap

os. EU Commission Releases Recommendation Related to
Identification of Conflict-Affected and High-Risk Areas and

Other Supply Chain Risks
(Source: Official Journal of the European Union, 17 Aug 2018.)

Recommendations

 

WASHSTATEC000729
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 216 of 372

* Commission Recommendation (EU) 2018/1149 of 10 August 2018 on non-
binding guidelines for the identification of conflict-affected and high-risk areas
and other supply chain risks under Regulation (EU) 2017/821 of the European
Parliament and of the Council

[Editor's Note: Regulation (EU) 201 7/S2i of the European Parliament and of the
Council of 17 May 2017 laying down supply chain due diligence obligations for Union
importers of tin, tantalum and tungsten, their ores, and gold originating fromm conflict-
affected and high-risk areas. ]

back to top

 

 

 

6.
Al Jazeera: “Turkey Doubles Tariffs on Some U.S. Goods Amid
Rising Tensions”

 

Cars, tobacco, and alcohol hit with new tariffs in response to what vice
president calls "U.S. attacks" on the economy.

Turkey doubled tariffs on some imports from the United States - such as
passenger cars, alcohol and tobacco - in what it said was retaliation for
"deliberate attacks" on its economy.

The development on Wednesday comes amid escalating tensions between
Turkey and the US, its NATO ally.

A decree published in Turkey's official gazette and signed by Turkish President
Recep Tayyip Erdogan doubled the tariffs on passenger cars to 120 percent, on
alcoholic drinks to 140 percent, and on tobacco to 60 percent.

Tariffs were also doubled on goods such as cosmetics, rice, and coal. ...

Erdogan said on Tuesday his country would boycott all American-made
electronic products, including U.S.-made iPhones. ...

The crisis came days after U.S. President Donald Trump announced a doubling
of steel and aluminum tariffs on Turkey, as Washington pushes Ankara to
release Evangelical Christian pastor Andrew Brunson, who is being held on
terrorism charges for nearly two years.

A Turkish court on Wednesday rejected an appeal for Brunson's release.

 

WASHSTATEC000730
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 217 of 372

Earlier this month, Erdogan ordered the assets of two U.S. officials frozen in
retaliation for sanctions imposed on Turkey's justice and interior ministers over
the U.S. pastor's detention. ...

back ko tap

 

 

 

7.
Reuters: "U.S. Imposes Sanctions on Myanmar Military Over
Rohingya Crackdown"

 

The United States on Friday imposed sanctions on four Myanmar military and
police commanders and two army units for involvement in what it called
“athnic cleansing” and other human rights abuses against the country's
Rohingya Muslims, the Treasury Department said.

The sanctions marked the toughest U.S. action so far in response to
Myanmar's crackdown on the Rohingya minority, which started last year and
has driven more than 700,000 people into neighboring Bangladesh and left
thousands of dead behind.

But the Trump administration did not target the highest levels of the Myanmar
military and also stopped short of calling the anti-Rohingya campaign crimes
against humanity or genocide, which has been the subject of debate within the
U.S. government.

The measures were announced as Secretary of State Mike Pompeo, according
to U.S. officials, prepares to release the findings of an intensive U.S.
investigation of alleged atrocities by Myanmar authorities against the
Rohingya. ...

In November, following the lead of the United Nations and the European Union,
then-Secretary of State Rex Tillerson declared that the Rohingya crisis
constituted “ethnic cleansing," a designation that increased pressure on its
civilian leader, Nobel peace laureate Aung San Suu Kyi. ...

back to bor

Following announcements are issued by major Steamship Lines, here are the
intended NEW General Rate Increase (GRI) effective September 15, 2018, for
Eastbound cargo from Far East and Indian Sub-Continent origins to
destinations in Canada and USA with details as follows:

- USD 900 per 20' standard container

 

WASHSTATEC000731
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 218 of 372

- USD 1000 per 40° standard container (40' x 8'6")
- USD 1125 per 40' high cube container (40' x 9'6")
~ USD 1266 per 45' container

- LCL: US$20.00 per w/m. Min US$20.00

9. ST&R Trade Report: "Dates and Deadlines: Tariffs,

Origin Ruling, AGOA, CBP Forms, Shipping Rules"
(Source: Sandler, Travis & Rosenberg Trade Report, 17 Aug 2018.)

Aug. 20 - deadline for comments to FTZ Board on requests for production
authority, subzone expansion

Aug. 20 - USTR hearing on proposal to impose 16 percent tariff on $200
billion in Chinese goods

Aug. 20 - deadline to seek judicial review of CBP origin ruling on insufflation

 

Aug. 22 - effective date of FMC final rule revising regulations on negotiated
rate/service arrangements

Aug. 23 - deadline for comments on annual AGOA eligibliity review

Aug. 23 - deadline for comments to CBP on éntry/ID application, ACE carao
release

Aug. 23 - effective date of additional tariffs on Chinese products

Aug. 23 - effective date of revision to Section 301 tariff exemption for U.S.

goods returned
Aug. 24 - effective date of DOE final rule to expedite small-scale natural aas

exports
Aug. 24 - deadline for comments to FTZ Board on proposed expansion of
Mawall cone

10. The Wall Street Journal: "Law Formalizes Export

Control Rules”
(Source: The Wall Street Journal, 17 Aug 2018.) [Excerpts. ]

 

Commerce Department to use new tools, such as undercover agents and
wiretaps, to conduct investigations

The U.S. Commerce Department has statutory authority for the first time in
nearly 25 years to control certain exports, and it will lead a regular, ongoing
interagency review of new technology to assess whether the U.S. should
restrict its export.

The Export Control Act, signed into law this week by President Trump as part
of an annual national defense policy leqisiation, codified existing rules
authorizing the Commerce Department's role in controlling certain exports

 

 

WASHSTATEC000732
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 219 of 372

involving sensitive technology. The authorization process underpinning the
rules was handled via executive order subject to an annual renewal since
1994, when the last export-controls legislation expired. ...

Attorneys practicing in the area said that though the law didn't create new
rules, it put the export-control regime on sound footing by providing a
statutory basis for the existing ones. ...

1i. The Washington Free Beacon: “Justice Dept. Says

State AGs Misunderstand Cody Wilson Settlement"
(Source: The Washington Free Beacon, 16 Aug 2018.)

The Department of Justice announced on Thursday that it filed a brief in
opposition to a preliminary injunction against a State Department agreement
with 3D-printed gun pioneer Cody Wilson. The injunction was requested by a
group of state attorneys general in federal court.

In the brief, DOJ accused the Attorney Generals (AGs) of misunderstanding the
issue at hand in the settlement. It further claimed that the AGs want the
Department of State to exceed the authority granted to them under current
law. DOJ said the case was not about the legality of 3D-printed firearms but,
rather, about the potential export of technical firearms data to foreign
nationals.

"This case is not about the regulation of U.S. persons who wish to utilize a 3D
printer to manufacture their own small-caliber firearms," DOJ said in the brief.
"Rather, this case concerns the Department of State's delegated authority to
control the export of defense articles and services, or technical data related
thereto, that raise military or intelligence concerns. The Department is tasked
with determining what technology and weaponry provides a critical military or
intelligence advantage such that it should not be shipped without restriction
from the United States to other countries (or otherwise provided to
foreigners), where, beyond the reach of U.S. law, it could be used to threaten
U.S. national security, foreign policy, or international peace and stability.
Domestic activities that do not involve providing access to foreign persons, by
contrast, are left to other federal agencies-and the states-to regulate."

In 2013, the State Department sent a letter to Cody Wilson claiming his
publishing of designs for a single-shot 3D-printed firearm known as The
Liberator and other firearms or firearms accessories without first obtaining
approval from them could be considered an unauthorized export of firearms to
foreign nationals that might result in potentially unlimited fines and jail time.
Wilson took all gun-related design files down from his website as a result-
though the files have remained freely available on dozens of other websites
since then. He then jgined with the Second Amendment Foundation to sue the
State Department claiming it was infringing upon his First Amendment and
Second Amendment rights.

 

WASHSTATEC000733
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 220 of 372

On July 15, 2018, Wilson and the Second Amendment Foundation announced
that the State Department had given up their claim against the publishing of
the qun desians and settled with ther. The State Department later told
reporters they had settled because of advice from the Department of Justice
that they would eventually lose the case.

 

 

“This has obviously gone through a legal process,” Heather Nauert, State

of Justice was advising the State Department on this entire legal matter. The
Department of Justice suggested that the State Department and the U.S.
government settle this case, and so that is what was done. We were informed
that we would've lost this case in court, or would have likely lost this case in
court based on First Amendment grounds. We took the advice of the
Department of Justice, and here we are right now."

Gun-control activists were alarmed by the decision to settle the case and allow
Wilson to publish the designs. Though efforts by leading gun-control groups to
stop the settlement in court failed, eight state AGs were able to get U.S.
District Court judge Robert S. Lasnik to grant a temporary restraining

 

week's filing by the DOJ is in response to the state AGs' request that the
temporary restraining order be turned into a preliminary injunction.

The DOJ said that the argument employed by the state AGs in their request
addresses concerns beyond what the State Department has the power to
regulate.

"Plaintiffs misunderstand the fundamental limit on the State Department's
authority," DOJ said in the brief. “According to Plaintiffs, the Government's
export-related determinations-specifically with respect to the export of
technical data developed by Defense Distributed-have jeopardized their ability
to protect the safety and health of their residents.”

DOJ said the AGs are concerned with potential crimes committed by those in
the United States if the files published by Wilson were to be downloaded by
criminals in their states. However, DOJ said, the State Department's power to
regulate the export of firearms does not allow it to ban the publication of
information in the United States out of fear that domestic criminals may
misuse it.

“The domestic harms about which Plaintiffs are allegedly concerned are not
properly regulated by the Department under current law," the DOJ said in the
brief. "Plaintiffs' allegations of harm are not reasonably attributable to the
Department's regulation of exports, but rather focus on the possibility that
third parties will commit violations of the Undetectable Firearms Act or other
relevant laws that are not at issue in this case."

The DOJ did reiterate that the manufacture or possession of completely plastic
firearms that can pass through a metal detector or airport X-ray machine
undetected is already illegal under federal law. Attorney General Jeff Sessions

 

WASHSTATEC000734
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 221 of 372

said the DOJ would continue to enforce the Undetectable Firearms Act even
though it is not at issue in the case.

“Under federal law, it is illegal to manufacture or possess plastic firearms that
are undetectable. Violation of this law is punishable by up to five years in
prison," Sessions said in a statement. "Such firearms present a significant risk
to public safety, and the Department of Justice will use every available tool to
vigorously enforce this prohibition. We will work with federal, state and local
law enforcement to identify any possible cases for prosecution. We will not
stand for the evasion, especially the flaunting, of current law and will take
action to ensure that individuals who violate the law by making plastic firearms
and rendering them undetectable, will be prosecuted to the fullest extent."

Cody Wilson's Liberator design, which has been at the center of the case and
the media firestorm surrounding it, utilizes a metal firing pin and is intended to
include a metal plate which make it unlikely to evade a metal detector.

The DOJ said it did not believe the state AGs' argument met the standard
necessary to grant a preliminary injunction against the State Department's
settlement with Cody Wilson and characterized doing so as being akin to the
court substituting its own judgement for that of the executive branch.

"Plaintiffs have failed to demonstrate that the facts and law clearly favor their
position with respect to the merits of their claims, or that it is in the public
interest for the Court to second-guess the national security determinations of
the Executive Branch," the DOJ said in the brief.

back to top

The Export Compliance Journal: "Where Denied Parties anc

Address Screening Intersect"
(Source: The Export Compliance Journal, 2 Aug 2018.)

Restricted party screening is more than just about screening for names of
individuals and companies that appear on denied parties watch lists
maintained by governments and other official organizations.

When looked at in its entirety, the screening process represents a mosaic of
sanctions, debarments, and embargoes in addition to denied persons. The
reasons for these debarments can be for any variety of reasons based on the
regulations that apply. These include not only export violations, but also
financial, criminal, regulatory, or healthcare violations.

 

WASHSTATEC000735
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 222 of 372

As discussed in previous Trade Cornpliance 101 articles, looking for a name or
company is critically important in the due diligence process, and everyone in
the organization should be on the lookout to prevent violations. However,
there should be another step in the process: Address screening, or address
search.

 

"But wait," you say, “you cannot debar a street, many businesses
could operate there!"

True, but address screening isn't the same as a name or company, where you
are looking to match specifically against that entity. Address screening is about
verification; it is about preventing or further mitigating the chance of doing
business with a debarred party.

So I have the address, now what?

The best way to mitigate risk is to have an effective compliance solution, and
use a reliable source for addresses of the businesses and persons you are
screening.

Matching an address for a restricted party, particularly when you do not have a
match against the company you entered, could have implications in your
overall ability to do business with that company. Is it a coincidence that the
address is the same, or appears the same? Are they a subsidiary of the
debarred party? What, if any, sanctions or embargoes apply?

It is always possible that the location contains multiple unrelated businesses,
and that further review of the addresses and analysis will reveal that there is
no connection between your potential customer and the one listed as debarred
at that location. You are going to want to be able to prove that though, and
have the details showing that you were fully aware of the situation.

So is the main concern that debarred companies with change their
names?

company, ZTE Corporation's, efforts to deceive US suppliers using subsidiaries
to facilitate shipments to Iran. Even after publicly admitting to the scheme and
claiming to cease operations in Iran, ZTE had simply renamed its Iranian
subsidiary, according to the findings.

It appears to have taken several years before the US government authorities
caught wind of the practice, but the new subsidiary name was ultimately
added to the BIS Entity List.

Are there other concerns?
There have also been cases where exports or shipping has occurred due to

inaccuracy, or possible fraud, related to addresses. Often, it is difficult to
determine where the failure actually occurred-was the address incorrect

 

WASHSTATEC000736
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 223 of 372

intentionally? Was it a long address that did not follow a conventional format
that was difficult to search?

Take a look at North Korea's efforts to avoid the sanctions against that
country. Fake addresses are at the core of this entire process. After all, you
may be able to debar a named company, even if it is fake, or a real address
where the fake company was located. But what about a fake address? If the
address is truly forged, and exists in no physical location, that information
should be easy enough to unearth. But what if a fake businesses claims to be
operating at a real address that doesn't belong to them. Should the location of
a neighborhood corner grocer be debarred by the authorities because some
phony bank claims the location is theirs?

 

So what do we do?

The best course of action is simply due diligence, using a denied party
screening tool that includes an address-only search function. You could also do
it manually-using search engines, maps, and news articles-but this type of
page-by-page verification tends to be time-consuming and a waste of precious
work resources.

And, of course, document what you're doing and the review you've performed.
Unlike the unwitting companies in 2006, who could claim ignorance in order to
mitigate the issue, government authorities have long since moved past
allowing ignorance as a defense.

Regardless of the overall method, or methods, used, creating a standardized
process to verify the location of your business parties will usually lead you
down the right path.

A Glossary of Ideas In This Article

- Address screening or checking: Address screening usually refers to the
actual process of screening an address (without an individual or organization)
against the various restricted party lists. Address checking can either be done
through an automated tool, or via a manual process of viewing the location of
the party being screened.

- Verification: Verification, when used in the context of Restricted Party
Screening, refers to the overall process of ensuring that the data is correct,
that details about the party to be screened are true. Verification can take on
different forms, from conducting a general web search to ensure that the
business name given matches the official one, to checking that addresses are
real and accurate.

back to bor

 

 

 

13. B.C. Thomsen II, A.D. Paytas & M.M. Shomali: "State

Department to Impose New Russia Sanctions"
(Source: Thomsen and Burke LLP, 17 Aug 2018. Available by subscription

 

 

WASHSTATEC000737
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 224 of 372

via maher@t-b.com.)

* Authors: Roszel C. Thomsen II, Esq., roz@t-b.com; Antoinette D. Paytas,

Chemical and Biological Weapons Control and Warfare Elimination Act
sanctions on Russia ("CBW Act"). The sanctions are in response to a
determination by the U.S. government that the Russian government used
“Novichok", a nerve agent, in an attempt to assassinate UK citizen Sergei
Skripal and his daughter Yulia Skripa.

The sanctions under the CBW act are implemented in two phases. The State
Department has sent a notification to Congress and the first round of sanctions
will be imposed after a 15-day review period. We expect that a Federal
Register notice will be published on about August 22nd, implementing the
initial sanctions. These sanctions will be:

- a prohibition of exports of national security-sensitive goods and technology,
- the termination of foreign assistance,

- suspension of sales of defense articles or services, and

- the denial of credit or other financial assistance by the US government.

prohibition on the export of national security-sensitive goods and technology
applies to items requiring an export license to Russia and not to items eligible
for export under a license exception. From the background briefing:

We notified Congress today that pursuant to this act we intend to impose
sanctions against the Russian Federation in a number of respects, the most
significant of which is the imposition of a presumption of denial for all national
security sensitive goods or technologies that are controlled by the Department
of Commerce pursuant to the Export Administration Regulations. These goods
are currently subject to a license - a case-by-case license determination, but
we are - henceforth, when these sanctions go into effect, we will be
presumptively denying such applications.

The second phase of the sanctions will be implemented on approximately
November 8th. The second phase will be imposed if the executive branch
cannot certify that Russia: (a) is no longer using chemical or biological
weapons, (2) has provided reasonable assurances that it will not in the future
use such weapons, and (3) that on-site inspections or other reliable means can
be used to verify compliance. Under the CBW Act, the President must impose 3
of the following 6 sanctions:

- Further export restrictions including a prohibition on exports to Russia of all
other goods and technology (excluding food and other agricultural
commodities and products).

- Import restrictions on articles that are the growth, product, or manufacture
of Russia.

- Prohibiting U.S. banks from making any loan or providing any credit to the

 

WASHSTATEC000738
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 225 of 372

government of Russia, except for loans or credits for the purpose of purchasing
food or other agricultural commodities or products.

~ Downgrading or suspending diplomatic relations between the United States
and the government of Russia.

- Suspending air carriers owned by the government of Russia from
transporting to or from the United States and terminating any air service
agreement between the United States and Russia (with an exception for
emergencies.

The State Department noted that it was looking at carve outs and waivers for
the second phase of sanctions. The carve outs will be a policy of case by case
licensing, rather than a presumption of denial for licenses for:

- the provision of foreign assistance to Russia and to the Russian people,

- the safety of commercial passenger aviation,

- space flight activities,

~ purely commercial end users for civilian end uses, and

- exports to wholly-owned subsidiaries of U.S. companies and other foreign
companies in Russia.

It is likely that if the President must impose the second set of sanctions, he will
impose the least restrictive ones: opposing multilateral bank loans, prohibiting
U.S. bank loans, and downgrading diplomatic relations.

back to tap

R.C. Burns: “To File or Not to File, That Is the $300,000

Question”
(Source: Export Law Blog, 16 Aug 2018. Reprinted by permission.)

* Author: R. Clifton Burns, Esq., Bryan Cave LLP, Washington DC,
CHP Burns@bryancave.com, 202-508-6067).

 

The Foreign Investment Risk Review Modernization Act of 2018 ("FIRRMA"),
just signed into law as part of the John McCain National Defense Authorization
Act of 2078 ("NDAA"), will change significantly the way in which the
Committee on Foreign Investment in the United States ("CFIUS") reviews
foreign investments. It expands the definition of transactions covered by the
process, makes the review process mandatory for certain of these
transactions, and imposes a filing fee equal to the lesser of $300,000 or one
percent of the value of the transaction.

 

Before FIRRMA, the definition of a “covered transaction” set forth in section
féifay(3) of the Defense Production Act was “any merger, acquisition, or
takeover ... by or with any foreign person which could result in foreign control
of any person engaged in interstate commerce in the United States." The new
law expands this definition to cover certain real estate transactions. In
addition, a covered transaction now includes certain investments, even if they

 

 

WASHSTATEC000739
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 226 of 372

do not result in foreign control, in U.S. businesses that are involved with
"critical infrastructure," that have "critical technologies," or that maintain or
collect sensitive personal data on U.S. citizens.

The real estate transactions that are covered are those that are part of an air
or maritime port or are in close proximity to a military installation and that
could result in an opportunity for foreign surveillance of that military
installation. Exempted from these covered real estate transactions are
purchases of single housing units or transactions in urbanized areas as defined
by the Census Bureau.

The investments in critical infrastructure, critical technology companies, or
companies with sensitive personal data that are covered are those that will
give the foreign entity access to "material non-public technical information."
Additionally, these investments will be covered transactions if they will give the
foreign entity membership on the board of directors, observer rights or
nomination rights. Finally, a non-controlling investment transaction will be a
covered transaction if it gives the foreign entity any involvement, other than
through voting of shares, in "substantive decision-making" involving sensitive
personal data, critical technologies or critical infrastructure.

Of particular interest to readers of this blog is the definition of critical
technologies which includes most, but not all, items that are subject to export
controls. All items on the United States Munitions List are critical technologies.
Most items on the Commerce Control List are critical technologies with the
exception of items that are only controlled for anti-terrorism (AT), Firearms
Convention (FC), crime control (CC) or encryption (EI). So, companies that
make handcuffs (ECCN 0A982) are fair targets for foreign acquisition without
CFIUS review but those that make triethanolamine (ECCN 1C350.c.10) for
shampoo and cosmetics are not. Critical technologies will also include
"“amerging and foundational technologies," which is a new and yet
unpopulated category of export-controlled items described in the Export
Control Reform Act of 2018, which was also enacted as part of the NDAA.

FIRRMA creates a new filing called a "declaration" (as opposed to a "notice,"
the term both before and after the new legislation for the voluntary filing that
commences CFIUS review). The declaration, which is not subject to the
$300,000 or 1% fee, is meant to be a short document and no more than 5
pages. And although declarations can be voluntarily filed, they will be
mandatory where "a foreign government has, directly or indirectly, a
substantial interest" in a covered transaction. Any party required to file the
mandatory declaration may, at its own option, file a regular, and longer, notice
of the transaction instead. Prior to FIRRMA, involvement by a foreign
government would force a 45-day CFIUS investigation after the initial 30-day
review period but would not require any mandatory filings.

In response to the declaration, CFIUS may require the filing of the regular
written notice (which will require the payment of the new $300,000 or 1%
fee), may initiate a unilateral investigation, or may inform the parties that no
further review is required. It may also state that it cannot make any decision
based on the declaration and merely advise the parties of their right to file the

 

WASHSTATEC000740
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 227 of 372

standard written notice. Rather perplexingly, the new law states that CFIUS
“may not require a declaration to be submitted ... with respect to a covered
transaction more than 45 days before the completion of the transaction."
Given that one response to the declaration is the initiation of the normal CFIUS
process, which can given the statutory time frame take more than 45 days, it
is not clear what this time limit means or how it is enforced.

The time frame for the review process has also been changed by the new
legislation. Before the new law, the CFIUS process consisted of a 30-day
review process, an optional 45-day investigation after the review, and then 15
days for the President to act after the investigation process was completed.
The new law extends the initial review period to 45 days.

During the consideration of the bill in the House and the Senate, the two
chambers took different approaches to the issue of “countries of concern,”
largely in response to concerns about Chinese investment resulting in China
pilfering U.S. technology. The House took a naughty list approach, calling out
China, Russia, and Venezuela by name, while the Senate took the nice list
approach, putting NATO countries and major non-NATO allies, among others,
on the nice list. The new law takes the Senate nice list approach, but give
CFIUS the authority to decide, based on national security considerations, which
countries are on the nice list. The effect of this determination is that non-
controlling investments in real estate or involving critical infrastructure, critical
technologies or sensitive personal data by companies from countries on the
nice list would not be covered transactions.

 

 

 

 

 

 

WASHSTATEC000741
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 228 of 372

15. FCC to Present U.S. Export Controls Awareness
Training Course for Non-U.S. Orqanizations, 2 Octin

Bruchem, the Netherlands
(Source: Full Circle Compliance, events@fullcirclecompllance.eu.)

 

Our next academy course is specifically designed for beginning compliance
officers and professionals who want to enhance their knowledge on the latest
ITAR/EAR requirements and best practices. The course will cover multiple
topics regarding U.S. export controls that apply to organisations outside the
U.S., such as: the regulatory framework, including the latest and anticipated
regulatory amendments, key concepts and definitions, classification and
licensing requirements, handling (potential) non-compliance issues, and
practice tips to ensure compliance with the ITAR and EAR.

* What: Awareness Course U.S. Export Controls: ITAR & EAR From a Non-U.S.
Perspective

* When: Tuesday, 2 Oct 2018, 9 AM - 5 PM (CEST)

* Where: Landgoed Groenhoven, Bruchem, the Netherlands

* Sponsor: Full Circle Compliance (FCC)

* Instructors: Ghislaine Gillessen, Mike Farrell, and Alexander P. Bosch

* Information & Registration: HERE or via events@fullcirclecompliance.eu.

 

 

Register today and get a 10% Early Bird discount on the course fee!

16. List of Approaching Events: 6 New Events Posted This
Week

(Sources: Editor and Event Sponsors)

Published every Friday or last publication day of the week, our overview of
Approaching Events is organized to list continuously available training, training
events, seminars & conferences, and webinars.

Please, submit your event announcement to Alexander Witt, Events & Jobs
Editor (email: awitt@fullcirclecompliance.eu), composed in the below format:

# DATE: LOCATION; "EVENT TITLE"; EVENT SPONSOR; WEBLINK;
CONTACT DETAILS (email and/or phone number)

"#" = New or updated listing

Continuously Available Training

* E-Seminars: "US Export Controls" / "Defense Trade Contreis"; Export
Compliance Training Institute; danielle@iearnexportcompliance.cam

* Webinar: "Company-Wide US Export Controls Awareness Program’; Export
Compliance Training Institute; danicle@iearnexportcompllance.com

 

 

 

 

 

WASHSTATEC000742
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 229 of 372

* E-Seminars: "ITAR/EAR Awareness": Export Compliance Solutions;
spalmerGexportcompliancesolutions.com

* Online: "Simplified Network Application Process Redesign (SNAP-R}":
Commerce/BIS; 202-482-2227

* E-Seminars: "Webinars On-Demand Library"; Sandler, Travis & Rosenberg,
P.A,

* Online: “International Trade Webinars"; Global Training Center

* Online: "On-Demand Webinars"; “General Training’; Center for Development
of Security Excellence; Defense Security Service (DSS)

* Online: "ACE Reports Training and User Guide"; DHS/CBP

* Online: “Increase Your International Sales - Webinar Archive"; U.S.
Commercial Service

* Web Form: "“Cornpliance Snapshot Assessment"; Commonwealth Trading
Partners (CTP)

* Online: “Customs Broker Exam Preo Course"; The Exam Center

 

 

 

 

 

 

 

 

 

Seminars and Conferences

* Aug 20: Cincinnati, OH; "Export Documentation and Procedures Seminar’;
International Business Training

* Aug 21: Leeds, UK; "Understanding Exporting"; Chamber International

* Aug 22: London, UK; “Advanced Exporting"; UK Institute of Export and
International Trade

* Aug 22: Minneapolis, MN; “Import Documentation and Procedures Seminar’;
International Business Training

* Aug 23: Cincinnati, OH; “Import Documentation and Procedures Serninar’;
International Business Training

* Aug 24: Houston, TX; "Export Documentation and Procedures Seminar";
International Business Training

* Aug 24 - 27: New York, NY; “Best Custorns Broker Exam Course"; GRVR
Attorneys

* Aug 29: Leeds, UK; "Understanding Incoterms"; Chamber International

* Sep 3: Edinburgh, UK; “Intermediate Seminar"; UK Department for
International Trade

 

 

 

 

 

 

International Trade
* Sep 4: Edinburgh, UK; “Control List Classification - Combined Dual Use and

* Sep 4: Edinburgh, UK; “Licenses Workshop"; UK Department for
International Trade

* Sep 4: Leeds, UK; "Methods of Payment & Letters of Credit"; Chamber
International

* Sep 4: London, UK; "An Introduction to Exporting"; UK Institute of Export
and International Trade

 

 

International Trade
* Sep 5: Aberdeen, UK; “Interrnediate Seminar"; UK Department for
International Trade

 

Trade
# Sep 11-13: Annapolis, MD; "ITAR/EAR Symposium & Boot Campo Gicha!

 

 

WASHSTATEC000743
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 230 of 372

Trade Academy"; Export Compliance Solutions (ECS)

* Sep 11-13: Detroit, MI; "Export Controls Specialist Certification"; Global Trade
Academy

* Sep 11: Leeds, UK; "Export Decurnentation and Export Procedures";
Chamber International

* Sep 12: Buffalo, NY; "Expert Documentation and Procedures Seminar’;
International Business Training

# Sep 12: Melbourne, Australia; Defence Export Controls Qutreach; Australian
Department of Defense

* Sep 12-13: Springfield, RI; “Cormplying with US Export Controls"; Bureau of
Industry and Security

* Sep 12-19: Chicago, IL; “Irnpert S-Bay Boot Camp"; Global Trade Academy

* Sep 13: Buffalo, NY; "Import Documentation and Procedures Seminar’;
International Business Training

* Sep 13: Frankfurt, Germany; “BAFA/U.S. Export Control Seminar 2018";

 

 

 

 

 

 

 

 

Compliance Professionals Association (ICPA)
* Sep 16-19: Atlanta, GA; "2018 Annual Conference and Exposition"; National
Association of Foreign Trade Zones (NAFTZ)

 

* Sep 17-20: Columbus, OH; "University Export Controls Seminar at The Ohio
State University in Columbus": Export Compliance Training Institute

(ECTI); jessica@learnexportcompliance.corm; 540-433-3977

* Sep 17-21: Los Angeles, CA; “Import 5-Day Boot Camp"; Global Trade
Academy

* Sep 18: Anaheim, CA; “Import Documentation and Procedures Seminar":
International Business Training

* Sep 18: Kontich, Belgium; “Export Controls Master Class"; Customs4Trade
* Sep 18: Los Angeles, CA; "Tariff Classification for Importers and Exporters":
Global Trade Academy

* Sep 18-19: London, UK; "Decoding Trade Controls, Sanctions And
Regulations On Dual-Use Goods"; KNect365

* Sep 18: San Diego, CA; “iZth Annual CompTiaA Global Trade Compliance
Best Practices Conference"; CompTIA

* Sep 19: Washington, D.C.; "DDTC In-House Serninar"; Department of State
(Registration: Aug 10 - Aug 31; first come, first served)

* Sep 19: Los Angeles, CA; "NAFTA and Trade Agreements"; Global Trade
Academy

* Sep 19-20: Rome, Italy; "Befense Exports 2018"; SMi

* Sep 19-20: Los Angeles, CA; "Complying With U.S. Export Controls"; BIS

* Sep 20: Pittsburgh, PA; "Export Decurnentation and Procedures Seminar":
International Business Training

* Sep 20: Los Angeles, CA; "Country and Rules of Origin": Global Trade
Academy

* Sep 21: Los Angeles, CA; "Customs Valuation - The Essentials"; Global Trade
Academy

* Sep 21: Pittsburgh, PA; “Incoterms 2010: Terrns of Sale Seminar’;
International Business Training

* Sep 21-24: Detroit, Michigan; "Best Customs Broker Exam Course"; GRVR
Attorneys

* Sep 24: Seligenstadt, Germany; "Follow-Up Fachtaqung"; FALEX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC000744
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 231 of 372

* Sep 25-26; Chicago, IL; "Financial Crime Executive Roundtable"; American
Conference Institute

* Sep 25: Kansas City, MO; “Import Documentation and Procedures Seminar";
International Business Training

* Sep 25: Leeds, UK; “Understanding Exporting & Incoterms"; Chamber
International

* Sep 25-26: San Francisco, CA; "Lith West Coast Conference on FCPA
Enforcement and Compliance”; American Conference Institute

* Sep 25-26: Toronto, Canada; "4th Forum on Economic Sanctions and
Compliance Enforcement"; C5 Group

* Sep 26: Kansas City, MO; “Export Documentation and Procedures Seminar";
International Business Training

* Sep 26: McLean, VA; "EAR Basics"; FD Associates

* Sep 26: Oxford, UK; “Intermediate Seminar"; UK Department for
International Trade

 

 

 

 

 

 

 

 

 

International Trade

* Sep 27: Oxford, UK; “Licenses Werkshep"; UK Department for International
Trade

* Sep 27: Oxford, UK; "Control List Classification - Combined Dual Use and

 

* Sep 28: Anaheim, CA; "Export Documentation and Procedures Seminar";
International Business Training

* Oct 1-4: Austin, TX; “ITAR Defense Trade Controls / EAR Export Controls
Seminar’: ECT; jessica@learnexportcompliance.com: 540-433-3977

* Oct 2: Bruchem, Netherlands; "Awareness Course U.S. Export Controls: ITAR
& EAR From a Non-US. Perspective"; Full Circle Compliance

* Oct 2: Leeds, UK; "Export Documentation"; Chamber International

* Oct 2: Manchester, UK; "E-2Z CERT: How To Process Your Export
Documentation Online" Greater Manchester Chamber of Commerce

* Oct 5: Boston, MA; “Incoterms 2010: Terms of Sale Seminar"; International
Business Training

* Oct 5: Boston, MA; " Incoterms: A Strategic Approach"; International
Business Training

* Oct 9: New Orleans, LA; “Import Documentation and Procedures Seminar’;
International Business Training

* Oct 10: Manchester, UK; "Export Documentation Training Course"; Greater
Manchester Chamber of Commerce

* Oct 10: New Orleans, LA; "Tariff Classification Seminar"; Global Learning
Centre

* Oct 11: New Orleans, LA; "Export Documentation and Procedures Seminar";
International Business Training

* Oct 11: Rotterdam, NL; "Trade Compliance Congres"; SDU, Customs
Knowledge, and EvoFenedex

* Oct 12: New Orleans, LA; “Incoterms 2010: Terms of Sale Seminar":
International Business Training

* Oct 15-18: Amsterdam, NL; "US Export Controls on Non-US Transactions -
EAR, ITAR, OFAC Regulations Impact for EU NL, UK & other Non-US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Oct 15-19: Chicago, IL; "Certified Classification Specialist"; Global Trade
Academy

 

 

WASHSTATEC000745
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 232 of 372

* Oct 16-18: Dallas, TX; "Partnering for Compliance West Export/Import
Control Training and Education Program"; Partnering for Compliance

* Oct 16: Kontich, Belgium; "Expert Contre! Compliance Basics";
Customs4Trade

* Oct 17: Manchester, UK; “Understanding Tariff Codes" Greater Manchester
Chamber of Commerce

* October 17-18; Miami/Fort Lauderdale, FL; "Lith Maritime Forwarding,
Frelaht Logistics & Global Chain Supply Workshop"; ABS

Consulting; albert@abs-consulting. net; 954 218-5285

* Oct 18-19: McLean, VA; "ITAR Fundamentals"; FD Associates

* Oct 19: Dallas TX; "Customs/Import Boot Carnp"; Partnering for Compliance
* Oct 21-23: Grapevine, TX; "2018 Fall Conference"; International Compliance
Professionals Association (ICPA)

* Oct 22-26: Dallas, Texas; "Best Customs Broker Exarn Course"; GRVR
Attorneys

* Oct 22-23: Arlington, VA; "2018 Fall Advanced Conference"; Society for
International Affairs (SIA)

# Oct 23: Adelaide, Australia; Defence Export Controls Outreach; Australian
Department of Defense

* Oct 23: Kontich, Belgium; "Export Control Cornpliance Basics";
Customs4Trade

* Oct 24: Leeds, UK; “Intermediate Seminar"; UK Department for
International Trade

* Oct 25: Leeds, UK; "Beginner's Workshop"; UK Department for International
Trade

* Oct 25: Leeds, UK; "Licenses Workshop"; UK Department for International
Trade

* Oct 25: Leeds, UK; "Control List Classification - Combined Dual Use and
Military"; UK Department for International Trade

* Oct 26: Louisville, KY; “Incoterms 2010: Terms of Sale Seminar";
International Business Training

* Oct 26: Milwaukee, WI; “Incoterms: A Strategic Approach"; International
Business Training

* Oct 29 - Nov 1: Phoenix, AZ; ITAR Defense Trade Contrais / EAR Export
Controls Seminar"; ECTI; jessicatilearnexportcormpliance.com; 540-433-3977
* Oct 29: Seattle, WA; "Export Compliance & Controls 101"; Global Trade
Academy

* Oct 30 - Nov 1: Seattle, WA; "Export Controls Specialist - Certification";
Global Trade Academy

* Oct 30: Singapore; “4th Asia Summit on Economic Sanctions’; American
Conference Institute

* Oct 31 - Nov 1: Singapore; " 7th Asia Summit on Anti-Corruption"; American
Conference Institute

* Nov 6: Detroit, MI; "Classification: How to Classify Parts": Global Trade
Academy

* Nov 7: Detroit, MI; “Advanced Classification of Machinery and Electronics";
Global Trade Academy

* Nov 7: Manchester, UK; "Understanding Incoterms” Greater Manchester
Chamber of Commerce

* Nov 7-9: London, UK; "TRACE European Forum, 2018"; TRACE Anti-Bribery
Compliance Solutions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC000746
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 233 of 372

* Nov 7-9: Detroit, MI; "Advanced Classification for Machinery & Electronics";
Global Trade Academy

* Nov 8-9: Shanghai, China; "ICPA China Conference"; International
Compliance Professionals Association

* Nov 12-15: Washington, D.C.; "ITAR Defense Trade Controls / EAR Export
Controls Seminar’; ECTI; jessica@iearnexportcompliance.com; 540-433-3977
* Nov 13: Tysons Corner, VA; "Made in America, Buy America, or Buy
American: Qualify your Goods and Increase Sales"; Global Trade Academy

* Nov 14: Manchester, UK; “Intermediate Seminar"; UK Department for
International Trade

 

 

 

 

 

 

 

International Trade
* Nov 15: Manchester, UK; "Control List Classification - Combined Dual Use

 

* Nov 15: McLean, VA; “"ITAR For the Empowered Official"; FD Associates

* Nov 16, San Diego, CA; “Incoterms 2010: Terms of Sale Seminar’;
International Business Training

* Nov 20: Manchester, UK; "How to Claim Duty Relief on Export and Import
Processes" Greater Manchester Chamber of Commerce

# Nov 20: Sydney, Australia; Defence Export Controls Outreach: Australian
Department of Defense;

* Nov 21: Manchester, UK; “Introduction to Exporting” Greater Manchester
Chamber of Commerce

* Nov 27: Houston, TX; "Duty Drawback Specialist - Certification"; Global
Trade Academy

* Dec 3-7: Tysons Corner, VA; "Certified Classification Specialist"; Global
Trade Academy

* Dec 4-5: London, UK; "Lith Advanced Conference on Customs Compliance
neid in Partnership with HMRC": C5 Group

* Dec 4-5: Frankfurt, Germany; "US Defence Contracting and DFARS
Campllance in Eurepe:" C5 Group

* Dec 5: London, UK; “Intermediate Seminar"; UK Department for
International Trade

* Dec 6: London, UK; “Beginner's Workshop"; UK Department for International
Trad

* Dec 6: London, UK; “Licenses Workshop"; UK Department for International
Trade

* Dec 6: London, UK; “Control List Classification - Combined Dual Use and

 

 

 

 

 

 

 

 

 

 

 

 

 

* Dec 6: London, UK; “International Documentation and Customs
Compliance"; Institute of Export and International Trade

* Dec 6: Manchester, UK; "Export Documentation Training Course;" Greater
Manchester Chamber of Commerce

* Dec 6: Manchester, UK; "Introduction to Export Controls and Licenses";

* Dec 10-13: Miami, FL; "ITAR Defense Trade Controls / EAR Export Controls

 

 

 

 

 

* Dec 14: Philadelphia, PA; “Incoterms 2010: Terms of Sale Seminar";
International Business Training

 

2019

 

WASHSTATEC000747
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 234 of 372

* Jan 6-7: Long Beach, CA; "Fundamentals of FT2Z Seminar";
* Jan 21-24, 2019: San Diego, CA; "ITAR Defense Trade Controls / EAR Export

 

 

# Feb 6-7: Orlando, FL; "Boot Camp: Achieving ITAR/EAR Compliance"; Export
Compliance Solutions (ECS)

* Feb 12-13: Washington, D.C.; "2019 Legislative Summit"; National Association
of Foreign Trade Zones (NAFTZ)

# Mar 26-27: Scottsdale, AZ; “Seminar Level Il: Managing ITAR/EAR
Camplexities": Export Compliance Solutions

 

 

 

Foreign Trade Zones (NAFTZ)
* Sep 8-11: Chicago, IL; "2019 Annual Conference and Exposition"; National
Association of Foreign Trade Zones (NAFTZ)

 

Webinars

* Aug 23: Webinar; "Social Media for Trade and Logistics Professionals";
Foreign Trade Association

* Aug 27: Webinar; “Irmpert Documentation and Procedures"; International
Business Training

* Sep 6: Webinar; “University Export Controls Proararn: Strenath in

 

 

 

* Sep 11: Webinar; "BIS License Application 748P: How to Prepare It and How
to Ensure Best Possible Approval Time"; ECTI; 540-433-3977

* Sep 12: Webinar; "Understanding the Tariff Wars: Developing Strategies to
Overcome International Suogly Chain Disruptions"; ECTI; 540-433-3977

* Sep 19: Webinar; "International Logistics"; International Business Training
* Sep 24: Webinar; "Tariff Classification: Using the Harmonized Tariff

 

 

 

 

 

 

* Sep 25: Webinar; "NAFTA Rules of Origin"; International Business Training
* Sep 26: Webinar; "US Antiboycott Reaqulations: Clarified &

Demystified"; ECTI; 540-433-3977

* Oct 15: Webinar; "Incoterms 2010: Terms of Sale": International Business
Training

* Nov 14: Webinar; “An Export Commodity Classification Number - ECCN";
Foreign Trade Association

* Dec 3: Webinar; “Tariff Classification: Using the Harmonized Tariff

 

 

 

 

 

* Dec 5: Webinar; “Import Documentation and Procedures"; International
Business Training

* Dec 11: Webinar; "Incoterms 2010: Terms of Sale"; International Business
Training

* Dec 20: Webinar; “International Logistics"; International Business Training

 

 

 

 

WASHSTATEC000748
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 235 of 372

17. Bartlett's Unfamiliar Quotations
(Source: Editor)

* Henry Drummond (17 Aug. 1851 - 11 March 1897; was a Scottish
evangelist, biologist, writer and lecturer.)

- "Unless a man undertakes more than he possibly can do, he will never do all
he can do."

Friday Funnies:

All I ask is a chance to prove that money can't make me happy.
Is it just my imagination, or do buffalo wings taste like chicken?
One nice thing about egotists: They don't talk about other people.
What was the greatest thing before sliced bread?

Two can live as cheaply as one, for half as long.

It's not an optical illusion. It just looks like one.

Is there another word for synonym?

Is Marx's tomb a communist plot?

They told me I was guilible ... and I believed them!

18. Are Your Copies of Regulations Up to Date?
(Source: Editor)

The official versions of the following regulations are published annually in the

U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

* ATE ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War

Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199
- Last Amendment: 12 Jun 2018: 83 FR 27380-27407: Air Cargo Advance
Screening (ACAS)

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL
(NISPOM): DoD 5220.22-M
- Last Amendment: 18 May 2016: Change 2: Implement an insider threat

 

WASHSTATEC000749
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 236 of 372

program; reporting requirements for Cleared Defense Contractors; alignment with
Federal standards for classified information systems; incorporated and cancelled
Supp. 1 to the NISPOM (Summary here.)

* EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B, Ch. VII,
Pts. 730-774

 

and Reexport License Requirements for Republic of South Sudan Under the
Export Administration Regulations; and 83 FR 38018-38021: U.S.-India Major
Defense Partners: Implementation Under the Export Administration
Regulations of India's Membership in the Wassenaar Arrangement and Addition
of India to Country Group A:5

* FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR}: 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders
~ Last Amendment: 29 June 2018: 83 FR 30541-30548: Global Magnitsky

 

Sanctions Regulations and Amendment of the Terrorism List Government
Sanctions Regulations

* FOREIGN TRADE REGULATIONS CFTR}: 15 CFR Part 30

- Last Amendment: 24 Apr 2018: 83 FR 17749-17751: Foreign Trade
Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (30 April 2018) of Bartlett's Annotated FTR ("BAFTR"), by

 

James E. Bartlett III, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription from

discount on subscriptions to the BAFTR. Government employees (including
military) and employees of universities are eligible for a 50% discount on both
publications at www. FullCircleCompiance.eu.

 

* HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES CHTS, HTSA or
HTSUSA), 1 Jan 2018: 19 USC 1202 Annex. ("HTS" and "HTSA® are often seen
as abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 14 Aug 2018: Harmonized System Update 1842,
containing 27 ABI records and 6 harmonized tariff records.

- HTS codes for AES are available here.

 

 

* INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (TTAR}: 22 C.F.R. Ch. I,
Subch. M, Pts. 120-130.

- Last Amendment: 14 Feb 2018: 83 FR 6457-6458: Amendment to the
International Traffic in Arms Regulations: Addition of South Sudan [Amends
ITAR Part 126.]

 

 

WASHSTATECO000750
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 237 of 372

- The only available fully updated copy (latest edition: 25 Apr 2018) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR amendments
to date, plus a large Index, over 800 footnotes containing amendment
histories, case annotations, practice tips, DDTC guidance, and explanations of
errors in the official ITAR text. Subscribers receive updated copies of the
BITAR in Word by email, usually revised within 24 hours after every ITAR
amendment. The BITAR is available by annual subscription from the Full Circle

19. Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of Daily Bugle Top
Stories" posted here.
back to too

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and Vincent
J.A. Goossen; and Events & Jobs Editor, John Bartlett. The Ex/Im Daily Update
is emailed every business day to approximately 8,000 readers of changes to
defense and high-tech trade laws and regulations. We check the following
sources daily: Federal Register, Congressional Record, Commerce/AES,
Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF, DoD/DSS, DoD/DTSA, FAR/DFARS,
State/DDTC, Treasury/OFAC, White House, and similar websites of Australia,
Canada, U.K., and other countries and international organizations. Due to space
limitations, we do not post Arms Sales notifications, Denied Party listings, or
Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or are
published with permission of private contributors, and may be freely circulated
without further permission, provided attribution is given to "The Export/Import
Daily Bugle of (date)". Any further use of contributors' material, however,
must comply with applicable copyright laws. If you would to submit material
for inclusion in the The Export/Import Daily Update ("Daily Bugle"), please find
instructions here.

* CAVEAT: The contents cannot be relied upon as legal or expert
advice. Consult your own legal counsel or compliance specialists before

 

WASHSTATEC000751
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 238 of 372

taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present is
available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

Stay Connected

 

Copyright © 2018. All Rights Reserved.

FCC Advisary B.V., Landgoed Groenhoven, Darnosstraat 6, Bruchem, 5314
AE Netherlands

bafeUnsubseribe™ hartri@state gov
rorward this emaell | Usdate Profile | Aboul our service provider

Sent by jebartleti@fulicirclecompliance eu

WASHSTATEC000752
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 239 of 372

 

Message

From: Davidson-Hood, Simon [DavidsonHoodS@state.gov]

Sent: 8/17/2018 9:24:12 PM

To: Hart, Robert L [HartRL@state.gov]; Foster, John A [FosterJA2@state.gov]
cc: Monjay, Robert [MonjayR@state.gov]

Subject: I-II! Comments

Attachments: 20180725 - State Internal Commentary on USML I-III Public Comments.xlsx; Cat I-Ill Comments.docx

Hi Rob and John,

 

See you all on Tuesday.

Best,
SDEP

Regulatory and Multilateral Affairs
Otfice of Defense Trade Control Policy
Bureau of Political-Miltary Affairs
Department of State

Tel: 202-663-2811
Mobile:

Email: davidsonhoodS@state.2ov

 

Official - SBU
LINCLASSIFIED

WASHSTATEC000753
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 240 of 372

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 8/20/2018 1:29:35 PM

To: Monjay, Robert [MonjayR@state.gov]; Davidson-Hood, Simon [DavidsonHoodS@state.gov]; Foster, John A
[FosterJA2 @state.gov]

Subject: FW: I-flL FRN v.21

Rob Hart

202.736.9221 | hartri@state gov

Official
LINCLASSIFIED

From: Noonan, Michael J

Sent: Friday, August 17, 2018 4:54 PM
To: Hart, Robert L <HartRL@state.gov>
Subject: |-ili FRN v.21

Enjoy your weekend

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist (Henderson Group Contractor}
(202) 632-2788

Official - Transitory
LINCLASSIFIED

WASHSTATEC000754
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 241 of 372

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 8/21/2018 6:54:16 PM

To: Kaidanow, Tina S [KaidanowTS@state.gov]

Subject: FW: CPA Media Monitoring: New York Times: The Latest: Judge: President, Congress Should Eye 3D Guns
FY¥{-

Official

UNCLASSIFIED

From: Marquis, Matthew R

Sent: Tuesday, August 21, 2018 2:53 PM

To: PM-DTCP-RMA <PM-DTCP-RMA@state.gov>; Legal-PM-DL <Legal-PM-DL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>
Subject: CPA Media Monitoring: New York Times: The Latest: Judge: President, Congress Should Eye 3D Guns

 

The Latest: Judge: President, Congress Should Eye 3D Guns
By The Associated Press
21 August 2018

SEATTLE — The Latest on a lawsuit aimed at blocking a settlement that allows a company to post online plans
for printing 3D guns. (all times local):

11:30 a.m.

A federal judge hearing arguments over a settlement that allows a company to post online plans for printing 3D
guns said the overall issue of such untraceable plastic weapons should be decided by the president or Congress.

U.S. District Judge Robert Lasnik said Tuesday that he'll rule on the legal issues involving the settlement
between the company and the Trump administration.

He added, however, that "a solution to the greater problem is so much better suited" to the president or
Congress.

Lasnik recently issued a restraining order blocking the online release of the plans. Nineteen states and the
District of Columbia want the judge to make it permanent.

Washington state Assistant Attorney General Jeff Rupert argued that the government's decision to allow Texas-
based Defense Distributed to post the 3D gun plans threatens public safety and should be reversed.

A lawyer for the U.S. Justice Department disagreed, saying it's already illegal to possess plastic guns and the
government is fully committed to enforcing that law. He argued that the states are focused on the wrong statute.

Lasnik repeatedly questioned that logic, asking how the government can be vigorously enforcing a law banning
plastic undetectable guns but not proactively stopping them from being made.

Link: hites://feww siviimes.com/snonline/2018/08/3 l/us/an-us-3d-eun-lawsuit-the-latest html ?narner=[P TTT

WASHSTATEC000755
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 242 of 372

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pm / \Twitter: @SteteDeptPM

     

Stay connected with State. gov:

 

Official
UNCLASSIFIED

Official
UNCLASSIFIED

WASHSTATEC000756
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 243 of 372

 

Message

From: Strike, Andrew P [StrikeAP@state.gov]

Sent: 8/21/2018 11:29:35 PM

To: PM-DDTC-Directors-DL [PM-DDTC-Directors-DL@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]; Heidema,
Sarah J [HeidemaSJ@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Cressey, Laura E [CresseyLE@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: AP: States aim to stop internet release of 3D-printed gun plans

States aim to stop internet release of 3D-printed gun plans
By MARTHA BELLISLE

httos://apnews.com/d40d57b456694de4909ca52092c1e978/States-aim-to-stop-internet-release-of-3D-printed-gun-
plans

SEATTLE (AP) — A federal judge in Seattle hearing arguments over a settlement that allows a Texas company to post
online plans for printing 3D guns said Tuesday the overall issue of such untraceable plastic weapons should be decided
by the president or Congress.

 

U.S. District Judge Robert Lasnik said he’ll rule by Monday on the legal issues involving the settlement between the
company and the Trump administration. He added, however, that “a solution to the greater problem is so much better
suited to the other two branches of government.”

Nineteen states and the District of Columbia sued the federal government, alleging it reached a “covert” settlement with
the company, Defense Distributed, without notifying Congress or the Department of Defense about changes it made to
an export act that prohibited 3D gun plans from being posted online.

The Austin-based company is owned by Cody Wilson, a self-described “crypto-anarchist” who opposes restrictions on
gun ownership.

Lasnik granted a restraining order on July 31 that blocked the immediate release of the plans online. The states want
him to make it permanent.

Washington state Assistant Attorney General Jeff Rupert argued that the government’s decision to allow the posting
threatens public safety and should be reversed.

Any felon or terrorist with a laptop and a 3D printer could start making firearms that can’t be seen by a metal detector,
leaving airports, courthouses, jails and many government buildings and schools — vulnerable, he said.

Lasnik made it clear that he was frustrated that he only had a few days to make decisions on “probably the most
significant case that I’ve handled as a United States District Court judge.”

He added, “i really hope and wish that the executive branch and Congress would face up to this.”

More than a dozen members of the Washington Chapter of Moms Demand Action for Gun Sense in America filled half
the courtroom during the hearing wearing red T-shirts. They later said they agreed that the answer lies in Washington,
D.C.

“We do believe in the right to own a gun, but we also believe in this country our rights rest of a foundation of shared

responsibility to keep all members of society safe,” group spokeswoman Sue Whitecomb said. “And we believe that is
the job of Congress.”

WASHSTATECO000757
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 244 of 372

Rupert told the judge that the U.S. State Department put the public at risk when it made changes to a list of weapons
that could be exported, opening the door for the online posting of 3D gun plans and the settlement with Defense
Distributed.

The federal government fought the release of the plans when they were first posted online in 2013, arguing it was a
threat to national security, Rupert said. That threat remains despite the government’s decision to deregulate 3D gun
printing.

Steven Myers, a lawyer for the U.S. Justice Department disagreed, saying it’s already illegal to possess plastic guns and
the government is fully committed to enforcing that law. He argued that the states are focused on the wrong statute

and the injunction should be denied.

Lasnik questioned that logic, asking how the government can be “vigorously” enforcing a law banning plastic guns but
not proactively stopping the undetectable, untraceable guns from being made in the first place.

“People who don’t have our best interests in mind can get these guns,” which could lead to “shoe bomber” or “911
situations,” Lasnik said.

Those who would fail a background check, such as mentally ill people or felons, would be able to make a gun if they had
access to a 3D printer, he said.

“We see children shoot other children with what they think are toy guns,” he said, “and the 3D guns look even more like
toy guns.”

The restraining order expires on Aug. 28.
The states suing are Washington, Connecticut, Maryland, New Jersey, New York, Oregon, California, Colorado, Delaware,

Hawaii, Illinois, lowa, Minnesota, North Carolina, Rhode Island, Vermont, Virginia, Massachusetts, Pennsylvania and the
District of Columbia.

WASHSTATECO000758
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 245 of 372

 

Message

From: Foster, John A [FosterJA2 @state.gov]
Sent: 8/22/2018 4:50:43 PM

To:

Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]; Noonan, Michael J
{[NoonanMJ@state.gov]; Davidson-Hood, Simon [DavidsonHoodS@state.gov]
Subject: Cats I-III Grouped Public Comments

Attachments: 20180822 - Grouped USML I-Ill Public Comments.xisx; 20180822 - Cats I-Ill Public Comments by Alpha.xlsx

Gentlemen,

ee
a

 

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2816

WASHSTATEC000759
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 246 of 372

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/22/2018 8:09:17 PM

To: Davidson-Hood, Simon [DavidsonHoodS@state.gov]
Subject: FW: Cats I-llf Grouped Public Comments

Attachments: 20180822 - Grouped USML I-Iil Public Comments + State Responses.xlsx

Hey amigo,

Best,
John

From: Hart, Robert L

Sent: Wednesday, August 22, 2018 2:20 PM

To: Foster, John A <FosterJA2 @state.gov>; Monjay, Robert <MonjayR@state.gov>; Noonan, Michael J
<NoonanMJ@state.gov>; Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Subject: RE: Cats I-Il] Grouped Public Comments

Thanks,

Rob Hart
202.736.9221 | hartri@state.gov

Official
UNCLASSIFIED

From: Foster, John A
Sent: Wednesday, August 22, 2018 12:51 PM
To: Hart, Robert L <HarthL @state.gov>; Monjay, Robert <MoniayR@state.gov>; Noonan, Michael J

 

WASHSTATEC000760
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 247 of 372

<NoonanMJ@state.zov>; Davidson-Hood, Simon <PavidsontHoocdS @istate.gov>

senercebeneveeneseritetanereneseveeSiveeccuearstenercecvasicberceecte

Subject: Cats I-IIl Grouped Public Comments

 

Gentlemen,

 

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2816

Email: FosterJA2 @state. gov

WASHSTATEC000761
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 248 of 372

 

Message

From: Foster, John A [FosterJA2 @state.gov]
Sent: 8/23/2018 2:43:48 PM

To: Hart, Robert L [HartRL@state.gov]
Subject: FW: Cats I-llf Grouped Public Comments

Attachments: 20180823 - Grouped USML I-Iil Public Comments + State Responses.xlsx

Best,
John

From: Noonan, Michael J

Sent: Wednesday, August 22, 2018 5:12 PM

To: Foster, John A <FosterJA2 @state.gov>; Hart, Robert L<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>;
Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Subject: RE: Cats I-IIl Grouped Public Comments

7b

MIN

Official
LINCLASSIFIED

From: Foster, John A
Sent: Wednesday, August 22, 2018 2:26 PM

senensvnescerveratertaeBWeectnercencarceteesetebarzeeree snenescectaracederencdercateSitincveencarcnencrceesdoRecvuere:

<Noonanlil@ state. gov>; Davidson-Hood, Simon <BavidsonHoodS @ state. gay>
Subject: RE: Cats I-II] Grouped Public Comments

Rob,

Rest,
John

From: Hart, Robert L
Sent: Wednesday, August 22, 2018 2:20 PM

To: Foster, John A <Foster/&2@state.gov>; Monjay, Robert < ate.gav>; Noonan, Michael J

MorniavR @ist

      

<Noonanbii@ state zov>; Davidson-Hood, Simon <avidsonHoodS @state.gov>
Subject: RE: Cats |-Il] Grouped Public Comments

 

WASHSTATEC000762
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 249 of 372

 

Thanks,

Rob Hart
202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

From: Foster, John A
Sent: Wednesday, August 22, 2018 12:51 PM
To: Hart, Robert L <Harthli@state zov>; Monjay, Robert <MonjayRi@state.gov>; Noonan, Michael J

Subject: Cats I-IIl Grouped Public Comments

 

Gentlemen,

 

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2816

Email: FosterJA2 @state. gov

WASHSTATEC000763
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 250 of 372

WASHSTATEC000764
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 251 of 372

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 8/24/2018 7:38:22 PM

To: Foster, John A [FosterJA2 @state.gov]; Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR @state.gov];
Davidson-Hood, Simon [DavidsonHoodS@state.gov]

Subject: RE: Cats I-lil Grouped Public Comments

Attachments: Copy of 20180823 - Grouped USML I-III Public Comments + State Responses Color-Coded -MIN.xlIsx

Official
UNCLASSIFIED

From: Noonan, Michael J

Sent: Friday, August 24, 2018 1:08 PM

To: Foster, John A <FosterJA2 @state.gov>; Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>;
Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Subject: RE: Cats I-Ill Grouped Public Comments

WASHSTATECO000765

 
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 252 of 372

 

Official
UNCLASSIFIED

From: Foster, John A

Sent: Thursday, August 23, 2018 12:30 PM

To: Noonan, Michael J <Noonanh4! @state.gov>; Hart, Robert L <HartRi@state.gov>; Monjay, Robert
<MonjayR@state gov>; Davidson-Hoad, Simon <DavidsonHoodS@ state. gov>

Subject: RE: Cats I-Ill Grouped Public Comments

 

Gents,

 

Thanks,
John

From: Noonan, Michael J

Sent: Wednesday, August 22, 2018 5:12 PM

To: Foster, John A <FosterJA? @istate. zav>; Hart, Robert L <HarikKl @state.zav>; Monjay, Robert <Maon}
Davidson-Hood, Simon <DavicisonHoodS @state goy>

Subject: RE: Cats I-Ill Grouped Public Comments

ayRh@state gover;

 

 

WASHSTATEC000766
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 253 of 372

RM,

 

MIN

Official
UNCLASSIFIED

From: Foster, John A
Sent: Wednesday, August 22, 2018 2:26 PM
To: Hart, Robert L <HartRlL @state.zov>; Monjay, Robert <MoniayR @state gav>; Noonan, Michael J

senercebeneveeneseritetanereneseveeSiveeccuearstenercecvasicberceecte

Subject: RE: Cats I-Il] Grouped Public Comments

Rob,

Best,
John

From: Hart, Robert L
Sent: Wednesday, August 22, 2018 2:20 PM

cenelettnertecvarntneenencrceeWGnerenereceearncetetketecere Fe BS FB EMMA RA RAE BeOS Ot entncebennnedcenesesDvenernercrcccesercetebedtecenene

<Noonanlil@ state. gov>; Davidson-Hood, Simon <BavidsonHoodS @ state. gay>
Subject: RE: Cats I-II] Grouped Public Comments

 

Thanks,

Rob Hart

resercccenenceceneS@vientveatencnercesendeckerceeees

Official

WASHSTATEC000767
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 254 of 372

UNCLASSIFIED

From: Foster, John A
Sent: Wednesday, August 22, 2018 12:51 PM

senensvnescerveratertaeBWeectnercencarceteesetebarzeeree snenescectaracederencdercateSitincveencarcnencrceesdoRecvuere:

<oorianMl@ state gov>; Davidson-Hood, Simon <DavidsontoodS @state gav>
Subject: Cats I-Ill Grouped Public Comments

Gentlemen,

 

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2816

Email: FosterJA? @ state. gov

WASHSTATECO000768
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 255 of 372

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 8/27/2018 3:08:18 PM

To: Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: FLASH CLEARANCE - Status of Questions

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M

Sent: Monday, August 27, 2018 10:57 AM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2@state.gov>; McKeeby, David
i<McKeebyDI@state.gov>; Davidson-Hoad, Simon <DavidsonHoodS@state.gov>; Fabry, Steven F <FabrySF@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

Hi everyone,

 

WASHSTATEC000769
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 256 of 372

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Davidson-Hood, Simon

Sent: Friday, August 03, 2018 4:01 PM

To: Paul, Joshua M <PaulJ M@state.gov>

Cc: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice
M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2@state.gov>;

WASHSTATECO000770
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 257 of 372

Loucks, Alicia N <loucksan@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

Hi Josh,
Yes, that works well

Best,

SDH

Reeulatory and Multilateral Aftairs
Office of Detense Trade Control Policy
Bureau of Political-Military Affairs
Department of State

‘Teb 202-663-2811

Mobile:

Email: davidsonhoods(ystate. coy

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M

Sent: Friday, August 3, 2018 3:30 PM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice
M <KottmyerAM @state.gov>; McKeeby, David | <McKeebyDi@state.gov>; Foster, John A <FosterJA2@state.gov>;

Loucks, Alicia N <loucksan@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Paul, Joshua M

Sent: Friday, August 03, 2018 3:29 PM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice

 

WASHSTATEC000771
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 258 of 372

M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2 @state.gov>;
Loucks, Alicia N <loucksan@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Davidson-Hoad, Simon

Sent: Friday, August 03, 2018 3:20 PM

To: Paul, Joshua M <Paul M@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice

M <KottmyerAM @state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2 @state.gov>;
Loucks, Alicia N <loucksan@state.gov>

Subject: RE: FLASH CLEARANCE - Status of Questions

Hi Josh,

 

vores
Best,

SDE

Reeulatory and Multdateral Affairs
Oftice of Defense Trade Control Policy
Bureau of Political-Mihtary Attans
Department of State

‘Tel: 202-663-281 1

Mobile: Po

Email davidsonhoodSi@state vow

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

 

From: Paul, Joshua M

Sent: Friday, August 3, 2018 3:13 PM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice

 

WASHSTATEC000772
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 259 of 372

M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Foster, John A <FosterJA2 @state.gov>;

Loucks, Alicia N <loucksan@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

 

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UMCLASSI FIED

From: Davidson-Hood, Simon

Sent: Friday, August 03, 2018 2:48 PM

To: Paul, Joshua M <PaulJM@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>; Kottmyer, Alice
M <KottmyerAM@state.gov>; McKeeby, David | <McKeebyDi@state.gov>; Foster, John A <FosterJA2@state.gov>;

Loucks, Alicia N <loucksan@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

Hi Josh,

Best,
SDH
Regulatory and Multilateral Atfairs
Olbhce of Detense Trade Control Policy
Bureau of Political-Military Affairs
Department of State

Tel: 202-663-2811

Mobile SE

Email: davidsonhoodS@istate cov

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

 

From: Paul, Joshua M

Sent: Friday, August 3, 2018 11:43 AM

To: Rogers, Shana A <RogersSA2 @state.gov>; Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Cc: Miller, Michael F <Millermf@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Monjay, Robert

<MonjayR@state.gov>; Foster, John A <FosterJA2@state.gov>; Loucks, Alicia N <loucksan@state.gov>; Heidema, Sarah J
<HeidermaS/@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

WASHSTATEC000773
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 260 of 372

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Rogers, Shana A

Sent: Friday, August 03, 2018 10:45 AM

To: Davidson-Hood, Simon <DavidsonHoodS @state.gov>

Cc: Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <PauuM@state.gov>; McKeeby, David |
<McKeebyDi@state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2@state.gov>; Loucks, Alicia
N <loucksan@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>
Subject: RE: FLASH CLEARANCE - Status of Questions

 

Simon, Sarah, Josh,

Thanks,
Shana

Official - SBU (Attorney Work Product, Attorney-Client Privilege)
UNCLASSIFIED

From: Davidson-Hood, Simon

Sent: Thursday, August 02, 2018 6:05 PM

To: Rogers, Shana A <RogersSA2 @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Paul, Joshua M <Paul M@state.gov>; McKeeby, David |
<McKeebyDi@state.gov>; Monjay, Robert <MonjayR@state.gov>; Foster, John A <FosterJA2@state.gov>; Loucks, Alicia

N <loucksan@state.gov>
Subject: FLASH CLEARANCE - Status of Questions

Hi Shana,
Emails

ee

| ee

WASHSTATECO000774

 
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 261 of 372

&
Be
pO
PO
S

@

 

WASHSTATEC000775
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 262 of 372

 

 

 

 

   

 

 

WASHSTATECO000776
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 263 of 372

 

Best,

SEM

Reeulatory and Multilateral Aftairs
Othice of Detense Trade Control Policy
Bureau of Political-Military Affairs
Department of State

"Tel: 202-663-2511
Mobile:

Bra: davidsonhoodS state. coy

Official - SBU
UNCLASSIFIED

WASHSTATECO000777
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 264 of 372

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/27/2018 4:46:37 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: 20180824 - Draft 1 Cat [-Ill Public Comments Summary

Attachments: 20180824 - Draft 1 Cat I-[ll Public Comments Summary.docx

Rob,

Attached is what | wrote on Friday. Per our conversation, | would appreciate your guidance on style and substance Jj

rc ve nes Also, | spoke with Noonan at

length and understand that | will have merge this with the text of the final rule he’s drafting. Consequently,

PY the preamble once we get ready to merge the documents.

Thanks,
John

WASHSTATEC000778
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 265 of 372

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 8/27/2018 5:08:37 PM

To: Foster, John A [FosterJA2 @state.gov]

Subject: RE: 20180824 - Draft 1 Cat I-Ilf Public Comments Summary

Attachments: 20180824 - Draft 1 Cat I-Ill Public Comments Summary RLH.docx

This looks great, definitely what we're looking for. Having no particular concerns about tone or style, lwent through and
fixed a few typos and supplemented or edited where I thought it made sense. Please proceed, governor.

Rob Hart

Official
UNCLASSIFIED

From: Foster, John A

Sent: Monday, August 27, 2018 12:47 PM

To: Hart, Robert L <HartRL@state.gov>

Subject: 20180824 - Draft 1 Cat I-ill Public Comments Summary

Rob,

Attached is what | wrote on Friday. Per our conversation, | would appreciate your guidance on style and substance
Also, | spoke with Noonan at
length and understand that | will have merge this with the text of the final rule he’s drafting. Consequently,

Ice we 1 ro.) t0 merge the documents

Thanks,
John

WASHSTATEC000779
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 266 of 372

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/27/2018 5:09:49 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: RE: 20180824 - Draft 1 Cat I-Ilf Public Comments Summary

Fantastic. Thanks for the quick turn. lim on it.

From: Hart, Robert L

Sent: Monday, August 27, 2018 1:09 PM

To: Foster, John A <FosterJA2 @state.gov>

Subject: RE: 20180824 - Draft 1 Cat !-Ill Public Comments Summary

This looks great, definitely what we're looking for. Having no particular concerns about tone or style, | went through and
fixed a few typos and supplemented or edited where | thought it made sense. Please proceed, governor.

Rob Hart
202.736.9331 | hartri@state gov

Official
UNCLASSIFIED

From: Foster, John A

Sent: Monday, August 27, 2018 12:47 PM

To: Hart, Robert L <Harth  @state.gov>

Subject: 20180824 - Draft 1 Cat I-iil Public Comments Summary

Rob,

Attached is what | wrote on Friday. Per our conversation, | would appreciate your guidance on style and substancelllll

EE A's0, | spoke with Noonan at

length and understand that | will have merge this with the text of the final rule he’s drafting. Consequently, a

ee © the preamble once we get ready to merge the documents.

Thanks,
John

WASHSTATEC000780
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 267 of 372

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 8/27/2018 8:46:16 PM

To: PM-DTCP-RMA [PM-DTCP-RMA@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Statements on Defense Distributed Case

 

Statements on Defense Distributed Case
27 August 2018

Evervlown for Gun Safety

 

NEW YORK ~ Everytown for Gun Safety, the country’s largest gun violence prevention organization, today
applauded a ruling from a federal court in Seattle extending an injunction that is temporarily blocking the
distribution of downloadable guns online. Everytown filed an amicus brief in the case, urging the court to
continue to block the Trump Administration’s reckless decision to permit online distribution of computer code
that can be used to 3D print a firearm.

‘Posting the code for downloadable, untraceable guns online is incredibly dangerous,” said Nick Suplina,
Everytown’s managing director for law and policy. “While we are pleased that the court has sided with public
safety, Congress must act to keep us safe.”

The suit, filed last month by Washington Attorney General Bob Ferguson and the attorneys general of six states
and the District of Columbia has since been joined by a bipartisan group of attorneys general from another 12
states. The suit asks the court to bar the government from lifting its prohibitions on online posting of blueprints
for downloadable guns. The attorneys general for Connecticut, Maryland, New Jersey, New York, Oregon,
California, Colorado, Delaware, Hawaii, Illinois, lowa, Minnesota, North Carolina, Rhode Island, Vermont,
Virginia, Massachusetts, Pennsylvania and the District of Columbia joined Attorney General Ferguson in the
suit.

The court’s decision comes as public concern over the dangers of downloadable guns mounts. In recent weeks,
military veterans, law enforcement officials and survivors of gun violence have all spoken out about the dangers
of downloadable guns. Additionally, a recent poll found that a broad, bipartisan majority of Americans agree
that downloadable gun blueprints should not be available on the internet.

This public concern spurred Sen. Bill Nelson (D-FL) and Rep. Ted Deutch (D-FL) to introduce federal
legislation (S. 3304/H.R. 6649) that would permanently prohibit the posting of any downloadable gun computer
code that can be used to automatically program a 3D printer to print a firearm.

Giffords

Giffords Law Center, the legal arm of the gun safety organization founded by former Congresswoman Gabrielle
Giffords and Captain Mark Kelly, applauded the decision of Judge Robert S. Lasnik of the U.S. District Court
for the Western District of Washington to maintain a ban on downloadable guns produced by readily available
3D-printers. In his ruling, Judge Lasnik found the State Department’s argument to allow downloadable guns
“ignores reality and is wholly unpersuasive.”

WASHSTATEC000781
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 268 of 372

Statement from Adam Skaggs, Chief Counsel at Giffords Law Center

“We applaud Judge Lasnik’s well-reasoned opinion that appropriately recognized the severe threats to public
safety and national security posed by downloadable guns. In an ill-considered attempt to flout life-saving local,
state, and federal gun laws, Cody Wilson and Defense Distributed took the reckless step of making do-it-
yourself gun blueprints available on the internet to anyone, regardless of whether they could pass a background
check. Worse yet, the Trump Administration abandoned the government’s longstanding efforts to stop this
threat and gave the green light to guns that cannot be detected by traditional security devices and cannot be
traced by law enforcement — making them a gun trafficker’s dream come true. Today’s victory will stop this
threat in its tracks, help save lives, and help to make sure that downloadable guns in the hands of dangerous
people don’t make our nation’s gun violence epidemic even worse.”

Brady Campaign

Brady Campaign Celebrates Ruling Against 3D-Printed Guns in Washington

Washington, D.C., August 27, 2018 — Nearly two months after the U.S. State Department settled a lawsuit
allowing blueprints of 3D-printed guns to be posted online, a federal court in Washington state today issued a
preliminary injunction blocking the publication. The Brady Campaign to Prevent Gun Violence, which filed the
first legal action to stop dangerous 3D-printed guns and has been a leading voice in the fight to block them,
celebrated the ruling and vowed to continue its efforts on the issue.

“Today’s decision is an unqualified success for the American public and, indeed, the global community,” stated
Avery Gardiner, co-president of the Brady Campaign. “3D-printed guns represent a supreme threat to our safety
and security, and we are grateful that Judge Lasnik recognized it as such. But we also recognize that the menace
does not end here. Already, there have been a wave of dangerous actors seeking to illegally post the blueprints
online. We are committed to doing everything in our power to prevent this threat from continuing further.”

In support of the lawsuit filed by a bipartisan group of state Attorneys General from throughout the nation, the
Brady Campaign filed an amicus brief arguing that the Second Amendment does not grant Defense Distributed
the right to publish the blueprints, nor does it protect the right to create or own 3D-printed guns. Brady also sent
a letter to Secretary of State Mike Pompeo, calling on him instruct his department to respond to the
organization's FOIA request from July 16 to share documents related to the sudden reversal in the Defense
Distributed lawsuit. Should that request not be honored, the letter warned that a lawsuit will be forthcoming.

“We applaud this decision, but we also recognize that Sec. Pompeo and the State Department still holds the
power to end this threat once and for all,” added Brady Campaign co-president Kris Brown. “The State
Department is responsible for oversight of firearm exports, meaning that they are able to step in and protect
Americans from foreign terrorists and other dangerous people from obtaining the ability to print their own
untraceable assault rifles. We renew our call to Sec. Pompeo to take action and put a stop to the publication of
3D-printed gun blueprints, once and for all.”

As part of the decision, Judge Robert 8. Lasnik wrote:

“Defendants’ argument is so myopic and restrictive as to be unreasonable. Whatever defendants’ statutory
authority the fact is that the internet is both domestic and international. The federal defendants’ determination
that the 3D files at issue are subject to regulation under ITAR and could not, therefore, be published on the
internet reduced risks of the proliferation of untraceable and undetectable weapons, assassinations, aviation and
other security breaches, and violations of gun control laws both abroad and at home. Thus, the alleged failures
to provide notice and make a reasonable evaluation of the risks and benefits of the proposed action not only
impact national security but have domestic repercussions as well.”

WASHSTATEC000782
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 269 of 372
Hit

NY A.G. UNDERWOOD ANNOUNCES PRELIMINARY INJUNCTION CONTINUING TO BLOCK
TRUMP ADMINISTRATION FROM ALLOWING THE DISTRIBUTION OF 3-D PRINTED GUN
FILES

NEW YORK - Attorney General Barbara D. Underwood released the following statement after a federal judge
granted a preliminary injunction in Attorney General Underwood and her fellow AGs’ ongoing lawsuit, which
seeks to block the Trump administration from allowing the distribution of 3-D printed gun files:

“In yet another victory for common sense and public safety, today a federal court granted our motion for a
nationwide preliminary injunction — continuing to block the Trump administration from allowing the
distribution of 3-D printed gun files. This decision follows the temporary restraining order we secured last
month.

As the court pointed out, we filed suit because of the legitimate fear that adding these undetectable and
untraceable guns to the arsenal of available weaponry will only increase the threat of gun violence against our
communities.

My office will continue to do what’s necessary to protect New Yorkers and ensure our public safety. I thank
Attorney General Ferguson and our fellow Attorneys General for our ongoing, successful partnership on this
and so much more.”

The court’s opinion states in part, “The plaintiff States and the District of Columbia, as sovereigns, represent
more than 160 million people, many of whom have seen the threat level of their daily lives increase year after
year. The District of Columbia, New York, California, Virginia, Maryland, Minnesota, New Jersey, and
Pennsylvania have all endured assassinations or assassination attempts. School shootings involving students of
all ages have occurred in Colorado, Oregon, Washington, Connecticut, Illinois, California, Virginia,
Pennsylvania, North Carolina, Massachusetts, Maryland, lowa, Hawaii, Minnesota, New York, and New Jersey
during the past twenty years. During the same time frame, California, Colorado, Connecticut, Ilinois,
Minnesota, Hawaii, Massachusetts, Maryland have experienced workplace shootings with multiple victims.
And, of course, hijackers were able to crash airplanes into fields and buildings in Pennsylvania, New York, and
the District of Columbia/Virginia in 2001. Plaintiffs have a legitimate fear that adding undetectable and
untraceable guns to the arsenal of weaponry already available will likely increase the threat of gun violence they
and their people experience.”

WA AG FERGUSON: COURT AGREES TO BLOCK 3D-PRINTED GUNS UNTIL CASE IS
RESOLVED

Attorney General Ferguson today issued the following statement after U.S. District Court Judge Robert Lasnik
decided to extend his order blocking the Trump Administration’s decision to legalize distribution of
downloadable files for 3D-printed guns until the matter is resolved in court:

“Once again, I’m glad we put a stop to this dangerous policy,” Ferguson said. “But I have to ask a simple
question: why is the Trump Administration working so hard to allow these untraceable, undetectable 3D-printed
guns to be available to domestic abusers, felons, and terrorists?”

On July 31, Judge Lasnik issued a temporary restraining order (TRO) blocking the pending release of the plans
on the internet. A TRO is a short-term order put in place in an emergency. Today, he converted his original

TRO to a preliminary injunction, which will remain in place until the case is resolved.

From Judge Lasnik’s order:

WASHSTATEC000783
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 270 of 372

“Finally, the federal defendants argue that the States will not be harmed at all because the United States is
committed to enforcing the Undetectable Firearms Act of 1988. While the Court appreciates the earnestness
with which this commitment was made at oral argument, it is of small comfort to know that, once an
undetectable firearm has been used to kill a citizen of Delaware or Rhode Island or Vermont, the federal
government will seek to prosecute a weapons charge in federal court while the State pursues a murder
conviction in state court. The very purpose for which the private defendants seek to release this technical data is
to arm every citizen outside of the government’s traditional control mechanisms of licenses, serial numbers, and
registration. It is the untraceable and undetectable nature of these small firearms that poses a unique danger.
Promising to detect the undetectable while at the same time removing a significant regulatory hurdle to the
proliferation of these weapons - both domestically and internationally - rings hollow and in no way ameliorates,
much less avoids, the harms that are likely to befall the States if an injunction is not issued.”

Deputy Attorney General Todd Bowers, Complex Litigation Division Chief Jeffrey Rupert, and assistant
attorneys general Jeff Sprung, Kristin Beneski and Zach Jones are handling the case for Washington.

Ferguson has now filed 32 lawsuits against the Trump Administration and has not lost a case. Ferguson has 13
legal victories against the Trump Administration. Seven of those cases are finished and cannot be appealed. The
Trump Administration has or may appeal the other six, which include lawsuits involving Dreamers, 3D-printed
guns, and the transgender military ban. No court to rule on the merits of the Attorney General’s arguments in a
lawsuit against the Trump Administration has ruled against the office.

CA Attorney General Becerra, as Part of a Multistate Coalition, Secures Preliminary Injunction
Blocking Trump Administration from Distributing Blueprints of 3D-Printed, Untraceable “Ghost” Guns

 

 

California Attorney General Xavier Becerra, along with a Washington State-led coalition of 20 Attorneys
General, today secured a preliminary injunction to continue blocking the Trump Administration’s reckless
action to make available blueprints for untraceable so-called “ghost” guns that can be manufactured on a 3D
printer.

“When the Trump Administration inexplicably gave the green light to distribute on the internet blueprints of
3D-printed, untraceable ghost guns, it needlessly endangered our children, our loved ones and our men and
women in law enforcement,” said Attorney General Becerra. “The Trump Administration’s actions were
dangerous and incompetent. Today’s ruling should serve as a wake-up call to the Administration: if you
continue to sabotage law enforcement’s work to keep communities safe, we will hold you accountable.”

On June 29, the Trump Administration — despite two favorable federal court rulings authorizing the government
to block the publication of downloadable blueprints for 3D-printed ghost guns — reached a settlement with
Defense Distributed, a Texas-based company that distributes blueprints for 3D-printed ghost guns. This
agreement became public in late July. On July 30, Attorney General Becerra joined a bipartisan Washington
State-led coalition of 20 attorneys general calling on the federal government to change course and block
Defense Distributed from posting blueprints online; a coalition of attorneys general filed suit on the same day.

The next day, the U.S. District Court for the Western District of Washington issued a temporary restraining
order preventing the Trump Administration from taking steps allowing Defense Distributed to disseminate 3D
ghost gun blueprints. Attorney General Becerra joined the Washington State-led coalition in requesting a
preliminary injunction on August 10, 2018. The preliminary injunction issued today keeps that ban in place
pending resolution of the litigation. This action will prevent the Trump Administration from lifting export
controls on downloadable blueprints for 3D-printable ghost weapons. It will also prevent Defense Distributed
from posting the blueprints online.

WASHSTATEC000784
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 271 of 372

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pm / \Twitter: @SteteDeptPM

     

Stay connected with State. gov:

 

Official
UNCLASSIFIED

Official
UNCLASSIFIED

WASHSTATECO000785
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 272 of 372

 

Message

From: Strike, Andrew P [StrikeAP@state.gov]

Sent: 8/28/2018 12:53:04 AM

To: PM-DTCP-RMA [PM-DTCP-RMA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]; String, Marik A [StringMA@state.gov];
Rogers, Shana A [RogersSA2 @state.gov]; Fabry, Steven F [FabrySF@state.gov]

Subject: CPA Media Monitoring: AP: Plans on making untraceable 3D guns can’t be posted online

Plans on making untraceable 3D guns can’t be posted online
By MARTHA BELLISLE

httos://apnews.com/7632e601902048efb9eb84eb6b? 18ddd/Plans-on-making-untraceable-3D-guns-can't-be-posted-
online

 

A U.S. judge in Seattle blocked the Trump administration Monday from allowing a Texas company to post online plans
for making untraceable 3D guns, agreeing with 19 states and the District of Columbia that such access to the plastic guns
would pose a security risk.

The states sued to stop an agreement that the government had reached with Austin, Texas-based Defense Distributed,
saying guidelines on how to print undetectable plastic guns could be acquired by felons or terrorists.

U.S. District Judge Robert Lasnik extended a temporary restraining order, and his new decision will last until the case is
resolved. He said Cody Wilson, owner of Defense Distributed, wanted to post the plans online so that citizens can arm
themselves without having to deal with licenses, serial numbers and registrations.

Wilson has said that “governments should live in fear of their citizenry.”

“It is the untraceable and undetectable nature of these small firearms that poses a unique danger,” Lasnik said.
“Promising to detect the undetectable while at the same time removing a significant regulatory hurdle to the
proliferation of these weapons — both domestically and internationally — rings hollow and in no way ameliorates, much

less avoids, the harms that are likely to befall the states if an injunction is not issued.”

The State Department had reached the settlement with the company after the agency removed the 3D gun-making
plans from a list of weapons or technical data that cannot be exported overseas.

The states argued that the federal agency didn’t follow the law when it removed 3D guns from the munitions list. They
said the government was supposed to notify Congress and provide a 30-day window before making a change to that list,
but it did not.

Lasnik criticized the government for switching its position on the threat posed by the 3D gun-making plans.

Up until April, the government argued the distribution of the guidelines “posed a threat to world peace and the security
and foreign policy of the United States,” the judge said.

Despite those fears, the government decided that it only needed to restrict the international availability of firearms up
to .50 caliber. That’s when they reached a settlement with the 3D gun company.

There was no indication the government evaluated the unique characteristics of the plastic guns when it considered
deleting that category of weapons from the prohibited list, the judge said.

“Nor is there any reasoned explanation for its change in position,” Lasnik said.

WASHSTATEC000786
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 273 of 372

The federal government declined to comment on the judge’s ruling.

A lawyer with the U.S. Justice Department had argued against the injunction, saying possessing 3D plastic guns is already
against the law, and the federal government is committed to enforcing that law.

But the judge said it wasn’t enough.

“While the court appreciates the earnestness with which this commitment was made at oral argument, it is of small
comfort to know that, once an undetectable firearm has been used to kill a citizen of Delaware or Rhode Island or
Vermont, the federal government will seek to prosecute a weapons charge in federal court while the state pursues a
murder conviction in state court,” Lasnik said.

Washington Attorney General Bob Ferguson praised the ruling.
“Once again, I’m glad we put a stop to this dangerous policy,” Ferguson said. “But | have to ask a simple question: why is
the Trump administration working so hard to allow these untraceable, undetectable 3D-printed guns to be available to

domestic abusers, felons and terrorists?”

The Brady Campaign to Prevent Gun Violence, a pro-gun control group that has aggressively fought the online release of
the gun plans, praised the judge’s ruling “as a tremendous victory for the American public.”

Avery Gardiner, co-president of the group, said 3D-printed guns “represent a supreme threat to our safety and security,
and we are grateful that Judge Lasnik recognized it as such.”

The states suing are Washington, Connecticut, Maryland, New Jersey, New York, Oregon, California, Colorado, Delaware,

Hawaii, Illinois, lowa, Minnesota, North Carolina, Rhode Island, Vermont, Virginia, Massachusetts, Pennsylvania and the
District of Columbia.

WASHSTATEC000787
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 274 of 372

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/28/2018 8:10:55 PM

To: Foster, John A [FosterJA2 @state.gov]; Noonan, Michael J [NoonanMJ@state.gov]
Subject: 20180828 - Draft 1 Cat [-Ill Public Comments Summary

Attachments: 20180828 - Draft 1 Cat I-[ll Public Comments Summary.docx

WASHSTATEC000788
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 275 of 372

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/28/2018 8:10:20 PM

To: Noonan, Michael J [NoonanMJ@state.gov]; Foster, John A [FosterJA2@state.gov]
Subject: 20180828 - Grouped USML I-IIl Public Comments + State Responses Color-Coded.xlsx

Attachments: 20180828 - Grouped USML I-ill Public Comments + State Responses Color-Coded.xlsx

WASHSTATEC000789
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 276 of 372

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/28/2018 8:11:10 PM

To: Noonan, Michael J [NoonanMJ @state.gov]; Foster, John A [FosterJA2@state.gov]
Subject: 20180822 - Cats I-III Public Comments by Alpha.xisx

Attachments: 20180822 - Cats I-Ill Public Comments by Alpha.xisx

WASHSTATECO000790
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 277 of 372

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]
Sent: 8/29/2018 4:54:25 PM

To: Foster, John A [FosterJA2 @state.gov]
Subject: I-1H FRN 2

Attachments: Cat I-Il] FR - FRN 2.docx

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Specialist (Henderson Group Contractor}
(202) 632-2788

Official
LINCLASSIFIED

WASHSTATEC000791
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 278 of 372

 

Message

From: Jim Bartlett, Full Circle Compliance ("FCC") [jebartlett@fullcirclecompliance.eu]
Sent: 8/29/2018 7:06:46 PM

To: hartrl@state.gov

Subject: 18-0829 Wednesday "Daily Bugle"

 

 

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing changes
to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC, FAR/DFARS,

 

. Caommerce/BIS Seeks Comments Concerning CWC Frovisions of the EAR
2. Justice/ATE Seeks Comments Concerning Application for Explosives License or
Permit

items Scheduled for Publication in Future Federal Register Editions
Cormmerce/BIS: (No new postings.)

State/DODTC: (No new postings.)

Singapore Customs Releases Notice Concerning Tradexchange

. AB: "Dutch Customs Never Stopoed Shipment for Controversial Russia-Crimes

. Popular Mechanics: "Defense [istributed Is Selling 3D Printed Gun Files --
Through the Mall”
STRR Trade Report: "U.S., Mexico Announce Trade Agreement: Talks with
Canada Expected Soon”
10, The Verge: “Inside the United Nations’ Effort to Regulate Autonomous Killer
Robots"

.E. McClafferty. L. van der Meer & R. Slack: “Prengaring for the Worst: Licenses
Needed for UK Exoart of Dual Use Trems"
. MM, Pacovan, M. Zinzani & V. Plechiassi: "lran: The First Packade of LS,

Extraterriforial Sanctions and the Uodate of the EU Blocking Statute”

 

WASHSTATEC000792
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 279 of 372

13. 8.C, Burns: "Newsweek Gets Confused by GFAC Travel Rules”

4.FCC to Present U.S. Export Controls Awareness Training Course for Non-US,
Organizations, 2 Gct in Brucherm, the Netherlands

. Bartlett's Unfamilar Quotations

7, Are Your Copies of Regulations Us to Date? Latest Amendments: ATF (15 Jan
2016), Customs (12 Jun 2018), BOD/NISPOM C18 May 2016), EAR (3 Aug 2018),
FACR/OFAC (29 Jun 2018), FTR (24 Apr 2018), HTSUS (14 Aug 2018), [TAR (14

. Weekly Hiahlights of the Daily Bugle Too Stories

 

 

 

 

 

 

=i. Commerce/BIS Seeks Comments Concerning CWC
Provisions of the EAR

 

 

 

* AGENCY: Bureau of Industry and Security.

* ACTION: Notice.

* SUMMARY: The Department of Commerce, as part of its continuing effort to
reduce paperwork and respondent burden, invites the general public and other

 

WASHSTATEC000793
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 280 of 372

Federal agencies to take this opportunity to comment on proposed and/or
continuing information collections, as required by the Paperwork Reduction Act
of 1995.

* DATES: Written comments must be submitted on or before October 29,
2018.

* ADDRESSES: Direct all written comments to Jennifer Jessup, Departmental
Paperwork Clearance Officer, Department of Commerce, 1401 Constitution
Avenue NW, Room 6616, Washington, DC 20230 (or via the internet

* FOR FURTHER INFORMATION CONTACT: Requests for additional information
or copies of the information collection instrument and instructions should be
directed to Mark Crace, BIS ICB Liaison, (202) 482-8093 or

at Mark.crace@bis. doc. gov.

* SUPPLEMENTARY INFORMATION: ... The Chemical Weapons Convention
(CWC) is a multilateral arms control treaty that seeks to achieve an
international ban on chemical weapons (CW). The CWC prohibits, the use,
development, production, acquisition, stockpiling, retention, and direct or
indirect transfer of chemical weapons. This collection implements the following
export provision of the treaty in the Export Administration Regulations (EAR):

Schedule 1 notification and report: Under Part VI of the CWC Verification
Annex, the United States is required to notify the Organization for the
Prohibition of Chemical Weapons (OPCW), the international organization
created to implement the CWC, at least 30 days before any transfer
(export/import) of Schedule 1 chemicals to another State Party. The United
States is also required to submit annual reports to the OPCW on all transfers of
Schedule 1 Chemicals.

Schedule 3 End-Use Certificates: Under Part VIII of the CWC Verification
Annex, the United States is required to obtain End-Use Certificates for exports
of Schedule 3 chemicals to States that are not Party to the CWC to ensure the
exported chemicals are only used for the purposes not prohibited under the
Convention. ...

Comments are invited on: (a) Whether the proposed collection of information
is necessary for the proper performance of the functions of the agency,
including whether the information shall have practical utility; (b) the accuracy
of the agency's estimate of the burden (including hours and cost) of the
proposed collection of information; (c) ways to enhance the quality, utility, and
clarity of the information to be collected; and (d) ways to minimize the burden
of the collection of information on respondents, including through the use of
automated collection techniques or other forms of information technology.
Comments submitted in response to this notice will be summarized and/or
included in the request for OMB approval of this information collection; they
also will become a matter of public record.

 

Sheleen Dumas, Departmental Lead PRA Officer, Office of the Chief
Information Officer.

back to too

 

WASHSTATEC000794
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 281 of 372

Explosives License or Permit

* AGENCY: Bureau of Alcohol, Tobacco, Firearms and Explosives, Department
of Justice

* ACTION: 30-Day notice.

* SUMMARY: The Department of Justice (DOJ), Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF), will submit the following information collection
request to the Office of Management and Budget (OMB) for review and
approval in accordance with the Paperwork Reduction Act of 1995.

* DATES: The comment period for the proposed information collection
published on June 28, 2018 (83 FR 30457) is reopened. Comments are
encouraged and will be accepted for an additional 30 days until September 28,
2018. ...

* SUPPLEMENTARY INFORMATION: The proposed information collection was

allowing for a 60-day comment period. Written comments and suggestions
from the public and affected agencies concerning the proposed collection of
information are encouraged.

Overview of This Information Collection

- Type of Information Collection: Extension, without change, of a currently
approved collection.

- The Title of the Form/Collection: Application for Explosives License or
Permit. ...

- Form number: ATF F 5400.13/5400.16.

- Component: Bureau of Alcohol, Tobacco, Firearms and Explosives, U.S.
Department of Justice. ...

- Abstract: Chapter 40, Title 18, U.S.C., provides that any person engaged in
the business of explosive materials as a dealer, manufacturer, or importer

the issuance of permits for those who wish to use explosive materials that are
shipped in interstate or foreign commerce. ...

If additional information is required contact: Melody Braswell, Department
Clearance Officer, United States Department of Justice, Justice Management
Division, Policy and Planning Staff, Two Constitution Square, 145 N Street NE,
3E.405A, Washington, DC 20530.

Dated: August 24, 2018.
Melody Braswell, Department Clearance Officer for PRA, U.S. Department of
Justice.
back bo tog

 

WASHSTATEC000795
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 282 of 372

3. Trems Scheduled for Publication in Future Federal
Register Editions
(Source: Federal Register)

* Commerce/BIS;

- RULES; Revisions to Export Administration Regulations Based on 2017
Missile Technology Control Regime Plenary Agreements; and

~ NOTICES; Meetings: Regulations and Procedures Technical Advisory
Committee [Publication Dates: 30 Aug 2018. ]

* State; RULES; Continued Temporary Modification of Category XI of the
United States Munitions List [Publication Date: 30 Aug 2018. ]

A,
Commerce/BIS: (No new postings.)
(Source: Commerce/BIS)

back to top

5. State/DDTC: (No new postings.)
(Source: State/DDTC)

6. Singapore Customs Releases Notice Concerning

Tracexchange
(Source: Singapore Customs, Notice 16/2018, 27 Aug 2018.)

Singapore Customs has announced that all TradeXchange services have been
fully migrated and made available on the National Trade Platform (NTP) since
May 2018. As such, TradeXchange will be decommissioned on 28 October 2018
at 2359 hours, and access to TradeXchange services will only be available on
the NT.

For existing TradeXchange users who have yet to set up your NTP account,
please do so immediately. Information on how to set up your NTP account can
be found here.

Businesses are required to use their CorpPass to access the NTP and hence
you will need to select the "Singapore Customs NTP" e-Service in CorpPass.
Find out more and register today here.

 

WASHSTATEC000796
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 283 of 372

A
AD: "Dutch Customs Never Stopped Shipment for
Controversial Russia-Crimea Bridge"

The EU sanctions concerning the Russia-Crimea Bridge were easy to
circumvent. Dutch Customs never intercepted shipments, but is now
investigating ten to twenty Butch companies that may have violated EU
sanctions regulations.

The European Parliament is concerned. The EU implements sanctions more
often, but they seem to lose their strength. "The credibility is at stake", says
Member of Parliament Marietje Schaake (D66). For example, a Belgian
company previously provided prohibited components of chemical weapons to
Syria.

In recent months, Dutch customs authorities carried out an investigation
among a total of "ten to twenty" companies based in the Netherlands
concerning possible involvement in the construction of the controversial bridge
between Russia and Crimea, according to the Gelderlander. ...

Whether shipments for the Crimean Bridge are not or not properly controlled
via an intermediary in another country or another region, Customs does not
want to say. However, a spokeswoman says: “Dutch Customs does not... have
any influence on the use or forwarding of these goods after they have reached
the specified destination." Companies are obliged to investigate the end-use
and end-user of a controlled item. ...

The fact that consignments for the Russia-Crimea Bridge were never stopped
can in theory mean Dutch companies are export compliant, according to MEP
van D66 Marietje Schaake. However, she finds it "worrisome" that an
increasing number of companies acted contrary to the sanctions rules. "The
question is whether [these] companies deliberately circumvented the sanctions
or whether [regulatory] supervision failed."

 

 

 

 

 

WASHSTATECO000797
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 284 of 372

Popular Mechanics: “Defense Distributed Is Selling SD Printed

Gun Files -- Through the Mail"
(Source: Popular Mechanics, 28 Aug 2018.) [Excerpts. ]

Becoming the iTunes of gun files instead of the Napster.

Cody Wilson, founder of Defense Distributed, has announced that while his site
will comply with federal orders to halt internationally publishing CAD files of
firearms on his website, such compliance comes with a catch. The site will
begin selling the files via snail mall instead.

 

Defense Distributed has undergone a legal battle for years with its publishing
of gun-related CAD files. Under President Obama in 2013, the State
Department accused Wilon and Defense Distributed of violating

the International Traffic in Arms Regulations (ITAR), which are meant to
prevent the exporting of defense technology.

 

Defense Distributed and the State Department wrangled for years over issues
of defense and free speech until July 10, 2018, when the federal

government offered Defense Distributed a settlement in with the Department

of Justice would pay $40,000 of Defense Distributed's legal fees and allow it to
restart its business as usual. ...

back to too

9.
ST&R Trade Report: “U.S., Mexico Announce Trace

Agreement: Talks with Canada Expected Soon"
(Source: Sandler, Travis & Rosenberg Trade Report, 29 Aug 2018.)

 

The presidents of the U.S. and Mexico announced Aug. 27 a preliminary
agreement in principle on a bilateral free trade agreement that President
Trump indicated will replace NAFTA. The deal is expected to be signed in late
November following a 90-day congressional review period. Trump said the U.S.
will also begin “pretty much immediately" trade negotiations with Canada that
will result in either a separate bilateral FTA or Canada's addition to the U.S.-
Mexico agreement.

Companies importing from Mexico should act now to assess the possible
impact of these changes on their supply chains. Sandler, Travis & Rosenberg
can help companies review their operations and import data to evaluate
potential effects and responses.

Arguing that NAFTA has contributed to the growing U.S. goods trade deficit
and includes many provisions that do not reflect modern standards, new
technologies, or the 21st century global economy, the Office of the U.S. Trade
Representative states that the U.S.-Mexico agreement includes the following
provisions, among others.

 

WASHSTATEC000798
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 285 of 372

Rules of Origin and Market Access

- 75 percent of auto content must be made in the U.S. and Mexico

- 40-45 percent of auto content must be made by workers earning at least
$16 per hour

- stronger rules of origin, including for industrial products such as chemicals,
steel-intensive products, glass, and optical fiber

- procedures that streamline certification and verification of rules of origin
and new cooperation and enforcement provisions to help prevent duty evasion
before it happens

- new provisions for transparency in import licensing and export licensing
procedures

- prohibition on (a) requirements to use local distributors for importation, (b)
restrictions on the importation of commercial goods that contain cryptography,
and (c) import restrictions on used goods to remanufactured goods

~ updated provisions for duty-free temporary admission of goods to cover
shipping containers or other substantial holders used in the shipment of goods

- new provisions covering trade in specific manufacturing sectors, including
information and communication technology, pharmaceuticals, medical devices,
cosmetic products, and chemical substances

Textiles and Apparel

- limit on rules that allow for some use of non-NAFTA inputs in textile and
apparel trade

- requirement that sewing thread, pocketing fabric, narrow elastic bands, and
coated fabric, when incorporated in apparel and other finished products, be
made in the region for those finished products to qualify for trade benefits

- textile-specific verification and customs cooperation provisions that provide
new tools for strengthening customs enforcement and preventing fraud and
circumvention

Agriculture

- agreement to not use export subsidies or World Trade Organization special
agricultural safeguards for products exported to each other's market

- improved commitments to increase transparency and consultation regarding
the use of export restrictions for food security purposes

- when supporting producers, agreement to consider using domestic support
measures that have minimal or no trade distorting or production effects

- improved transparency for import checks

- new provisions on geographical indications

- first-ever agreement to protect the confidentiality of proprietary formulas
for food products in the same manner for domestic and imported products

IPR

- enforcement authorities must be able to stop goods suspected of being
pirated or counterfeited at all areas of entry and exit
- enforcement against counterfeits and piracy occurring on a commercial

 

WASHSTATECO000799
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 286 of 372

scale

- first U.S. FTA to require all of the following to protect U.S. rights holders
from trade secret theft, including by state-owned enterprises: civil remedies,
criminal remedies, prohibition on impeding licensing of trade secrets,
protections for trade secrets during the litigation process, and penalties for
government officials who wrongfully disclose trade secrets

- full national treatment for copyright and related rights

- minimum copyright term extended to 75 years for works like song
performances

~ ten years of data protection for biologic drugs and expanded scope of
products eligible for protection

Digital Trade

- prohibition on application of customs duties and other discriminatory
measures to digital products distributed electronically (e-books, videos, music,
software, games, etc.)

- limit on government ability to require disclosure of proprietary computer
source code and algorithms

De Minimis

- Mexico will increase from $50 to $100 the value of shipments that may
enter free of customs duties or taxes and with minimal formal entry
procedures

Financial Services

- prohibition on local data storage requirements when a financial regulator
has the access to data it needs to fulfill its regulatory and supervisory mandate

~ updated provisions to allow for the cross-border transfer of data

- a separate annex on commitments relating to cross-border trade, including
application of the national treatment and market access obligation to an
expanded list of cross-border services

Labor

~ all labor provisions brought into core of the agreement and made
enforceable

- commitment by Mexico to specific legislative actions to provide for the
effective recognition of the right to collective bargaining

- agreement to take measures to prohibit the importation of goods produced
by forced labor, to address violence against workers exercising their labor
rights, and to ensure that migrant workers are protected under labor laws

Environment

- all environment provisions brought into core of the agreement and made
enforceable

- prohibition on some of the most harmful fisheries subsidies, such as those
that benefit vessels or operators involved in illegal, unreported, and

 

WASHSTATEC000800
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 287 of 372

unregulated fishing

- new protections for marine species like whales and sea turtles, including a
prohibition on shark-finning

- obligations to enhance the effectiveness of customs inspections of
shipments containing wild fauna and flora at ports of entry and ensure strong
enforcement to combat IUU fishing

- first-ever articles to improve air quality, prevent and reduce marine litter,
support sustainable forest management, and ensure appropriate procedures
for environmental impact assessments

back to tap

 

 

 

10. The Verge: “Inside the United Nations’ Effort to
Regulate Autonomous Killer Robots”

 

Amandeep Gill has a difficult job, though he won't admit it himself. As chair of
the United Nations’ Convention on Conventional Weapons (CCW) meetings on
lethal autonomous weapons, he has the task of shepherding 125 member
states through discussions on the thorny technical and ethical issue of "killer
robots" - military robots that could theoretically engage targets independently.
It's a Subject that has attracted a glaring media spotlight and pressure from
NGOs like Campaign to Stop Killer Robots, which is backed by Tesla‘s Elon
Musk and Alphabet's Mustafa Suleyman, to ban such machines outright. ...

There are some governments and NGOs that would like to see a ban of
lethal autonomous weapons. Do you see that as a possibility or
likelihood?

The Convention on Conventional Weapons provides a range of possibilities for
controlling weapons use, either banning systems in advance or accepting their
inevitability but proscribing their use in certain scenarios, or prescribing some
ways of exchanging information or warning people on their use, etc. So
banning LAWs is one of the possibilities among the options. But there could be
yet another option. There are some states that are quite content with leaving
this to national regulations, to industrial standards. So at this point in time,
there is no consensus on any option. ...

Unlike nuclear weapons, an issue you've also worked on, the tools to
build autonomous weapons are relatively accessible. Does that pose a
challenge to controlling this technology?

Any military system today uses a number of technologies that are available off
the shelf. But the international community has found ways to regulate these
systems, to control their proliferation, whether it is through technology export
control or treaties and conventions that have broader applicability or other
ways of working with industry - such as in the area of nuclear security, for
example - of managing the risks and unattended consequences.

 

WASHSTATEC000801
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 288 of 372

So AI is perhaps not so different from these earlier examples. What is perhaps
different is the speed and scale of change, and the difficulty in understanding
the direction of deployment. That is why we need to have a conversation that
is open to all stakeholders. If we set out to govern these through only one
level, let's say the international treaty-making level, ignoring what is done at
the national level or by industry, then our chances of success would be not
that great. That is my experience of the past couple of years. But if all these
different levels move in sync, move in full cognizance of what the other levels
are attempting, then we have a better chance of succeeding in managing some
of the risks that are associated with Al. ....

[Editor's Note: To read the entire interview, click on the source link below the item
title. ]

Worst: Licenses Needed for UK Export of Dual-Use Items"
(Source: Trade & Manufacturing Monitor, 28 Aug 2018.)

 

* Authors: Eric McClafferty, Esq., emcciaffertv@kelleydrye.com; and Laura van
der Meer, Esq. ivandermeer@kelleydrye.com; and Robert Slack,
Esq., rslack@kelleydrye.com. All of Kelley Drye & Warren LLP.

 

 

It has always been a possibility that the United Kingdom would crash out of
the European Union on 30 March 2019 but "no deal" preparation is now highly
recommended by both sides. For organizations that export dual-use items, the
possibility of the UK becoming a "third country" vis-a-vis the EU without an
exit agreement or transition period means an overnight need for export
licenses where none are required today.

Seasoned international businesses understand that dual use items, which can
be used for both civil and military purposes, include far more products than
one might assume. In addition to the more obvious goods that may be used
to produce or develop military items, such as machine tools and equipment
used for chemical manufacturing, computers, drawings, technology, software,
raw materials, and components aiso may be subject to dual use

controls. Even seemingly mundane items such as protective clothing used in
medical laboratories, certain commonly used chemicals, certain ball bearings,
and a wide variety of other products are controlled for export and they need to
be properly classified to determine if a license would be needed to ship to a UK
that has left the EU. Many entities that have been operating exclusively within

 

WASHSTATEC000802
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 289 of 372

the EU could soon be confronted with dual use licensing requirements for the
first time and global businesses may be faced with a potentially significant
increase in the number of items that need be licensed.

While the export of military items, firearms and goods that may be usable for
torture or capital punishment from the UK have been and will continue to be
subject to specific licensing requirements, the movement of most dual use
items between the 28 Member States of the European Union is possible today
without any license. If the UK and EU fail to reach agreement on the UK's exit
from the EU or if either the UK or European Parliament rejects the proposed
EU-UK deal, the UK will no longer be part of the EU as of 11.00 GMT 30 March
2019 and a license would be needed to export many dual use items from the
UK to the EU. In addition, existing licenses for exports issued by the UK or
issued by the EU27 would no longer be valid for exports from the others’
territories.

In a series of technical notices released on 23 August 2018 by the UK,
exporters are advised to determine what licenses may be needed should the
talks fail. Exporters were advised to put programs and procedures in place to
ensure compliance. Importantly, the UK has announced that it will issue a new
Open General Export License (OGEL) in advance of leaving the UK that will
cover many dual use items, thus reducing the need for individual export
licenses. Businesses seeking to use the new OGEL will need to register at a
later stage. The UK further advises that exporters will be able to apply for and
obtain any individual licenses that may be needed prior to the end of March
2019. Unfortunately, however, it is unknown how many additional businesses
will be affected and whether regulators will be able to keep pace with the
demand. Further information will be forthcoming but action can and should be
taken by businesses now to examine their potential exposure and prepare
contingency plans to avoid business disruption.

back to tap

 

 

 

12. M. Padovan, M. Zinzani & V. Picchiassi: “Iran: The First
Package of U.S. Extraterritorial Sanctions and the Upcate of

the EU Blocking Statute"
(Source: Studio Legaie Padovan, 20 Aug 2018.)

 

* Authors: Marco Padovan, mpadovan@studiopadovan. corm, Marco Zinzani,
Esq., Mgingani@istudionadovan.com: and Valerio Picchiassi, Esq.,
ypicchiassi@studiopadovan.com. All of Studio Legale Padovan, Milan and
Rome.

 

The first of the so called ‘wind down period’ stated by the US administration
has expired on Monday 6 August 2018. These wind down periods were
established as a result of Trump's pulling out from the Joint Comprehensive

sanctions, which were suspended by effect of the JCPOA, will as consequence
revive on 7 August 2018. The new Executive Order "Reimposing certain

 

WASHSTATEC000803
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 290 of 372

Sanctions With Respect to Iran", also called "the New Iran E.O.", restores the
sanctions which were lifted by the E.O. 13176 of 16 January 2016 and brings
to an end the wind-down general licenses (GLs). Notably, as asserted by

Sanctions Pursuant to the 8 May 2018 National Security Presidential
Memorandum Relating to the Joint Comprehensive Plan of Action (JCPOA) and
by the FAQs 598, 601 and 606, which form part of the additional FAQs
“Regarding Executive Order of 6 August 2018, "Reimposing Certain Sanctions
With Respect to Iran", published simultaneously with the new Executive Order,
sanctions are restored and extended for the following activities:

 

- sanctions on the purchase or acquisition of US dollar banknotes by the
Iranian government, of US Dollars;

- sanctions on Iran's trade in gold and precious metals;

- sanctions on the direct or indirect sale, supply or transfer from or to Iran of
graphite, raw metals or semi-finished products, such as aluminum and steel,
coal and software for integrating industrial processes;

- sanctions on "significant" transactions related to the purchase or sale of
Iranian Rials, or the deposit of funds or the maintenance of significant bank
accounts outside the territory of Iran in Iranian Rials currency;

- sanctions on the purchase, subscription to, or facilitation of the issuance of
sovereign Iranian debt;

- sanctions on Iran's automotive sector;

~ sanctions for diverting goods intended for the Iranian population, including
food, medical and agricultural products, if they are used for facilitating
censorship or human rights abuses.

All of the above-mentioned sanctions bear some extraterritorial profiles. They
apply to non-US companies and they apply in absence of a lien between the
mentioned activities and the US jurisdiction (i.e. by the subjects involved,
commodity traded or method of payment).

On November 5, 2018 a second block of US sanctions will be reinstated. These
will particularly hit the port operators, and shipping and shipbuilding sectors,
petroleum-related transactions and energy sector. The SDN List will grow by a
number of Iranian physical and juridical persons, naming among these almost
all of the Iranian banks (the so called "13599").

The European Union's reply: the updated Blocking Statute, the Implementing
Regulation and the Commission's FAQs

The EU reaffirmed its intention to maintain the JCPOA, clearly opposing the
new US position. In particular, the EU considers the extraterritorial effects of
US sanctions as a violation of International Law.

The EU published the following documents on September 7, 2018, which have
been waited for by business operators in order to understand how to combine
the simultaneous application of the Extraterritorial US rules and the EU
Blocking Regulation:

- Commission Delegated Requlation (EU) 2018/1100 of 6 June 2018

 

WASHSTATEC000804
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 291 of 372

amending the Annex to Council Regulation (EC) No 2271/96 "protecting
against the effects of extra-territorial application of legislation adopted by a
third country, and actions based thereon or resulting therefrom", modifying
the Annex to the Regulation (EC) n. 2271/96 of the European Council
(‘Blocking Regulation’). The Regulation lists the US Extraterritorial Rules which
are considered unlawful by the EU, in order to protect the European operators.
On August 7, the new Annex becomes legally binding;

- Commission Implementing Regulation (EU) 2018/1101 of 3 August 2018
laying down the criteria for the application of the second paragraph of Article 5
of Council Regulation (EC) No 2271/96, thus authorizing the EU operators to
comply in all or in part to the Extraterritorial Sanctions.

- Frequent Questions (FAQs) on Blocking Regulation and Implementing
Regulation.

 

 

At the end of July 2018, after 22 years, the EU finally defined the procedural
rules of the Extra- Territorial Legislation Committee as per the article 8 of the
Blocking Regulations; the mentioned Rules replicate the standard EU
comitology procedures.

The EU also published a standard Template for applications for authorizations
under Article 5 paragraph 2 of Council Regulation (EC) No 2271/96 (fora
resume of the newly introduced rues, please see here).

Our Opinion

The Blocking Regulation was introduced 22 years ago to cancel, neutralize,
block and anyway avoid the extraterritorial effect that could affect some
European trading operators. It was adopted to protect against restrictive
measures imposed by the USA against Cuba, Libya and Iran. In order to keep
up to date the Extraterritorial List of US Rules, which cannot be lawfully
executed in the EU, and in order to take into account the evolution of US rules
along the years, also in light of Trump's declaration dated May 8, 2018, the EU
has now chosen to substitute the whole Annex to the Blocking Regulation.

As we anticipated in our clients’ alert last June 2018, the wording of the Annex
to the Regulation is subject to some technical remarks: i.e. it is unclear if the
automotive extraterritorial sanctions and those sanctions applying to certain
blacklisted entities are actually embedded in the definitions of the new Annex.

The Blocking Regulation - which was applied for by our Firm in the event of the
2014 sanctions imposed by the US State Department's against Dettin S.p.A. in
relation to activities which were wholly and perfectly lawful according to the
National and UE regulations - provides for penalties against any European
entity which, in absence of a previous authorization by the European
Commission, would give execution to extraterritorial US sanctions (article 5).
Furthermore, it prescribes the right to recover any damages, including legal
costs, caused by the application of the extraterritorial laws specified in the
Annex or by actions based thereon or resulting therefrom (Article 6). In Italy,
the administrative sanction is that of the Legislative Decree n. 346 of 1998,
with a maximum cap of 92.962,00 Euros.

 

WASHSTATEC000805
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 292 of 372

The combined provisions of Article 5 and 6, in fact, provide that if a European
company intends to pull out from a contract with European counterparts for
supplies in Iran or, in absence of an agreement with the counterparts, modifies
the contract terms and conditions on the basis of the sole US Regulations
without any authorizations from the European Commission, the company
might face a civil action for damages plus the administrative sanction. In Italy,
this sanction is imposed by the Ministry for Economic Development (MISE).
Therefore, it is advisable to take prudent care in continuing contractual
relations with Iranian counterparts that are subject to US sanctions, or in
suspending or terminating them.

Pursuant to Article 2 of the Blocking Regulation, whenever the economic
and/or financial interests of an European operator are affected, directly or
indirectly, by the measures listed in the Annex to the Blocking Regulation, or
by actions based thereon or derived therefrom, the operator shall inform the
European Commission within thirty days from the event, directly or through
the Member States competent authorities.

Subparagraph 2 of Article 5 allows the European Commission to authorize the
European operators to comply, fully or in part, with the US extraterritorial
sanctions, to the extent that non-compliance would seriously damage their
interests or those of the Community.

It is clarified in the FAQs that such authorization is only agreed by way of
waiver to the general rule and only in specific and duly motivated
circumstances. The request has no suspensive effects. The authorization,
granted by an implementing decision, becomes effective by the date of
notification to the applicant. Until then, the EU operators are compelled to
apply the Blocking Regulation.

Pursuant to Article 3 of the Implementing Regulation of the Commission (EU)
n. 2018/1101, applications for an authorization as per Article 5, Subsection 2,
of the Regulation (EC) n. 2271/1996 shall be in writing and shall include the
name and contact details of the applicants, shall indicate the precise provisions
of the listed extra-territorial legislation or the subsequent action at stake, and
shall describe the scope of the authorization that is being requested and the
damage that would be caused by non-compliance. In their application, the
applicants shall also provide sufficient evidence that non-compliance would
cause serious damage to at least one protected interest.

Where necessary, the Commission may request additional evidence from the
applicants, which shall provide it within a reasonable period set by the
Commission. The Commission shall inform the Committee on Extra-territorial
Legislation as soon as it receives applications.

It is important to highlight that the Implementing Regulation (EU) n.
2018/1101 establishes the criteria to be considered by the Commission to
decide on the seriousness of the damage (for the operators and the EU) in
relation to non-compliance with US extraterritorial rules. The non- cumulative
criteria include, by way of example:

 

WASHSTATEC000806
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 293 of 372

- the existence of an ongoing administrative or judicial investigation against
the applicant from, or a prior settlement agreement with, the third country
which is at the origin of the listed extra- territorial legislation;

- the existence of a substantial connecting link with the third country which is
at the origin of the listed extraterritorial legislation or the subsequent actions;
for example the applicant has parent companies or subsidiaries, or
participation of natural or legal persons subject to the primary jurisdiction of
the third country which is at the origin of the listed extra-territorial legislation
or the subsequent actions;

~ whether measures could be reasonably taken by the applicant to avoid or
mitigate the damage; - the adverse effect on the conduct of economic activity,
in particular whether the applicant would face significant economic losses,
which could for example threaten its viability or pose a serious risk of
bankruptcy;

- whether the applicant's activity would be rendered excessively difficult due
to a loss of essential inputs or resources, which cannot be reasonably
replaced;

- whether there is a threat to safety, security, the protection of human life
and health and the protection of the environment;

- the consequences for the internal market in terms of free movement of
goods, persons, services and capital, as well as financial and economic stability
or key Union infrastructures;

- the systemic implications of the damage, in particular as regards its spill-
over effects into other sectors.

Notably, the Commission's FAQs, which are just an interpretative guideline and
not a legal act, dwell about the controlled/subsidiaries of American companies
in the EU territory and, vice-versa, about the European subsidiaries in US
Territory, distinguishing three situations:

When EU subsidiaries of U.S. companies are formed in accordance with the law
of a Member State and have their registered office, central administration or
principal place of business within the Union, they are considered EU operators.
This implies that they enjoy all the rights and are subject to all the obligations
under Union law, including the Blocking Statute.

Branches of U.S. companies in the Union do not fall under the previous
paragraph as they do not have distinct legal personality from their parent
company. They are not considered EU operators. Therefore, they are not
subject to the Blocking Statute.

Subsidiaries of EU companies in the U.S. are subject to the law under which
they are incorporated, which is generally that of the U.S. Therefore, they are
not considered to be EU operators and are not subject to the Blocking Statue.
Nevertheless, their parent company incorporated in the Union is an EU
operator and, as such, it is subject to the provisions of the Blocking Statute.

 

WASHSTATEC000807
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 294 of 372

13

R.C. Burns: "Newsweek Gets Confused by OFAC Travel Rules”
(Source: Export Law Blog, 29 Aug 2018.) Reprinted by permission.)

* Author: R. Clifton Burns, Esq., Bryan Cave LLP, Washington DC,
CUP Burns@bryancave.com, 202-508-6067.

 

Last week the State Department changed its travel advisory on Cuba from
“reconsider travel" to “exercise increased caution." The "reconsider travel"
warning was apparently based on the sonic attacks on diplomats in Cuba. The
decision to change to "exercise increased caution" came after the State
Department concluded that sonic attacks on private U.S. citizens was unlikely.

Still this business of travel warnings appear to have little, if any, relation to the
actual safety of the destination. There are no warnings about the safety of
travel to Belize even though between 2009 and 2016, 16 Americans were
murdered in Belize. That put Belize as the seventh most dangerous country for
Americans as measured by its death rate of 1.02 per 190,000 American
tourists. During that same period, only two people were killed in Cuba giving
ita death rate of 0.08 per 160,000 American tourists, approximately 12 times
lower than that of Belize. Of course, given the U.S. homicide rate of 5.3 per

 

home in the United States.

A number of news sites commented on this change. But one of them,
namely Newsweek, caught my eye when it decided to add this
statement about travel to Cuba:

The only legal way for U.S. citizens to travel there is by applying to the
Treasury Department's Office of Foreign Assets Control for a license under one
of 12 categories of travel.

Good grief. Is Google not working at Newsweek these days? Those twelve
categories mentioned in the quote are for general licenses, you know, the ones
that do not require a specific OFAC license application. In case

OFAC regulation noting that general licenses are available for each of those
categories.

So, as you've heard before, don't believe everything you read on the Internet
unless, of course, you read it here.

 

WASHSTATEC000808
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 295 of 372

 

 

 

 

 

14. FCC to Present U.S. Export Controls Awareness
Training Course for Non-U.S. Organizations, 2 Oct in

Bruchem, the Netherlands
(Source: Full Circle Compliance, events@fullcirciecompliance.eu.)

Our next academy course is specifically designed for beginning compliance
officers and professionals who want to enhance their knowledge on the latest
ITAR/EAR requirements and best practices. The course will cover multiple
topics regarding U.S. export controls that apply to organisations outside the
U.S., such as: the regulatory framework, including the latest and anticipated
regulatory amendments, key concepts and definitions, classification and
licensing requirements, handling (potential) non-compliance issues, and
practice tips to ensure compliance with the ITAR and EAR.

* What: Awareness Course U.S. Export Controls: ITAR & EAR From a Non-U.S.
Perspective

* When: Tuesday, 2 Oct 2018, 9 AM - 5 PM (CEST)

* Where: Landgoed Groenhoven, Bruchem, the Netherlands

* Sponsor: Full Circle Compliance (FCC)

* Instructors: Ghislaine Gillessen, Mike Farrell, and Alexander P. Bosch

* Information & Registration: HERE or via events@fullcirclecompliance. eu.

 

 

WASHSTATEC000809
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 296 of 372

Register before 2 September and get @ 10% Early Bird discount an the course fee!

15. Bartlett's Unfamillar Quotations
(Source: Editor)

* John Locke (29 Aug 1632 - 28 Oct 1704; was an English philosopher and
physician, widely regarded as one of the most influential of Enlightenment
thinkers and commonly known as the "Father of Liberalism".)

- "New opinions are always suspected, and usually opposed, without any
other reason but because they are not already common."

- "What worries you, masters you."

 

 

 

16. Are Your Copies of Regulations Up to Date?
(Source: Editor)

 

The official versions of the following regulations are published annually in the

U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

* ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War

- Last Amendment: 15 Jan 2016: 81 FR 2657-2723: Machineguns,
Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

 

* CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199

 

Screening (ACAS)

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

 

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors; alignment with
Federal standards for classified information systems; incorporated and cancelled
Supp. 1 to the NISPOM (Summary here.)

 

WASHSTATEC000810
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 297 of 372

* EXPORT ADMINISTRATION REGULATIONS (ESR): 15 CFR Subtit. B, Ch. VII,
Pts. 730-774

~ Last Amendments: 3 Aug 2018: &3 FR 38021-38023: Revision of Export
and Reexport License Requirements for Republic of South Sudan Under the
Export Administration Regulations; and 8&3 FR 38018-38021: U.S.-India Major
Defense Partners: Implementation Under the Export Administration
Regulations of India's Membership in the Wassenaar Arrangement and Addition
of India to Country Group A:5

 

* FOREIGN ASSETS CONTROL REGULATIONS COFAC FACR}): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders
- Last Amendment: 29 June 2018: 83 FR 30541-30548: Global Magnitsky

 

Sanctions Regulations and Amendment of the Terrorism List Government
Sanctions Regulations

* FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30

 

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (30 April 2018) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett ITI, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,

Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription from
the Full Circle Compliance website. BITAR subscribers are entitled to a 25%
discount on subscriptions to the BAFTR. Government employees (including
military) and employees of universities are eligible for a 50% discount on both
publications at www .FullCircleCompiance.@u.

 

* HARMONIZED TARTEF SCHEDULE OF THE UNITED STATES CHTS, HTSA or
HTSUSA), 1 Jan 2018: 19 USC 1202 Annex. ("HTS" and "HTSA" are often seen
as abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

~ Last Amendment: 14 Aug 2018: Harmonized System Update 1812,
containing 27 ABI records and 6 harmonized tariff records.

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

 

 

* INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (ITAR): 22 C.F.R. Ch. I,
Subch. M, Pts. 120-130.

~ Last Amendment: 14 Feb 2018: 83 FR 6457-6458: Amendment to the
International Traffic in Arms Regulations: Addition of South Sudan [Amends
ITAR Part 126.]

- The only available fully updated copy (latest edition: 25 Apr 2018) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR amendments
to date, plus a large Index, over 800 footnotes containing amendment

 

 

WASHSTATEC000811
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 298 of 372

histories, case annotations, practice tips, DDTC guidance, and explanations of
errors in the official ITAR text. Subscribers receive updated copies of the
BITAR in Word by email, usually revised within 24 hours after every ITAR
amendment. The BITAR is available by annual subscription from the Full Circle
Compliance website. BAFTR subscribers receive a 25% discount on
subscriptions to the BITAR, please contact us to receive your discount code.

17. Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in “Weekly Highlights of Daily Bugle Top
Stories" posted here.
back to top

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and Vincent
J.A. Goossen; and Events & Jobs Editor, Alex Witt. The Ex/Im Daily Update is
emailed every business day to approximately 8,000 readers of changes to
defense and high-tech trade laws and regulations. We check the following
sources daily: Federal Register, Congressional Record, Commerce/AES,
Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF, DoD/DSS, DoD/DTSA, FAR/DFARS,
State/DDTC, Treasury/OFAC, White House, and similar websites of Australia,
Canada, U.K., and other countries and international organizations. Due to space
limitations, we do not post Arms Sales notifications, Denied Party listings, or
Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or are
published with permission of private contributors, and may be freely circulated
without further permission, provided attribution is given to "The Export/Import
Daily Bugle of (date)". Any further use of contributors' material, however,
must comply with applicable copyright laws. If you would to submit material
for inclusion in the The Export/Import Daily Update ("Daily Bugle"), please find
instructions here.

* CAVEAT: The contents cannot be relied upon as legal or expert

advice. Consult your own legal counsel or compliance specialists before
taking actions based upon news items or opinions from this or other

unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax

 

WASHSTATEC000812
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 299 of 372

or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present is
available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

Stay Connected

 

Copyright © 2018. All Rights Reserved.

FCC Advisary B.Y., Landgoed Groenhoven, Dorosstraat 6, Brucham, 5314
AE Netherlands

Safelnsubserine™ hartri@istate qoy
Forward this emall | Update Profile | About our service provider

Sent by jlebartisti@fulicirclecermnpliance eu

WASHSTATEC000813
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 300 of 372

   

  

% ioforming the laqgiciative debate since 1974

 

The U.S. Export Control System and the
Export Control Reform Initiative

Tan F. Fergusson
Specialist in International Trade and Finance

Paul K. Kerr
Specialist in Nonproliferation

August 9, 2018

Congressional Research Service
7-5700

Wwww.crs.gov

R41916

CRS REPORT
Prenered for Members and
Comimiliges of Congress

 

WASHSTATEC000814
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 301 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Summary

Difficulty with striking an appropriate balance between national security and export
competitiveness has made the subject of export controls controversial for decades. Through the
Arms Export Control Act (AECA), the International Emergency Economic Powers Act (IEEPA),
and other authorities, the United States restricts the export of defense articles; dual-use goods and
technology; certain nuclear materials and technology; and items that would assist in the
proliferation of nuclear, chemical, and biological weapons or the missile technology used to
deliver them. U.S. export controls are also used to restrict exports to certain countries on which
the United States imposes economic sanctions. The Export Administration Act (EAA) legislated
dual-use controls, but it has expired and such controls are presently maintained under IEEPA
authorities.

The U.S. export control system is diffused among several different licensing and enforcement
agencies. Exports of dual-use goods and technologies—-as well as some military items—-are
licensed by the Department of Commerce, munitions are licensed by the Department of State, and
restrictions on exports based on U.S. sanctions are administered by the U.S. Department of the
Treasury. Administrative enforcement of export controls is conducted by these agencies, while
criminal penalties are issued by units of the Department of Homeland Security and the
Department of Justice.

Aspects of the U.S. export control system have long been criticized by exporters, nonproliferation
advocates, allies, and other stakeholders as being too rigorous, insufficiently rigorous,
cumbersome, obsolete, inefficient, or combinations of these descriptions. In August 2009, the
Barack Obama Administration launched a comprehensive review of the U.S. export control
system. In April 2010, then-Defense Secretary Robert M. Gates proposed an outline of a new
system based on four singularities

e asingle export control licensing agency for dual-use, munitions exports, and
Treasury-administered embargoes,

* aunified control list,
e asingle primary enforcement coordination agency, and

e asingle integrated information technology (IT) system.

The rationalization of the two control lists was the Obama Administration’s focus. The
Administration made no specific proposals concerning the single licensing agency, although the
Administration implemented some elements of a future single system, such as a consolidated
screening list and harmonization of certain licensing policies.

In considering the future of the U.S. export control system, Congress may weigh the merits of a
unified export control system-—-a chief goal of President Obama’s proposal—or the continuation
of the present bifurcated system by reauthorizing the EAA or enacting replacement legislation. In
doing so, Congress may debate the record of the present dual-use system maintained by
emergency authority, the aims and effectiveness of the present nonproliferation control regimes,
the maintenance of the defense industrial base, and the balance between maintaining economic
competitiveness and preserving national security.

 

Gongressional Research Service

WASHSTATEC000815
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 302 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Contents
Overview of the U.S. Export Control System .o....ccccecccccccesececeescessseseeetesecsessceessesesssenateasensenseees 1
The Dual-Use System oo... cccec ccc ceccesccscesscsecssesceeseceaesassaecuaeesenaecesesaecseesaeeaeeeeeeaecaeeeaesesenaeeatens 2
The Export Administration Act (EAA) oo... .ooccccccc cc cccccene eens cece ceneeesseeesaeeseeesseeseenstenseetieeens 2
AGMministration oo. eee ceeeecseeseesceseesescescssevscesessessesseseceaesecsevsccaeeaesseeceeecsaeeecsavaceseeaeeseeaees 2
Implementing Regulations 220... cc eccccceccescesceeseeecceceeseesecuecaeeseesaccaceeaeeseceaeeseeeeeeaeeaeeesenaees 3
Licensing Policy ooo. ccccccccccccscesseeeseeesseeseecseecseecesecusesesecesesesseeeseeesesesseesecsieeseesseeseeeas 3
Enforcement and Penalties... cc ccc ccccccesccsceeseesecseeseesccesecaeessessecaaeeeeneccseeseeeseeseeaeenseneees 4
Military Export Controls ....0.0ccccccecceccccceesessccseessssecuccscensscuaeeecnsessaecaecseensesseeeeseaessseeetesensenseees 4
Arms Export Control Act (AECA) ooo... ccccccccecccceescesecssessensecesenaeesseaecaeeseensecaaeeseeseenaeeaeeas 4
Licensing Policy oo... .cccc cc ccccccccecsceesesesseesseescecateceseceassuaeceseseseteetessucesseeseeeseesseenseseseesieeses 5
AGMinistratiOn oo. cece ceeeecceseescesceccecesecssesecaevsessceasscensvsecsesesssaeeaceceersnseeecaetaeesseaeeseeaens 6
Enforcement and Permalties oo ...ccccccecccccccscesceceseeesscuseesseseeesecaeeeceaecaaeeecessceaeeaeeeeeseeaeenseneees 6
Nuclear Controls 00. cccceccceecccceseesceseeseeseescseeeccsesesesaeeccssesceseesecsevseeseeaesaeeaeeecaaveeesaveeeseeaeeeeeaees 6
Defense Technology Security Administration (DTSA)...... ccc eccceeesceececeeeeeseeseeeeeeseenaeeatens 7
Enforcement of U.S. Export Controls .0.000ccccccccccccccccenscessceeeeecseeeseeesaeesseesseesasesesnseenseenseeeas 7
Multilateral Control Regimes oo... cece cc cecccsceeceesecsseeseeeecuseeseesecesecaeeseeaecaeeeeeeaecaeeeaenesenseeatens 8
President Obama’s Export Control Initiative oo... ccc cccccecceceee cece seseeeseceaececesecesecaaeesesenenseeaeens 9
The Four Singularities 0.0... ceceecceceeccsceseeseesesecesesseecesecseesecaevsessesaeecesaeeecsevseesesseeaeeaeesseaees 10
A Single Licensing Agency... eeceeccscseeesseseescsesesseseceeesecseaceeceaeessseeercaevseeseeasesenaeeees 10
The Single Control List... cece ceceeeeceeseesesseseeneessseeeseeseeseecsaesecsatecceeveeesesseeeceaeeneats 13
The Single Enforcement Structure ......cceeccceeccececceeeceseessesceeaeceaeeaeaecuaeeseeseeesecaeeesenseenes 19
A Single Information Technology System ...........cccecccececcccesceseseeeeccesecaceseeseceseneeesenseeneess 20
Encryption... eee ccceecesceseesceseeeeseesecaeesessessesecesescessveecaensessesseeceaaesaesavseeaeeseeseeaeeeeeaeeneess 21
Legislation in the 115" Congress o......0.c.ccccccccccccsessesesessssssessesese ese sssstevasesessssecicesesstssiseseeensnsteeees 22
Export Control Reform Act of 2018.0... ccceccececcc ccc cescsseeeseeseeaceseeeaecaceeeascuaeeaenseeeseeaeentenseenee 22
Figures
Figure B-1. Dual-Use Export Licensing Process........cccccecceccecssescceseeseesececeeaeeeceaeeaeeneeeaeesesaeneees 25
Tables
Table 1. President’s Export Control Reform Initiative oo... cece cc cececccceesenseneecenesoceneenseensensens 11
Table A-1. Export Control Characteristics .2.00..0.cccccccccccceseesseecceseeseeseeesecacessesecaaeecenscenseeseeesenasenee 23
Appendixes
Appendix A. Basic Export Control Characteristics .0...0..cccccccccceccsceccesessenessenesaceseeseeasenseeesseateatens 23
Appendix B. Dual-Use Export Licensing Process...........cccceccecceesceesceseeseeseceseeseecesecaceesensenseeneees 25
Appendix C. List of Acronyms .o.......cccccceccceecceccescseececeeseseeeseessescessecuseeceeseesaecaeeseessecseeeseeasenseeaeeas 26

 

Gongressional Research Service

WASHSTATEC000816
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 303 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Contacts

Author Contact Information 220i ccceccccccccccceeeeseccccececececscseaaacccevcesssaueceecececseterensecseseeceesenenaae 27

 

Gongressional Research Service

WASHSTATEC000817
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 304 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Overview of the U.S. Export Control System

The United States restricts the export of defense articles; dual-use goods and technology; certain
nuclear materials and technology; and items that would assist in the development of nuclear,
chemical, and biological weapons or the missile technology used to deliver them. A defense item
is defined by regulation as one that “[mJeets the criteria of a defense article or defense service on
the U.S. Munitions List” or “[p]rovides the equivalent performance capabilities of a defense
article” on that list.| Dual-use goods are commodities, software, or technologies that have both
civilian and military applications.

The United States also controls certain exports in adherence to several multilateral
nonproliferation control regimes. In addition, U.S. export controls are used to restrict exports to
certain countries on which the United States imposes economic sanctions, such as Cuba, Iran, and
Syria. Through the Export Administration Act (EAA),’ the Arms Export Control Act (AECA), the
International Emergency Economic Powers Act (IEEPA), and other authorities, Congress has
delegated, in the context of broad statutory power, to the executive branch its express
constitutional authority to regulate foreign commerce by controlling exports.

Various aspects of the U.S. export control system have long been criticized by exporters,
nonproliferation advocates, allies, and other stakeholders as being too restrictive, insufficiently
restrictive, cumbersome, obsolete, inefficient, or any combination of these descriptions. Some
contend that such controls overly restrict U.S. exports and make firms less competitive. Others
argue that U.S. defense and foreign policy considerations should trump commercial concerns. In
January 2007, the Government Accountability Office (GAO) designated government programs
designed to protect critical technologies, including the U.S. export control system, as a “high-
risk” area warranting a “strategic reexamination of existing programs to identify needed
changes.” GAO’s report named poor coordination among export control agencies, disagreements
over commodity jurisdiction between the Departments of State and Commerce, unnecessary
delays and inefficiencies in the license application process, and a lack of systematic evaluative
mechanisms to determine the effectiveness of export controls.* A 2017 GAO report cited
“progress” with regard to improving the export control system, but added that

government-wide challenges remain, including the need to adopt a more consistent
leadership approach, improve coordination among programs, address weaknesses in
individual programs, and implement export control reform’.

On August 13, 2009, President Barack Obama announced the launch of a comprehensive review
of the U.S. export control system; then-Secretary of Defense Robert M. Gates announced key
elements of the Administration’s agenda for reform in an April 2010 speech, with additional
elaborations in subsequent months. Former Secretary Gates proposed a four-pronged approach
that would establish

¢ asingle export control licensing agency for both dual-use, munitions and exports
licensed to embargoed destinations;

e aunified control list;

 

' International Traffic in Arms Regulations, 22 C.F.R. 120.3.
? The last incremental extension of the Export Administration Act expired in August 2001.
3U.S. Government Accountability Office (GAO), High-Risk Series: An Update, GAO-07-310, January 2010.

“U.S. Government Accountability Office (GAO), Progress on Many High-Risk Areas, While Substantial Efforts
Needed on Others, GAQ-17-317, February 2017.

 

Gongressional Research Service 1

WASHSTATEC000818
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 305 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

¢ asingle enforcement coordination agency; and

e asingle integrated information technology system, which would include a single
database of sanctioned and denied parties.

This section describes the characteristics of the dual-use, munitions, and nuclear controls. The
information contained in this section also appears in chart form in Appendix A.

The Dual-Use System

The Export Administration Act (EAA)

The EAA of 1979 (P.L. 96-72) was the underlying statutory authority for dual-use export controls.
The EAA, which is currently expired, periodically has been reauthorized for short periods of
time. The last incremental extension expired in August 2001. At other times, and currently, the
export licensing system created under the authority of the EAA has been continued by a
presidential declaration of a national emergency and the invocation of the International
Emergency Economic Powers Act (IEEPA; P.L. 95-223).° The EAA conferred upon the President
the power to control exports for national security, foreign policy, or short-supply purposes. It also
authorizes the President to establish export licensing mechanisms for items detailed on the
Commerce Control List (CCL) (see below), and it provides guidance and places certain limits on
that authority.®

Congress has attempted several times to rewrite or reauthorize the EAA. The last comprehensive
effort took place during the 107 Congress. The Senate adopted legislation (S. 149) in September
2001, and a House version (H.R. 2581) was developed by the then-House International Relations
Committee and the House Armed Services Committee. The full House did not act on this
legislation.

The EAA, which was written and amended during the Cold War, was based on strategic
relationships, perceived threats to U.S. national security, international business practices, and
existing commercial technologies, many of which have changed dramatically in the past 25 years.
Some Members of Congress and most U.S. business representatives advocated liberalizing U.S.
export regulations to allow American companies to engage more fully in international
competition for sales of high-technology goods, some of which may be commercially available
from foreign competitors. Other Members and some national security analysts contend that
liberalization of export controls over the past decade has contributed to foreign threats to U.S.
national security, that some controls should be tightened, and that Congress should weigh further
liberalization carefully.

Administration

The Bureau of Industry and Security (BIS) in the Department of Commerce administers the
export licensing and enforcement functions of the dual-use export control system. The Ronald
Reagan Administration detached those functions from the International Trade Administration

 

* This national emergency was most recently continued “beyond August 17, 2018,” by President Donald Trump on
August 8, 2018, 83 Federal Register 39871, August 13, 2018.

® Under IEEPA authority, the President may “investigate, block during the pendency of an investigation, regulate,
direct and compel, nullify, void, prevent or prohibit, any acquisition, holding, withholding, use, transfer, withdrawal,
transportation, importation or exportation of, or dealing in, or exercising any right, power, or privilege with respect to,
or transactions involving, any property in which any foreign country or a national thereof has any interest by any
person, or with respect to any property, subject to the jurisdiction of the United States.” P.L. 95-223, §203(a)(1)(B).

 

Gongressional Research Service 2

WASHSTATEC000819
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 306 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

(ITA) in 1985 in order to separate them from the export promotion functions of that agency
within the Department of Commerce. BIS also enforces U.S. antiboycott regulations concerning
the Arab League boycott against Israel.

Implementing Regulations

The EAA is implemented by the Export Administration Regulations (EAR; 15 C.F.R. 730 et seq).
As noted above, the EAR are continued under IEEPA’s authority in times when the EAA is
expired. The EAR set forth licensing policy for goods and destinations, the applications process
used by exporters, and the CCL, which is the list of specific commodities, technologies, and
software controlled by the EAR. The CCL is composed of 10 categories of items

e nuclear materials, facilities, and equipment;

¢ materials, organisms, microorganisms, and toxins;
¢ materials processing;

e electronics;

® computers;

e telecommunications and information security;

e lasers and sensors;

® navigation and avionics;

® marine; and

¢ propulsion systems, space vehicles, and related equipment.

Each of these categories is further divided into functional groups: equipment, assemblies, and
components; test, inspection, and production equipment; materials; software; and technology.
Each controlled item has an export control classification number (ECCN) based on the above
categories and functional groups. Each ECCN is accompanied by a description of the item and the
reason for control. In addition to discrete items on the CCL, nearly all U.S.-origin items are
“subject to the EAR”; such items may be restricted to a destination based on the end-use or end-
user of the product. For example, a commodity that is not on the CCL may be denied if the good
is destined for a military end-use or an entity known to be engaged in weapons proliferation.

Licensing Policy

The EAR set out the licensing policy for dual-use and certain military items; the regulations
control items for reasons of national security, foreign policy, or short supply. National security
controls are based on a common multilateral control list; however, the designation of countries to
which those controls are applied is based on U.S. policy. Foreign policy controls may be
unilateral or multilateral in nature. The EAR unilaterally control items for antiterrorism, regional
stability, or crime control purposes. Antiterrorism controls proscribe nearly all exports to North
Korea and the four countries designated as state sponsors of terrorism by the Secretary of State—
Cuba, Tran, Sudan, and Syria. These regulations also impose foreign policy controls on encryption
items and on hot section technology, which is “for the development, production, or overhaul of
commercial aircraft engines, components, and systems.”’ The EAR include “enhanced controls”
on hot section technology and require a license “for exports and reexports to all destinations,

 

? Bureau of Industry and Security 2016, Report on Foreign Policy-Based Export Controls, U.S. Department of
Commerce.

 

23

Gongressional Research Service

WASHSTATEC000820
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 307 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

except Canada.’® The U.S. government reviews license applications for such technology “on a
case-by-case basis to determine whether the proposed export or reexport is consistent with U.S.
national security and foreign policy interests.’” Foreign policy-based controls are also based on
adherence to multilateral nonproliferation control regimes, such as the Nuclear Suppliers’ Group,
the Australia Group (chemical and biological precursors), and the Missile Technology Control
Regime (MTCR).

The EAR set out timelines for the consideration of dual-use licenses and the process for resolving
interagency disputes. Within nine days of receipt, Commerce must refer the license to other
agencies (State, Defense, and Energy, as appropriate), grant the license, deny it, seek additional
information, or return it to the applicant. If Commerce refers the license to other agencies, the
agency to which it is referred must recommend that the application be approved or denied within
30 days. The EAR provide a dispute resolution process for a dissenting agency to appeal an
adverse decision. The entire licensing process, to include the dispute resolution process, is
designed to be completed within 90 days. This process is depicted graphically in Appendix B.

BIS noted in its Fiscal Year 2017 Budget Submission that its increased responsibility for exports
as aresult of export control reform has increased the burden on the bureau’s licensing and
enforcement functions.'°

Enforcement and Penalties

Because of the expiration of the EAA, current penalties for export control violations are based on
those contained in IEEPA (50 U.S.C. 1701 et seq). For criminal penalties, the IEEPA sanctions
individuals up to $1 million or up to 20 years imprisonment, or both, per violation (50 U.S.C.
1705(b)). Civil penalties increase annually pursuant to Section 701 of the Federal Civil Penalties
Inflation Adjustment Act Improvements Act of 2015 (P.L. 114-74).

Enforcement is carried out by the Office of Export Enforcement (OEE) at BIS. OEE’s
headquarters is in Washington, DC, and the office has nine U.S. field offices, as well as export
control officers in 6 foreign countries. OEE is authorized to carry out investigations domestically
and works with DHS to conduct investigations overseas. The office, along with in-country U.S.
embassy officials overseas, also conducts prelicense checks and postshipment verifications The
Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (P.L. 111-195)
reinstated certain enforcement activities undertaken by the Department of Commerce previously
authorized by the EAA.

Military Export Controls

Arms Export Control Act (AECA)

The AECA of 1976 (P.L. 90-629)!' provides the President with the statutory authority to control
the export of defense articles and services. The AECA also contains the statutory authority for the
Foreign Military Sales (FMS) program, under which the U.S. government sells U.S. defense
equipment, services, and training on a government-to-government basis. The law also specifies

 

8 Tbid.

° Thid.

‘© Bureau of Industry and Security, Department of Commerce, Budget Estimates, President’s Submission, Fiscal Year
2017.

'! Originally titled The Foreign Military Sales Act.

 

Gongressional Research Service 4

WASHSTATEC000821
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 308 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

criteria for Direct Commercial Sales (DCS), whereby eligible foreign governments and
international organizations purchase some defense articles and services directly from U.S. firms.

The AECA sets out foreign and national policy objectives for international defense cooperation
and military export controls. Section 3(a) of the AECA specifies the general criteria for countries
or international organizations to be eligible to receive U.S. defense articles and defense services
provided under the act. The law also sets express conditions on the uses to which these defense
articles may be put. Section 4 of the AECA states that U.S. defense articles and defense services
shall be sold to friendly countries “solely” for use in “internal security”; for use in “legitimate
self-defense”; to enable the recipient to participate in “regional or collective arrangements or
measures consistent with the Charter of the United Nations”; to enable the recipient to participate
in “collective measures requested by the United Nations for the purpose of maintaining or
restoring international peace and security”; and to enable the foreign military forces “in less
developed countries to construct public works and to engage in other activities helpful to the
economic and social development of such friendly countries.”

Congressional Requirements

A prominent feature of the AECA is the requirement for congressional consideration of certain
foreign defense sales proposed by the President. This procedure includes consideration of
proposals to sell major defense equipment and services, or to retransfer such military items to
other countries.” The procedure is triggered by a formal report to Congress under Section 36 of
the AECA. In general, the executive branch, after complying with the terms of the applicable
section of U.S. law (usually those contained in the AECA), is free to proceed with the sale unless
Congress passes legislation prohibiting or modifying the proposed sale.

Under Section 36(b) of the ACEA, Congress must be formally notified 30 calendar days before
the Administration can take the final steps to conclude a government-to-government foreign
military sale or issue an export license for commercial sales of major defense equipment valued at
$14 million or more, defense articles or services valued at $50 million or more, or design and
construction services valued at $200 million or more. In the case of such sales to NATO member
states Japan, Australia, or New Zealand, Congress must be formaily notified 15 calendar days
before the Administration can proceed with the sale. However, the prior notice thresholds are
higher for Japan, Australia, and New Zealand. These higher thresholds are $25 million for the
sale, enhancement, or upgrading of major defense equipment; $100 million for the sale,
enhancement, or upgrading of defense articles and defense services; and $300 million for the sale,
enhancement, or upgrading of design and construction services, so long as such sales to these
countries do not include or involve sales to a country outside of this group of nations.

Licensing Policy

The International Traffic in Arms Regulations (ITAR) set out licensing policy for exports (and
temporary imports) of U.S. Munitions List (USML) items. A license is required for the export of
nearly all items on the USML. There is a limited license exemption for USML items for Canada
because the United States considers Canada to be part of the U.S. defense industrial base. In
addition, the United States has treaties with the United Kingdom and Australia to exempt certain
defense articles from licensing obligations to approved end-users in those countries; the Senate
gave its advice and consent to ratification of these treaties in 2010. Unlike some Commerce
Department dual-use controls, licensing requirements are based on the nature of the article and
not the end-use or end-user of the item. The United States implements a range of prohibitions on

 

” For more information, see CRS Report RL31675, Arms Sales: Congressional Review Process, by Paul K. Kerr.

 

Gongressional Research Service

WASHSTATEC000822
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 309 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

munitions exports to countries unilaterally or based on adherence to United Nations (U.N.) arms
embargoes. In addition, any firm engaged in manufacturing, exporting, or brokering any item on
the USML must register with the Directorate of Defense Trade Controls (DDTC) at the State
Department and pay a yearly fee whether or not the firm seeks to export during the year.

Administration

Exports of defense goods and services are administered by DDTC, which is a component of the
Department of State’s Bureau of Political-Military Affairs and consists of four offices:
Management, Policy, Licensing, and Compliance. DDTC also processes commodity jurisdiction
requests, which determine the regulatory regime to which an item is subject.

Critics of the defense trade system had previously decried the delays and backlogs in processing
license applications at DDTC. A National Security Presidential Directive (NSPD-56), signed by
President Bush on January 22, 2008, directed that the review and adjudication of defense trade
licenses submitted under ITAR are to be completed within 60 days, except where six “national
security exceptions apply.”!? Previously, except for the congressional notification procedures
discussed above, DDTC had no defined timeline for the application process.

Enforcement and Penalties

The AECA provides for criminal penalties of up to $1 million or 20 years of imprisonment, or
both, for each violation. The AECA also authorizes civil penalties of up to $500,000 and
debarment from future exports. Civil penalties increase annually pursuant to Section 701 of the
Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015 (P.L. 114-74). DDTC
has an enforcement staff and works with the Defense Security Service and the Customs and
Border Protection and Immigration and Customs Enforcement (ICE) units at the Department of
Homeland Security (DHS). In addition to adjudicating civil cases, DDTC assists DHS and the
Department of Justice (DOJ) in pursuing criminal investigations and prosecutions. DDTC also
coordinates the Blue Lantern end-use monitoring program, in which in-country U.S. embassy
officials conduct prelicense checks and postshipment verifications of items transferred via DCS.
The Department of Defense’s Defense Security Cooperation Agency manages the department’s
Golden Sentry program, which performs an analogous function for FMS transfers.

Nuclear Controls“

A subset of the above-mentioned dual-use and military controls are controls on nuclear items and
technology. Controls on nuclear goods and technology are derived from the Atomic Energy Act of
1954 (P.L. 83-703), as amended, as well as from the EAA and the AECA. Controls on nuclear
exports are divided among several agencies, based on the product or service being exported. The
Nuclear Regulatory Commission (NRC) regulates exports of nuclear facilities and material. The
NRC licensing policy and control list are located at 10 C.F.R. 110. BIS licenses “outside the core”
civilian power plant equipment and maintains the Nuclear Referral List as part of the CCL. The

 

3 These are required Congressional notification; failure to submit required government assurances; incomplete end-use
checks; incomplete Department of Defense review; a required waiver; “[w]hen a related export policy is under active
review and pending final determination by the Department of State.” (‘Policy on Review Time for License
Applications,” Federal Register, vol. 74, No. 231, December 3, 2009, p. 63497.)

4 For more information, see CRS Report RS22937, Nuclear Cooperation with Other Countries: A Primer, by Paul K.
Kerr and Mary Beth D. Nikitin.

 

Gongressional Research Service 8

WASHSTATEC000823
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 310 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Department of Energy authorizes the export of nuclear technology. DDTC exercises licensing
authority over nuclear items in defense articles under the ITAR.

Defense Technology Security Administration (DTSA)

A Department of Defense (DOD) Field Activity under the Under Secretary of Defense for Policy,
DTSA coordinates the technical and national security review of direct commercial sales export
licenses and commodity jurisdiction requests received from the Departments of Commerce and
State. It develops the recommendation of DOD on these referred export licenses or commodity
jurisdictions based on input provided by the various DOD departments and agencies and
represents DOD in the interagency dispute resolution process. Not all licenses from DDTC or BIS
are referred to DISA; memorandums of understanding govern the types of licenses referred from
each agency. DTSA coordinates the DOD position with regard to proposed changes to the ITAR
and the EAR. It also represents DOD in the interagency process responsible for compliance with
multinational export control regimes.

Enforcement of U.S. Export Controls

Enforcement of the U.S. export control system is undertaken by the agencies responsible for
export licensing, the Department of Homeland Security (DHS), the Department of Justice (DOJ)
(National Security Division and the Federal Bureau of Investigation [FBI]), and the Defense
Criminal Investigative Service (DCIS). Their activities can be summarized as follows:

e Office of Export Enforcement (OEE) of the Bureau of Industry and Security
(BIS), Department of Commerce. OEE investigates criminal and administrative
violations of the dual-use export control regime. OEE is authorized to conduct
domestic investigations and works with ICE on investigations of export control
violations overseas. OEE refers civil violations to the Office of Chief Counsel of
BIS and criminal violations to DOJ.

¢ Office of Defense Trade Compliance (ODTC) in DDTC, Department of
State. ODTC primarily administers civil enforcement actions, including charging
letters and consent agreements, policies of denial, debarments, transaction
exceptions, and reinstatements. ODTC provides agency support to investigations
and criminal enforcement actions primarily conducted by ICE and the FBI.

e Office of Enforcement, Nuclear Regulatory Commission (NRC). Investigates
export control violations of nuclear facilities and material licensed by the NRC’s
Office of International Programs. The Office of Enforcement refers criminal
violations to DOJ.

« ICE, Department of Homeland Security. As with its predecessor at the U.S.
Customs Service, ICE has been the lead agency for criminal export enforcement
activities. The Counter-Proliferation Investigations Unit investigates violations of
dual-use and munitions export controls, exports to sanctioned countries, and
violations of economic embargoes. ICE supplements and provides enforcement
capacity to the export licensing agencies (BIS and DDTC) and undertakes
investigations based on its own and other agency intelligence. In addition, export
controls are enforced at the port of departure by DHS Customs and Border
Protection.

e National Security Division of DOJ. The counterespionage section of this
division undertakes criminal prosecutions resulting from investigations

 

Gongressional Research Service ?

WASHSTATEC000824
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 311 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

conducted by the licensing agencies, ICE, and the FBI. An October 2007 DOJ
National Export Enforcement Initiative established task forces between the
licensing and enforcement agencies and U.S. Attorney’s Offices in 20 cities to
coordinate export control prosecutions and has facilitated new
counterproliferation coordination among law enforcement agencies, export
licensing agencies, and the intelligence community.

« FBI. The FBI’s Weapons of Mass Destruction Directorate receives and analyzes
intelligence regarding proliferation networks, provides specialized training on
counterproliferation for the National Export Enforcement Initiative, and
cooperates with above-mentioned investigative partners and export licensing
agencies.

e DCIS, Department of Defense. DCIS is the criminal investigative arm of the
Inspector General of DOD. Among its varied activities, DCIS investigates the
transfer of sensitive defense technologies to proscribed nations and criminal
elements.

Multilateral Control Regimes

In addition to U.S. controls, internationally there are four major multilateral control regimes: the
Australia Group, the Missile Technology Control Regime (MTCR), the Nuclear Suppliers Group
(NSG), and the Wassenaar Arrangement.'° The Commerce Department observed on December 9,
2010, that “[mJost items on the CCL are controlled in accordance with the United States’
commitments” to four major multilateral export control regimes.!° In addition to the controls
described in the box below, all of these regimes have catch-all controls, which allow for the
control of nonlisted items if they are to be used for a military or proliferation-related purpose.

 

Multilateral Control Regimes

e Australia Group: a voluntary, informal, export control arrangement founded in 1985 and consisting of 42
members. It has a set of export guidelines, as well as six common control lists. These lists include dual-use
chemical manufacturing and biological equipment, chemical weapons precursors, and biological agents.

e Missile Technology Control Regime (MTCR): an informal voluntary export control arrangement
established in 1987. The 35 members of the regime agree to adhere to common export policy guidelines applied
to lists of controlled items. The MTCR guidelines call on each partner country to exercise restraint when
considering transfers of equipment or technology, as well as “intangible” transfers, that would provide, or help a
recipient country build, a missile capable of delivering a 500 kilogram warhead to a range of 300 kilometers or
more. The MTCR annex contains two categories of controlled items. Category | items are the most sensitive.
There is “a strong presumption to deny” such transfers, according to the MTCR guidelines. Regime partners
have greater flexibility with respect to exports of Category II items.

e Nuclear Suppliers Group (NSG): an informal association of nuclear exporters founded in 1975 and currently
consisting of 48 members. NSG members voluntarily agree to coordinate exports of civilian nuclear material, as
well as nuclear-related equipment and technology, to non-nuclear-weapon states.!? The group's guidelines

 

 

 

 

15 For more information about these regimes, see CRS Report RL33865, Arms Control and Nonproliferation: A
Catalog of Treaties and Agreements, by Amy F. Woolf, Paul K. Kerr, and Mary Beth D. Nikitin.

16 “Commerce Control List: Revising Descriptions of Items and Foreign Availability,” 75 Federal Register, No. 236,
December 9, 2010.

'’ The Nonproliferation Treaty (NPT) defines a nuclear-weapon state as “one which has manufactured and exploded a
nuclear weapon or other nuclear explosive device” prior to January 1, 1967. These states are China, France, Russia, the
United Kingdom, and the United States.

 

Gongressional Research Service g

WASHSTATEC000825
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 312 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

 

include lists of materials and equipment subject to export control, in addition to requiring importers to offer
nonproliferation and physical security assurances.

® Wassenaar Arrangement: a voluntary export control regime approved in 1996 and currently consisting of 42
members. Its participants agree to control exports and retransfers of items on a munitions list and a list of dual-
use goods and technologies. According to its Guidelines and Procedures, the Wassenaar Arrangement is not
formally targeted at “any state or group of states,” but is designed “to contribute to regional and international
security and stability, by promoting transparency and greater responsibility in transfers of conventional arms and
dual-use goods and technologies, thus preventing destabilizing accumulations.” Participants exchange information
regarding transfers and licenses for items covered by the arrangement.

 

 

 

Because the EAA has expired, only one law in force explicitly requires the U.S. government to
adhere to a multilateral export control regime. The Arms Export Control Act requires the
Secretary of State to maintain, as part of the USML, “a list of all items on the MTCR Annex” that
are not controlled pursuant to the EAA. The AECA requires the executive branch to control
nuclear-related items, but the law does not explicitly require that these items be the same as those
controlled by the NSG.

President Obama’s Export Control Initiative

On August 13, 2009, President Obama announced the launch of a comprehensive review of the
U.S. export control system. Then-Defense Secretary Robert M. Gates announced key elements of
the Administration’s agenda for reform in a speech on April 20, 2010, with additional
elaborations in subsequent months. Former Secretary Gates proposed a four-pronged approach
that would create a single primary export control licensing agency for both dual-use and
munitions exports; adopt a unified control list; establish a single enforcement coordination
agency; and create a single integrated information technology system, which would include a
single database of sanctioned and denied parties.

The Administration’s blueprint envisioned that these changes would be implemented in three
phases, with the final phase requiring legislative action. Phase I would undertake preparatory
work to harmonize the Commerce Control List (CCL) with the U.S. Munitions List (USML).
This phase would also develop standardized licensing processes among the control agencies; it
would also create an “Enforcement Fusion Center” to synchronize enforcement, along with a
single electronic gateway to access the licensing system. Phase II would implement a harmonized
licensing system with two identically-structured tiered control lists, potentially allowing for a
reduction in the amount of licenses required by the system. This phase would include moving
certain items from the USML to the CCL, for which congressional notification would be
required;'® examining unilateral controls on certain items; and undertaking consultations with
multilateral control regime partners to add or remove multilateral controls on certain items.

Under the proposal, the new export control system would debut in Phase HI, which would
establish a single licensing agency; merge the two harmonized, tiered control lists, with
mechanisms for review and updating; merge the two primary export control enforcement
agencies, OEE and ICE; and operationalize a single IT system for licensing and enforcement.
Changes in agency structure would require legislation.

 

'8 Under Section 38(f) of the Arms Export Control Act, the President may not remove any article from the USML until
30 days after providing notice to the House Foreign Affairs Committee, and the Senate Foreign Relations Committee,
including a description of the nature of any subsequent controls on the item.

 

Gongressional Research Service 9

WASHSTATEC000826
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 313 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

In a February 2011 speech, then-BIS Assistant Secretary Kevin Wolf elucidated seven principles
driving the Administration’s export control reform efforts

e Controls should focus on a small core set of key items that can pose a serious
national security or intelligence threat to the United States and its interests;

¢ Controls should be fully coordinated with the multilateral export control regimes
in order to be effective;

e Unilateral controls must address an existing legal or foreign policy objective;

¢ Control lists must clearly identify which items are controlled and be easily
updated as technology emerges, matures, or becomes widely available;

e Licensing processes must be predictable and timely;

e Enforcement capabilities must be enhanced to address noncompliance and
increase capacity to interdict unapproved transfers; and

e Controls must address counterterrorism policy and the need to export items that
support homeland security priorities.'°

The Four Singularities

A Single Licensing Agency

In his speech introducing the Administration’s reform efforts, then-Secretary Gates described the
bureaucratic structure of the U.S. export control system as a “byzantine amalgam of authorities,
roles, and missions scattered around different parts of the federal government.””° As noted above,
licensing is divided among the Department of Commerce for dual-use and certain military items,
the Department of State for munitions, the Department of the Treasury for certain sanctions, and
the Nuclear Regulatory Commission and Department of Energy for certain nuclear materials and
technologies. These entities operate under different statutory authorities and enforce different
regulations. While there are mechanisms in place for license referrals and to address licensing
disagreements, critics have long maintained that the multi-agency structure contributes to
institutional disputes among the different agencies responsible for export control licensing.
Having one licensing system would also end disputes about commodity jurisdiction over a given
item.

On June 30, 2010, then-National Security Adviser General Jim Jones announced that the Obama
Administration intended to create an independent licensing agency with Cabinet members from
existing control agencies serving as a board of directors. While that Administration did not
provide specific details, this new agency is expected to take over the licensing functions of BIS,
DDTC, and OFAC; this agency would likely house the civil and administrative enforcement
functions of BIS and DDTC. The Obama Administration did not propose moving licensing
procedures of the NRC for nuclear materials and of the Department of Energy for nuclear-related
technology; an Obama Administration official attributed this decision to the relatively small
volume of licensing undertaken by these agencies as well as by the small universe of exporters.”!

General Jones argued that a unified licensing structure would end the situation in which no
agency knew the total of export licenses granted or denied by the U.S. government. Under current

 

1? Remarks of BIS Assistant Secretary for Export Administration, Kevin Wolf, to Exportkontrolltag 2011, Munich,
Germany, February 25, 2011.

°° Secretary of Defense Robert M. Gates, speech before the Business Executives for National Security, April 20, 2010.
21 Discussion with National Security Council official, March 18, 2011.

 

Gongressional Research Service 10

WASHSTATEC000827
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 314 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

referral processes, dual-use and certain military items licenses are referred by BIS to the
Department of Defense, the Department of State (Economic Energy and Business Bureau [EEB],
International Security and Non-Proliferation Bureau, and the regional bureaus), and the
Department of Energy for review. However, BIS licenses are not referred to DDTC. DDTC refers
munitions licenses to DOD and to the above-mentioned bureaus at State, and in some instances to

Energy, but not to BIS. Some OFAC licenses are referred only to State’s EEB. As a result,
situations have arisen whereby licenses requested by the same exporter to the same destination
have been approved by one license agency and denied by another.

Brian Nilsson, then-Deputy Assistant Secretary of State for Defense Trade Controls, indicated
during a February 2016 hearing that that the single information technology system in use by the
Departments of Commerce, Energy, and State (see below) has begun to address the lack of
agencies’ visibility regarding license information.” Yet, interagency policy differences may
continue to exist because agencies would continue to refer licenses to ensure continued checks

and balances.

Table |. President’s Export Control Reform Initiative

 

Information

 

Phase Control List Licensing Enforcement Technology
| Refine, understand, implement Synchronize and de- Determine
harmonize regulatory-based conflict enterprise-wide
definitions to end improvements to enforcement; create needs
jurisdictional streamline licensing Enforcement Fusion
confusion between Center
two lists; establish
new control criteria
il Restructure two Complete transition Expand outreach Transition toward a
(requires lists into identical to mirrored control — and compliance single electronic
congressional tiered structures; list; fully implement licensing system
notification: apply criteria; licensing

requires additional
funding)

(requires
legislation)

remove unilateral
controls where
appropriate; submit
proposals
multilaterally to
add/remove
controls

Merge two lists into
a single list;
implement process
for updating list

harmonization

Implement single
licensing agency

Consolidate
enforcement
activities under one
agency

Implement a single
system for licensing
and enforcement

 

Source: Prepared by Dianne Rennack, CRS, based on White House Fact Sheet, April 20, 2010.

Dual-Nationals

An issue concerning dual-nationals may provide an example of the effort that will be necessary to
create a unified export control system. The White House announced on March 11, 2010, that it
would take action to eliminate “obstacles to exporting to companies employing dual nationals.”

 

22 ««

Business, February 11, 2016.

Export Control Reform: Challenges for Small Business? (Part D,” Hearing Before the House Committee on Small

 

Gongressional Research Service

WASHSTATEC000828
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 315 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Specifically, the Obama Administration announced that it would “begin to harmonize” conflicting
standards used by the Departments of Commerce and State to determine a foreign person’s
nationality—a step that these departments must take in order to make certain export control
decisions.”

The Commerce Department, according to a 2010 Government Accountability Office (GAO)
report, determines “nationality for release of technology to a foreign national” based on that
person’s “most recent citizenship or permanent residence.’** The State Department, however,
considered not only a foreign national’s current citizenship status, but also their country of birth if
it differs from the person’s country of citizenship or permanent residency. Even if a foreign entity
is approved for a manufacturing license agreement or a technical assistance agreement with a

U.S. firm, the State Department must approve the transfer of technical data, defense services, and
defense articles to dual nationals and third-party nationals employed by the foreign entity.” “If a
person’s country of birth is prohibited from receiving U.S. arms, as are China, Iran, and North
Korea, State [collected] additional information to confirm that the individual has no significant
ties to his or her country of birth,” according to the GAO. However, the State Department stopped
using “country of birth” as of 2015, although the department does “consider all current and

former citizenships, in addition to current permanent residency.””©

Both the State Department and private-sector experts argue that these requirements are
contentious because, in addition to being administratively burdensome, they are a potential
employment discrimination issue in other countries; in order to comply with the regulations, non-
U.S. employers may need to limit employment opportunities in potential violation of their
countries’ employment laws.”’

After publishing a proposed rule on August 11, 2010,°8 the State Department published a final
rule on May 16, 2011, amending the ITAR to allow the transfer of defense articles and technical
data to dual or third-party nationals who are “bona fide, regular employees, directly employed by
the foreign consignee or end-user.””’ Such transfers

must take place completely within the physical territory of the country where the end-user
is located, where the governmental entity or international organization conducts official
business, or where the consignee operates, and be within the scope of an approved export
license, other export authorization, or license exemption.

 

3 For example, determining the appropriateness of releasing technical data to employees of a foreign firm engaged ina
defense project with a U.S. firm.

*4 Government Accountability Office, Export Controls: Observations on Selected Countries’ Systems and Proposed
Treaties, May 2010, GAO-10-557.

> The State Department’s Directorate of Defense Trade Controls, according to the GAO, “considers a third-country
national to be an individual from a country other than the country which is the foreign signatory” to a “technical
assistance or manufacturing license agreement. A third-country national may also be a dual national if he or she holds
nationality from more than one country.” GAO-10-557.

26 Email from State Department official, January 16, 2018.

27 “Amendment to the International Traffic in Arms Regulations: Dual Nationals and Third-Country Nationals
Employed by End-Users,” Federal Register, vol. 75, no. 154, August 11, 2010, p. 48625.

°8 Thid.

* “International Traffic in Arms Regulations: Dual Nationals and Third-Country Nationals Employed by End-Users,”
Federal Register, vol. 76, no. 94, May 16, 2011, p. 28174. Paul Conlin, Sebastien Beauregard, R. Luc Beaulieu, and
Richard A. Wagner, “Proposed [TAR Amendment Regarding Dual Nationals and Third-Country Nationals,” Mondag,
August 31, 2010.

 

Gongressional Research Service 12

WASHSTATEC000829
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 316 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

The end user or consignee must take a variety of measures designed to prevent the diversion of
any exports; the final rule includes a requirement for the end user to screen employees for
“substantive contacts with restricted or prohibited countries” listed in the ITAR.*° The rule, which
became effective on August 15, 2011, also explains that, although “nationality does not, in and of
itself, prohibit access to defense articles or defense services, an employee that has substantive
contacts” with persons from prohibited countries “shall be presumed to raise a risk of diversion,”
unless the State Department determines otherwise.

It is worth noting that, according to the State Department, “most diversions of U.S. Munitions
List ... items appear to occur outside the scope of approved licenses, not within foreign companies
or organizations providing access to properly screened dual national or third country national
employees.””*!

The Single Control List

The Obama Administration concentrated on rationalizing the control lists to form the basis from
which other reforms will flow. The Administration first worked to transform the current USML
from a “negative list” characterized by general descriptions of articles and design-intent-based
criteria to one resembling the current CCL, a “positive” list of dual-use items that are controlled
according to objective criteria or parameters. This is being done through the “bright line” process
to determine which items should be controlled as dual-use goods and which should be controlled
as munitions. The bright line is being determined at the commodity level, based on technical
specification and military needs, and is not an overarching concept or framework. The Obama
Administration argued that the bright line is necessary, in part, because of the USML’s current
reliance on design intent (i.e., whether an item was “specifically designed, modified, or adapted”
for military use) and its catch-all controls of parts and components of these items.” While the
CCL is described as more “positive,” it too contains entries containing the term “specially
designed” for a specific purpose that may need to be modified to conform to bright line standards.

Each category of the USML has been screened by an interagency team led by DOD; proposed
rewrites to each USML category, including certain items proposed to be moved to the CCL, have
been published as proposed rulemakings. Originally, each of the items on the resulting USML list
was to have been assigned to a tier to determine its level of control. The Obama Administration
created three tiers applicable to both the CCL and the USML to categorize a different level of
control.*? However, the Administration postponed this process, reportedly because it would have

 

3° “Substantive contacts,” according to the rule, “include regular travel to such countries, recent or continuing contact
with agents, brokers, and nationals of such countries, contmued demonstrated allegiance to such countries, maintenance
of business relationships with persons from such countries, maintenance of a residence in such countries, receiving
salary or other continuing monetary compensation from such countries, or acts otherwise indicating a risk of
diversion.”

31 Federal Register, vol. 75, no. 154.

32 “Revisions to the U.S. Munitions List, Advanced Notice of Proposed Rulemaking,” 75 Federal Register 76935,
December 9, 2010, at 76937.

33 As originally postulated, Tier 1 articles are those that are almost exclusively available from the United States and
provide a critical military or intelligence advantage. Tier 2 articles are those that are almost exclusively available from
countries that are members of the multilateral export control regimes that control such items and (1) provide a
substantial military or intelligence advantage, or (2) make a substantial contribution to the indigenous development,
production, use, or enhancement of a Tier 1 or Tier 2 item. Tier 3 articles are those that provide a significant military or
intelligence advantage; make a significant contribution to the indigenous development, production, use, or
enhancement of a Tier 1, Tier 2, or Tier 3 item; or are otherwise controlled for national security, foreign policy, or
human rights reasons.

 

Gongressional Research Service 13

WASHSTATEC000830
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 317 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

been necessary to decide on the tiers for all USML items prior to publishing any revised USML
categories. Deputy Assistant Secretary Nilsson testified that the Obama Administration prioritized
revising the categories which have the greatest effect on U.S. military interoperability with allied
governments."

To date, the executive branch has completed transferring items in the following categories from
the USML to the CCL:

e Category IV (launch vehicles, missiles, rockets, torpedoes, bombs, mines, and
other military explosive devices;

e Category V (explosives and energetic materials, propellants, incendiary agents
and their constituents);

e Category VI (vessels of war and naval equipment);

e Category VII (tanks and military vehicles);

e Category VIII (aircraft and associated equipment);

e Category IX (military training equipment);

e Category X (protective personal equipment and shelters);
e Category XI (military electronics);

« Category XII (fire control, range finder, optical and guidance and control
equipment);

e Category XIII (auxiliary military equipment);

e Category XIV (toxicological agents, including chemical agents, biological
agents, and associated equipment);

e Category XV(spacecraft and related articles);
e Category XVI (nuclear weapons related articles);
e Category XVIII (directed energy weapons); and

« Category XX (submersible vessels and oceanic equipment);

The State Department also created a new USML Category XIX (gas turbine engines).*” Then-
Deputy Assistant Secretary Nilsson stated in September 2017 that items would not be moved
from USML Categories I-III (firearms, close assault weapons and combat shotguns, guns and
armament, ammunition/ordnance) to the CCL until 2018.°° The executive branch posted the
proposed rules on May 14, 2018.

A final rule on a new “OY521” classification series became effective on April 12, 2013. This
series is used for items that are neither identified under an existing ECCN nor controlled under an
existing U.S. or multilateral export control regime, but warrant control for foreign policy reasons
or because they could provide a significant military or intelligence advantage. According to the
EAR, such items “are typically emerging technologies.’*’ BIS has subsequently added new items
to this series. Items so classified “must be re-classified under another ECCN within one calendar
year from the date they are listed” in the relevant part of the EAR. If they are not reclassified, the

 

*4 Hearing Before the House Committee on Small Business, February 11, 2016.

5 “Revisions to the International Traffic in Arms Regulations: Initial Implementation of Export Control Reforms,” 78
Federal Register 22740, April 16, 2013.

36 Defense Trade Advisory Group (DTAG) Plenary Meeting Minutes, September 8, 2017.
*” Export Administration Regulations Part 742.6 (7).

 

Gongressional Research Service 14

WASHSTATEC000831
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 318 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

items “are designated as EAR99 items unless either the CCL is amended to impose a control on
such items under another ECCN or the ECCN O0Y521 classification is extended.”** BIS may
extend this classification “for two one-year periods, provided that the U.S. Government has
submitted a proposal to the relevant multilateral regime(s) to obtain multilateral controls over the
item.” BIS may further extend the classification “only if the Under Secretary for Industry and
Security makes a determination that such extension is in the national security or foreign policy
interests of the United States.”

According to the Obama Administration, the USML would contain “only those items that provide
at least a significant military or intelligence applicability that warrant the controls the AECA
requires.”*? The reconstituted Munitions List may then be aligned with the CCL by adopting its
A-E commodity organization structure and adding two additional categories: F and G for ITAR
specific controls. As a result of this alignment, each USML category will be divided into seven
groups: A—-equipment, assemblies, and components; B—test, inspection, and production
equipment; C-—-materials; D—software; E—technology; F-—-defense services; and G—
manufacturing and production authorizations.

“600 Series”

As a result of the bright line process, the Obama Administration moved some USML items to the
CCL. Under Section 38(f) of the AECA, the President may not remove any article from the
USML until 30 days after providing notice to the House Foreign Affairs Committee, and the
Senate Foreign Relations Committee, including a description of the nature of any subsequent
controls on the item. Section 38(f)(6) of the AECA requires that “any major defense equipment”
on the 600 series “shall continue to be subject to” several “notification and reporting
requirements” of the AECA and the Foreign Assistance Act of 1961 (PL. 87-195).

Tn order to comply with Section 38(f), the manner in which USML items transferred to the CCL
are to be controlled is described in a proposed rulemaking on July 15, 2011,*! and is part of the
“mega rule” issued on April 16, 2013.” It involves the creation of a “600 Series” subcategory of
Export Control Classification Numbers (ECCNs) for each category on the CCL.* This new series
is populated by items that are judged not to need the relatively-stricter controls mandated under
the USML. Items moved to the CCL in this manner require a license to all destinations except
Canada. All items controlled pursuant to multilateral control regimes retain their existing controls.
In addition, “600 Series” items will be subject to a general policy of denial to countries subject to
a U.S. or U.N. arms embargo. Such items are also subject to the prohibition on Defense
Department procurement of “goods and services” on the USML “from any Communist Chinese

 

38 EAR99 items are subject to the EAR but not specifically listed on the CCL. Such items may require a license if
destined for a prohibited or restricted end user, end use, or destination (Supplement No. 4 to Part 774—-Commerce
Control List Order of Review (a)(6)).

*° Remarks of BIS Assistant Secretary for Export Administration Kevin Wolf to the Update 2011 Conference;
Washington, DC; July 19, 2011.

The AECA defines “major defense equipment” as “any item of significant military equipment on the United States

Munitions List having a nonrecurring research and development cost of more than $50,000,000 or a total production
cost of more than $200,000,000.”

41 “Proposed Revisions to the Export Administration Regulations: Control of Items the President Determines No
Longer Warrant Control Under the U.S. Munitions List,” Proposed Rule, 76 Federal Register 41958, July 15, 2011.

© “Revisions to the Export Administration Regulations: Initial Implementation of Export Control Reform,” 78 Federal
Register 22660, April 16, 2013.

® The 600 Series has also been referred to as the Commerce Munitions List. Series 600 items are to be designated with
a 6 in the ECCN. For example, applicable aircraft will have a 9A610 ECCN.

 

Gongressional Research Service 18

WASHSTATEC000832
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 319 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

military company” mandated by the National Defense Authorization Act for Fiscal Year 2006
(P.L. 109-163).

The rule also places restrictions on the extent to which certain license exceptions can be applied.
End-use items transferred to the 600 Series would be eligible for the recently announced Strategic
Trade Authorization (STA) license exception (described below) only after a determination is
jointly made by the State, Defense, and Commerce Departments that such an exception should be
made available for the item in question. Most parts, components, and accessories transferred
under this process would be automatically eligible for an STA license exception for exports to the
governments of STA-eligible countries. Items expressly defined as “less significant” would be
eligible for a license exception for destinations other than those controlled for antiterrorism
reasons. “600 Series” items would also be eligible for other preexisting license exceptions.

The U.S. control status of parts and components also is addressed by the 600 Series. Under the
EAR, the license requirement is based on the finished product, generally without regard to its
parts and components. However, a foreign product containing more than 25% controlled U.S.
content (10% controlled U.S. content in the case of a transaction to a country identified as a state
sponsor of terrorism) may require a reexport license from the United States. However, for ITAR-
controlled items, DDTC has employed a jurisdictional interpretation known as a “see-through”
rule, which subjects to ITAR control U.S.-origin parts and components incorporated into end
products manufactured overseas. For items migrating to the 600 Series, a 25% rule applies, but no
de minimus amount would apply to embargoed destinations.

“Specially Designed”

To facilitate the transfer of items from the USML to the CCL, the Obama Administration
proposed a new definition of “specially designed.” As noted above, the Administration sought to
move away from the design-intent standard of the USML and the use of the catch-all phrase
“specifically designed” for military use to subject parts and components to ITAR jurisdiction. The
Obama Administration argued that new definition was necessary because “specifically designed”
in the USML did not have the same meaning as the term “specially designed” which appears in
the CCL and also in various multilateral control lists. The Administration also argued that
removing the term(s) entirely by enumerating each part and component being moved from the
USML to the CCL was infeasible.

The Obama Administration published its final rule on the definition of “specially designed” on
April 16, 2013.4 Some have dubbed the two-part definition as a “catch and release” approach
because the first part may capture an item as specially designed for military use and the second
part may release the item from control under the definition if it does not qualify under certain
parameters. Under the first part of the regulation, an item qualifies as specially designed if

(1) As a result of “development” has properties peculiarly responsible for achieving or
exceeding the performance levels, characteristics, or functions in the relevant ECCN or
U.S. Munitions List (USML) paragraph; or

99 66

(2) Is a “part,” “component,” “accessory,” “attachment,” or “software” for use in or with a
commodity or defense article ‘enumerated’ or otherwise described on the CCL or the
USML.

Under the regulation, if neither of these criteria apply to an item, then the item is not specially
designed. If one or more of these criteria describes an item, the item is potentially qualified as

 

“ “Revisions to the Export Administration Regulations: Initial Implementation of Export Control Reform,” 78 Federal
Register 22660, April 16, 2013; 78 Federal Register 22740, April 16, 2013.

 

Gongressional Research Service 16

WASHSTATEC000833
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 320 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

specially designed and is subject to the following six exclusions. The item is excluded from being
specially designed if it

(1) Has been identified to be in an ECCN paragraph that does not contain “specially
designed” as a control parameter or as an EAR99 item in a commodity jurisdiction (CJ)
determination or interagency-cleared commodity classification (CCATS):

(2) Is, regardless of ‘form’ or ‘fit,’ a fastener (e.g., screw, bolt, nut, nut plate, stud, insert,
clip, rivet, pin), washer, spacer, insulator, grommet, bushing, spring, wire, solder;

(3) Has the same function, performance capabilities, and the same or ‘equivalent’ form and
fit, as a commodity or software used in or with an item that:

(i) Is or was in “production” (/.e., not in “development”); and

(ii) Is either not ‘enumerated’ on the CCL or USML, or is described in an ECCN controlled
only for Anti-Terrorism (AT) reasons;

(4) Was or is being developed with “knowledge” that it would be for use in or with
commodities or software (i) described in an ECCN and (ii) also commodities or software
either not ‘enumerated’ on the CCL or the USML (e.g., EAR99 commodities or software)
or commodities or software described in an ECCN controlled only for Anti-Terrorism (AT)
reasons;

(5) Was or is being developed as a general purpose commodity or software, i.e., with no
“knowledge” for use in or with a particular commodity (e.g., an F/A-18 or HMMWV) or
type of commodity (e.g., an aircraft or machine tool); or

(6) Was or is being developed with “knowledge” that it would be for use in or with
commodities or software described (i) in an ECCN controlled for AT-only reasons and also
EAR99 commodities or software; or (ii) exclusively for use in or with EAR99 commodities
or software.”

Under this decision approach, the item is potentially “caught” as specially designed by the first
two criteria, but it may be “released” from that definition if any of the six subsequent qualifiers
apply. The Commerce regulations apply to the “600 series” of items moved from the USML. The
proposed regulation to define specially designed in the ITAR as a replacement for the currently
utilized “specifically designed” is similar in nature.

In a speech on July 17, 2012, then-BIS Assistant Secretary Kevin Wolf acknowledged that the
specially designed concept is “inherently difficult to apply in reality,” and that it is “not consistent
with the “ultimate goal of creating a truly positive, objective list of controlled items.’*° However,
he noted that, concurrent with this approach, BIS also published an advanced notice of proposed
rulemaking in June 2012 seeking comments on the feasibility of enumerating or positively
identifying each item determined classified as specially designed on the CCL.*’

Strategic Trade Authorization License Exception

In 2011, the Obama Administration devised a new license exception known as the Strategic Trade
Authorization (STA), which was designed to facilitate transfers to low-risk countries and to
promote interoperability to allies in the field.** To be eligible, exporters must provide notification

 

 Tbid.

4 Remarks of Kevin Wolf, Assistant Secretary for Export Administration, to the Update 2012 Conference, July 17,
2012. http:/Avww.bis.doc.gov/news/2012/wolf_update_2012-htm.

“7 “Feasibility of Enumerating “Specially Designed” Components,” 77 Federal Register 36419, June 19, 2012.
48 “Fxport Control Reform Initiative: Strategic Trade Authorization License Exception,” 76 Federal Register 35276,

 

Gongressional Research Service 1?

WASHSTATEC000834
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 321 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

to BIS of the transaction and a destination control statement notifying the foreign consignee of
the exception’s safeguard requirements; exporters must also obtain from the foreign consignee a
statement acknowledging the consignee’s understanding and willingness to comply with the
requirements of the license exception. STA-eligible recipients of U.S. munitions items contained
on the CCL are not allowed to reexport such items without a license. Such recipients are also
prohibited from reexporting “STA-eligible items to any destination outside the STA-eligible
countries.”

Under the final rulemaking, STA is available to 2 groups consisting of 44 countries. To a group of
36 countries made up of NATO partners and members of all 4 multilateral nonproliferation
control regimes, dual-use items controlled for national security (NS), chemical or biological
weapons, nuclear nonproliferation, regional stability, crime control, or significant items (hot
section jet technology) are eligible for an STA. This includes almost all items on the CCL that are
not controlled for statutory reasons. An additional eight countries are eligible for exports,
reexports, or transfers controlled for NS-only and that are not designated as STA-excluded.*° The
United States-Israel Strategic Partnership Act of 2014 (P.L. 113-296) requires the President,
“consistent with the commitments of the United States under international arrangements,” to
“take steps” to move Israel from the second list of countries to the first list of countries. However,
Israel’s STA status does not appear to have changed. An August 3, 2018, Commerce Department
rule moved India from the second list of countries to the first list of countries.°!

Dual-use items controlled for missile technology, chemical weapons, short supply, or surreptitious
listening are not be eligible for export under an STA. Certain implements of execution and
torture, pathogens and toxins, software and technology for “hot-sections” of aero gas-turbine
engines, and encryption have also been excluded from the STA.

 

June 16, 2011.
# Export Control Reform Initiative Factsheet #4: License Exception “Strategic Trade Authorization” (STA).
*° The final rule excludes NS controlled items from the Wassenaar Arrangement’s Sensitive List to the eight countries.

>! “U_S.-India Major Defense Partners: Implementation Under the Export Administration Regulations of India’s
Membership in the Wassenaar Arrangement and Addition of India to Country Group A:5,” 83 Federal Register 38018,
August 3, 2018.

 

3

Gongressional Research Service 1

WASHSTATEC000835
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 322 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

 

Commercial Communications Satellites

Although most items on either the CCL or the USML were placed there by executive discretion or pursuant to
international agreement, one category of items was on the USML by statute: commercial communications satellites
(CCS). Prior to 1990, CCS were controlled exclusively by the Department of State under the authority of Section 38
of the Arms Export Control Act (P.L. 90-629). Despite having both military and civilian uses, CCS were considered
munitions, as many satellites and associated technologies were originally designed “specifically” for military purposes
and continue to have “significant military or intelligence applications as defined by regulation.” In 1990, however,
President George H. W. Bush ordered a review of dual-use items, including CCS, on the U.S. Munitions List (USML),
which resulted in satellites without military performance characteristics being moved to Department of Commerce
jurisdiction. In 1996, President Clinton transferred all CCS (along with commercial jet hot section technology) to
Commerce jurisdiction with enhanced licensing procedures. Following 1998 revelations by the Cox Committee that
U.S. satellite manufacturers provided missile design information and skills to China through the improper transfer of
launch failure analysis, Congress passed legislation transferring the authority, effective March 15, 1999, to license
exports of CCS to the Department of State Strom Thurmond National Defense Authorization Act for Fiscal Year
1999; P.L. 105-261).

The satellite industry has argued that this transfer has led to licensing delays and lost sales resulting from regulatory
uncertainty, and it has lobbied to revert export controls to Commerce Department jurisdiction. Satellites launched
for commercial communication purposes may contain embedded sensitive technology, such as positioning thrusters,
signal encryption, mating and separation mechanisms, and multiple satellite/reentry vehicle systems, which as stand-
alone items are also controlled under the USML. Industry claims that because of State’s “see-through” policy of
requiring licenses for parts and components embedded in CCS, foreign satellite manufacturers are designing out U.S.
parts and components and advertising them as ITAR-free (i.e., free of munitions licensing requirements). In addition,
Tiananmen Square sanctions and other waiver restrictions have precluded U.S. exports to China, a competitive
launch destination.

Section 1248 of the 2010 National Defense Authorization Act (P.L. | 11-84) directed the Secretaries of State and
Defense to conduct a review of U.S. space export control policy, including a risk assessment of removing satellite and
related components from the USML. An interim assessment, which was reported to Congress in May 2011, found
that CCS, related components, and integration and launch information “with certain exceptions, conditions and
limitations” could be removed from the USML and transferred to the CCL "without posing an unacceptable security
risk.” The final review, which was delivered to Congress on April 18, 2012, recommended that Congress should
return export control jurisdiction for CCS to presidential discretion, as well as to authorize the Department of
Defense to determine the need for special export control monitoring and oversight services for CCS and authorize
DOD to be reimbursed for those services.

Section 1261 of the National Defense Authorization Act of 2013 (P.L. | 12-239) repealed P.L. 105-261's provision
transferring “satellites and related items” to the USML. But this law contains some restrictions. “Satellites or related
items” may not be “exported, reexported, or transferred, directly or indirectly,” to China, North Korea, “[a]ny
country that is a state sponsor of terrorism,” or “any entity or person in or acting for or on behalf of such
government, entity, or person.” This section also prohibits such items from being launched in any of those countries,
even as “part of a launch vehicle owned, operated, or manufactured by the government of such country or any entity
or person in or acting for or on behalf of such government, entity, or person.” The President may waive this
prohibition if the President “determines that it is in the national interest of the United States to do so” and notifies
Congress. The law also specifies that licenses for the export of “satellites and related items to a country with respect
toe which the United States maintains a comprehensive arms embargo shall be subject to a presumption of denial.”
The Obama Administration moved CCS to the CCL in January 2017.52

 

 

 

The Single Enforcement Structure

The third singularity involves the creation of a streamlined export enforcement system. Under
Phase I of the new approach, a single export “fusion center” would be created to “coordinate and
de-conflict investigations, serve as a central point of contact for coordinating export control

 

* “Revisions to the Export Administration Regulations (EAR): Control of Spacecraft Systems and Related Items the
President Determines No Longer Warrant Control Under the United States Munitions List (USML),” Federal Register,
Vol. 82, No. 6, January 10, 2017, p. 2875; “International Traffic in Arms Regulations: Revision of U.S. Munitions List
Category XV,” Federal Register, Vol. 82, No. 6, January 10, 2017, p. 2889.

 

Gongressional Research Service 19

WASHSTATEC000836
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 323 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

enforcement with Intelligence Community activities, and synchronize overlapping outreach
programs.’”°? On November 9, 2010, the Obama Administration issued Executive Order 13558,
which created the Export Enforcement Coordination Center (EECC). The center officially opened
in March 2012 within the Department of Homeland Security and replaced and expanded on the
functions of the existing National Export Enforcement Coordination Network in ICE. It consists
of a director from the Department of Homeland Security and two deputies appointed from the
Departments of Commerce and Justice, with an intelligence community liaison designated by the
Director of National Intelligence.

The center functions as the primary forum to coordinate export control enforcement efforts
among the Departments of State, the Treasury, Commerce, Defense, Justice, Energy, and
Homeland Security and the Director of National Intelligence and to resolve potential conflicts in
criminal and administrative export control enforcement. The center is also able to screen all
license applications. Previously, the OEE at BIS was the only entity that could screen dual-use
licenses, whereas ICE could screen licenses from DDTC and OFAC. The unit will also establish
government-wide statistical tracking capabilities for criminal and administrative enforcement
activities. Also in March 2012, an Information Triage Unit was established in the Department of
Commerce to serve as an information gathering and screening unit among law enforcement
agencies, the intelligence community, and the export licensing agencies. The unit is designed to
serve as a central point to disseminate relevant information for each license application prior to
decisionmaking.’

The EECC is not to be confused with the National Export Control Coordinator, housed in the
Justice Department, which is “responsible for ensuring full coordination between the Justice
Department and the many other US law enforcement, licensing, and intelligence agencies that
play a role in export enforcement.”° The role of the coordinator has been described as the chief
prosecutor of export control enforcement with the authority to determine which cases to bring for
criminal prosecution.

The Donald Trump Administration may request the movement of the BIS Office of Export
Enforcement to ICE. Currently, ICE conducts investigations and criminal enforcement for DDTC
and OFAC, and by virtue of its authority under the IEEPA, it shares dual-use investigations with
OEE. Removal of OEE to ICE will end this overlap of authority. The Obama Administration
envisioned that a consolidated licensing agency would continue to have authority over
administrative enforcement actions.°°

A Single Information Technology System

The fourth singularity is the creation of a single information technology system for administering
the export control system. The Departments of Commerce, State, and Defense have begun using
the USXPORTS database, originally used by the Department of Defense to track referred license
applications.°’ The reform effort envisions that USEXPORTS will become the platform for a
proposed single export license application form to be used by State, Commerce, and the
Treasury’s Office of Foreign Assets Control. The Department of Energy, Immigration and

 

3 Speech of General Jim Jones, June 30, 2010.

*4 Department of Commerce, Press Release, March 7, 2012.

> Department of Justice Press, Release, June 20, 2007, http://www-justice.gov/opa/pr/2007/June/07_nsd_440.htmi.
* Conversation with NSC Official, March 18, 2011.

*7 GAO-17-317, February 2017.

 

Gongressional Research Service 20

WASHSTATEC000837
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 324 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Customs Enforcement, and the Export Coordination Enforcement Center are also to use the
database.

The Obama Administration’s plan called for the adoption of USXPORTS first for internal
communications such as license referrals, while exporters would continue to use the existing
SNAP-R and D-Trade electronic license filing portals. The Obama Administration indicated that
eventually it wanted to facilitate interoperability between the license portals, the internal system,
and Customs’ Automated Export System (AES), the information system that tracks actual
movement of goods.

In conjunction with the single IT system, the Obama Administration developed a single license
application form. To make this possible, the Administration standardized certain definitions
between the different regulations, such as the use of the term “technology” in the EAR as

opposed to the term “technical data” used in the ITAR.*° To assist in compliance with U.S. export
regulations, the Obama Administration also compiled a consolidated screening list of over 24,000
entities from existing Commerce, Treasury, and State Department screening lists. The list
consolidates the BIS Denied Person List, Unverified List, and Entity List; the Department of
State’s Nonproliferation Sanctions List; the Directorate of Defense Trade Controls Debarred List;
and the Office of Foreign Assets Control Specially Designated Nationals List.

Encryption

While not announced as part of the four singularities, the Obama Administration proposed
reforming encryption controls as one of the first deliverables in the export control reform process.
The Administration announced on March 11, 2010, that it would change a filing requirement for
exporters of products with encryption capabilities. At the time, exporters of such products were
required to file for a technical review by the Commerce Department, a process that, according to
the White House announcement, could take “between 30-60 days.” The announcement advocated
replacing this process with “a more efficient one-time notification-and-ship process,” which
would ensure that the “U.S. government still receives information it needs for its national security
requirements while facilitating U.S. exports and innovation for new products and new
technologies.”°?

The Commerce Department announced on June 25, 2010, that it was amending the Export
Administration Regulations (EAR) as “the first step in the President’s effort to reform U.S.
encryption export controls.’° As described by the Commerce Department’s Bureau of Industry
and Security, the amendment to the EAR includes®!

e replacing, for encryption products “of lesser national security concern,” the “30-
day waiting requirement for a technical review” with a “provision that allows

 

*8 “Single Export Application for All Agencies to be Unveiled, White House Official Says,” Export Practitioner,
January 2011, p. 31.

» According to an Obama Administration official, controlling the export of products with encryption capabilities
differs from controlling other exports because the United States generally wants to obtain information on exported
encryption technology rather than prevent its export.

6 “FEneryption Export Controls: Revision of License Exception ENC and Mass Market Eligibility, Submission
Procedures, Reporting Requirements, License Application Requirements, and Addition of Note 4 to Category 5, Part
2,” 75 Federal Register 36481, June 25, 2010.

6! Quotations describing the June 25 announcement are taken from 75 Federal Register, no. 122 and from BIS
statements available at http:/Avww.bis.doc.gov/encryption/default_htm.

 

Gongressional Research Service 21

WASHSTATEC000838
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 325 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

immediate authorization to export and reexport these products” after the exporter
submits an electronic encryption registration to BIS;

e similarly replacing the 30-day requirement for most mass-market encryption
products;”

e an “overarching note to exclude particular products that use cryptography from
being controlled as ‘information security’ items”—a measure that implements
changes approved by the Wassenaar Arrangement members in December 2009;
this regulatory change eliminates controls under the CCL on “[mJany items in
which the use of encryption is ancillary to the primary function of the item”; and

® a provision that makes most encryption technology eligible for export and
reexport to nongovernmental end-users in countries other than those of “greater
national security concern.”

According to the June 2010 announcement of the EAR amendment, the United States “will also
review other issues related to encryption controls.” Decontrolling additional items would require
approval by the members of the Wassenaar Arrangement.

Legislation in the 115" Congress

Export Control Reform Act of 2018

On February 15, 2018, Representatives Edward Royce and Eliot Engel introduced H.R. 5040, the
Export Control Reform Act of 2018, which provides broad, detailed legislative authority for the
President to “establish and maintain lists published by the Secretary of Commerce of [dual-use
and military] items that are controlled under this title,” as well as “prohibit unauthorized exports,
reexports, and transfers of controlled items,” and “require licenses or other authorizations ... for
exports, reexports, and transfers of controlled items.” The bill renews, with some changes, the
export control provisions of the EAA, but does not substantially alter the EAA anti-boycott or
nonproliferation sanctions provisions.

 

© The Commerce Department classifies certain products with encryption capabilities as “mass market” pursuant to a
procedure described in the EAR.

 

Gongressional Research Service 22

WASHSTATEC000839
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 326 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Appendix A. Basic Export Control Characteristics

Table A-|. Export Control Characteristics

 

Characteristic

Dual-Use

Munitions

Nuclear

 

Legislative Authority

Agency of Jurisdiction

Implementing Regulations

Control List

Relation to Multilateral
Controls

Licensing Policy

Export Administration
Act (EAA) of 1979
(expired); International
Emergency Economic
Powers Act of 1977
(IEEPA)

Bureau of Industry and
Security (BIS)(Commerce)

Export Administration
Regulations (EAR) (15
C.F.R. 730 et seq)

Commerce Control List
(CCL)

Wassenaar Arrangement
(dual-use)

Missile Technology
Control Regime (MTCR)

Australia Group (CBW)
Nuclear Suppliers’ Group

Based on item, country,
or both. Antiterrorism
controls proscribe
exports to five countries
for nearly all CCL listings

Arms Export Control
Act of 1968, 1976
(AECA)

Directorate of Defense
Trade Controls
(DDTC)<State)

International Traffic in
Arms Regulations
(ITAR) (22 C.F.R. 120 et

seq)

Munitions List (USML)

Wassenaar Arrangement
(munitions)

MTCR

Most Munitions License
items require licenses;
20 proscribed countries.

Atomic Energy Act of
1954

Nuclear Regulatory
Commission (NRC)
(facilities and material)

Department of Energy
(DOE) (technology)

BIS (“outside the core”
civilian power plant
equipment)

DDTC (nuclear items in
defense articles)

10 C.F.R. | 10—Export
and Import of Nuclear
Material and Equipment
(NRC)

10 C.F.R. 810—
Assistance to Foreign

Atomic Energy Activities
(DOE)

List of Nuclear Facilities
and Equipment; List of
Nuclear Materials
(NRC)

Nuclear Referral List
(CCL)

USML

Activities Requiring
Specific Authorization
(DOE)

Nuclear Suppliers’
Group

International Atomic
Energy Agency

General/Specific
Licenses (NRC)

General/Specific
Authorizations (DOE)

 

Gongressional Research Service

WASHSTATEC000840
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 327 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

 

Characteristic

Dual-Use

Munitions

Nuclear

 

Licensing Application
Timeline

Enforcement

Penalties

Initial referral within 9
days; agency must
approve/deny within 30
days; 90-day appeal
process

(see Appendix B)

Office of Export
Enforcement (BIS) (OEE)
(domestic)

Homeland Security
(DHS): Immigration and
Customs Enforcement
(ICE}; Customs and
Border Protection (CBP)
Justice (DOJ): National
Security Division; FBI

Criminal: $1 million/20
years imprisonment

Civil: Penalties increase
annually pursuant to

Section 701 of the Federal

Civil Penalties Inflation
Adjustment Act
Improvements Act of
2015 (P.L. 114-74).

Denial of export
privileges.

60 days with national
security exceptions;
congressional
notification period for
significant military
equipment

Office of Defense Trade
Compliance (DDTC)

Defense Criminal
Investigation Service
(DCIS)(DOD) Defense
Security Service (DOD)

DHS: ICE, CBP

DO}: National Security
Division; FBI

Criminal: $1 million/20
years imprisonment

Civil: Penalties increase
annually pursuant to
Section 701 of the
Federal Civil Penalties
Inflation Adjustment Act
Improvements Act of
2015 (P.L. | 14-74).

Denial of export
privileges.

No timeframe for
license applications

Office of Enforcement
(NRC)

BIS-OEE
DDTC-ODTC
DCIs (DOD)

DHS: ICE, CBP

DO}: National Security
Division; FBI

Criminal: Individual—
$250,000/12 years to life
imprisonment; Firm—
$500,000 (NRC and
DOE)

Civil: Penalties increase
annually pursuant to
Section 701 of the
Federal Civil Penalties
Inflation Adjustment Act
Improvements Act of
2015 (P.L. | 14-74).

 

Source: Congressional Research Service (CRS).

 

Gongressional Research Service

WASHSTATEC000841

24
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 328 of 372

Appendix B. Dual-Use Export Licensing Process

Figure B-I.Dual-Use Export Licensing Process
(Executive Order 12981, December 1995)

 

Timeline:

Receipt § Days 30 Days 44 Days’ 80 Days 76 Days 80 Days"
of Apylication

Appeal Procerlure

 

 

   

  
  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  

 

5, No Referral é
4 é é
Pomme Preaitient
é te ie é
? ‘ :
2 Be
ia Z wo

‘,

     
 

 

 

Ko Agueni \
Likense gr |
Deny }
:
a
i

 

 

 

 

 

 

 

 

 

Source: Prepared by lan F. Fergusson, Congressional Research Service (CRS).

Notes: | The time periods for the appeal procedure reflect a 5-day window of appeal and an | |-day period for each body to make a decision.

2 A license application must be resolved or appealed to the President within 90 days. The order does place a time limit on a presidential decision.

* SNEC, Sub-Groups on Nuclear Export Policy, MTEC, Missile Technology/Export Control Group; SHIELD Chemical and Biological Weapons Control Group.

WASHSTATEC000842
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 329 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Appendix C. List of Acronyms

AECA—Arms Export Control Act

AES—Automated Export System

BIS—Bureau of Industry and Security, Department of Commerce
CBP—Customs and Border Protection, Department of Homeland Security
CCL—Commerce Control List

CML—Commerce Munitions List

CPI—Counter-Proliferation Investigations

DCIS—-Defense Criminal Investigation Service

DDTC—Directorate of Defense Trade Controls, Department of State
DHS—Department of Homeland Security

DOJ—Department of Justice

DTSA—Defense Technology Security Administration

EAA—Export Administration Act

EAR—Export Administration Regulations

ECCN—Export Control Classification Number

EECC—Export Enforcement Coordination Center

EEB-——Economic, Energy, and Business Bureau, Department of State
FP—Foreign Policy Controls

GAO--Governmental Accountability Office

TEEPA-—-International Emergency Economic Powers Act
ICE—Immigration and Customs Enforcement Agency, Department of Homeland Security
ISN—International Security and Nonproliferation Bureau, Department of State
ITA—International Trade Administration, Department of Commerce
ITAR—International Traffic in Arms Regulations

MTCR—Missile Technology Control Regime

NRC—Nuclear Regulatory Commission

NS-—— National Security Controls

NSG—Nuclear Suppliers Group

OEE-——Office of Export Enforcement

ODTC—Office of Defense Trade Compliance, DDTC

OFAC-——-Office of Foreign Assets Control, Department of the Treasury

Si-—Significant Items Controls

 

Gongressional Research Service 26

WASHSTATEC000843
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 330 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

SL—Surreptitious Listening Controls
SS—Short Supply Controls
STA—Strategic Trade Authorization
USML-—U.S. Munitions List

Author Contact Information

 

Tan F. Fergusson Paul K. Kerr

Specialist in International Trade and Finance Specialist in Nonproliferation
ifergusson@crs.loc.gov, 7-4997 pkerr@crs.loc.gov, 7-8693

Gongressional Research Service 2?

WASHSTATEC000844
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 331 of 372

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 8/30/2018 8:08:26 PM

To: PM-DTCP-RMA [PM-DTCP-RMA@state.gov]

Subject: FW: CPA Media Monitoring: Congressional Research Service: The U.S. Export Control System and the Export Control

Reform tnitiative
Attachments: R41916.pdf

Official
UNCLASSIFIED

From: Marquis, Matthew R

Sent: Thursday, August 30, 2018 2:57 PM

To: PM-DTCP-RMA <PM-DTCP-RMA@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Miller, Michael F <Millermf@state.gov>

Subject: CPA Media Monitoring: Congressional Research Service: The U.S. Export Control System and the Export Control
Reform Initiative

    

The U.S. Export Control System and the Export Control Reform Initiative
By Ian Fergusson & Paul Kerr
9 August 2018

CPA Note: Full report attached as .pdf
Summary

Difficulty with striking an appropriate balance between national security and export competitiveness has made
the subject of export controls controversial for decades. Through the Arms Export Control Act (AECA), the
International Emergency Economic Powers Act (TEEPA), and other authorities, the United States restricts the
export of defense articles; dual-use goods and technology; certain nuclear materials and technology; and items
that would assist in the proliferation of nuclear, chemical, and biological weapons or the missile technology
used to deliver them. U.S. export controls are also used to restrict exports to certain countries on which the
United States imposes economic sanctions. The Export Administration Act (EAA) legislated dual-use controls,
but it has expired and such controls are presently maintained under IEEPA authorities.

The U.S. export control system is diffused among several different licensing and enforcement agencies. Exports
of dual-use goods and technologies—as well as some military items—are licensed by the Department of
Commerce, munitions are licensed by the Department of State, and restrictions on exports based on U.S.
sanctions are administered by the U.S. Department of the Treasury. Administrative enforcement of export
controls is conducted by these agencies, while criminal penalties are issued by units of the Department of
Homeland Security and the Department of Justice.

Aspects of the U.S. export control system have long been criticized by exporters, nonproliferation advocates,
allies, and other stakeholders as being too rigorous, insufficiently rigorous, cumbersome, obsolete, inefficient,

WASHSTATEC000845
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 332 of 372

or combinations of these descriptions. In August 2009, the Barack Obama Administration launched a
comprehensive review of the U.S. export control system. In April 2010, then-Defense Secretary Robert M.
Gates proposed an outline of a new system based on four singularities

* asingle export control licensing agency for dual-use, munitions exports, and Treasury-administered
embargoes,

e aunified control list,

* asingle primary enforcement coordination agency, and

e asingle integrated information technology (IT) system.

The rationalization of the two control lists was the Obama Administration’s focus. The Administration made no
specific proposals concerning the single licensing agency, although the Administration implemented some
elements of a future single system, such as a consolidated screening list and harmonization of certain licensing
policies.

In considering the future of the U.S. export control system, Congress may weigh the merits of a unified export
control system—a chief goal of President Obama’s proposal—or the continuation of the present bifurcated
system by reauthorizing the EAA or enacting replacement legislation. In doing so, Congress may debate the
record of the present dual-use system maintained by emergency authority, the aims and effectiveness of the
present nonproliferation control regimes, the maintenance of the defense industrial base, and the balance
between maintaining economic competitiveness and preserving national security.

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMRastate.gov | Web: www. stute.gov/i/pm / |Twitter: @StateDeptPM

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC000846
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 333 of 372

   

  

% ioforming the laqgiciative debate since 1974

 

The U.S. Export Control System and the
Export Control Reform Initiative

Tan F. Fergusson
Specialist in International Trade and Finance

Paul K. Kerr
Specialist in Nonproliferation

August 9, 2018

Congressional Research Service
7-5700

Wwww.crs.gov

R41916

CRS REPORT
Prenered for Members and
Comimiliges of Congress

 

WASHSTATEC000847
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 334 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Summary

Difficulty with striking an appropriate balance between national security and export
competitiveness has made the subject of export controls controversial for decades. Through the
Arms Export Control Act (AECA), the International Emergency Economic Powers Act (IEEPA),
and other authorities, the United States restricts the export of defense articles; dual-use goods and
technology; certain nuclear materials and technology; and items that would assist in the
proliferation of nuclear, chemical, and biological weapons or the missile technology used to
deliver them. U.S. export controls are also used to restrict exports to certain countries on which
the United States imposes economic sanctions. The Export Administration Act (EAA) legislated
dual-use controls, but it has expired and such controls are presently maintained under IEEPA
authorities.

The U.S. export control system is diffused among several different licensing and enforcement
agencies. Exports of dual-use goods and technologies—-as well as some military items—-are
licensed by the Department of Commerce, munitions are licensed by the Department of State, and
restrictions on exports based on U.S. sanctions are administered by the U.S. Department of the
Treasury. Administrative enforcement of export controls is conducted by these agencies, while
criminal penalties are issued by units of the Department of Homeland Security and the
Department of Justice.

Aspects of the U.S. export control system have long been criticized by exporters, nonproliferation
advocates, allies, and other stakeholders as being too rigorous, insufficiently rigorous,
cumbersome, obsolete, inefficient, or combinations of these descriptions. In August 2009, the
Barack Obama Administration launched a comprehensive review of the U.S. export control
system. In April 2010, then-Defense Secretary Robert M. Gates proposed an outline of a new
system based on four singularities

e asingle export control licensing agency for dual-use, munitions exports, and
Treasury-administered embargoes,

* aunified control list,
e asingle primary enforcement coordination agency, and

e asingle integrated information technology (IT) system.

The rationalization of the two control lists was the Obama Administration’s focus. The
Administration made no specific proposals concerning the single licensing agency, although the
Administration implemented some elements of a future single system, such as a consolidated
screening list and harmonization of certain licensing policies.

In considering the future of the U.S. export control system, Congress may weigh the merits of a
unified export control system-—-a chief goal of President Obama’s proposal—or the continuation
of the present bifurcated system by reauthorizing the EAA or enacting replacement legislation. In
doing so, Congress may debate the record of the present dual-use system maintained by
emergency authority, the aims and effectiveness of the present nonproliferation control regimes,
the maintenance of the defense industrial base, and the balance between maintaining economic
competitiveness and preserving national security.

 

Congressional Research Service

WASHSTATEC000848
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 335 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Contents
Overview of the U.S. Export Control System oo... cc cceeececneesseeseeccecceceaeceaecasesnensneseneeenersaceeaeees 1
The Dual-Use System... ceccesesescesceescescecceesecaeceasensscesseeenassesscaeeceaesaceesaecaaecaaeceaeenaeseaseees 2
The Export Administration Act (EAA)... ccesscecsccceseceneceseceseseseesenetsnsseneeeaeesaneseaesaseeneeees 2
AOMimistration oo... ce eeseesceecessscncceecssecssseeeetensessercecsasenesecessecnaenasececassotsteesersesnsenecaarasenees 2
Implementing Regulations 0.0.0... cececcessccescescescecenecessceseceeeeesnseenescneseaeesacecseessaecnaecaeenes 3
Licensing Policy 0... cescesecseecesneeseeesnseseceeaeecanecseeceaeceasceaeceeeessesesestenereacecaeessnecsaeeeaeceuteets 3
Enforcement and Penalties... ec eeccesecreeseeesecneeeeeseecesecseseeeesecaeseeseecesensesseeeaseaaeeeseaees 4
Military Export Controls .00.....e cc ecceeecesseescecscecenecaeceaecuecsecseecsnescnesenescnsesaeesaeecanecsaecaeceaeceaeeees 4
Arms Export Control Act (AECA) ooo ceeccecsssceseeseeeeseceeneecaeesauecsaeenaeseaeceneeeneenseeeeneneaes 4
Licensing Policy ........ ce ceecescceeceseeseseeeeceesneeencecacecsneceaeceasceseceetessnssenesenesenaesacecseessaecsaecaeenes 5
AGMiMistration oo ee cece cneeeseeaeceeeeeseneeseesessessaecsaseeesnecnassacseeeaaesaeseeeesetseseeseascaaeeeeaees 6
Enforcement and Pernalties... cee sceecesecnsesecseeceecsstseecsecsaseccesecaesesseecnaesseseeseaecaassesentes 6
Nuclear Controls ..... cee seeesccrecscesesenscecessevensoaecaesseseaececsnsvaccnaccaussssnaecsevenseneceasentvasenaeeevensenesaes 6
Defense Technology Security Administration (DTSA)...... ci ceeceecceesesseeeeeeeescesaceeseessaecnaeceaeenes 7
Enforcement of U.S. Export Controls oc. ceceeeeceseceseceeceeneseneeeneseneecneeeneesacecaeecacecaeeeaeesateets 7
Multilateral Control Regimes... ec eccessesseeceseeeseceseceseesssceseeensesesscaeecesesaceeaeecaeecaueceaeenaesaeeees 8
President Obama’s Export Control Initiative 00... ecesesscecscecesecenecesecesecseeeeesseseceeeeneseneeeneeeaeess 9
The Four Singularities 20.0... cescesccseecesneseeesenereceeeecesaeecscecaaeceuecsaeceaeeseeessceeescnsteneeeeeesaeesaeees 10
A Single Licensing Agency... eee cecccccessecseeceecssscesecesnenseseseeccanesacseeeecaeessuecsaecnaeseaeceneeens 10
The Single Control] List... cccceeceeccsecesseeeeceeeeeesacecseecacecececeaeceassseceeresensseneteneeeneesanenseees 13
The Single Enforcement Structure... cece eseseseeseeeseecseecesecesecesecearesseseseeeenteseaseneeeaeeeaee es 19
A Single Information Technology System .00........cecsecseseceeeeessceeeeceeseneceaeceaseeseceereeenttenes 20
ENCryptiOn......ecceeccesscecsceceseceseceseceseceeessnessneveceeseeesseesacecsaeceuecsaeceaeesaeesseesseeecneseneseneeeaeesaeees 21
Legislation in the 115™ Congress ....cccscccccccccsssssssesesesesesseseseseseeneseecseaesnseecseaeseeeeceesucaeseseseenesseneess 22
Export Control Reform Act of 2018.00... ces cesceeecsersseneeeneeeneeseceeacesseessceceaeesasceasenseesenseeeeeenes 22
Figures
Figure B-1. Dual-Use Export Licensing Process... cee cseessesecneeeseeececeeeeserensecaeeeeseascaseeseaeen 25
Tables
Table 1. President’s Export Control Reform Initiative... ciceesceceeceeecesecesseeeeeeeneeeeetenereneeeaees 11
Table A-1. Export Control Characteristics 0.00... cc ce secccccecsseceecescesseeeesensesesseneeeaeesaaecauecaesnaeceaeeees 23
Appendixes
Appendix A. Basic Export Control Characteristics ...0. 0.0 .ccceeccseceseceseceeeeeeeneeeeceeacecseecscecaecnueceneeees 23
Appendix B. Dual-Use Export Licensing Process... ceecesseesceecceesesseeeeeeeeacesscecseeesaecnaeceaeenasenes 25
Appendix C. List of ACTOmyMs...........ccccessesscecscecssecsecaecesscnecessenseseceesenessneseneeeaeessnecseecasseaeceuseees 26

 

Congressional Research Service

WASHSTATEC000849
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 336 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Contacts

Author Contact Information ......0.cccccccccccsesscccecssssssscsceesessssscseeesessesseceeesessessecetesessessceeeeeesseseeeeeeees 27

 

Congressional Research Service

WASHSTATEC000850
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 337 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Overview of the U.S. Export Control System

The United States restricts the export of defense articles; dual-use goods and technology; certain
nuclear materials and technology; and items that would assist in the development of nuclear,
chemical, and biological weapons or the missile technology used to deliver them. A defense item
is defined by regulation as one that “[mJeets the criteria of a defense article or defense service on
the U.S. Munitions List” or “[p]rovides the equivalent performance capabilities of a defense
article” on that list.| Dual-use goods are commodities, software, or technologies that have both
civilian and military applications.

The United States also controls certain exports in adherence to several multilateral
nonproliferation control regimes. In addition, U.S. export controls are used to restrict exports to
certain countries on which the United States imposes economic sanctions, such as Cuba, Iran, and
Syria. Through the Export Administration Act (EAA),’ the Arms Export Control Act (AECA), the
International Emergency Economic Powers Act (IEEPA), and other authorities, Congress has
delegated, in the context of broad statutory power, to the executive branch its express
constitutional authority to regulate foreign commerce by controlling exports.

Various aspects of the U.S. export control system have long been criticized by exporters,
nonproliferation advocates, allies, and other stakeholders as being too restrictive, insufficiently
restrictive, cumbersome, obsolete, inefficient, or any combination of these descriptions. Some
contend that such controls overly restrict U.S. exports and make firms less competitive. Others
argue that U.S. defense and foreign policy considerations should trump commercial concerns. In
January 2007, the Government Accountability Office (GAO) designated government programs
designed to protect critical technologies, including the U.S. export control system, as a “high-
risk” area warranting a “strategic reexamination of existing programs to identify needed
changes.” GAO’s report named poor coordination among export control agencies, disagreements
over commodity jurisdiction between the Departments of State and Commerce, unnecessary
delays and inefficiencies in the license application process, and a lack of systematic evaluative
mechanisms to determine the effectiveness of export controls.* A 2017 GAO report cited
“progress” with regard to improving the export control system, but added that

government-wide challenges remain, including the need to adopt a more consistent
leadership approach, mmprove coordination among programs, address weaknesses in
individual programs, and implement export control reform’.

On August 13, 2009, President Barack Obama announced the launch of a comprehensive review
of the U.S. export control system; then-Secretary of Defense Robert M. Gates announced key
elements of the Administration’s agenda for reform in an April 2010 speech, with additional
elaborations in subsequent months. Former Secretary Gates proposed a four-pronged approach
that would establish

¢ asingle export control licensing agency for both dual-use, munitions and exports
licensed to embargoed destinations;

e aunified control list;

 

! International Traffic in Arms Regulations, 22 C.F.R. 120.3.
2 The last incremental extension of the Export Administration Act expired in August 2001.
3U.S. Government Accountability Office (GAO), High-Risk Series: An Update, GAO-07-310, January 2010.

*U.S. Government Accountability Office (GAO), Progress on Many High-Risk Areas, While Substantial Efforts
Needed on Others, GAG-17-317, February 2017.

 

Gongressional Research Service {

WASHSTATEC000851
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 338 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

¢ asingle enforcement coordination agency; and

e asingle integrated information technology system, which would include a single
database of sanctioned and denied parties.

This section describes the characteristics of the dual-use, munitions, and nuclear controls. The
information contained in this section also appears in chart form in Appendix A.

The Dual-Use System

The Export Administration Act (EAA)

The EAA of 1979 (P.L. 96-72) was the underlying statutory authority for dual-use export controls.
The EAA, which is currently expired, periodically has been reauthorized for short periods of
time. The last incremental extension expired in August 2001. At other times, and currently, the
export licensing system created under the authority of the EAA has been continued by a
presidential declaration of a national emergency and the invocation of the International
Emergency Economic Powers Act (IEEPA; P.L. 95-223).° The EAA conferred upon the President
the power to control exports for national security, foreign policy, or short-supply purposes. It also
authorizes the President to establish export licensing mechanisms for items detailed on the
Commerce Control List (CCL) (see below), and it provides guidance and places certain limits on
that authority.®

Congress has attempted several times to rewrite or reauthorize the EAA. The last comprehensive
effort took place during the 107 Congress. The Senate adopted legislation (S. 149) in September
2001, and a House version (H.R. 2581) was developed by the then-House International Relations
Committee and the House Armed Services Committee. The full House did not act on this
legislation.

The EAA, which was written and amended during the Cold War, was based on strategic
relationships, perceived threats to U.S. national security, international business practices, and
existing commercial technologies, many of which have changed dramatically in the past 25 years.
Some Members of Congress and most U.S. business representatives advocated liberalizing U.S.
export regulations to allow American companies to engage more fully in international
competition for sales of high-technology goods, some of which may be commercially available
from foreign competitors. Other Members and some national security analysts contend that
liberalization of export controls over the past decade has contributed to foreign threats to U.S.
national security, that some controls should be tightened, and that Congress should weigh further
liberalization carefully.

Administration

The Bureau of Industry and Security (BIS) in the Department of Commerce administers the
export licensing and enforcement functions of the dual-use export control system. The Ronald
Reagan Administration detached those functions from the International Trade Administration

 

* This national emergency was most recently continued “beyond August 17, 2018,” by President Donald Trump on
August 8, 2018, 83 Federal Register 39871, August 13, 2018.

6 Under IEEPA authority, the President may “investigate, block during the pendency of an investigation, regulate,
direct and compel, nullify, void, prevent or prohibit, any acquisition, holding, withholding, use, transfer, withdrawal,
transportation, importation or exportation of, or dealing in, or exercising any right, power, or privilege with respect to,
or transactions involving, any property in which any foreign country or a national thereof has any interest by any
person, or with respect to any property, subject to the jurisdiction of the United States.” P.L. 95-223, §203(a)(1)(B).

 

Gongressional Research Service 2

WASHSTATEC000852
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 339 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

(ITA) in 1985 in order to separate them from the export promotion functions of that agency
within the Department of Commerce. BIS also enforces U.S. antiboycott regulations concerning
the Arab League boycott against Israel.

Implementing Regulations

The EAA is implemented by the Export Administration Regulations (EAR; 15 C.F.R. 730 et seq).
As noted above, the EAR are continued under IEEPA’s authority in times when the EAA is
expired. The EAR set forth licensing policy for goods and destinations, the applications process
used by exporters, and the CCL, which is the list of specific commodities, technologies, and
software controlled by the EAR. The CCL is composed of 10 categories of items

e nuclear materials, facilities, and equipment;

¢ materials, organisms, microorganisms, and toxins;
¢ materials processing;

e electronics;

® computers;

e telecommunications and information security;

e lasers and sensors;

® navigation and avionics;

® marine; and

¢ propulsion systems, space vehicles, and related equipment.

Each of these categories is further divided into functional groups: equipment, assemblies, and
components; test, inspection, and production equipment; materials; software; and technology.
Each controlled item has an export control classification number (ECCN) based on the above
categories and functional groups. Each ECCN is accompanied by a description of the item and the
reason for control. In addition to discrete items on the CCL, nearly all U.S.-origin items are
“subject to the EAR”; such items may be restricted to a destination based on the end-use or end-
user of the product. For example, a commodity that is not on the CCL may be denied if the good
is destined for a military end-use or an entity known to be engaged in weapons proliferation.

Licensing Policy

The EAR set out the licensing policy for dual-use and certain military items; the regulations
control items for reasons of national security, foreign policy, or short supply. National security
controls are based on a common multilateral control list; however, the designation of countries to
which those controls are applied is based on U.S. policy. Foreign policy controls may be
unilateral or multilateral in nature. The EAR unilaterally control items for antiterrorism, regional
stability, or crime control purposes. Antiterrorism controls proscribe nearly all exports to North
Korea and the four countries designated as state sponsors of terrorism by the Secretary of State—
Cuba, Tran, Sudan, and Syria. These regulations also impose foreign policy controls on encryption
items and on hot section technology, which is “for the development, production, or overhaul of
commercial aircraft engines, components, and systems.” The EAR include “enhanced controls”
on hot section technology and require a license “for exports and reexports to all destinations,

 

7 Bureau of Industry and Security 2016, Report on Foreign Policy-Based Export Controls, U.S. Department of
Commerce.

 

t23

Congressional Research Service

WASHSTATEC000853
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 340 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

except Canada.’ The U.S. government reviews license applications for such technology “on a
case-by-case basis to determine whether the proposed export or reexport is consistent with U.S.
national security and foreign policy interests.’” Foreign policy-based controls are also based on
adherence to multilateral nonproliferation control regimes, such as the Nuclear Suppliers’ Group,
the Australia Group (chemical and biological precursors), and the Missile Technology Control
Regime (MTCR).

The EAR set out timelines for the consideration of dual-use licenses and the process for resolving
interagency disputes. Within nine days of receipt, Commerce must refer the license to other
agencies (State, Defense, and Energy, as appropriate), grant the license, deny it, seek additional
information, or return it to the applicant. If Commerce refers the license to other agencies, the
agency to which it is referred must recommend that the application be approved or denied within
30 days. The EAR provide a dispute resolution process for a dissenting agency to appeal an
adverse decision. The entire licensing process, to include the dispute resolution process, is
designed to be completed within 90 days. This process is depicted graphically in Appendix B.

BIS noted in its Fiscal Year 2017 Budget Submission that its increased responsibility for exports
as aresult of export control reform has increased the burden on the bureau’s licensing and
enforcement functions.'°

Enforcement and Penalties

Because of the expiration of the EAA, current penalties for export control violations are based on
those contained in IEEPA (50 U.S.C. 1701 et seq). For criminal penalties, the IEEPA sanctions
individuals up to $1 million or up to 20 years imprisonment, or both, per violation (50 U.S.C.
1705(b)). Civil penalties increase annually pursuant to Section 701 of the Federal Civil Penalties
Inflation Adjustment Act Improvements Act of 2015 (P.L. 114-74).

Enforcement is carried out by the Office of Export Enforcement (OEE) at BIS. OEE’s
headquarters is in Washington, DC, and the office has nine U.S. field offices, as well as export
control officers in 6 foreign countries. OEE is authorized to carry out investigations domestically
and works with DHS to conduct investigations overseas. The office, along with in-country U.S.
embassy officials overseas, also conducts prelicense checks and postshipment verifications The
Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (P.L. 111-195)
reinstated certain enforcement activities undertaken by the Department of Commerce previously
authorized by the EAA.

Military Export Controls

Arms Export Control Act (AECA)

The AECA of 1976 (P.L. 90-629)"' provides the President with the statutory authority to control
the export of defense articles and services. The AECA also contains the statutory authority for the
Foreign Military Sales (FMS) program, under which the U.S. government sells U.S. defense
equipment, services, and training on a government-to-government basis. The law also specifies

 

8 Tbid.

° Thid.

‘© Bureau of Industry and Security, Department of Commerce, Budget Estimates, President’s Submission, Fiscal Year
2017.

'! Originally titled The Foreign Military Sales Act.

 

Gongressional Research Service 4

WASHSTATEC000854
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 341 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

criteria for Direct Commercial Sales (DCS), whereby eligible foreign governments and
international organizations purchase some defense articles and services directly from U.S. firms.

The AECA sets out foreign and national policy objectives for international defense cooperation
and military export controls. Section 3(a) of the AECA specifies the general criteria for countries
or international organizations to be eligible to receive U.S. defense articles and defense services
provided under the act. The law also sets express conditions on the uses to which these defense
articles may be put. Section 4 of the AECA states that U.S. defense articles and defense services
shall be sold to friendly countries “solely” for use in “internal security”; for use in “legitimate
self-defense”; to enable the recipient to participate in “regional or collective arrangements or
measures consistent with the Charter of the United Nations”; to enable the recipient to participate
in “collective measures requested by the United Nations for the purpose of maintaining or
restoring international peace and security”; and to enable the foreign military forces “in less
developed countries to construct public works and to engage in other activities helpful to the
economic and social development of such friendly countries.”

Congressional Requirements

A prominent feature of the AECA is the requirement for congressional consideration of certain
foreign defense sales proposed by the President. This procedure includes consideration of
proposals to sell major defense equipment and services, or to retransfer such military items to
other countries.’ The procedure is triggered by a formal report to Congress under Section 36 of
the AECA. In general, the executive branch, after complying with the terms of the applicable
section of U.S. law (usually those contained in the AECA), is free to proceed with the sale unless
Congress passes legislation prohibiting or modifying the proposed sale.

Under Section 36(b) of the ACEA, Congress must be formally notified 30 calendar days before
the Administration can take the final steps to conclude a government-to-government foreign
military sale or issue an export license for commercial sales of major defense equipment valued at
$14 million or more, defense articles or services valued at $50 million or more, or design and
construction services valued at $200 million or more. In the case of such sales to NATO member
states Japan, Australia, or New Zealand, Congress must be formaily notified 15 calendar days
before the Administration can proceed with the sale. However, the prior notice thresholds are
higher for Japan, Australia, and New Zealand. These higher thresholds are $25 million for the
sale, enhancement, or upgrading of major defense equipment; $100 million for the sale,
enhancement, or upgrading of defense articles and defense services; and $300 million for the sale,
enhancement, or upgrading of design and construction services, so long as such sales to these
countries do not include or involve sales to a country outside of this group of nations.

Licensing Policy

The International Traffic in Arms Regulations (ITAR) set out licensing policy for exports (and
temporary imports) of U.S. Munitions List (USML) items. A license is required for the export of
nearly all items on the USML. There is a limited license exemption for USML items for Canada
because the United States considers Canada to be part of the U.S. defense industrial base. In
addition, the United States has treaties with the United Kingdom and Australia to exempt certain
defense articles from licensing obligations to approved end-users in those countries; the Senate
gave its advice and consent to ratification of these treaties in 2010. Unlike some Commerce
Department dual-use controls, licensing requirements are based on the nature of the article and
not the end-use or end-user of the item. The United States implements a range of prohibitions on

 

? For more information, see CRS Report RL31675, Arms Sales: Congressional Review Process, by Paul K. Kerr.

 

Congressional Research Service

WASHSTATEC000855
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 342 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

munitions exports to countries unilaterally or based on adherence to United Nations (U.N.) arms
embargoes. In addition, any firm engaged in manufacturing, exporting, or brokering any item on
the USML must register with the Directorate of Defense Trade Controls (DDTC) at the State
Department and pay a yearly fee whether or not the firm seeks to export during the year.

Administration

Exports of defense goods and services are administered by DDTC, which is a component of the
Department of State’s Bureau of Political-Military Affairs and consists of four offices:
Management, Policy, Licensing, and Compliance. DDTC also processes commodity jurisdiction
requests, which determine the regulatory regime to which an item is subject.

Critics of the defense trade system had previously decried the delays and backlogs in processing
license applications at DDTC. A National Security Presidential Directive (NSPD-56), signed by
President Bush on January 22, 2008, directed that the review and adjudication of defense trade
licenses submitted under ITAR are to be completed within 60 days, except where six “national
security exceptions apply.”!? Previously, except for the congressional notification procedures
discussed above, DDTC had no defined timeline for the application process.

Enforcement and Penalties

The AECA provides for criminal penalties of up to $1 million or 20 years of imprisonment, or
both, for each violation. The AECA also authorizes civil penalties of up to $500,000 and
debarment from future exports. Civil penalties increase annually pursuant to Section 701 of the
Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015 (P.L. 114-74). DDTC
has an enforcement staff and works with the Defense Security Service and the Customs and
Border Protection and Immigration and Customs Enforcement (ICE) units at the Department of
Homeland Security (DHS). In addition to adjudicating civil cases, DDTC assists DHS and the
Department of Justice (DOJ) in pursuing criminal investigations and prosecutions. DDTC also
coordinates the Blue Lantern end-use monitoring program, in which in-country U.S. embassy
officials conduct prelicense checks and postshipment verifications of items transferred via DCS.
The Department of Defense’s Defense Security Cooperation Agency manages the department’s
Golden Sentry program, which performs an analogous function for FMS transfers.

Nuclear Controls“

A subset of the above-mentioned dual-use and military controls are controls on nuclear items and
technology. Controls on nuclear goods and technology are derived from the Atomic Energy Act of
1954 (P.L. 83-703), as amended, as well as from the EAA and the AECA. Controls on nuclear
exports are divided among several agencies, based on the product or service being exported. The
Nuclear Regulatory Commission (NRC) regulates exports of nuclear facilities and material. The
NRC licensing policy and control list are located at 10 C.F.R. 110. BIS licenses “outside the core”
civilian power plant equipment and maintains the Nuclear Referral List as part of the CCL. The

 

1G These are required Congressional notification; failure to submit required government assurances; incomplete end-use
checks; incomplete Department of Defense review; a required waiver; “[w]hen a related export policy is under active
review and pending final determination by the Department of State.” (‘Policy on Review Time for License
Applications,” Federal Register, vol. 74, No. 231, December 3, 2009, p. 63497.)

'4 For more information, see CRS Report RS22937, Nuclear Cooperation with Other Countries: A Primer, by Paul K.
Kerr and Mary Beth D. Nikitin.

 

Gongressional Research Service &

WASHSTATEC000856
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 343 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Department of Energy authorizes the export of nuclear technology. DDTC exercises licensing
authority over nuclear items in defense articles under the ITAR.

Defense Technology Security Administration (DTSA)

A Department of Defense (DOD) Field Activity under the Under Secretary of Defense for Policy,
DTSA coordinates the technical and national security review of direct commercial sales export
licenses and commodity jurisdiction requests received from the Departments of Commerce and
State. It develops the recommendation of DOD on these referred export licenses or commodity
jurisdictions based on input provided by the various DOD departments and agencies and
represents DOD in the interagency dispute resolution process. Not all licenses from DDTC or BIS
are referred to DISA; memorandums of understanding govern the types of licenses referred from
each agency. DTSA coordinates the DOD position with regard to proposed changes to the ITAR
and the EAR. It also represents DOD in the interagency process responsible for compliance with
multinational export control regimes.

Enforcement of U.S. Export Controls

Enforcement of the U.S. export control system is undertaken by the agencies responsible for
export licensing, the Department of Homeland Security (DHS), the Department of Justice (DOJ)
(National Security Division and the Federal Bureau of Investigation [FBI]), and the Defense
Criminal Investigative Service (DCIS). Their activities can be summarized as follows:

e Office of Export Enforcement (OEE) of the Bureau of Industry and Security
(BIS), Department of Commerce. OEE investigates criminal and administrative
violations of the dual-use export control regime. OEE is authorized to conduct
domestic investigations and works with ICE on investigations of export control
violations overseas. OEE refers civil violations to the Office of Chief Counsel of
BIS and criminal violations to DOJ.

¢ Office of Defense Trade Compliance (ODTC) in DDTC, Department of
State. ODTC primarily administers civil enforcement actions, including charging
letters and consent agreements, policies of denial, debarments, transaction
exceptions, and reinstatements. ODTC provides agency support to investigations
and criminal enforcement actions primarily conducted by ICE and the FBI.

e Office of Enforcement, Nuclear Regulatory Commission (NRC). Investigates
export control violations of nuclear facilities and material licensed by the NRC’s
Office of International Programs. The Office of Enforcement refers criminal
violations to DOJ.

« ICE, Department of Homeland Security. As with its predecessor at the U.S.
Customs Service, ICE has been the lead agency for criminal export enforcement
activities. The Counter-Proliferation Investigations Unit investigates violations of
dual-use and munitions export controls, exports to sanctioned countries, and
violations of economic embargoes. ICE supplements and provides enforcement
capacity to the export licensing agencies (BIS and DDTC) and undertakes
investigations based on its own and other agency intelligence. In addition, export
controls are enforced at the port of departure by DHS Customs and Border
Protection.

e National Security Division of DOJ. The counterespionage section of this
division undertakes criminal prosecutions resulting from investigations

 

Gongressional Research Service ?

WASHSTATEC000857
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 344 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

conducted by the licensing agencies, ICE, and the FBI. An October 2007 DOJ
National Export Enforcement Initiative established task forces between the
licensing and enforcement agencies and U.S. Attorney’s Offices in 20 cities to
coordinate export control prosecutions and has facilitated new
counterproliferation coordination among law enforcement agencies, export
licensing agencies, and the intelligence community.

« FBI. The FBI’s Weapons of Mass Destruction Directorate receives and analyzes
intelligence regarding proliferation networks, provides specialized training on
counterproliferation for the National Export Enforcement Initiative, and
cooperates with above-mentioned investigative partners and export licensing
agencies.

e DCIS, Department of Defense. DCIS is the criminal investigative arm of the
Inspector General of DOD. Among its varied activities, DCIS investigates the
transfer of sensitive defense technologies to proscribed nations and criminal
elements.

Multilateral Control Regimes

In addition to U.S. controls, internationally there are four major multilateral control regimes: the
Australia Group, the Missile Technology Control Regime (MTCR), the Nuclear Suppliers Group
(NSG), and the Wassenaar Arrangement.'° The Commerce Department observed on December 9,
2010, that “[mJost items on the CCL are controlled in accordance with the United States’
commitments” to four major multilateral export control regimes.'° In addition to the controls
described in the box below, all of these regimes have catch-all controls, which allow for the
control of nonlisted items if they are to be used for a military or proliferation-related purpose.

 

Multilateral Control Regimes

e Australia Group: a voluntary, informal, export control arrangement founded in 1985 and consisting of 42
members. It has a set of export guidelines, as well as six common control lists. These lists include dual-use
chemical manufacturing and biological equipment, chemical weapons precursors, and biological agents.

e Missile Technology Control Regime (MTCR): an informal voluntary export control arrangement
established in 1987. The 35 members of the regime agree to adhere to common export policy guidelines applied
to lists of controlled items. The MTCR guidelines call on each partner country to exercise restraint when
considering transfers of equipment or technology, as well as “intangible” transfers, that would provide, or help a
recipient country build, a missile capable of delivering a 500 kilogram warhead to a range of 300 kilometers or
more. The MTCR annex contains two categories of controlled items. Category | items are the most sensitive.
There is “a strong presumption to deny” such transfers, according to the MTCR guidelines. Regime partners
have greater flexibility with respect to exports of Category II items.

e Nuclear Suppliers Group (NSG): an informal association of nuclear exporters founded in 1975 and currently
consisting of 48 members. NSG members voluntarily agree to coordinate exports of civilian nuclear material, as
well as nuclear-related equipment and technology, to non-nuclear-weapon states.!? The group's guidelines

 

 

 

 

‘5 For more information about these regimes, see CRS Report RL33865, Arms Control and Nonproliferation: A
Catalog of Treaties and Agreements, by Amy F. Woolf, Paul K. Kerr, and Mary Beth D. Nikitin.

16 “Commerce Control List: Revising Descriptions of Items and Foreign Availability,” 75 Federal Register, No. 236,
December 9, 2010.

'" The Nonproliferation Treaty (NPT) defines a nuclear-weapon state as “one which has manufactured and exploded a
nuclear weapon or other nuclear explosive device” prior to January 1, 1967. These states are China, France, Russia, the
United Kingdom, and the United States.

 

Gongressional Research Service 8g

WASHSTATEC000858
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 345 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

 

include lists of materials and equipment subject to export control, in addition to requiring importers to offer
nonproliferation and physical security assurances.

® Wassenaar Arrangement: a voluntary export control regime approved in 1996 and currently consisting of 42
members. Its participants agree to control exports and retransfers of items on a munitions list and a list of dual-
use goods and technologies. According to its Guidelines and Procedures, the Wassenaar Arrangement is not
formally targeted at “any state or group of states,” but is designed “to contribute to regional and international
security and stability, by promoting transparency and greater responsibility in transfers of conventional arms and
dual-use goods and technologies, thus preventing destabilizing accumulations.” Participants exchange information
regarding transfers and licenses for items covered by the arrangement.

 

 

 

Because the EAA has expired, only one law in force explicitly requires the U.S. government to
adhere to a multilateral export control regime. The Arms Export Control Act requires the
Secretary of State to maintain, as part of the USML, “a list of all items on the MTCR Annex” that
are not controlled pursuant to the EAA. The AECA requires the executive branch to control
nuclear-related items, but the law does not explicitly require that these items be the same as those
controlled by the NSG.

President Obama’s Export Control Initiative

On August 13, 2009, President Obama announced the launch of a comprehensive review of the
U.S. export control system. Then-Defense Secretary Robert M. Gates announced key elements of
the Administration’s agenda for reform in a speech on April 20, 2010, with additional
elaborations in subsequent months. Former Secretary Gates proposed a four-pronged approach
that would create a single primary export control licensing agency for both dual-use and
munitions exports; adopt a unified control list; establish a single enforcement coordination
agency; and create a single integrated information technology system, which would include a
single database of sanctioned and denied parties.

The Administration’s blueprint envisioned that these changes would be implemented in three
phases, with the final phase requiring legislative action. Phase I would undertake preparatory
work to harmonize the Commerce Control List (CCL) with the U.S. Munitions List (USML).
This phase would also develop standardized licensing processes among the control agencies; it
would also create an “Enforcement Fusion Center” to synchronize enforcement, along with a
single electronic gateway to access the licensing system. Phase II would implement a harmonized
licensing system with two identically-structured tiered control lists, potentially allowing for a
reduction in the amount of licenses required by the system. This phase would include moving
certain items from the USML to the CCL, for which congressional notification would be
required;'® examining unilateral controls on certain items; and undertaking consultations with
multilateral control regime partners to add or remove multilateral controls on certain items.

Under the proposal, the new export control system would debut in Phase HI, which would
establish a single licensing agency; merge the two harmonized, tiered control lists, with
mechanisms for review and updating; merge the two primary export control enforcement
agencies, OEE and ICE; and operationalize a single IT system for licensing and enforcement.
Changes in agency structure would require legislation.

 

'8 Under Section 38(f) of the Arms Export Control Act, the President may not remove any article from the USML until
30 days after providing notice to the House Foreign Affairs Committee, and the Senate Foreign Relations Committee,
including a description of the nature of any subsequent controls on the item.

 

Gongressional Research Service 9

WASHSTATEC000859
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 346 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

In a February 2011 speech, then-BIS Assistant Secretary Kevin Wolf elucidated seven principles
driving the Administration’s export control reform efforts

e Controls should focus on a small core set of key items that can pose a serious
national security or intelligence threat to the United States and its interests;

¢ Controls should be fully coordinated with the multilateral export control regimes
in order to be effective;

e Unilateral controls must address an existing legal or foreign policy objective;

¢ Control lists must clearly identify which items are controlled and be easily
updated as technology emerges, matures, or becomes widely available;

e Licensing processes must be predictable and timely;

e Enforcement capabilities must be enhanced to address noncompliance and
increase capacity to interdict unapproved transfers; and

e Controls must address counterterrorism policy and the need to export items that
support homeland security priorities.'°

The Four Singularities

A Single Licensing Agency

In his speech introducing the Administration’s reform efforts, then-Secretary Gates described the
bureaucratic structure of the U.S. export control system as a “byzantine amalgam of authorities,
roles, and missions scattered around different parts of the federal government.””° As noted above,
licensing is divided among the Department of Commerce for dual-use and certain military items,
the Department of State for munitions, the Department of the Treasury for certain sanctions, and
the Nuclear Regulatory Commission and Department of Energy for certain nuclear materials and
technologies. These entities operate under different statutory authorities and enforce different
regulations. While there are mechanisms in place for license referrals and to address licensing
disagreements, critics have long maintained that the multi-agency structure contributes to
institutional disputes among the different agencies responsible for export control licensing.
Having one licensing system would also end disputes about commodity jurisdiction over a given
item.

On June 30, 2010, then-National Security Adviser General Jim Jones announced that the Obama
Administration intended to create an independent licensing agency with Cabinet members from
existing control agencies serving as a board of directors. While that Administration did not
provide specific details, this new agency is expected to take over the licensing functions of BIS,
DDTC, and OFAC; this agency would likely house the civil and administrative enforcement
functions of BIS and DDTC. The Obama Administration did not propose moving licensing
procedures of the NRC for nuclear materials and of the Department of Energy for nuclear-related
technology; an Obama Administration official attributed this decision to the relatively small
volume of licensing undertaken by these agencies as well as by the small universe of exporters.”!

General Jones argued that a unified licensing structure would end the situation in which no
agency knew the total of export licenses granted or denied by the U.S. government. Under current

 

'? Remarks of BIS Assistant Secretary for Export Administration, Kevin Wolf, to Exportkontrolltag 2011, Munich,
Germany, February 25, 2011.

2° Secretary of Defense Robert M. Gates, speech before the Business Executives for National Security, April 20, 2010.
21 Discussion with National Security Council official, March 18, 2011.

 

Gongressional Research Service 10

WASHSTATECO000860
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 347 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

referral processes, dual-use and certain military items licenses are referred by BIS to the
Department of Defense, the Department of State (Economic Energy and Business Bureau [EEB],
International Security and Non-Proliferation Bureau, and the regional bureaus), and the
Department of Energy for review. However, BIS licenses are not referred to DDTC. DDTC refers
munitions licenses to DOD and to the above-mentioned bureaus at State, and in some instances to

Energy, but not to BIS. Some OFAC licenses are referred only to State’s EEB. As a result,
situations have arisen whereby licenses requested by the same exporter to the same destination
have been approved by one license agency and denied by another.

Brian Nilsson, then-Deputy Assistant Secretary of State for Defense Trade Controls, indicated
during a February 2016 hearing that that the single information technology system in use by the
Departments of Commerce, Energy, and State (see below) has begun to address the lack of
agencies’ visibility regarding license information.” Yet, interagency policy differences may
continue to exist because agencies would continue to refer licenses to ensure continued checks

and balances.

Table |. President’s Export Control Reform Initiative

 

Information

 

Phase Control List Licensing Enforcement Technology
| Refine, understand, implement Synchronize and de- Determine
harmonize regulatory-based conflict enterprise-wide
definitions to end improvements to enforcement; create needs
jurisdictional streamline licensing Enforcement Fusion
confusion between Center
two lists; establish
new control criteria
il Restructure two Complete transition Expand outreach Transition toward a
(requires lists into identical to mirrored control — and compliance single electronic
congressional tiered structures; list; fully implement licensing system
notification: apply criteria; licensing

requires additional
funding)

(requires
legislation)

remove unilateral
controls where
appropriate; submit
proposals
multilaterally to
add/remove
controls

Merge two lists into
a single list;
implement process
for updating list

harmonization

Implement single
licensing agency

Consolidate
enforcement
activities under one
agency

Implement a single
system for licensing
and enforcement

 

Source: Prepared by Dianne Rennack, CRS, based on White House Fact Sheet, April 20, 2010.

Dual-Nationals

An issue concerning dual-nationals may provide an example of the effort that will be necessary to
create a unified export control system. The White House announced on March 11, 2010, that it
would take action to eliminate “obstacles to exporting to companies employing dual nationals.”

 

22 ««

Business, February 11, 2016.

Export Control Reform: Challenges for Small Business? (Part D,” Hearing Before the House Committee on Small

 

Congressional Research Service

WASHSTATEC000861
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 348 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Specifically, the Obama Administration announced that it would “begin to harmonize” conflicting
standards used by the Departments of Commerce and State to determine a foreign person’s
nationality—a step that these departments must take in order to make certain export control
decisions.”

The Commerce Department, according to a 2010 Government Accountability Office (GAO)
report, determines “nationality for release of technology to a foreign national” based on that
person’s “most recent citizenship or permanent residence.’** The State Department, however,
considered not only a foreign national’s current citizenship status, but also their country of birth if
it differs from the person’s country of citizenship or permanent residency. Even if a foreign entity
is approved for a manufacturing license agreement or a technical assistance agreement with a

U.S. firm, the State Department must approve the transfer of technical data, defense services, and
defense articles to dual nationals and third-party nationals employed by the foreign entity.” “If a
person’s country of birth is prohibited from receiving U.S. arms, as are China, Iran, and North
Korea, State [collected] additional information to confirm that the individual has no significant
ties to his or her country of birth,” according to the GAO. However, the State Department stopped
using “country of birth” as of 2015, although the department does “consider all current and

former citizenships, in addition to current permanent residency.””°

Both the State Department and private-sector experts argue that these requirements are
contentious because, in addition to being administratively burdensome, they are a potential
employment discrimination issue in other countries; in order to comply with the regulations, non-
U.S. employers may need to limit employment opportunities in potential violation of their
countries’ employment laws.?’

After publishing a proposed rule on August 11, 2010,78 the State Department published a final
rule on May 16, 2011, amending the ITAR to allow the transfer of defense articles and technical
data to dual or third-party nationals who are “bona fide, regular employees, directly employed by
the foreign consignee or end-user.””’ Such transfers

must take place completely within the physical territory of the country where the end-user
is located, where the governmental entity or international organization conducts official
business, or where the consignee operates, and be within the scope of an approved export
license, other export authorization, or license exemption.

 

3 For example, determining the appropriateness of releasing technical data to employees of a foreign firm engaged ina
defense project with a U.S. firm.

*4 Government Accountability Office, Export Controls: Observations on Selected Countries’ Systems and Proposed
Treaties, May 2010, GAO-10-557.

> The State Department’s Directorate of Defense Trade Controls, according to the GAO, “considers a third-country
national to be an individual from a country other than the country which is the foreign signatory” to a “technical
assistance or manufacturing license agreement. A third-country national may also be a dual national if he or she holds
nationality from more than one country.” GAO-10-557.

26 Email from State Department official, January 16, 2018.

27 “Amendment to the International Traffic in Arms Regulations: Dual Nationals and Third-Country Nationals
Employed by End-Users,” Federal Register, vol. 75, no. 154, August 11, 2010, p. 48625.

°8 Ibid.

» “International Traffic in Arms Regulations: Dual Nationals and Third-Country Nationals Employed by End-Users,”
Federal Register, vol. 76, no. 94, May 16, 2011, p. 28174. Paul Conlin, Sebastien Beauregard, R. Luc Beaulieu, and
Richard A. Wagner, “Proposed [TAR Amendment Regarding Dual Nationals and Third-Country Nationals,” Mondaq,
August 31, 2010.

 

Gongressional Research Service 12

WASHSTATEC000862
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 349 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

The end user or consignee must take a variety of measures designed to prevent the diversion of
any exports; the final rule includes a requirement for the end user to screen employees for
“substantive contacts with restricted or prohibited countries” listed in the ITAR.*° The rule, which
became effective on August 15, 2011, also explains that, although “nationality does not, in and of
itself, prohibit access to defense articles or defense services, an employee that has substantive
contacts” with persons from prohibited countries “shall be presumed to raise a risk of diversion,”
unless the State Department determines otherwise.

It is worth noting that, according to the State Department, “most diversions of U.S. Munitions
List ... items appear to occur outside the scope of approved licenses, not within foreign companies
or organizations providing access to properly screened dual national or third country national
employees.’”*!

The Single Control List

The Obama Administration concentrated on rationalizing the control lists to form the basis from
which other reforms will flow. The Administration first worked to transform the current USML
from a “negative list” characterized by general descriptions of articles and design-intent-based
criteria to one resembling the current CCL, a “positive” list of dual-use items that are controlled
according to objective criteria or parameters. This is being done through the “bright line” process
to determine which items should be controlled as dual-use goods and which should be controlled
as munitions. The bright line is being determined at the commodity level, based on technical
specification and military needs, and is not an overarching concept or framework. The Obama
Administration argued that the bright line is necessary, in part, because of the USML’s current
reliance on design intent (i.e., whether an item was “specifically designed, modified, or adapted”
for military use) and its catch-all controls of parts and components of these items.*” While the
CCL is described as more “positive,” it too contains entries containing the term “specially
designed” for a specific purpose that may need to be modified to conform to bright line standards.

Each category of the USML has been screened by an interagency team led by DOD; proposed
rewrites to each USML category, including certain items proposed to be moved to the CCL, have
been published as proposed rulemakings. Originally, each of the items on the resulting USML list
was to have been assigned to a tier to determine its level of control. The Obama Administration
created three tiers applicable to both the CCL and the USML to categorize a different level of
control.*? However, the Administration postponed this process, reportedly because it would have

 

3° “Substantive contacts,” according to the rule, “include regular travel to such countries, recent or continuing contact
with agents, brokers, and nationals of such countries, continued demonstrated allegiance to such countries, maintenance
of business relationships with persons from such countries, maintenance of a residence in such countries, receiving
salary or other continuing monetary compensation from such countries, or acts otherwise indicating a risk of
diversion.”

31 Federal Register, vol. 75, no. 154.

3? “Revisions to the U.S. Munitions List, Advanced Notice of Proposed Rulemaking,” 75 Federal Register 76935,
December 9, 2010, at 76937.

33 As originally postulated, Tier 1 articles are those that are almost exclusively available from the United States and
provide a critical military or intelligence advantage. Tier 2 articles are those that are almost exclusively available from
countries that are members of the multilateral export control regimes that control such items and (1) provide a
substantial military or intelligence advantage, or (2) make a substantial contribution to the indigenous development,
production, use, or enhancement of a Tier 1 or Tier 2 item. Tier 3 articles are those that provide a significant military or
intelligence advantage; make a significant contribution to the indigenous development, production, use, or
enhancement of a Tier 1, Tier 2, or Tier 3 item; or are otherwise controlled for national security, foreign policy, or
human rights reasons.

 

Gongressional Research Service 13

WASHSTATEC000863
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 350 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

been necessary to decide on the tiers for all USML items prior to publishing any revised USML
categories. Deputy Assistant Secretary Nilsson testified that the Obama Administration prioritized
revising the categories which have the greatest effect on U.S. military interoperability with allied
governments.**

To date, the executive branch has completed transferring items in the following categories from
the USML to the CCL:

e Category IV (launch vehicles, missiles, rockets, torpedoes, bombs, mines, and
other military explosive devices;

e Category V (explosives and energetic materials, propellants, incendiary agents
and their constituents);

e Category VI (vessels of war and naval equipment);

e Category VII (tanks and military vehicles);

e Category VIII (aircraft and associated equipment);

e Category IX (military training equipment);

e Category X (protective personal equipment and shelters);
e Category XI (military electronics);

« Category XII (fire control, range finder, optical and guidance and control
equipment);

e Category XIII (auxiliary military equipment);

e Category XIV (toxicological agents, including chemical agents, biological
agents, and associated equipment);

e Category XV(spacecraft and related articles);
e Category XVI (nuclear weapons related articles);
e Category XVIII (directed energy weapons); and

« Category XX (submersible vessels and oceanic equipment);

The State Department also created a new USML Category XIX (gas turbine engines).*» Then-
Deputy Assistant Secretary Nilsson stated in September 2017 that items would not be moved
from USML Categories I-III (firearms, close assault weapons and combat shotguns, guns and
armament, ammunition/ordnance) to the CCL until 2018.°° The executive branch posted the
proposed rules on May 14, 2018.

A final rule on a new “OY521” classification series became effective on April 12, 2013. This
series is used for items that are neither identified under an existing ECCN nor controlled under an
existing U.S. or multilateral export control regime, but warrant control for foreign policy reasons
or because they could provide a significant military or intelligence advantage. According to the
EAR, such items “are typically emerging technologies.’*’ BIS has subsequently added new items
to this series. Items so classified “must be re-classified under another ECCN within one calendar
year from the date they are listed” in the relevant part of the EAR. If they are not reclassified, the

 

*4 Hearing Before the House Committee on Small Business, February 11, 2016.

45 “Revisions to the International Traffic in Arms Regulations: Initial Implementation of Export Control Reforms,” 78
Federal Register 22740, April 16, 2013.

36 Defense Trade Advisory Group (DTAG) Plenary Meeting Minutes, September 8, 2017.
*” Export Administration Regulations Part 742.6 (7).

 

Gongressional Research Service 14

WASHSTATEC000864
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 351 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

items “are designated as EAR99 items unless either the CCL is amended to impose a control on
such items under another ECCN or the ECCN O0Y521 classification is extended.”** BIS may
extend this classification “for two one-year periods, provided that the U.S. Government has
submitted a proposal to the relevant multilateral regime(s) to obtain multilateral controls over the
item.” BIS may further extend the classification “only if the Under Secretary for Industry and
Security makes a determination that such extension is in the national security or foreign policy
interests of the United States.”

According to the Obama Administration, the USML would contain “only those items that provide
at least a significant military or intelligence applicability that warrant the controls the AECA
requires.”*’ The reconstituted Munitions List may then be aligned with the CCL by adopting its
A-E commodity organization structure and adding two additional categories: F and G for ITAR
specific controls. As a result of this alignment, each USML category will be divided into seven
groups: A—-equipment, assemblies, and components; B—test, inspection, and production
equipment; C-—-materials; D—software; E—technology; F-—-defense services; and G—
manufacturing and production authorizations.

“600 Series”

As a result of the bright line process, the Obama Administration moved some USML items to the
CCL. Under Section 38(f) of the AECA, the President may not remove any article from the
USML until 30 days after providing notice to the House Foreign Affairs Committee, and the
Senate Foreign Relations Committee, including a description of the nature of any subsequent
controls on the item. Section 38(f)(6) of the AECA requires that “any major defense equipment”
on the 600 series “shall continue to be subject to” several “notification and reporting
requirements” of the AECA and the Foreign Assistance Act of 1961 (PL. 87-195).

Tn order to comply with Section 38(f), the manner in which USML items transferred to the CCL
are to be controlled is described in a proposed rulemaking on July 15, 2011,*! and is part of the
“mega rule” issued on April 16, 2013.” It involves the creation of a “600 Series” subcategory of
Export Control Classification Numbers (ECCNs) for each category on the CCL.* This new series
is populated by items that are judged not to need the relatively-stricter controls mandated under
the USML. Items moved to the CCL in this manner require a license to all destinations except
Canada. All items controlled pursuant to multilateral control regimes retain their existing controls.
In addition, “600 Series” items will be subject to a general policy of denial to countries subject to
a U.S. or U.N. arms embargo. Such items are also subject to the prohibition on Defense
Department procurement of “goods and services” on the USML “from any Communist Chinese

 

38 EAR99 items are subject to the EAR but not specifically listed on the CCL. Such items may require a license if
destined for a prohibited or restricted end user, end use, or destination (Supplement No. 4 to Part 774—-Commerce
Control List Order of Review (a)(6)).

*° Remarks of BIS Assistant Secretary for Export Administration Kevin Wolf to the Update 2011 Conference;
Washington, DC; July 19, 2011.

# The AECA defines “major defense equipment” as “any item of significant military equipment on the United States
Munitions List having a nonrecurring research and development cost of more than $50,000,000 or a total production
cost of more than $200,000,000.”

4! “Proposed Revisions to the Export Administration Regulations: Control of Items the President Determines No
Longer Warrant Control Under the U.S. Munitions List,” Proposed Rule, 76 Federal Register 41958, July 15, 2011.

# “Revisions to the Export Administration Regulations: Initial Implementation of Export Control Reform,” 78 Federal
Register 22660, April 16, 2013.

* The 600 Series has also been referred to as the Commerce Munitions List. Series 600 items are to be designated with
a 6 in the ECCN. For example, applicable aircraft will have a 9A610 ECCN.

 

Gongressional Research Service 18

WASHSTATECO000865
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 352 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

military company” mandated by the National Defense Authorization Act for Fiscal Year 2006
(P.L. 109-163).

The rule also places restrictions on the extent to which certain license exceptions can be applied.
End-use items transferred to the 600 Series would be eligible for the recently announced Strategic
Trade Authorization (STA) license exception (described below) only after a determination is
jointly made by the State, Defense, and Commerce Departments that such an exception should be
made available for the item in question. Most parts, components, and accessories transferred
under this process would be automatically eligible for an STA license exception for exports to the
governments of STA-eligible countries. Items expressly defined as “less significant” would be
eligible for a license exception for destinations other than those controlled for antiterrorism
reasons. “600 Series” items would also be eligible for other preexisting license exceptions.

The U.S. control status of parts and components also is addressed by the 600 Series. Under the
EAR, the license requirement is based on the finished product, generally without regard to its
parts and components. However, a foreign product containing more than 25% controlled U.S.
content (10% controlled U.S. content in the case of a transaction to a country identified as a state
sponsor of terrorism) may require a reexport license from the United States. However, for ITAR-
controlled items, DDTC has employed a jurisdictional interpretation known as a “see-through”
rule, which subjects to ITAR control U.S.-origin parts and components incorporated into end
products manufactured overseas. For items migrating to the 600 Series, a 25% rule applies, but no
de minimus amount would apply to embargoed destinations.

“Specially Designed”

To facilitate the transfer of items from the USML to the CCL, the Obama Administration
proposed a new definition of “specially designed.” As noted above, the Administration sought to
move away from the design-intent standard of the USML and the use of the catch-all phrase
“specifically designed” for military use to subject parts and components to ITAR jurisdiction. The
Obama Administration argued that new definition was necessary because “specifically designed”
in the USML did not have the same meaning as the term “specially designed” which appears in
the CCL and also in various multilateral control lists. The Administration also argued that
removing the term(s) entirely by enumerating each part and component being moved from the
USML to the CCL was infeasible.

The Obama Administration published its final rule on the definition of “specially designed” on
April 16, 2013.4 Some have dubbed the two-part definition as a “catch and release” approach
because the first part may capture an item as specially designed for military use and the second
part may release the item from control under the definition if it does not qualify under certain
parameters. Under the first part of the regulation, an item qualifies as specially designed if

(1) As a result of “development” has properties peculiarly responsible for achieving or
exceeding the performance levels, characteristics, or functions in the relevant ECCN or
U.S. Munitions List (USML) paragraph; or

99 66

(2) Is a “part,” “component,” “accessory,” “attachment,” or “software” for use in or with a
commodity or defense article ‘enumerated’ or otherwise described on the CCL or the
USML.

Under the regulation, if neither of these criteria apply to an item, then the item is not specially
designed. If one or more of these criteria describes an item, the item is potentially qualified as

 

# “Revisions to the Export Administration Regulations: Initial Implementation of Export Control Reform,” 78 Federal
Register 22660, April 16, 2013; 78 Federal Register 22740, April 16, 2013.

 

Gongressional Research Service 16

WASHSTATECO000866
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 353 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

specially designed and is subject to the following six exclusions. The item is excluded from being
specially designed if it

(1) Has been identified to be in an ECCN paragraph that does not contain “specially
designed” as a control parameter or as an EAR99 item in a commodity jurisdiction (CJ)
determination or interagency-cleared commodity classification (CCATS);

(2) Is, regardless of ‘form’ or ‘fit,’ a fastener (e.g., screw, bolt, nut, nut plate, stud, insert,
clip, rivet, pin), washer, spacer, insulator, grommet, bushing, spring, wire, solder;

(3) Has the same function, performance capabilities, and the same or ‘equivalent’ form and
fit, as a commodity or software used in or with an item that:

(i) Is or was in “production” (/.e., not in “development”); and

(ii) Is either not ‘enumerated’ on the CCL or USML, or is described in an ECCN controlled
only for Anti-Terrorism (AT) reasons;

(4) Was or is being developed with “knowledge” that it would be for use in or with
commodities or software (i) described in an ECCN and (it) also commodities or software
either not ‘enumerated’ on the CCL or the USML (e.g., EAR99 commodities or software)
or commodities or software described in an ECCN controlled only for Anti-Terrorism (AT)
reasons;

(5) Was or is being developed as a general purpose commodity or software, ie., with no
“knowledge” for use in or with a particular commodity (e.g., an F/A-18 or HMMWV) or
type of commodity (e.g., an aircraft or machine tool); or

(6) Was or is being developed with “knowledge” that it would be for use in or with
commodities or software described (i) in an ECCN controlled for AT-only reasons and also
EAR99 commodities or software; or (it) exclusively for use in or with EAR99 commodities
or software.”*

Under this decision approach, the item is potentially “caught” as specially designed by the first
two criteria, but it may be “released” from that definition if any of the six subsequent qualifiers
apply. The Commerce regulations apply to the “600 series” of items moved from the USML. The
proposed regulation to define specially designed in the ITAR as a replacement for the currently
utilized “specifically designed” is similar in nature.

In a speech on July 17, 2012, then-BIS Assistant Secretary Kevin Wolf acknowledged that the
specially designed concept is “inherently difficult to apply in reality,” and that it is “not consistent
with the “ultimate goal of creating a truly positive, objective list of controlled items.’*° However,
he noted that, concurrent with this approach, BIS also published an advanced notice of proposed
rulemaking in June 2012 seeking comments on the feasibility of enumerating or positively
identifying each item determined classified as specially designed on the CCL.*’

Strategic Trade Authorization License Exception

In 2011, the Obama Administration devised a new license exception known as the Strategic Trade
Authorization (STA), which was designed to facilitate transfers to low-risk countries and to
promote interoperability to allies in the field.** To be eligible, exporters must provide notification

 

+ Tbid.

4 Remarks of Kevin Wolf, Assistant Secretary for Export Administration, to the Update 2012 Conference, July 17,
2012. http://www.bis.doc.gov/news/2012/wolf_update_2012-htm.

47 “Feasibility of Enumerating “Specially Designed” Components,” 77 Federal Register 36419, June 19, 2012.
48 “Export Control Reform Initiative: Strategic Trade Authorization License Exception,” 76 Federal Register 35276,

 

Gongressional Research Service 1?

WASHSTATEC000867
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 354 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

to BIS of the transaction and a destination control statement notifying the foreign consignee of
the exception’s safeguard requirements; exporters must also obtain from the foreign consignee a
statement acknowledging the consignee’s understanding and willingness to comply with the
requirements of the license exception. STA-eligible recipients of U.S. munitions items contained
on the CCL are not allowed to reexport such items without a license. Such recipients are also
prohibited from reexporting “STA-eligible items to any destination outside the STA-eligible
countries.”

Under the final rulemaking, STA is available to 2 groups consisting of 44 countries. To a group of
36 countries made up of NATO partners and members of all 4 multilateral nonproliferation
control regimes, dual-use items controlled for national security (NS), chemical or biological
weapons, nuclear nonproliferation, regional stability, crime control, or significant items (hot
section jet technology) are eligible for an STA. This includes almost all items on the CCL that are
not controlled for statutory reasons. An additional eight countries are eligible for exports,
reexports, or transfers controlled for NS-only and that are not designated as STA-excluded.*° The
United States-Israel Strategic Partnership Act of 2014 (P.L. 113-296) requires the President,
“consistent with the commitments of the United States under international arrangements,” to
“take steps” to move Israel from the second list of countries to the first list of countries. However,
Israel’s STA status does not appear to have changed. An August 3, 2018, Commerce Department
rule moved India from the second list of countries to the first list of countries.*!

Dual-use items controlled for missile technology, chemical weapons, short supply, or surreptitious
listening are not be eligible for export under an STA. Certain implements of execution and
torture, pathogens and toxins, software and technology for “hot-sections” of aero gas-turbine
engines, and encryption have also been excluded from the STA.

 

June 16, 2011.
# Export Control Reform Initiative Factsheet #4: License Exception “Strategic Trade Authorization” (STA).
*° The final rule excludes NS controlled items from the Wassenaar Arrangement’s Sensitive List to the eight countries.

>! “UJ_S.-India Major Defense Partners: Implementation Under the Export Administration Regulations of India’s
Membership in the Wassenaar Arrangement and Addition of India to Country Group A:5,” 83 Federal Register 38018,
August 3, 2018.

 

oD

Gongressional Research Service {

WASHSTATEC000868
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 355 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

 

Commercial Communications Satellites

Although most items on either the CCL or the USML were placed there by executive discretion or pursuant to
international agreement, one category of items was on the USML by statute: commercial communications satellites
(CCS). Prior to 1990, CCS were controlled exclusively by the Department of State under the authority of Section 38
of the Arms Export Control Act (P.L. 90-629). Despite having both military and civilian uses, CCS were considered
munitions, as many satellites and associated technologies were originally designed “specifically” for military purposes
and continue to have “significant military or intelligence applications as defined by regulation.” In 1990, however,
President George H. W. Bush ordered a review of dual-use items, including CCS, on the U.S. Munitions List (USML),
which resulted in satellites without military performance characteristics being moved to Department of Commerce
jurisdiction. In 1996, President Clinton transferred all CCS (along with commercial jet hot section technology) to
Commerce jurisdiction with enhanced licensing procedures. Following 1998 revelations by the Cox Committee that
U.S. satellite manufacturers provided missile design information and skills to China through the improper transfer of
launch failure analysis, Congress passed legislation transferring the authority, effective March 15, 1999, to license
exports of CCS to the Department of State Strom Thurmond National Defense Authorization Act for Fiscal Year
1999; P.L. 105-261).

The satellite industry has argued that this transfer has led to licensing delays and lost sales resulting from regulatory
uncertainty, and it has lobbied to revert export controls to Commerce Department jurisdiction. Satellites launched
for commercial communication purposes may contain embedded sensitive technology, such as positioning thrusters,
signal encryption, mating and separation mechanisms, and multiple satellite/reentry vehicle systems, which as stand-
alone items are also controlled under the USML. Industry claims that because of State’s “see-through” policy of
requiring licenses for parts and components embedded in CCS, foreign satellite manufacturers are designing out U.S.
parts and components and advertising them as ITAR-free (i.e., free of munitions licensing requirements). In addition,
Tiananmen Square sanctions and other waiver restrictions have precluded U.S. exports to China, a competitive
launch destination.

Section 1248 of the 2010 National Defense Authorization Act (P.L. | 11-84) directed the Secretaries of State and
Defense to conduct a review of U.S. space export control policy, including a risk assessment of removing satellite and
related components from the USML. An interim assessment, which was reported to Congress in May 2011, found
that CCS, related components, and integration and launch information “with certain exceptions, conditions and
limitations” could be removed from the USML and transferred to the CCL "without posing an unacceptable security
risk.” The final review, which was delivered to Congress on April 18, 2012, recommended that Congress should
return export control jurisdiction for CCS to presidential discretion, as well as to authorize the Department of
Defense to determine the need for special export control monitoring and oversight services for CCS and authorize
DOD to be reimbursed for those services.

Section 1261 of the National Defense Authorization Act of 2013 (P.L. | 12-239) repealed P.L. 105-261's provision
transferring “satellites and related items” to the USML. But this law contains some restrictions. “Satellites or related
items” may not be “exported, reexported, or transferred, directly or indirectly,” to China, North Korea, “[a]ny
country that is a state sponsor of terrorism,” or “any entity or person in or acting for or on behalf of such
government, entity, or person.” This section also prohibits such items from being launched in any of those countries,
even as “part of a launch vehicle owned, operated, or manufactured by the government of such country or any entity
or person in or acting for or on behalf of such government, entity, or person.” The President may waive this
prohibition if the President “determines that it is in the national interest of the United States to do so” and notifies
Congress. The law also specifies that licenses for the export of “satellites and related items to a country with respect
toe which the United States maintains a comprehensive arms embargo shall be subject to a presumption of denial.”
The Obama Administration moved CCS to the CCL in January 2017.52

 

 

 

The Single Enforcement Structure

The third singularity involves the creation of a streamlined export enforcement system. Under
Phase I of the new approach, a single export “fusion center” would be created to “coordinate and
de-conflict investigations, serve as a central point of contact for coordinating export control

 

*? “Revisions to the Export Administration Regulations (EAR): Control of Spacecraft Systems and Related Items the
President Determines No Longer Warrant Control Under the United States Munitions List (USML),” Federal Register,
Vol. 82, No. 6, January 10, 2017, p. 2875; “International Traffic in Arms Regulations: Revision of U.S. Munitions List
Category XV,” Federal Register, Vol. 82, No. 6, January 10, 2017, p. 2889.

 

Gongressional Research Service 19

WASHSTATECO000869
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 356 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

enforcement with Intelligence Community activities, and synchronize overlapping outreach
programs.’”°? On November 9, 2010, the Obama Administration issued Executive Order 13558,
which created the Export Enforcement Coordination Center (EECC). The center officially opened
in March 2012 within the Department of Homeland Security and replaced and expanded on the
functions of the existing National Export Enforcement Coordination Network in ICE. It consists
of a director from the Department of Homeland Security and two deputies appointed from the
Departments of Commerce and Justice, with an intelligence community liaison designated by the
Director of National Intelligence.

The center functions as the primary forum to coordinate export control enforcement efforts
among the Departments of State, the Treasury, Commerce, Defense, Justice, Energy, and
Homeland Security and the Director of National Intelligence and to resolve potential conflicts in
criminal and administrative export control enforcement. The center is also able to screen all
license applications. Previously, the OEE at BIS was the only entity that could screen dual-use
licenses, whereas ICE could screen licenses from DDTC and OFAC. The unit will also establish
government-wide statistical tracking capabilities for criminal and administrative enforcement
activities. Also in March 2012, an Information Triage Unit was established in the Department of
Commerce to serve as an information gathering and screening unit among law enforcement
agencies, the intelligence community, and the export licensing agencies. The unit is designed to
serve as a central point to disseminate relevant information for each license application prior to
decisionmaking.’

The EECC is not to be confused with the National Export Control Coordinator, housed in the
Justice Department, which is “responsible for ensuring full coordination between the Justice
Department and the many other US law enforcement, licensing, and intelligence agencies that
play a role in export enforcement.”** The role of the coordinator has been described as the chief
prosecutor of export control enforcement with the authority to determine which cases to bring for
criminal prosecution.

The Donald Trump Administration may request the movement of the BIS Office of Export
Enforcement to ICE. Currently, ICE conducts investigations and criminal enforcement for DDTC
and OFAC, and by virtue of its authority under the IEEPA, it shares dual-use investigations with
OEE. Removal of OEE to ICE will end this overlap of authority. The Obama Administration
envisioned that a consolidated licensing agency would continue to have authority over
administrative enforcement actions.°°

A Single Information Technology System

The fourth singularity is the creation of a single information technology system for administering
the export control system. The Departments of Commerce, State, and Defense have begun using
the USXPORTS database, originally used by the Department of Defense to track referred license
applications.°’ The reform effort envisions that USEXPORTS will become the platform for a
proposed single export license application form to be used by State, Commerce, and the
Treasury’s Office of Foreign Assets Control. The Department of Energy, Immigration and

 

3 Speech of General Jim Jones, June 30, 2010.

* Department of Commerce, Press Release, March 7, 2012.

> Department of Justice Press, Release, June 20, 2007, http://www-.justice.gov/opa/pr/2007/June/07_nsd_440.html.
* Conversation with NSC Official, March 18, 2011.

*7 GAO-17-317, February 2017.

 

Gongressional Research Service 20

WASHSTATEC000870
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 357 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Customs Enforcement, and the Export Coordination Enforcement Center are also to use the
database.

The Obama Administration’s plan called for the adoption of USXPORTS first for internal
communications such as license referrals, while exporters would continue to use the existing
SNAP-R and D-Trade electronic license filing portals. The Obama Administration indicated that
eventually it wanted to facilitate interoperability between the license portals, the internal system,
and Customs’ Automated Export System (AES), the information system that tracks actual
movement of goods.

In conjunction with the single IT system, the Obama Administration developed a single license
application form. To make this possible, the Administration standardized certain definitions
between the different regulations, such as the use of the term “technology” in the EAR as

opposed to the term “technical data” used in the ITAR.* To assist in compliance with U.S. export
regulations, the Obama Administration also compiled a consolidated screening list of over 24,000
entities from existing Commerce, Treasury, and State Department screening lists. The list
consolidates the BIS Denied Person List, Unverified List, and Entity List; the Department of
State’s Nonproliferation Sanctions List; the Directorate of Defense Trade Controls Debarred List;
and the Office of Foreign Assets Control Specially Designated Nationals List.

Encryption

While not announced as part of the four singularities, the Obama Administration proposed
reforming encryption controls as one of the first deliverables in the export control reform process.
The Administration announced on March 11, 2010, that it would change a filing requirement for
exporters of products with encryption capabilities. At the time, exporters of such products were
required to file for a technical review by the Commerce Department, a process that, according to
the White House announcement, could take “between 30-60 days.” The announcement advocated
replacing this process with “a more efficient one-time notification-and-ship process,” which
would ensure that the “U.S. government still receives information it needs for its national security
requirements while facilitating U.S. exports and innovation for new products and new
technologies.”°?

The Commerce Department announced on June 25, 2010, that it was amending the Export
Administration Regulations (EAR) as “the first step in the President’s effort to reform U.S.
encryption export controls.’°° As described by the Commerce Department’s Bureau of Industry
and Security, the amendment to the EAR includes®!

e replacing, for encryption products “of lesser national security concern,” the “30-
day waiting requirement for a technical review” with a “provision that allows

 

*8 “Single Export Application for All Agencies to be Unveiled, White House Official Says,” Export Practitioner,
January 2011, p. 31.

» According to an Obama Administration official, controlling the export of products with encryption capabilities
differs from controlling other exports because the United States generally wants to obtain information on exported
encryption technology rather than prevent its export.

6 “Fneryption Export Controls: Revision of License Exception ENC and Mass Market Eligibility, Submission
Procedures, Reporting Requirements, License Application Requirements, and Addition of Note 4 to Category 5, Part
2,” 75 Federal Register 36481, June 25, 2010.

6! Quotations describing the June 25 announcement are taken from 75 Federal Register, no. 122 and from BIS
statements available at http:/Awww.bis.doc.gov/encryption/default-htm.

 

Gongressional Research Service 21

WASHSTATEC000871
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 358 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

immediate authorization to export and reexport these products” after the exporter
submits an electronic encryption registration to BIS;

e similarly replacing the 30-day requirement for most mass-market encryption
products;”

e an “overarching note to exclude particular products that use cryptography from
being controlled as ‘information security’ items”—a measure that implements
changes approved by the Wassenaar Arrangement members in December 2009;
this regulatory change eliminates controls under the CCL on “[mJany items in
which the use of encryption is ancillary to the primary function of the item”; and

® a provision that makes most encryption technology eligible for export and
reexport to nongovernmental end-users in countries other than those of “greater
national security concern.”

According to the June 2010 announcement of the EAR amendment, the United States “will also
review other issues related to encryption controls.” Decontrolling additional items would require
approval by the members of the Wassenaar Arrangement.

Legislation in the 115" Congress

Export Control Reform Act of 2018

On February 15, 2018, Representatives Edward Royce and Eliot Engel introduced H.R. 5040, the
Export Control Reform Act of 2018, which provides broad, detailed legislative authority for the
President to “establish and maintain lists published by the Secretary of Commerce of [dual-use
and military] items that are controlled under this title,” as well as “prohibit unauthorized exports,
reexports, and transfers of controlled items,” and “require licenses or other authorizations ... for
exports, reexports, and transfers of controlled items.” The bill renews, with some changes, the
export control provisions of the EAA, but does not substantially alter the EAA anti-boycott or
nonproliferation sanctions provisions.

 

© The Commerce Department classifies certain products with encryption capabilities as “mass market” pursuant to a
procedure described in the EAR.

 

Gongressional Research Service 22

WASHSTATEC000872
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 359 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Appendix A. Basic Export Control Characteristics

Table A-|. Export Control Characteristics

 

Characteristic

Dual-Use

Munitions

Nuclear

 

Legislative Authority

Agency of Jurisdiction

Implementing Regulations

Control List

Relation to Multilateral
Controls

Licensing Policy

Export Administration
Act (EAA) of 1979
(expired); International
Emergency Economic
Powers Act of 1977
(IEEPA)

Bureau of Industry and
Security (BIS)(Commerce)

Export Administration
Regulations (EAR) (15
C.F.R. 730 et seq)

Commerce Control List
(CCL)

Wassenaar Arrangement
(dual-use)

Missile Technology
Control Regime (MTCR)

Australia Group (CBW)
Nuclear Suppliers’ Group

Based on item, country,
or both. Antiterrorism
controls proscribe
exports to five countries
for nearly all CCL listings

Arms Export Control
Act of 1968, 1976
(AECA)

Directorate of Defense
Trade Controls
(DDTC)<State)

International Traffic in
Arms Regulations
(ITAR) (22 C.F.R. 120 et

seq)

Munitions List (USML)

Wassenaar Arrangement
(munitions)

MTCR

Most Munitions License
items require licenses;
20 proscribed countries.

Atomic Energy Act of
1954

Nuclear Regulatory
Commission (NRC)
(facilities and material)

Department of Energy
(DOE) (technology)

BIS (“outside the core”
civilian power plant
equipment)

DDTC (nuclear items in
defense articles)

10 C.F.R. | 10—Export
and Import of Nuclear
Material and Equipment
(NRC)

10 C.F.R. 810—
Assistance to Foreign

Atomic Energy Activities
(DOE)

List of Nuclear Facilities
and Equipment; List of
Nuclear Materials
(NRC)

Nuclear Referral List
(CCL)

USML

Activities Requiring
Specific Authorization
(DOE)

Nuclear Suppliers’
Group

International Atomic
Energy Agency

General/Specific
Licenses (NRC)

General/Specific
Authorizations (DOE)

 

Congressional Research Service

WASHSTATEC000873
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 360 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

 

Characteristic

Dual-Use

Munitions

Nuclear

 

Licensing Application
Timeline

Enforcement

Penalties

Initial referral within 9
days; agency must
approve/deny within 30
days; 90-day appeal
process

(see Appendix B)

Office of Export
Enforcement (BIS) (OEE)
(domestic)

Homeland Security
(DHS): Immigration and
Customs Enforcement
(ICE}; Customs and
Border Protection (CBP)
Justice (DOJ): National
Security Division; FBI

Criminal: $1 million/20
years imprisonment

Civil: Penalties increase
annually pursuant to

Section 701 of the Federal

Civil Penalties Inflation
Adjustment Act
Improvements Act of
2015 (P.L. 114-74).

Denial of export
privileges.

60 days with national
security exceptions;
congressional
notification period for
significant military
equipment

Office of Defense Trade
Compliance (DDTC)

Defense Criminal
Investigation Service
(DCIS)(DOD) Defense
Security Service (DOD)

DHS: ICE, CBP

DO}: National Security
Division; FBI

Criminal: $1 million/20
years imprisonment

Civil: Penalties increase
annually pursuant to
Section 701 of the
Federal Civil Penalties
Inflation Adjustment Act
Improvements Act of
2015 (P.L. | 14-74).

Denial of export
privileges.

No timeframe for
license applications

Office of Enforcement
(NRC)

BIS-OEE
DDTC-ODTC
DCIs (DOD)

DHS: ICE, CBP

DO}: National Security
Division; FBI

Criminal: Individual—
$250,000/12 years to life
imprisonment; Firm—
$500,000 (NRC and
DOE)

Civil: Penalties increase
annually pursuant to
Section 701 of the
Federal Civil Penalties
Inflation Adjustment Act
Improvements Act of
2015 (P.L. | 14-74).

 

Source: Congressional Research Service (CRS).

 

Congressional Research Service

WASHSTATEC000874

24
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 361 of 372

Appendix B. Dual-Use Export Licensing Process

Figure B-I.Dual-Use Export Licensing Process
(Executive Order 12981, December 1995)

 

Timeline:

Receipt § Days 30 Days 44 Days’ 80 Days 76 Days 80 Days"
of Apylication

Appeal Procerlure

 

 

   

  
  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  

 

5, No Referral é
4 é é
Pomme Preaitient
é te ie é
? ‘ :
2 Be
ia Z wo

‘,

     
 

 

 

Ko Agueni \
Likense gr |
Deny }
:
a
i

 

 

 

 

 

 

 

 

 

Source: Prepared by lan F. Fergusson, Congressional Research Service (CRS).

Notes: | The time periods for the appeal procedure reflect a 5-day window of appeal and an | |-day period for each body to make a decision.

2 A license application must be resolved or appealed to the President within 90 days. The order does place a time limit on a presidential decision.

* SNEC, Sub-Groups on Nuclear Export Policy, MTEC, Missile Technology/Export Control Group; SHIELD Chemical and Biological Weapons Control Group.

CRS-25

WASHSTATEC000875
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 362 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

Appendix C. List of Acronyms

AECA—Arms Export Control Act

AES—Automated Export System

BIS—Bureau of Industry and Security, Department of Commerce
CBP—Customs and Border Protection, Department of Homeland Security
CCL—Commerce Control List

CML—Commerce Munitions List

CPI—Counter-Proliferation Investigations

DCIS—-Defense Criminal Investigation Service

DDTC—Directorate of Defense Trade Controls, Department of State
DHS—Department of Homeland Security

DOJ—Department of Justice

DTSA—Defense Technology Security Administration

EAA—Export Administration Act

EAR—Export Administration Regulations

ECCN—Export Control Classification Number

EECC—Export Enforcement Coordination Center

EEB-——Economic, Energy, and Business Bureau, Department of State
FP—Foreign Policy Controls

GAO--Governmental Accountability Office

TEEPA-—-International Emergency Economic Powers Act
ICE—Immigration and Customs Enforcement Agency, Department of Homeland Security
ISN—International Security and Nonproliferation Bureau, Department of State
ITA—International Trade Administration, Department of Commerce
ITAR—International Traffic in Arms Regulations

MTCR—Missile Technology Control Regime

NRC—Nuclear Regulatory Commission

NS-—— National Security Controls

NSG—Nuclear Suppliers Group

OEE-——Office of Export Enforcement

ODTC—Office of Defense Trade Compliance, DDTC

OFAC-——-Office of Foreign Assets Control, Department of the Treasury

Si-—Significant Items Controls

 

Gongressional Research Service 26

WASHSTATEC000876
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 363 of 372

The US, Export Contral System and the Export Control Reform Initiative

 

SL—Surreptitious Listening Controls
SS—Short Supply Controls
STA—Strategic Trade Authorization
USML-—U.S. Munitions List

Author Contact Information

 

Ian F. Fergusson Paul K. Kerr

Specialist in International Trade and Finance Specialist in Nonproliferation
ifergusson@crs.loc.gov, 7-4997 pkerr@crs.loc.gov, 7-8693

Gongressional Research Service 2?

WASHSTATEC000877
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 364 of 372

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/30/2018 9:04:12 PM

To: Monjay, Robert [MonjayR@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Noonan, Michael J [NoonanMJ @state.gov]
Subject: Cats I-fll Draft Preamble

Attachments: 20180830 - Draft 1 Cat I-[ll Public Comments Summary.docx

Monjay,
Per Sarah’s request, attached is the first draft of the preamble.

Best,
John

WASHSTATEC000878
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 365 of 372

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/30/2018 9:10:14 PM

To: Foster, John A [FosterJA2 @state.gov]

Subject: 20180828 - Grouped USML I-Ill Public Comments.xlsx

Attachments: 20180828 - Grouped USML I-Ill Public Comments.xisx

WASHSTATEC000879
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 366 of 372

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]

Sent: 8/30/2018 9:19:11 PM

To: Foster, John A [FosterJA2 @state.gov]; Monjay, Robert [MonjayR @state.gov]
ce: Hart, Robert L [HartRL@state.gov]

Subject: RE: Cats I-lil Draft Preamble

Attachments: Cat [-II] FR - FRN 2.docx

Official
UNCLASSIFIED

 

From: Foster, John A

Sent: Thursday, August 30, 2018 5:04 PM

To: Monjay, Robert <MonjayR@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>
Subject: Cats I-lll Draft Preamble

Monjay,
Per Sarah’s request, attached is the first draft of the preamble.

Best,
John

WASHSTATEC000880
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 367 of 372

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 8/31/2018 6:07:05 PM

To: Noonan, Michael J [NoonanMJ @state.gov]; Hart, Robert L [HartRL@state.gov]; Foster, John A [FosterJA2 @state.gov]
Subject: RE: Cats I-lll Draft Preamble

Attachments: Cat l-il] FR - FRN 2 RJM.docx

Official - SBU
UNCLASSIFIED

From: Noonan, Michael J

Sent: Friday, August 31, 2018 10:33 AM

To: Hart, Robert L <HartRL@state.gov>; Foster, John A <FosterJA2 @state.gov>; Monjay, Robert <MonjayR@state.gov>
Subject: RE: Cats I-Ill Draft Preamble

 

Official
UNCLASSIFIED

From: Hart, Robert L
Sent: Friday, August 31, 2018 10:29 AM
To: Noonan, Michael J <Noonanhéi@state goy>; Foster, John A <FesteriA2 @state.gov>; Monjay, Robert

Subject: RE: Cats I-Ill Draft Preamble

Rob Hart

 

 

Official
UNCLASSIFIED

From: Noonan, Michael J

Sent: Thursday, August 30, 2018 5:19 PM

To: Foster, John A <Foster/&2@state.gov>; Monjay, Robert <
Ce: Hart, Robert L <Harthl @state.goy>

Subject: RE: Cats I-Ill Draft Preamble

MonlayR @state eny>

    

WASHSTATEC000881
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 368 of 372

 

Official
UNCLASSIFIED

From: Foster, John A
Sent: Thursday, August 30, 2018 5:04 PM

Cc: Hart, Robert L <HarthL @state.soy>; Noonan, Michael J <NoonanM/ @state.gov>
Subject: Cats I-ill Draft Preamble

Monjay,
Per Sarah’s request, attached is the first draft of the preamble.

Best,
John

WASHSTATEC000882
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 369 of 372

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 8/31/2018 6:48:18 PM

To: Monjay, Robert [MonjayR@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Foster, John A
[FosterJA2 @state.gov]

Subject: RE: Cats I-lil Draft Preamble

Attachments: Cat [-Il] FR -FRN 2 RJM RLH.docx

Thanks,
Rob Hart
202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

From: Monjay, Robert

Sent: Friday, August 31, 2018 2:07 PM

To: Noonan, Michael J <NoonanMJ @state.gov>; Hart, Robert L <HartRL@state.gov>; Foster, John A
<FosterJA2@state.gov>

Subject: RE: Cats I-Ill Draft Preamble

 

Official - SBU
UNCLASSIFIED

From: Noonan, Michael J
Sent: Friday, August 31, 2018 10:33 AM

 

Subject: RE: Cats I-ill Draft Preamble

 

Official
UNCLASSIFIED

From: Hart, Robert L
Sent: Friday, August 31, 2018 10:29 AM
To: Noonan, Michael J <NoonanMi@istate.gov>; Foster, John A <FosterJAZ @state. gav>; Monjay, Robert

 

Subject: RE: Cats I-ill Draft Preamble

WASHSTATEC000883
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 370 of 372

 

Rob Hart
202.736.9321 | hartri@state gov

Rann nan nnnnnnnnn i Eonnnnnnnnnnnnnnnn nn SR RANA?

Official
LINCLASSIFIED

From: Noonan, Michael J
Sent: Thursday, August 30, 2018 5:19 PM

cenelettnertecvarntneenencrceeWGnerenereceearncetetketecere Fe BS FB EMMA RA RAE BeOS Ot entncebennnedcenesesDvenernercrcccesercetebedtecenene

Cc: Hart, Robert L <HartRL@istate gay>

   

Subject: RE: Cats I-Ill Draft Preamble

 

Official
UNCLASSIFIED

From: Foster, John A
Sent: Thursday, August 30, 2018 5:04 PM
To: Monjay, Robert <MonijayR @state gay>

Subject: Cats I-lllDraftPreamble
Monjay,

Per Sarah’s request, attached is the first draft of the preamble.

Best,
John

WASHSTATEC000884
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 371 of 372

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 8/31/2018 6:53:15 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]

cc: Monjay, Robert [MonjayR@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Foster, John A
[FosterJA2 @state.gov]

Subject: preview of I-III final preamble

Attachments: Cat I-IIl FR preamble.docx
Sarah/Shana,

Thanks,

Rob

Official
UNCLASSIFIED

WASHSTATEC000885
Case 2:20-cv-00111-RAJ Document 106-8 Filed 09/23/20 Page 372 of 372

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 8/31/2018 7:02:01 PM

To: Miller, Michael F [Millermf@state.gov]
Subject: FW: preview of I-Ill final preamble

Attachments: Cat I-lll FR preamble.docx

FYSA

Official
UNCLASSIFIED

From: Hart, Robert L

Sent: Friday, August 31, 2018 2:53 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>

Cc: Monjay, Robert <MonjayR@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>; Foster, John A
<FosterJA2@state.gov>

Subject: preview of I-lll final preamble

Sarah/Shana,

Thanks,

Rob

Official
LINCLASSIFIED

WASHSTATEC000886
